      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 1 of 249



               Cost Recovery Comparison for the 2015 -vs- 2016 Burning Man Event

                 Prepared by Mark Pirtle, BLM Burning Man Planning Team Lead
                        Logan Briscoe, BLM NV LE Supervisor, Zone 1
                    and William Mack, Jr., Black Rock F.O., Field Manager

                                           06/27/2016

Introduction: The purpose of this memorandum is to brief the BLM Nevada State Director on
Cost Recovery; specifically as it relates to how the 2015 Cost Recovery and the 2016 Cost
Recovery differs for the Burning Man Event.

Planning Component: In preparation and planning for the 2016 Burning Man Event the BLM
Planning team has made major strides to reevaluate the BLM’s operations for the event and look
for ways to improve efficiency and effectiveness.

Significate changes to the 2016 BLM Event Operation (compared to 2015) that will result
in reduced cost to BRC LLC through the CRA and MOU programs:
    • Compliant with SRP regulation in that all planning, operational and closeout labor cost
       are charged to CRA.
    • Smaller Event Planning Team under the leadership of WDO & NSO instead of OLES.
    • Smaller BLM Compliance Program
    • Reduction of 14 total TO playa positions.
    • Reduction of 10 LE playa positions
    • One IC position (Civilian) on playa.
    • No Finance and Contractor positions full time on playa.
    • No Park Police IAA
    • Larger MOU BRC Contracting Program with three additional contracts offered to BRC
       that were Gov’t contracts in 2015.
    • Reduced number of BLM modular buildings by 2 in JOC Build-Out MOU SOW.
    • Reduced number of BLM IT Equipment by 34 items in IT MOU SOW.
    • Improved Communication Program on playa with dispatch and communications network
       programs combined under one supervisor.
    • Discontinued program of BRC purchasing event portable radios for BLM detailers
       through the MOU program, now supplied by BLM through excessed Fire radios.
    • Discontinued rental of dispatch console program, now supplied by BLM ComL program
       as package of communications tower.
    • Discontinued further purchases of base station radios.

Implementation Component: For the 2016 Burning Man event BLM looked into the overall
financial impact to the event cost recovery as it relates to labor, contracts, SOWs, MOUs, travel,
and overall event operations.




                                                                                          AR01029
                Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 2 of 249
            1) 2015 to 2016 BLM BM Event Project Components Comparison:


2015 Operation                                               2016 Operation

Event Operational Days                                       Event Operational Days
Pre Event - 5 day Pre-Event Operation                        Pre Event - 4 day Pre-Event Operation
On Playa Training - Cancelled                                On Playa Training - 1 Day (During last day of Pre Patrol)
Main Event - 9 day Main-Event Operation                      Main Event - 9 day Main-Event Operation
Post Event - 3 day Post-Event Operation                      Post Event - 3 day Post-Event Operation
Event Operations Components                                  Event Operations Components
IC (2 Positions)                                             IC (1 Position)
Event Management Program (4 Positions)                       Event Management Program (4 Positions)
Project Management Program (1 Position)                      Project Management Program (1 Position)
PIO Program (1 Position)                                     PIO Program (1 Position)
Safety Program (1 Position)                                  Safety Program (1 Position)
Communication/Dispatch Program (20 Positions)                Communication/Dispatch Program (24 Positions)
Logistic Program (4 Positions)                               Logistic Program (5 Positions)
Environ/Vending Compliance Program (14 Positions)            Environ/Vending Compliance Program (8 Positions)
On Playa Admin, Finance, Contracting Support (2 Positions)   On Playa Admin Support (1 Position)
LE Patrol Program (54 Positions)                             LE Patrol Program (54 Positions)
LE Investigative Program (13 Positions)                      LE Investigative Program (7 Positions)
Integrated (w PCSO) Investigative Program (11 Positions)     Integrated (w PCSO) Investigative Program (6 Positions)
Medical Program (4 Positions)                                Medical Program (4 Positions)
IMARS Program (2 Positions)                                  IMARS Program (2 Positions)
Evidence Program (2 Positions)                               Evidence Program (2 Positions)
LE BRC Liaison Program (1 Position)                          OPR Program (1 Position)
Event Support Components                                     Event Support Components
BLM Event Planning Team Program                              BLM Event Planning Team Program
BLM Financial Support Program (OLES)                         BLM Financial Support Program (WDO/NSO)
BLM Contracting Support Program (OLES)                       BLM Contracting Support Program (WDO/NSO)
BLM Emergency Designation Program                            BLM Emergency Designation Program
BLM Radio Network Program                                    BLM Radio Network Program
BLM Internet Program                                         BLM Internet Program
COW (Cell Phone Service) Program                             COW (Cell Phone Service) Program
BLM Detailer Satellite Tracking Program                      BLM Detailer Satellite Tracking Program
BLM CAD Program                                              BLM CAD Program
Gov’t Contracting Services Program                           Gov’t Contracting Services Program
     Microwave Internet Contract                                   Microwave Internet Contract
     Satellite Tracking Contract                                   Satellite Tracking Contract
     BLM UTV/Golf Cart Rental Contract                             JOC BLM Medical Modular Building Rental Contract
     BLM CAD Services Contract                               Inter-Agency Assist Agreement Program
     BLM Dispatcher Services Contract                              HHS IAA- 2 positions
     BLM Dispatch Radio Console Rental Contract                    USFS IAA - TBD (3 Positions Planned)
     BLM Radio Base Station Purchase Contract                BRC MOU Contracting BLM Required Services Program
Inter-Agency Assist Agreement Program                              JOC Compound Build-Out SOW
      HHS IAA- 2 positions                                         JOC Fueling Services SOW BLM Detailers Lodging SOW
      USFS IAA - (6 Positions)                                     JOC BLM Detailer Meal Services SOW
      USPP IAA – (8 Positions)                                     BLM/BRC-ESD Joint CAD Services SOW
BRC MOU Contracting BLM Required Services Program                  BLM Dispatcher Services SOW
      JOC Compound Build-Out SOW                                   BLM IT Equipment Rental Services SOW
      JOC Fueling Services SOW BLM Detailers Lodging SOW           BLM Detailers Gerlach Lodging SOW
      JOC BLM Detailer Meal Services SOW                           BLM UTV/Golf Cart Rental SOW
      BLM IT Equipment Rental Services SOW                   Unified Command (Tier 1) Event Management Program
      BLM Detailers Gerlach Lodging SOW                           BRC / BLM / PCSO
      Portable Radios (60) Purchase SOW                      Joint Operational Center Compound Program
Unified Command (Tier 1) Event Management Program                  BRC / BLM / PCSO
     BRC / BLM / PCSO
Joint Operational Center Compound Program
      BRC / BLM / PCSO

                                                                                                             AR01030
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 3 of 249

         2) 2015 to 2016 BLM BM Table of Organization (TO) Comparison:


   2015 TO

Total Positions   Planning/Closeout Only   On Playa    Civilian Operations   Civilian Operations        LE Operations   LE Operations
 On Project             Positions          Positions      BLM Positions      Contracted/IAA Positions   BLM Positions    IAA Positions
     136                   N/A               136                33                      15                   74               14

                                      Position Types - CivOps - BLM Positions
                                      Civilian Incident Commander - 1
                                      Civilian Ops Chief -1
                                      Project Manager - 1
                                      Facility Manager - 1
                                      ComL - 1
                                      Communications Team - 5
                                      Logistic Team Lead - 1
                                      Logistic Team - 3
                                      Environmental Team Lead - 1
                                      Environmental Team - 8
                                      Vending Team Lead - 1
                                      Vending Team - 2
                                      GIS - 2
                                      Safety Officer - 1
                                      PIO - 1
                                      IT Security - 1
                                      Contracting Officer/Admin - 1
                                      Financial Officer - 1


                                      Position Types - LEOps - BLM Positions
                                      LE Incident Commander - 1
                                      LE Patrol Ops Chief - 1
                                      LE Planning - 1
                                      LE Liaison - 1
                                      LE Patrol Day Shift - 16
                                      LE Patrol Swing Shift - 16
                                      LE Patrol Night Shift - 16
                                      LE Investigative Lead - 1
                                      LE Investigative Team - 12
                                      LE Integrated INV Team - 3
                                      Medical Team - 2
                                      Evidence Team - 2
                                      IMARS Team - 2

                                      Position Types – CivOps – Contracted/IAA
                                      Contracted Dispatchers - 13
                                      IAA HHS Medical Team - 2


                                      Position Types – LEOps - IAA
                                      IAA USFS LEO Patrol Team - 6
                                      IAA USPP Integrated INV Team - 8




                                                                                                                  AR01031
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 4 of 249

     2016 TO

Total Positions   Planning/Closeout Only     On Playa    Civilian Operations   Civilian Operations        LE Operations   LE Operations
 On Project            Positions             Positions      BLM Positions      Contracted/IAA Positions   BLM Positions    IAA Positions
     124                    2                  122                28                      17                   74                3

                                           Position Types – Planning/Closeout
                                           (Not on Playa)
                                           Financial Officer - 1
                                           Contracting Officer - 1
                                       Position Types - CivOps - BLM Positions
                                       Incident Commander - 1
                                       Civilian Branch Chief -1
                                       Project Manager - 1
                                       Communications Supervisor - 1
                                       Dispatch Center Manager - 1
                                       ComL - 1
                                       Communications Team - 5
                                       Logistic Team Lead - 1
                                       Logistic Team - 4
                                       Compliance Team Lead - 1
                                       Environmental Team - 4
                                       Vending Team - 2
                                       GIS - 1
                                       Safety Officer - 1
                                       PIO - 1
                                       IT Security - 1
                                       Admin Support - 1


                                       Position Types - LEOps - BLM Positions
                                       LE Branch Chief - 1
                                       LE Patrol Ops Chiefs - 2
                                       LE Patrol Day Shift - 17
                                       LE Patrol Swing Shift - 17
                                       LE Patrol Night Shift - 17
                                       LE Investigative Lead - 1
                                       LE Investigative Team - 6
                                       LE Integrated INV Team - 6
                                       Medical Team - 2
                                       OPR - 1
                                       Evidence Team - 2
                                       IMARS Team - 2


                                       Position Types – CivOps – Contracted/IAA
                                       Contracted Dispatchers - 15
                                       IAA HHS Medical Team - 2

                                       Position Types – LEOps - IAA
                                       IAA USFS LEO Patrol Team – 3*




                                                                                                                    AR01032
  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 5 of 249

   3) 2015 to 2016 CRA Estimates Comparison:

   2015 COST RECOVERY FINAL Estimate Summary:

                    Labor Costs                      $ 1,464,616

                    Operational Costs                $ 931,500

                    Sub Total of Direct Costs        $ 2,396,116


                    FY 2016 Indirect Cost Rate of    $ 548,711
                    22.9%
                    Cost Estimate TOTAL              $ 2,944,827



2016 COST RECOVERY PLANNING                 2016 COST RECOVERY FINAL ESTIMATE
ESTIMATE ESTIMATE Summary:                  Summary:


Labor Costs                 $ 130,647     Labor Costs                     $ 1,231,978
Operational Costs           $ 15,000      Operational Costs               $ 427,500
Sub Total of Direct Costs   $ 145,647
                                          Sub Total of Direct Costs       $ 1,659,478
Labor Cost-Event NEPA       $ 4,007
                                          FY 2016 Indirect Cost Rate of   $ 383,339
FY 2016 Indirect Cost Rate $ 34,570       23.1%
of 23.1%                                  Cost Estimate TOTAL             $ 2,042,817
Cost Estimate TOTAL         $ 184,224




TOTAL OF 2016 CRA ESTIMATE: $2,227,041

TOTAL OF 2015 CRA ESTIMATE: $2,944,827

                (Difference: 2016 Estimate is $717,786 less than 2015)



2015 Actual Cost to BRC: MOU + CRA Final

MOU Program (BRC Reported):        $650,000

CRA Closeout Actual (Minus Refund): $2,793,722

                                    $3,443,722

Refund:                             $151,104

                                                                              AR01033
   Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 6 of 249

2016 Actual Cost to BRC: MOU + CRA (Final)

MOU Program (BRC Reported):            $ (?*)

CRA Closeout Actual (Minus Refund):     $ (?**)

                                        $ (?)

* This figure will be larger in 2016 due to the fact
  that BRC accepted 3 additional BLM support
  contracts under the MOU program
  (UTVs, Dispatch, CAD), however, by BRC accepting
  these contracts the indirects costs associated with the contracts
  are significantly reduced compared to 2015.

** The refund amount in 2016 is unknown at this
   time but a similar amount is probable due to the
   fact that the majority of the refund for 2015 and
   previous years was based on labor related cost.




                                                                      AR01034
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 7 of 249


                     United States Department of the Interior
                                  BUREAU OF LAND MANAGEMENT
                                        Winnemucca District Office
                                         Black Rock Field Office
                                    5100 East Winnemucca Boulevard
                                       Winnemucca, Nevada 89445
                                Phone: (775) 623-1500 Fax: (775) 623-1503
                                         Email: wfoweb@blm.gov
                                   www.blm.gov/nv/st/en/fo/wfo.html


In Reply Refer To:
LLNVW03500- I 6-0 I                           MAY O 5 2016
2930 (NV030.00)

CERTIFIED MAIL 7014 2870 0001 4871 3326 -- RETURN RECEIPT REQUESTED

Raymond Allen
General Counsel                                                             Burning Man 2015 CRA Appeal
Black Rock City, LLC                                                        Implications for 2016 Costs
660 Alabama St
San Francisco, CA 94110-2008


Dear Mr. Allen:

I am taking this opportunity to respond to your letter dated April 25, 2016. Your letter accompanied the
Black Rock City, LLC (BRC) Statement of Reasons (SOR) for the pending appeal before the Interior
Board of Land Appeals (IBLA) regarding the 2015 Burning Man Cost Recovery Closeout Decision (2015
Closeout). Your letter outlined your concerns that items in the appeal were potential issues for 2016,
based on reports from BRC staff who attended the April 11-13 BLM-BRC planning meetings in Reno.

In composing this response, I have taken to heart your advice to work with BLM legal counsel. I
appreciate this opportunity to explain why I am following the advice of the Department of the Interior
(DOI), the DOI Office of the Solicitor, and the Office of Management and Budget (0MB) and declining
to change or modify the BLM's processes and/or procedures associated with the development of a 2016
Cost Recovery Agreement (CRA) Decision.

First, let me clarify that the 20 I 6 CRA Decision does not affect BRC's pending appeal before the IBLA
on related issues. BRC's appeal of the 2015 CRA Decision is a completely separate issue from anything
proposed for the 2016 CRA Decision. Furthermore, the lBLA has not yet issued a decision in BRC's
pending appeal of the 2015 CRA Decision and Closeout. The BLM respectfully acknowledges BRC's
concerns identified in its SOR and will coordinate with BRC on those concerns; however, BLM cannot
make decisions for the 2016 CRA based on the information contained in BRC's SOR.

Second, as the authorized officer for the Burning Man Special Recreation Permit (SRP), I am committed
to the timely processing of BRC's SRP application in accordance with Section 304(b) of FLPMA, BLM
Handbook H-2930-1, BLM Manual 1323, and 43 CFR 2932.31. The BLM will continue to comply with
applicable law, regulation, and policy in processing BRC's SRP application and preparing the 2016 CRA.
BRC has the right to appeal any resulting BLM decision if it chooses to do so.




                                                                                                AR04355
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 8 of 249




The 2016 CRA is a key element in moving the pennitting process forward in a timely fashion. As the
IBLA has explained previously, a CRA estimate for an SRP serves to inform an applicant's decision on
whether to hold an event on public lands or not. "lf the Board upholds the estimates BMRC may opt to
move the race to other lands, or choose one ofthe alternatives. Further, a Board decision reversing the
estimates entirely or in part may impact BMRC's decision as to whether or not to move forward."
Bookcliff Rattlers Motorcycle Club, 171 IBLA 6, 19 (2006).

In order for the BLM to keep the pennitting process for the 2016 event moving forward, the agency will
need to know as soon as possible whether BRC wants to continue with the BLM's processing ofBRC's
2016 Special Recreation Pennit (SRP) in accordance with Section 304(b) ofFLPMA, BLM Handbook H-
2930-1, BLM Manual I 323, and 43 CFR 2932.31 as has been done in previous years. As you know, the
BLM's SRP regulations specify that the agency will not process an SRP application or authorize a use
until all required fees or installments have been paid. 43 CFR 2932.32. Consequently, the BLM must
have a CRA in place to ensure that its costs for processing and administering the Burning Man SRP are
timely paid.

While BRC may certainly request that both parties wait until IBLA has made a final ruling on BRC's
pending appeal of the 20 I 5 CRA Decision and Closeout before entering into the 20 I 6 CRA, please be
advised that this would potentially result in a delay in the processing ofBRC's 2016 SRP application.

The BLM is further committed to continuing the good relationship between it and BRC and we look
forward to your response. If you have any questions or comments on this topic or letter, please contact me
a t (775) 623-1578.




                                                                  /
                                        William Mack, Jr.
                                        Field Manager
                                        Black Rock Field Office


cc: BLM NV-910
    BLM NV-930
    BLM NV-912

   Pacific Southwest Regional Solicitor
   Janell Bogue
   U.S. Department ofthe Interior
   Office ofthe Solicitor, Pacific Southwest Region
   2800 Cottage Way, E-1712, Sacramento, CA 95825




                                                                                                  AR04356
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 9 of 249



                    United States Department of the Interior
                                 BUREAU OF LAND MANAGEMENT
                                        Black Rock Field Office
                                    5100 East Winnemucca Boulevard
                                      Winnemucca, Nevada 89445
                               Phone: (775) 623-1500 Fa-x: (775) 623-1503
                                        Email: wfoweb@blm.gov
                                   www.blm.gov/nv/st/en/fo/wfo.html


FEDEX EXPRESS 8055 1736 9872 - DlRECT SIGNATURE REQUIRED


Charlie Dolman
Event Operations Director                                                   Burning Man 2016 Event
Black Rock City, LLC                                                        Special Recreation Permit
660 Alabama St
San Francisco, CA 94110-2008
                                                                            06/23/2016

                                             DECISION

Dear Mr. Dolman:

On January 19, 2016 the Bureau ofLand Management (BLM) received a Special Recreation Permit
(SRP) Application and Draft Operating Plan from Black Rock City LLC (BRC) regarding the 2016
Burning Man Event.

The BLM and BRC have met several times over the past few months to discuss efficiency and
effectiveness associated with the Cost Recovery Agreement (CRA) for the Burning Man Event.
Through these meetings and discussions great progress was made in working towards a more
focused and well-rounded Cost Recovery (CR) Estimate for the 2016 Event.

In April of2016 the BLM and BRC signed an initial CRA, in the amount of$184,224.00, to cover
planning cost for the 20 I 6 Event. With this Decision, the BLM is issuing the 20 I 6 CR Estimate
Decision and Agreement to BRC for signature, in order to finalize the 20 I 6 CRA.

DECISION

My decision is to move forward with CRA and CR Estimate for the 2016 SRP for the Burning Man
event. This decision incorporates the previously signed CRA for Planning signed by BLM and BRC
in April of2016. The enclosed CRA between the BLM and BRC e tablishes procedures to reimburse
the BLM for its costs incurred to preplan, plan, process, implement, monitor, and administer the SRP
NVW03500-l 6-0 I for the 2016 Burning Man event.

Attached to the CRA is the CR Estimate, a detailed spreadsheet that outlines the BLM' estimated
costs for the 2016 Burning Man event.




                                                                                          AR01078
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 10 of 249



BLM and BRC shall continue to work together to identify cost savings through efficiency in
business practices.

RATIONALE
My decision is based on a thorough review of the direct and indirect costs associated with the 2016
SRP for the Burning Man event. The BLM has engaged in extensive planning, review and research
to arrive at the CR Estimate for the 2016 SRP.

The attached CR Estimate spreadsheet breaks out the cost categories, including labor, operations,
materials, and supplies. There could possibly be adjustments to the CR Estimate based on market
research, MOUs and efficiencies in business practices.

AUTHORITY

43 C.F.R. § 2932.3l(e) (1) Commercial Use
In addition to the fees set by the Director, BLM, if BLM needs more than 50 hours of staff time to
process a Special Recreation Permit for commercial use in any one year, we may charge a fee for
recovery of the processing costs.

43 C.F.R. § CFR 2932.31 (e) (3)
Cost Recovery charges will be limited to BLM's costs of issuing the permit, including necessary
environmental documentation, on-site monitoring, and permit enforcement.

APPEAL

This decision may be appealed to the Interior Board of Land Appeals, Office of the Secretary, in
accordance with the regulations contained in 43 C.F.R., Part 4 and the enclosed Form 1842-1. If an
appeal is taken, your notice of appeal must be filed with the BLM, Winnemucca District Manager
within 30 days from receipt of this decision. The appellant has the burden of showing that the
decision appealed from is in e1Tor.

In addition, within 30 days of receipt of this decision, the appellant has the right to file a petition for
stay (suspension) of the decision together with the appeal in accordance with the regulations at 43
C.F.R. § 4.21. Copies of the notice of appeal and petition for a stay must also be submitted to each
party named in this decision and to the Interior Board of Land Appeals and to the appropriate Office
of the Solicitor (see 43 C.F.R. § 4.413) at the same time the original documents are filed in this
office. If you request a stay, you have the burden of proof to demonstrate that a stay should be
granted.

A petition for stay of decision pending appeals shall show sufficient justification based on the
following four standards:

          (l)   The relative harm to the parties if the stay is granted or denied,
          (2)   The likelihood of the appellant's success on the merits,
          (3)   The likelihood of immediate and irreparable harm if the stay is not granted, and
          (4)   Whether the public interests favors granting the stay.

Cost Recovery Decision 2016                                                                            Page 2

                                                                                                AR01079
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 11 of 249



The CRA for the 2016 Burning Man event, along with the CR Estimate spreadsheet, is enclosed for
your signature and record. Upon receipt of the signed CRA, an executed copy will be returned to
BRC. Your signature constitutes your agreement with the processing category decision and the CR
Estimate.

If you have any questions on this decision please contact me at 775-623-1500.




                                            William Mack, Jr.
                                            Black Rock Field Office Manager
                                            Winnemucca District

Enclosures
   - CR Agreement
   - CR Estimate Spreadsheet




Cost Recovery Decision 2016                                                                 Page 3


                                                                                      AR01080
    Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 12 of 249




                Computer Aided Dispatch (CAD) System Reports for the 2016 Burning
                Man Event

                  Prepared by Jon Young, BLM State Chief Ranger - Arizona

                                           06/22/2016

Introduction: The purpose of this memorandum is to brief the BLM Nevada State
Director on the preparation, planning and implementation of information sharing
between the Bureau of Land Management (BLM) and the Black Rock City LLC (BRC),
d.b.a. Burning Man; specifically as it relates to Computer Aided Dispatch (CAD) System
Reports for the 2016 Burning Man Event.

Planning Component: In preparation and planning for the 2016 Burning Man Event the
subject of “information sharing” has been at the forefront of many discussions. This has
been highly specific regarding the Computer Aided Dispatch (CAD) system used at the
event by BLM. 1 There has been a general lack of agreement regarding what information
was requested, what was shared and when it was shared. This stems from lack of clear
definitions surrounding the information and lack of clear expectations regarding when
and how information will be shared. One example of the lack of clear definitions is the
continued reference, by BRC to “CAD data” in communications with BLM. The term
"CAD data" is broad and should be narrowed and is probably better defined as "CAD
Reports." The CAD database contains large quantities of data, much of which is Criminal
Justice Information and is labeled as Controlled//Unclassified. All of the records in this
database are subject to the Privacy Act of 1974, 5 U.S.C. § 552a, which establishes a
code of fair information practices that governs the collection, maintenance, use, and
dissemination of information about individuals that is maintained in systems of records
by federal agencies. As such, BLM cannot share the "CAD data." What BLM can share,
and does share, are the "CAD Reports" statistical summaries of Incident Data, Event
Data, number of Events, Types of events, all categorized by ranges of dates / times,
filters, etc. In planning and coordination calls for the 2016 event Jon Young, BLM’s
Technical Subject Matter Expert for Communications and Red Grasso, BRC’s
Communication Chief have clarified expectations regarding information sharing
specifically as it relates to “CAD reports.” To verify agreement with this process, Young
conferred with William Mack, Logan Briscoe, Mark Pirtle and Pershing County Sheriff
Jerry Allen, whom all agreed.

Implementation Component: For the 2016 Burning Man event BLM and BRC are
working on a shared Computer Aided Dispatch (CAD) System. This will allow direct
sharing of CAD reports from within the CAD system. BLM and BRC are currently
working on the CAD System build for 2016. The current plan is to have the CAD system
administrator from each agency (BLM and BRC) be able to directly pull CAD reports
from the other agency as well as their own agency. The entire database rules for sharing
and boundaries have not been fully established yet, but we are working through the
process with the intent to share as openly as we are able to. In the BLM-BRC Joint
Statement of Work for the shared CAD system, specific language was included for the

1
 The CAD system provided by iNet Public Safety was solely used by BLM during the event in 2013, 2014
and 2015. BRC is planning to share the system with BLM for the 2016 event using the same vendor. AR01016
  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 13 of 249

vendor which instructs them on how to protect and safeguard “CAD Data” while
allowing for the sharing of “CAD Reports.” The below language is taken directly from
the statement of work:

       Shared Statistical Reporting
       (The vendor shall) Develop a shared reporting environment within the CAD
       System “Dispatch Group” and/or “Agency.” ESD and BLM will, in writing to the
       vendor and the other agency, designate a single CAD System User from each
       agency who will be allowed Report Access to the other “Dispatch Group” and/or
       “Agency.” Vendor will provide security recommendations and implement
       controls to limit report access to only the two designated users. ESD and BLM
       will notify the vendor in writing of any changes to designated personnel and will
       include the other agency authorized personnel on any change notifications. Any
       request to change designated “Report Access” personnel, will not be considered
       valid unless notification to the other agency personnel is contemporaneous.

This will allow BRC access to “BLM CAD Reports” at any time during the event, and
should they choose to exercise the option with the CAD vendor, anytime during the
following year and at future events. This will also allow BLM access to “BRC CAD
Reports.” The reports within the CAD system are custom developed for each agency, but
allow for querying based on the selection of a variety of parameters, such as date, time-
range, geographic area, agency(s), etc. This open approach to sharing “statistics” and
“CAD reports” will not violate any laws or regulations. This approach will also allow
both agencies to move past the conversation about whether or not sharing has occurred
and whether or not the timeline was acceptable. This should also allow the agencies to
have a more purposeful conversation about use the use of these “statistics” for event
management and future planning.




                                                                                    AR01017
  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 14 of 249




               Emergency Designation for the 2016 Burning Man Event

         Prepared by Zach Oper, BLM Special Agent In Charge (SAC) – Region 3
               and Mark Pirtle, BLM Burning Man Planning Team Lead

                                       06/23/2016

Introduction: The purpose of this memorandum is to brief the BLM Nevada State
Director on the Emergency Designation; specifically as it relates to overtime and labor
costs for the 2016 Burning Man Event.

Since 2012, this emergency designation has been supported by the Nevada State Director
and the Director of the Office of Law Enforcement and Security with review and final
approval by the BLM Assistant Director for Human Capital Management. 5 CFR §
550.106(a)(1) “Annual maximum earnings limitation” states the following: “For any pay
period in which the head of an agency (or designee), or the Office of Personnel
Management on its own motion, determines that an emergency exists, the agency must
pay an affected employee premium pay under the limitations described in paragraph (c)
of this section and§ 550.107 instead of under the biweekly limitation described in §
550.105(a).”

Emergency is defined as a temporary condition posing a direct threat to human life or
property, including a forest wildfire emergency. The Burning Man event causes many
temporary conditions posing a direct threat to human life and property. In conjunction
with the appellant and other government agencies, the 2015 event established a Tier 1
Management Team to address significant incidents. This included creating contingency
plans for the following items: Militia Presence and Activities, Active Shooter/Active
Threat, Weather Event, Civil Disturbance/Unrest, Fire, Fatality Accidents, Explosive
Devices, Lost or Missing Child, and Structural Collapse. The Tier 1 Management Team
was comprised of administrators from the Pershing County Sheriff’s Office, BLM, Black
Rock LLC (appellant), and CrowdRx (event medical provider).

Planning Component: In preparation and planning for the 2016 Burning Man Event the
subject the Emergency Designation has been at the forefront of all conversations. The
Burning Man event is located in a remote area, two hours from the nearest city. This large
mass gathering event has contingency plans due to previous significant incidents that
have occurred at the event to include, but not be limited to: Loss of human life, property
damage due to fire, and a significant weather event that impacted the participants, the
permittee, and Federal, state, and local law enforcement agencies. Due to it’s remote
location, substantial and rapid population growth, and limited local resources, all of
infrastructure to house and support a city population of 76,000 has to be transported to
this remote location.. This includes bringing in most of the emergency resources to
include building a hospital. The appellant has addressed the emergency needs by
establishing an Emergency Services Department. Their department coordinates all
professional emergency resources on the playa 24 hours a day. Their responsibilities
cover all responses in the field including reports of fire, medical or psychiatric
emergencies. Since 2005, BRC LLC has increased their emergency management
resources to handle the increased load and complexity to keep Black Rock City as safe as
possible.
                                                                                     AR01018
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 15 of 249


    Pursuant to Instruction Memorandum (IM) No. 2014-149, Fiscal Year 2015 Bureau, and
    Statewide Law Enforcement Special Events/High-Use Recreation Area Priorities and
    Management of Law Enforcement Assets, the 2015 Burning Man event was classified as
    a national detail. The IM defines a national detail as "a high use weekend or special
    event where the ability to manage the activity in a reasonably safe manner for both the
    public and the LEOs assigned exceeds the capability of the resources within the State
    where the event is occurring".

    As outlined above, the Burning Man event is a temporary condition illustrating the need
    for the BLM to protect human life and property, qualifying the event under the
    "Emergency" designation.

    Implementation Component: For the 2016 Burning Man event BLM looked into the
    overall financial impact to the event cost recovery from the Emergency Designation.
    Without the Emergency Designation established for the event, the BLM would
    potentially have to do up to 3 rotations of certain GS level graded employees during the
    length of the event due to the capping out on available work hours by said employees.
    This rotation of BLM employees would potentially create an extreme increase to the cost
    recovery due to additional travel, training, supplies, and vehicle costs (LE vehicles). The
    Burning Man Operations is currently using 77 BLM LEOs out of the approximately 250
    BLM LEOs, that are currently employeed in the agency, for a single event rotation. To
    deploy two or three detailer rotations would mean virtually no other public lands
    anywhere else within the bureau would have LE support during the time period of the
    Burning Man event if the Emergency Designation was not implemented. This would not
    be a feasible option for the agency. In order to carry out such a staffing rotation the BLM
    would have to rely heavily on other agencies such as the U.S. Park Police, National Park
    Service, and/or U.S. Forest Service for LE staffing assistance; if they had officers
    available to deploy to the event that were not being assigned to other duties during that
    time period of the event. This would also potentially add additional contracting/indirect
    costs as BLM would have to enter into contracts with each agency that provided LE
    staffing assistance for the event. Given this situation, to apply the Emergency
    Designation reduces the overall potential costs that would have otherwise been charged to
    the cost recovery and allows for one set group of detailers to remain at the event from
    start to finish. (See comparison tables below)


    Comparison Tables Emergency -vs- Non-Emergency

    Time Table:
Start of PP    Start of Detailer   End of PP   Start of PP   End of PP   Start of PP   End of Detailer    End of PP
    18          Deployments           18           19           19           20         Deployments          20
                 Start of ED                                                             End of ED
  8/7/16           8/17/16          8/20/16     8/21/16       9/3/16       9/4/16         9/10/16          9/17/16



    Background Information: An Emergency Designation effects an event detailer’s pay in
    two ways, it allows the overtime (OT) rate paid to become a true time and a half rate and
    removes the per pay period cap of paid regular hours and OT hours combined.

    CRA OT Labor, Travel, Vehicle costs for event WITH the 25 Day Emergency
    Designation
                                                                                                AR01019
  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 16 of 249

OT Rate used in this Table is labor code 113, resulting in higher OT labor cost.
GS grade/steps and OT hours used in this Table are the estimates reflexed in the 2016
BM CRA Est.
95 Detailers that are GS-11 or higher and would cap-out during a pay period without an
emergency designation are used in this Table.
The 25 Day Emergency Designation period (8/17 – 9/10) covers the 25 day deployment
of BLM detailers for the event operations and affects three pay periods (PP-18, 19 & 20).
Same detailers work the full 25 day deployment period (one rotation) because no
employees would cap-out during a pay period.

    Position/Name
    (Civilian Ops)       Estimated         OT Rate          OT Rate x OT Hours
                          OT Hrs       (113 Labor Code)    (Total Estimated Cost)

 IC - GS 13/5           OT hrs - 110    OT rate- $68.79       OT total- $7,567

 Civ BC - GS 11/5       OT hrs - 128    OT rate - $48.35      OT total - $6,188

 LE BC – GS 12/5        OT hrs - 116    OT rate - $57.84      OT total- $6,709

 Comm Sup - GS 13/5 OT hrs - 134        OT rate - $68.79      OT total - $ 9,217

 Comp Sup - GS 12/5     OT hrs - 98     OT rate - $57.84      OT total- $5,668

 LogL - GS 11/5         OT hrs - 173    OT rate - $48.25      OT total - $8,347

 LogLA - GS 11/5        OT hrs - 173    OT rate - $48.25      OT total - $8,347

 ComL - GS 12/5         OT hrs - 200    OT rate - $57.84     OT total - $11,568

 ComLA GS 12/5          OT hrs - 200    OT rate - $57.84     OT total - $11,548

 IT Security - GS 11/5 OT hrs - 134     OT rate - $48.25      OT total - $6,465

 Com Tech - GS 11/5     OT hrs - 200    OT rate - $48.25      OT total - $9,650

 Com Tech - GS 11/5     OT hrs - 200    OT rate - $48.25      OT total - $9,650

 Com Tech - GS 11/5     OT hrs - 200    OT rate - $48.25      OT total - $9,650

 Safety Off - GS 12/5   OT hrs - 72     OT rate - $57.84      OT total - $4,164

 PIO - GS 13/5          OT hrs - 52     OT rate - $68.76      OT total - $3,577

 CompGIS - GS 11/5      OT hrs - 76     OT rate - $48.25      OT total - $3,667

 CompVend - GS 11/5     OT hrs - 76     OT rate - $48.25      OT total - $3,667

 CompEnv - GS 11/5      OT hrs - 76     OT rate - $48.25      OT total - $3,667

 CompEnv - GS 11/5      OT hrs - 76     OT rate - $48.25      OT total - $3,667

 LE OC (Day) - GS       OT hrs - 96     OT rate - $68.79      OT total- $6,604
 13/5
 LE OC (Night) - GS     OT hrs - 96     OT rate - $68.79      OT total- $6,604
 13/5
 LE INVL - GS 13/5      OT hrs - 96     OT rate - $68.79      OT total- $6,604

 LE PC (Swing) - GS     OT hrs - 109    OT rate - $68.79      OT total- $7,498
 13/5
                                                                                    AR01020
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 17 of 249

LE PC (Day)- GS       OT hrs - 124   OT rate - $57.84   OT total- $7,498
12/5
(Pre, Main, Post)
LE PC (Night)- GS     OT hrs - 104   OT rate - $57.89   OT total- $6,021
12/5 (Main, Post)
LE MEDL - GS 13/5     OT hrs - 71    OT rate - $68.79   OT total- $4884

LE MED - GS 12/5      OT hrs - 71    OT rate - $57.84   OT total- $4,107

LE Evidence - GS      OT hrs - 87    OT rate - $57.89   OT total- $5,036
12/5
LE Evidence - GS      OT hrs - 87    OT rate - $48.25   OT total- $4,198
11/5
LE OPR - GS 13/5      OT hrs - 72    OT rate - $68.79   OT total- $4,953

LE BLM INV - GS       OT hrs - 81    OT rate - $57.84   OT total- $4,685
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $68.79   OT total- $4,471
13/5
LE INT INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $57.84   OT total- $3,760
12/5

                                                                           AR01021
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 18 of 249

LE PAT - GS 11/5   OT hrs - 85   OT rate - $48.25   OT total- $4,101
(Pre, Main)
LE PAT - GS 11/5   OT hrs - 85   OT rate - $48.25   OT total- $4,101
(Pre, Main)
LE PAT - GS 11/5   OT hrs - 85   OT rate - $48.25   OT total- $4,101
(Pre, Main)
LE PAT - GS 11/5   OT hrs - 85   OT rate - $48.25   OT total- $4,101
(Pre, Main)
LE PAT - GS 11/5   OT hrs - 85   OT rate - $48.25   OT total- $4,101
(Pre, Main)
LE PAT - GS 11/5   OT hrs - 85   OT rate - $48.25   OT total- $4,101
(Pre, Main)
LE PAT - GS 11/5   OT hrs - 85   OT rate - $48.25   OT total- $4,101
(Pre, Main)
LE PAT - GS 11/5   OT hrs - 85   OT rate - $48.25   OT total- $4,101
(Pre, Main)
LE PAT - GS 11/5   OT hrs - 80   OT rate - $48.25   OT total- $3,860
(Main, Post)
LE PAT - GS 11/5   OT hrs - 80   OT rate - $48.25   OT total- $3,860
(Main, Post)
LE PAT - GS 11/5   OT hrs - 80   OT rate - $48.25   OT total- $3,860
(Main, Post)
LE PAT - GS 11/5   OT hrs - 80   OT rate - $48.25   OT total- $3,860
(Main, Post)
LE PAT - GS 11/5   OT hrs - 80   OT rate - $48.25   OT total- $3,860
(Main, Post)
LE PAT - GS 11/5   OT hrs - 80   OT rate - $48.25   OT total- $3,860
(Main, Post)
LE PAT - GS 11/5   OT hrs - 80   OT rate - $48.25   OT total- $3,860
(Main, Post)
LE PAT - GS 11/5   OT hrs - 80   OT rate - $48.25   OT total- $3,860
(Main, Post)
LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5   OT hrs - 65   OT rate - $48.25   OT total- $3,136

                                                                       AR01022
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 19 of 249

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136


LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE PAT - GS 11/5        OT hrs - 65   OT rate - $48.25   OT total- $3,136

LE IMARS - GS 13/5      OT hrs - 96   OT rate - $68.79   OT total- $6,603
(Administrator)
LE IMARS – GS           OT hrs - 72   OT rate - $57.84   OT total- $4,164
12/5
(Tech)
                                                         Labor Total:
                                                          $431,725
Estimated Travel                                            $62,700
Cost
for 95 Detailers with
one Rotation
Estimated Vehicle                                           $45,125
Utilization Cost
for 95 Detailers with
one Rotation
Cost total for labor,                                      $539,550
travel and vehicle
utilization for 95
Detailers with one
Rotation
                                                                            AR01023
  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 20 of 249

CRA Labor, Travel, Vehicle costs for event WITHOUT the 25 Day Emergency
Designation
OT Rate used in this Table is labor code 110, resulting in lower OT labor cost.
GS grade/steps and OT hours used in this Table are the estimates reflexed in the 2016
BM CRA Est.
95 Detailers that are GS-11 or higher and would cap-out during a pay period without an
emergency designation are used in this Table.
The deployment of BLM detailers for the event operations covers a 25 day period (8/17 –
9/10) and affects two pay periods (PP-18 & 19).
Three detailers per position (3 rotations, one per Pay Period) could be required during the
25 day deployment period because detailers could cap-out before the pay period is over.
The implementation of rotations would result in additional costs to the CRA in Travel
and Vehicle Utilization.

    Position/Name
    (Civilian Ops)       Estimated         OT Rate          OT Rate x OT Hours
                          OT Hrs       (110 Labor Code)    (Total Estimated Cost)

 IC - GS 13/5           OT hrs - 110    OT rate- $45.86        OT total- $5,045

 Civ BC - GS 11/5       OT hrs - 128    OT rate - $38.76       OT total - $4,961

 LE BC – GS 12/5        OT hrs - 116    OT rate - $38.76       OT total- $4,496

 Comm Sup - GS 13/5 OT hrs - 134        OT rate - $45.86       OT total - $6,145

 Comp Sup - GS 12/5     OT hrs - 98     OT rate - $38.76       OT total- $3,798

 LogL - GS 11/5         OT hrs - 173    OT rate - $38.76       OT total - $6,705

 LogLA - GS 11/5        OT hrs - 173    OT rate - $38.76       OT total - $6,705

 ComL - GS 12/5         OT hrs - 200    OT rate - $38.76       OT total - $7,752

 ComLA GS 12/5          OT hrs - 200    OT rate - $38.76       OT total - $7,752

 IT Security - GS 11/5 OT hrs - 134     OT rate - $38.76       OT total - $5,194

 Com Tech - GS 11/5     OT hrs - 200    OT rate - $38.76       OT total - $7,752

 Com Tech - GS 11/5     OT hrs - 200    OT rate - $38.76       OT total - $7,752

 Com Tech - GS 11/5     OT hrs - 200    OT rate - $38.76       OT total - $7,752

 Safety Off - GS 12/5   OT hrs - 72     OT rate - $38.76       OT total - $2,791

 PIO - GS 13/5          OT hrs - 52     OT rate - $45.86       OT total - $2,385

 CompGIS - GS 11/5      OT hrs - 76     OT rate - $38.76       OT total - $2,946

 CompVend - GS 11/5     OT hrs - 76     OT rate - $38.76       OT total - $2,946

 CompEnv - GS 11/5      OT hrs - 76     OT rate - $38.76       OT total - $2,946

 CompEnv - GS 11/5      OT hrs - 76     OT rate - $38.76       OT total - $2,946

 LE OC (Day) - GS       OT hrs - 96     OT rate - $45.86       OT total- $4,403
 13/5
 LE OC (Night) - GS     OT hrs - 96     OT rate - $45.86       OT total- $4,403
 13/5
                                                                                      AR01024
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 21 of 249

LE INVL - GS 13/5     OT hrs - 96    OT rate - $45.86   OT total- $4,403

LE PC (Swing) - GS    OT hrs - 109   OT rate - $45.86   OT total- $4,999
13/5
LE PC (Day)- GS       OT hrs - 124   OT rate - $38.76   OT total- $4,806
12/5
(Pre, Main, Post)
LE PC (Night)- GS     OT hrs - 104   OT rate - $38.76   OT total- $4,031
12/5 (Main, Post)
LE MEDL - GS 13/5     OT hrs - 71    OT rate - $45.86   OT total- $3,256

LE MED - GS 12/5      OT hrs - 71    OT rate - $38.76   OT total- $2,752

LE Evidence - GS      OT hrs - 87    OT rate - $38.76   OT total- $3,372
12/5
LE Evidence - GS      OT hrs - 87    OT rate - $38.76   OT total- $3,372
11/5
LE OPR - GS 13/5      OT hrs - 72    OT rate - $45.86   OT total- $3,302

LE BLM INV - GS       OT hrs - 81    OT rate - $38.76   OT total- $3,140
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE BLM INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $45.86   OT total- $2,519
13/5
LE INT INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE INT INV - GS       OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
LE PAT Shift L - GS   OT hrs - 65    OT rate - $38.76   OT total- $2,519
12/5
                                                                           AR01025
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 22 of 249

LE PAT Shift L - GS   OT hrs - 65   OT rate - $38.76   OT total- $2,519
12/5
LE PAT - GS 11/5      OT hrs - 85   OT rate - $38.76   OT total- $3,295
(Pre, Main)
LE PAT - GS 11/5      OT hrs - 85   OT rate - $38.76   OT total- $3,295
(Pre, Main)
LE PAT - GS 11/5      OT hrs - 85   OT rate - $38.76   OT total- $3,295
(Pre, Main)
LE PAT - GS 11/5      OT hrs - 85   OT rate - $38.76   OT total- $3,295
(Pre, Main)
LE PAT - GS 11/5      OT hrs - 85   OT rate - $38.76   OT total- $3,295
(Pre, Main)
LE PAT - GS 11/5      OT hrs - 85   OT rate - $38.76   OT total- $3,295
(Pre, Main)
LE PAT - GS 11/5      OT hrs - 85   OT rate - $38.76   OT total- $3,295
(Pre, Main)
LE PAT - GS 11/5      OT hrs - 85   OT rate - $38.76   OT total- $3,295
(Pre, Main)
LE PAT - GS 11/5      OT hrs - 80   OT rate - $38.76   OT total- $3,101
(Main, Post)
LE PAT - GS 11/5      OT hrs - 80   OT rate - $38.76   OT total- $3,101
(Main, Post)
LE PAT - GS 11/5      OT hrs - 80   OT rate - $38.76   OT total- $3,101
(Main, Post)
LE PAT - GS 11/5      OT hrs - 80   OT rate - $38.76   OT total- $3,101
(Main, Post)
LE PAT - GS 11/5      OT hrs - 80   OT rate - $38.76   OT total- $3,101
(Main, Post)
LE PAT - GS 11/5      OT hrs - 80   OT rate - $38.76   OT total- $3,101
(Main, Post)
LE PAT - GS 11/5      OT hrs - 80   OT rate - $38.76   OT total- $3,101
(Main, Post)
LE PAT - GS 11/5      OT hrs - 80   OT rate - $38.76   OT total- $3,101
(Main, Post)
LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519

LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519

LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519

LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519

LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519

LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519

LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519

LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519

LE PAT - GS 11/5      OT hrs - 65   OT rate - $38.76   OT total- $2,519
                                                                          AR01026
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 23 of 249

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE PAT - GS 11/5        OT hrs - 65   OT rate - $38.76      OT total- $2,519

LE IMARS - GS 13/5      OT hrs - 96   OT rate - $45.86      OT total- $4,403
(Administrator)
LE IMARS – GS           OT hrs - 72   OT rate - $38.76      OT total- $2,791
12/5
(Tech)
                                                         Labor Total:
                                                         $319,314
Estimated Travel                                               $188,100
Cost
for 95 Detailers with
three Rotations
Estimated Vehicle                                             $135,375
Utilization Cost
for 95 Detailers with
three Rotations




                                                                               AR01027
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 24 of 249

Cost total for labor,                            $642,789
travel and vehicle
utilization for 95
Detailers with
three Rotations



Summary Table:          Total Cost
                        with Emergency
                        Designation with one
                        Rotation
                                $539,550
                        Total Cost
                        without Emergency
                        Designation with three
                        possible Rotations
                                $642,789




                                                                 AR01028
                      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 25 of 249


Burnin
860 Alabama St., 4th fI
San Francisco, CA 94110

6/27/16

William Mack
BLM Black Rock Field Office
5100 East Winnemucca Blvd.
Winnemucca, NV 89445

Dear William,

Thank you for sending the 2016 Burning Man Cost Recovery Agreement (CRA) and your Decision to
move forward with the CRA for the Burning Man event. We look forward to another safe and compliant
event in the Black Rock Desert.

Black Rock City LLC (BRC) received your Decision on Thursday, June 23rd, and were given until
today, Monday, June 27th, to review and sign the CRA and remit a payment in the amount of $315,000.
I have enclosed a check for $315,000 but have not signed the CRA, nor is BRC ready to approve the
outstanding Statements of Work (SOWs) submitted by BLM through our Memorandum of
Understanding (MOU).

The total cost estimate included in the 2016 CRA is $2,227,041, which includes the 23.1% indirect cost
rate assessment. In addition, the eight SOWs equal approximately $987,782.

This table compares the 2016 estimate to 2015 actuals:

                                                2016 Estimate        2015 Actual          Difference

         CRA                                       $1,843,702         $2,273,167        <$429,465>

         Indirect Cost Assessment                    $383,339           $520,555        <$137,216>

         sows                                        $987,782           $648,282        <$339,500>

         TOTAL                                     $3,214,823         $3,442,004        <$227,181>


The 2016 cost estimate indicates a savings of $227,181 or 6.6% over 2015 actual costs. We
believe this significant savings reflects some of the work we have done together to identify operational
efficiencies and unnecessary requirements on the part of the previous BLM administration. BRC thanks
you and your team for this success. The 2016 estimate still represents a 276% BLM cost increase in
just five years, and we feel more significant work needs to be done. This work is in step with BLM's
commitment to realign roles and responsibilities to ensure that BRC is appropriately responsible for
planning, organizing and producing the Burning Man event, complying with all regulations and
stipulations, and returning the public event site to the management of the SLM, while BLM is
responsible for administering the permit and providing an appropriate level of law enforcement and
oversight.




•-----------------• www.burniagman.org
                                                                                                 AR04640
                      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 26 of 249




660 Alabama St., 4tb Fl
San Francisco, CA 94110

BRC has filed an appeal of BLM's 2015 costs. In that appeal BRC identified costs that were
insufficiently explained or unjustified. Some of those costs have been explained and justified for 2016,
but many more have not. These issues remain unresolved. In addition, BRC has concerns about three
of the eight sows proposed by SLM relating to IT, dispatch operations, and computer aided dispatch
(CAD). BRC has submitted questions that have either not been answered at all, or have not been
answered sufficiently to confirm that the cost or function is necessary for BLM to administer our permit.
We hope to address these outstanding issues, when we meet with you, John Ruhs, and Bill O'Sullivan
on July 5th.

I would also like to follow up on the initial planning CRA signed by BRC on April 4th. BRC signed this
CRA and submitted $184,224 to ensure BLM was appropriately staffed and available to plan the 2016
Burning Man event. This is the first time in the history of our permit that BRC has been asked to sign
such a CRA, but we were told this level of detail and funding was necessary to align BLM actual
planning hours and costs with payments from BRC. As you know, with cost recovery comes the
requirement that BLM document and account for its expenses, and BRC expects a detailed accounting
of those planning hours as soon as practicable. If available at this time, we would like to request a
detailed accounting of the planning expenditures to date, to include Operational Costs and for each
member of the planning team:
    • Full name
     • Year-round job title
     • Burning Man planning title
    • Description of Burning Man planning responsibilities fulfilled
    • Pay grade
    • Pay rate
    • Dates and hours worked
    • Travel dates, costs and purpose
    • Meetings attended

I look forward to our meeting next week and to resolving these outstanding issues. Thank you again for
your continued work on the Burning Man permit.

Sincerely,



Charlie Dolman




                                                          www.barniogman.org •••••••••••••-
                                                                                      AR04641
                                                                                                                                                         C:.ViJ.&."t
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 27 of 249
          Black Rock City LLC                                                               Wells Fargo Bank, N.A.
          660 Alabama Street, 4th Floor
          San Francisco, CA 94110-2008                                                          11-4288/1210
                                                                                                                                                                  f;
          415-865-3800                                                                                                                      6/27/2016             l!
                                                       )()\                                                                                                        C:
                                                                                                                                                                   0



  PAY TO THE
  ORDER OF         BUREAU OF LAND MANAGEMENT                                                                                          $    ....,315,ooo.oo

                                                                                                                                                                  z-
                                                                                                                                                                   i
     Three Hundred Fifteen Thousand and 00/1 oo••....,.....................................................................................,,........   DOLLARS

               BUREAU OF LAND MANAGEMENT
               WINNEMUCCA DISTRICT OFFICE
                                                                                                              &...-v,,UAES REQUIRED IF.OVER $1000.00
                                                                                                                                                                  i£l
               5100 EAST WINNEMUCCA BLVD.
               WINNEMUCCA, NV 89445
  MEMO


                             u• 0 2 0 5 L L, 11•     1:   L 2 L O L, 2 8 8 2 1:      2 L, 2 t. B   □ ? b 8 9 11   1




 BLACK ROCK CITY, LLC
                                                                                                                                                         20514
          BUREAU OF LAND MANAGEMENT                                                                                      6/27/2016
     Date      Type Reference                                         Originai Amt.           Balance Due                  Discount             Payment
     6/27/2016 Bill 2016-2                                             315,000.00              315.000.00                                     315,000.00
                                                                                                                      Check Amount            315,000.00




                                                                                                                                          AR04642
Receipt         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 28 of 249
                                                                                Page 1 of 1


           United States Department of the Interior
                Bureau of Land Management                                                    Receipt
                 WINNEMUCCA DISTRICT OFFICE
                   5100 E WINNEMUCCA BLVD
                     WINNEMUCCA, NV 89445                                     No:                   3595620
                        Phone:775-623-1500
    Transaction #: 3698899
    Date of Transaction: 06/29/2016
 I                                      CUSTOMER:                                                                           I
           BLACK ROCK CITY LLC - DBA BURNING MAN
           660 ALABAMA ST FLOOR 4
           SAN FRANCISCO,CA 94110-2008 US




 I I QTYII
      I                    DESCR PTION
                                                             I         REMARKS
                                                                                               I I            TOTAL I




 DB
     L:                           I                                                               Pu���
           E




                                                                                                EJ\315000.001
                     RECREATION - OTHER / COST
                                                              2016 BURNING MAN
                     RECOVERY (5105) / COST
               l .OO                                          COST RECOVERY
                     PROJECT: LVRCF1604630
                     RECOVERY
                                                              ESTIMATE

 I                                                                                        TOTAL:11 S3ts,ooo.ool
I                                    PAYMENT INFORMATION                                                                    I
       I             AMOUNT:11315000.00                      IIPOSTMARKED:IIN/A
                        TYPE:llcHECK                                              II
                                                                  RECEIVED:jl06/29/2016
                    CHECK N0:1120514
                       NAME:! BLACK ROCK CITY LLC - DBA BURNING MAN
                               660 ALABAMA ST FLOOR 4
                               SAN FRANCISCO CA 94110-2008 US

              REMARK S
1�'=========== = = = = ===========�11
This receipt was generated by the automated BLM Collections and Billing System and is a paper representation of a portion
of the official electronic record contained therein.




                                                                                                             AR04643
http:/ /ilmnirm0ap301/cgibin/cbsp/zorder                                                                       6/29/2016
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 29 of 249



                                          COST RECOVERY AGREEMENT

                      BURNING MAN SPECIAL RECREATION PERMIT: NVW03500-16-01
                                   APPLICANT: Black Rock City, LLC.
                       LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office

I.      AUTHORITY: Section 304(b) of the Federal Land Policy and Management Act (FLPMA) [43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

II.     PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM) establishes procedures to reimburse BLM for costs incurred to process a Special
Recreation Permit (SRP) NVW03500-16-01. If the BLM decides to authorize an SRP, this Agreement
shall be amended to reflect the overall costs to be reimbursed to the BLM for costs incurred to
administer the 2016 Burning Man SRP.

III.     PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930-1, BLM Manual 1323, and
43 CFR 2932.31, Applicant agrees to reimburse BLM for the costs incurred by BLM for processing the
Application, and should a SRP be issued, costs for issuing a SRP and monitoring the SRP.

B.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect Costs
to the government outlined in OMB Circular A-25, Treasury Account: 14X5017, Service Charges,
Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate is included, and it will be
amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit 100% of
the estimated cost recovery costs before the start of the 2016 Event. Please refer to the payment
schedule below. After the permit is complete and all work is finished, the BLM will notify you if
additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in two (2) installments and have 100% of the cost recovery estimate paid prior to
the start of the event:

                               Payment           Date          Amount Due
                                  #1          (Received)        $184,224
                                  #2          (Received)        $315,000
                                  #3        August 10, 2016    $1,700,735
                                 Total
                                 Cost                          $2,199,959
                               Estimate

Following the close-out of the event permit, an accounting of the cost recovery funds will be provided
to Black Rock City, LLC by January 31, 2017.

IV.      REIMBURSABLE COST PROVISIONS

A.     BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and approval
2016 Cost Recovery Agreement                                                                      Page     1



                                                                                             AR00778
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 30 of 249



of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal, and local
officials; preparation of the administrative record and resolving any protests, appeals and litigation that
might result from the proposal, preparation of all decisions, monitoring the construction, operation
and termination of any resultant authorization; and other necessary processing actions consistent with
a final decision.

B.      BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate. Refer
to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to conduct, at
its own expense, reasonable audits of the books, records, and documents of BLM relating to the items
on any particular accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM, are not refundable and will not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance of a SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), if BLM denies the Application,
Applicant must reimburse BLM for all costs BLM incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburse BLM for processing costs incurred by
BLM in closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrawal of the Application.

E.     Nothing herein shall be deemed to require BLM to maintain books, records, or documents other
than those usually maintained by them, provided that such books, records, and documents reasonably
segregate and identify the costs for which reimbursement is required and comply with generally
accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureau of Land Management                                      Black Rock City, LLC
William Mack, Jr                                               Charlie Dolman
Black Rock Field Manager                                       Event Operations Director
5100 E. Winnemucca Blvd                                        660 Alabama St
Winnemucca, NV 89445                                           San Francisco, CA 94110-2008
775-623-1578                                                   415-865-3800
wmack@blm.gov                                                  Charlie.dolman@burningman.org

V.       DEFINITION OF DIRECT AND INDIRECT COSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been incurred but for the
Application and are appropriate in order for BLM to process the Application. Examples of direct costs
include, but are not limited to, personnel costs in the form of wages paid to BLM personnel working on
the Application, with allowances provided for fringe benefits and leave surcharge rate and any
overtime associated with processing the Application; travel expenses; purchased services, if necessary,
such as printing, automated data processing services and photographic reproduction; and any
miscellaneous supplies and equipment of a specialized nature, the use of which is directly applicable to
processing the Application.

Indirect costs are those which cannot be specifically identified with the Application. These indirect
costs have been calculated at a rate of 23.1 percent of direct costs. The indirect costs are subject to
2016 Cost Recovery Agreement                                                                         Page    2



                                                                                               AR00779
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 31 of 249



change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excluding management
overhead, which can be attributed to processing the Application. Indirect costs include a portion of the
costs for capitalized and non-capitalized equipment; space rental; telephone services; postage;
personnel transfer costs; budget and program development; administrative and clerical support;
training; safety management; public information, inquiries and reports; cartography and basic series
mapping; aviation management; telecommunications; maintenance of equipment and tools; and
systems design and implementation.

Treasury Account 14X5017, Service Charges, Deposits, and Forfeitures further described as BLM
Recreation Cost Recovery is defined in the table below:

Treasury Account                14X5017, Service Charges, Deposits, and Forfeitures
BLM Fund Code,                  XXXL5017AP, Fund 341, L51050000, Recreation Cost Recovery
Subactivity, and Title
Source of                       Cost recovery charges are associated with recreation activities or
collections/appropriations      events and shall be levied to compensate the Government for the costs
                                of authorizing and administering the recreation-related use. As such,
                                this Subactivity covers revenues and expenditures associated with any
                                Special Recreation Permit that has been determined to be Cost
                                Recovery by BLM personnel as outlined in 43 CFR 2930-1 Permits for
                                Recreation on Public Lands and H-2930-1, Recreation Permit
                                Administration Handbook.
                                Project codes are mandatory and will be assigned and administered by
                                the State Office from their block of unassigned project numbers. They
                                are used to differentiate revenues and obligations for each specific
                                permit.
                                Fees are collected in advance for specified tasks that must be carried
                                out before significant recreation events can be permitted to occur on
                                public lands, and BLM is expected to account to each applicant on the
                                cost of all aspects of the work BLM performs.


As noted in the definition in the table, this account stipulates cost recovery charges shall be levied to
compensate the Government for the costs of authorizing and administering the recreation-related use.
Because Burning Man is a full cost recovery event, indirect costs will apply as they would for all other
commercial permits that require full cost recovery.

VI.      EFFECTIVE DATE:

This Agreement shall be effective, as of the latter date of its execution by both parties. Unless
terminated earlier, it shall continue until the BLM authorized officer deems the agreement provisions
have been satisfied.

Please sign the agreement below, and return to the BLM, Winnemucca District Black Rock Field Office
Manager by June 27, 2016.




2016 Cost Recovery Agreement                                                                       Page     3



                                                                                              AR00780
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 32 of 249



VII.     SIGNATURES OF AGREEMENT

For: Bureau of Land Management               For: Black Rock City, LLC


__________________________________________   ______________________________________________
Signature                                    Signature

_______________________________              _______________________________
Date                                         Date

William Mack, Jr                             Charlie Dolman
Black Rock Field Manager                     Event Operations Director, BRC




2016 Cost Recovery Agreement                                                                  Page   4



                                                                                        AR00781
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 33 of 249




Attachment 1
2016 COST RECOVERY (CR) ESTIMATE
Summary:
 Labor Costs                                 $ 1,231,978
 Operational Costs                           $ 405,500
 Sub Total of Direct Costs                   $ 1,637,478

 FY 2016 Indirect Cost Rate of 23.1% $ 378,257

 Cost Estimate TOTAL                         $ 2,015,735

Labor Detail:
                                                         ESTIMATED     ESTIMATED
                          POSITION
                                                           HOURS        AMOUNT
                    Authorized Officer (AO), Event IC        452        $32,499
                     Law Enforcement Branch Chief            532        $38,229
                    Civilian Operations Branch Chief         928        $46,652
                          Public Information Officer         148        $10,498
                                      Admin Support          106        $3,544
                                       Safety Officer        128        $7,895
        Compliance (Environmental & Vending) Sup             314        $20,058
                                            Vending          148        $7,308
                                   Compliance Team           148        $7,308
                                   Compliance Team           148         $7,308
                                   Compliance Team           148         $6,031
                                   Compliance Team           148         $6,031
                                                  GIS        164         $8,118
                                 Playa Logistics Lead        349        $17,249
                                      Playa Logistics        349        $17,249
                                      Playa Logistics        216        $8,800
                                      Playa Logistics        216        $8,800
                              Playa Logistics Runner          88        $3,580
                         Communications Supervisor           430        $30,556
                           Dispatch Center Manager           326        $12,104
                                             CommL           512        $32,353
                             Communications Tech             384        $23,826

                           POSTION                         ESTIMATED   ESTIMATED
                                                             HOURS      AMOUNT
                                 Communications Tech          368       $18,147
                                 Communications Tech          368       $18,147
                                 Communications Tech          368       $18,147
                         Playa Information Technology         384       $15,643
                                           IT Security        326       $16,176



2016 Cost Recovery Agreement                                                        Page   5
                                                                                   AR00782
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 34 of 249



                                                      ESTIMATED   ESTIMATED
                         POSITION
                                                        HOURS      AMOUNT
                  Law Enforcement Operations Chief      232        $17,417
                  Law Enforcement Operations Chief      232        $17,417
                                Medical Team Lead       167        $13,535
                                       Medical Team     167        $11,381
                Law Enforcement Patrol Commander        284        $19,295
                Law Enforcement Patrol Commander        232        $15,720
                Law Enforcement Patrol Commander        245        $19,753
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       176        $9,929
                           Law Enforcement Patrol       176        $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol       176         $9,929
                           Law Enforcement Patrol       137        $7,688
                           Law Enforcement Patrol       137        $7,688
                           Law Enforcement Patrol       137        $7,688
                            Law Enforcement Patrol      137         $7,688
                            Law Enforcement Patrol      137         $7,688
                            Law Enforcement Patrol      137         $7,688
                            Law Enforcement Patrol      137         $7,688
                            Law Enforcement Patrol      137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688




2016 Cost Recovery Agreement                                                   Page   6
                                                                              AR00783
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 35 of 249



                                                           ESTIMATED   ESTIMATED
                          POSITION
                                                             HOURS      AMOUNT
                               Law Enforcement Patrol         137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                 Law Enforcement Investigative Lead           432       $37,601
                     Law Enforcement Investigations           233       $16,202
                     Law Enforcement Investigations           137       $10,959
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                              Law Enforcement OPR             144       $11,441
                          Law Enforcement Evidence            255       $17,765
                           Law Enforcement Evidence           162       $9,761
                            Law Enforcement IMARS             208       $16,695
                            Law Enforcement IMARS             152       $10,173
                           Financial Support (Off Playa)       80       $5,329
                         Contracting Support (Off Playa)       80       $4,046
                                                             TOTAL     $1,231,978

Operations Detail:
              DESCRIPTION                    AMOUNT
           Microwave Internet Program     $130,000
           Satellite Tracking (Delorme)   $56,500
    Medical Modular Building Rental       $6,000
                          CAD Servers $13,000
                 Licensing/Maintenance



2016 Cost Recovery Agreement                                                         Page   7
                                                                                    AR00784
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 36 of 249




                        HHS Agreement $20,000
                                  Travel $80,000
                      Vehicle Utilization   $50,000
                  Misc. Supplies/Equip.     $50,000
                                 TOTAL $405,500




2016 Cost Recovery Agreement                                             Page   8
                                                                       AR00785
                Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 37 of 249


                                                                                    RECEIVED 81 M
                                                                                   WINNEHlJCCt -t.,
Burn in
660 Alabama St., 4th Fl
San F raacisco. CA 94110


July 29, 2016

William Mack
Black Rock Office Field Manager
Bureau of Land Management
5100 East Winnemucca Boulevard
Winnemucca, NV 89445

Dear William:

Enclosed please find the Cost Recovery Agreement ("CRA") for the 2016 Burning Man event signed by
Black Rock City LLC ("BRC"). BRC will remit $1,727,817 to BLM by the agreement deadline of
August 10, 2016. This letter outlines BRC's concerns with both the CRA and the estimated costs.
Because production of Black Rock City is about to begin, BRC has signed this CRA. We continue to
have concerns that many of BLM's estimated costs are based on historical decisions that do not
comply with cost recovery regulations. BRC signs this CRA reserving all rights to appeal BLM's
final decision on cost recovery for the 2016 SRP. My hope is that the final decision will reflect only
BLM's reasonable costs to administer our permit, and will include a reasoned, thorough explanation
for each cost. I also suggest amending the CRA when time allows so that the terms do not exceed
BLM's regulatory authority, as discussed at the end of this letter. BRC will be happy to cooperate
with you and your staff in that regard.
The CRA estimates BLM's total costs for administering the 2016 Burning Man SRP at $2,199,959,
which includes the $184,224 that BRC paid for BLM's estimated planning costs pursuant to a
separate CRA signed by the parties in April. 1 This year, BRC is taking on two of BLM's contracts,
for dispatch and CAD services, costing approximately $385,000, so the estimated total reduction in
costs from 2015 to 2016 is around $209,000, or 7.5%.


1
 The present CRA is confusing because it references two different total cost estimates: $2, l 99,959 in the table on
page 1, and $2,0 l 5,735 in the table at the top of Attachment 1. The planning costs that were subject to the
separate CRA are included on page l to derive the "total total" estimate for the 2016 Burning Man SRP. But this
CRA does not identify the $ l 84,224 as planning costs or incorporate the earlier agreement. Adding to the
confusion is the reference to 2 installment payments, when the table shows that BRC is making a total of 3 cost
recovery payments. We would appreciate greater precision in the CRA, so the documentation is clear about the
amounts BRC is paying and what we are paying for. We are happy to work with BLM to clarify the language.
                                                               www.burm1gman.or1



                                                                                                       AR01126
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 38 of 249




BRC appreciates that BLM has identified certain efficiencies. We believe, as we have communicated
to BLM throughout this year, that substantial additional cost savings could have been realized in this
2016 cost recovery estimate. We are also concerned that the CRA includes a number of costs that are
not reasonable under cost recovery guidelines. ·
As you are aware, BRC's concerns about BLM's costs to administer the 2015 Burning Man SRP led
us to appeal BLM's final decision on cost recovery. That appeal is now pending before the Interior
Board of Land Appeals. To the extent that any of the charges to which BRC objected in our 2015
appeal have been retained by BLM in this 2016 estimate CRA, BRC fully incorporates by reference
the objections to those costs set forth in our Statement of Reasons and Reply in support of our appeal.
These objectionable charges include, but are not limited to, any costs relating to: (1) BLM's improper
decision to preemptively designate the Burning Man event an "emergency," including associated
overtime and travel costs; (2) BLM's application of the indirect administrative cost rate to direct costs
incurred for BLM's operations on-playa where BRC provides all of the infrastructural overhead; and
(3) BLM's $56,500 contract for the provision of unnecessary Delorme satellite trackers for its
personnel.
Additionally, BRC has the following specific concerns about the 2016 CRA and the estimated costs it
reflects:

I. "Labor Detail" Generally:
   As BLM has recognized, due in large part to the unwillingness of prior BLM leadership to discuss
   or negotiate BLM's costs related to the Burning Man SRP, BRC is at a significant information
   deficit. The information about estimated labor charges that BLM has included with this CRA is
   all that we have ever received and is not sufficient to enable BRC to understand the work that
   these personnel are expected to perform, or to discern whether each position and its number of
   estimated hours are reasonably related to the administration of BRC's permit. The only "detail"
   provided is a title of 2-4 words, a total number of estimated hours, and a total estimated cost.
   Several of the titles include acronyms or abbreviations with no explanatory key.
   BRC is concerned that further detail will not be forthcoming with BLM's final decision on 2016
   cost recovery. The "Description of Work" field in the labor log attached to BLM's 20 15 final
   decision consisted of just a handful of words for each employee. It provided no actual description
   of the tasks performed by these individuals, nor did it identify their GS pay level or the dates or
   shifts worked. A few weeks ago, in connection with filing its answer to BRC's cost appeal, BLM
   gave BRC access to a spreadsheet titled "YTD Labor Detail." This document provided a
   breakdown of the different categories of pay received by each of its employees, but included no
   explanation for the various "pay codes" or data in other columns, no pay levels, and no further
   detail on responsibilities.
   At BLM's request, BRC supplies detailed position descriptions for our operations personnel in
   our Operations Plan. We understand that BLM, as the permittor, is entitled to certain information
   about BRC's operations. We also understand that BRC, as permittee, is entitled to certain
   information from BLM regarding its costs. In terms of labor, the level of detail that BLM


                                                     2
                                                                                               AR01127
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 39 of 249




   provides must be sufficient to enable BRC to ascertain BLM's justification for concluding that
   these particular positions were necessary to administer the permit, and that they needed to be
   staffed for a particular number of hours and at a particular rate of pay.

2. Specific Personnel Positions:
   With respect to the information provided in the CRA's "Labor Detail" table, BRC has the
   following comments:
   o Compliance and Vending Personnel: This spring, BLM accepted BRC's proposal to manage
     the environmental and vending compliance program. BLM has removed six compliance-related
     positions from the 2016 CRA. Per BLM-BRC discussions, we expect to see further cost
     reductions in future CRAs based on the successful implementation of the BRC-managed
     compliance program.

   o Dis atch Communications and IT Personnel: I want to thank you and State Director John
     Ruhs for agreeing to meet with BRC on playa in 2016 to familiarize us with BLM operations
     and provide an opportunity for review and evaluation. Of particular interest to BRC are the
     operations and resource requirements for dispatch, CAD, communications, and IT. These
     operations are complex, and we would like to better understand them and the associated costs,
     which are significant. We believe that with collaboration between BRC and BLM, we can
     together achieve improved operations and greater efficiency. We're concerned that BLM
     started tracking public assists and public contacts in 2015, which BLM planning staff have said
     are nonessential; that these activities accounted for 70% of BLM's dispatched calls; and that
     BLM's dispatch costs are now increasing for 2016. We're also concerned about the allocation
     of resources to Pershing County when those resources are allocated without prior agreement
     from BRC or when those resources undermine BRC's contract with Pershing County, as
     happened in 2015 when BLM allocated separate dispatch resources to Pershing County. BRC
     did-not learn about this allocation until very recently. BLM has told us that additional resources
     are being required for 2016, including a new Dispatch Center Manager, partly to accommodate
     Pershing County's request for a separate dispatcher to dispatch calls and capture CAD data for
     Pershing County's separate CAD system in Lovelock. BRC should not have to pay for these
     separate systems.

  o Playa Logistics Personnel: We understand that the position BLM added to this team for 2016,
    "Playa Logistics Runner," is a part-time position that will be activated if and when necessary
    for the transport of equipment or supplies to the event site from the Reno area and environs. As
    we have advised, BRC personnel travel regularly between Gerlach and Reno, and can be
    available to assist BLM with these deliveries so that this runner position need not be activated.

  o Law Enforcement Investigations Personnel: As discussed in BRC's Statement of Reasons in
    support of our 2015 cost appeal, BLM has not adequately justified charging BRC for
    investigative personnel, who BRC understands are focused on the investigation of major


                                                   3
                                                                                             AR01128
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 40 of 249




      crimes. The arrest and citation statistics for the past several Burning Man events show an
      extremely low incidence of person-on-person crime, with only a few such offenses committed
      each year. Virtually none of these person-on-person crimes would call for the level of
      investigations that a major crimes investigator would perform. Fatalities are exceedingly rare,
      the last of which occurred in 2014 in a vehicular accident that the Pershing County Coroner
      determined was caused by pedestrian error. Pershing County has dozens of capable deputies on
      site to investigate and otherwise address this handful of serious incidents. There is no rational
      basis for BLM's conclusion that it requires a team of 13 BLM investigative officers to police
      the 2016 event.
  o Law Enforcement Patrol: The number of patrol positions for 2016 has remained the same as
    2014 and 2015. BRC is concerned that BLM has not accounted for an increase in the number
    of Pershing County deputies working at the Burning Man event for the past two years, as BLM
    staff have said that BLM would do. BRC understands that BLM developed its table of
    organization before even receiving Pershing's table of organization, and that BLM first decides
    which personnel will be staffing the event and then decides what these staff members will be
    doing. As noted in BRC's Statement of Reasons and Reply in support of its 2015 cost appeal,
    we are concerned that these officers are engaged in unnecessary and duplicative activities
    aimed at giving them something to do, rather than addressing actual safety issues at the event.

  o Law Enforcement OPR: We understand that this individual represents BLM's Office of
    Professional Responsibility, an office charged with investigating BLM employee conduct.
    BLM should not charge BRC for the costs of having a representative from this office at the
    event, as a permittee should not be responsible for covering the costs of BLM's internal
    investigations.

3. Medical Facility, Labor, and Contract Services
   BRC provides a state-licensed, state-of-the-art emergency care facility in a central location at the
   Burning Man event site. This facility is fully staffed by trauma doctors and all relevant support
   staff, and is equipped to provide X-ray, laboratory, and pharmacy services, 24 hours per day for
   the two weeks including and surrounding the event. BRC also provides l O ambulances and a
   fixed winged aircraft to respond to an emergency at any time.
   Given the medical facilities that BRC already provides - which are better equipped, more
   appropriately staffed, and closer in proximity to potential incidents that might occur at the event -
   BLM has not provided sufficient justification for its insistence on having a separate medical
   trailer and private medical staff for BLM (and now also Pershing County) employees. The 2015
   BLM After Action Report recorded 240 patient visits to BLM's Medical trailer, 18 of which were
   K-9 visits. An "overwhelming majority" of the visits were for extremely minor complaints,
   including eye washes and over-the-counter pain reliever.




                                                    4
                                                                                               AR01129
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 41 of 249




   In the 2016 CRA, BLM's medical costs are estimated to total more than $50,000: around $25,000
   for the labor of two BLM medical personnel, $20,000 for BLM's contract with the Department of
   Health and Human Services to supply additional medical personnel, and $6,000 for the rental of a
   medical modular building. While BRC does not object to BLM providing private medical care to
   its staff and to Pershing County staff, we do object to paying any of the associated costs. Private
   medical care and a private medical building for government personnel are unnecessary to the
   administration of the Burning Man permit; they therefore do not qualify as a reasonable cost
   under cost recovery regulations.

4. Costs Related to a BRC Appeal of a BLM Final Decision
   Finally, I would like to address the recent confusion around the CRA's applicability to BLM s
   appeal-related costs. We appreciate your confirmation that BLM has not charged BRC for the
   time BLM staff spent responding to BRC's appeal of BLM's final cost recovery decision for the
   2015 SRP. The authority on which the CRA is based does not allow BLM to charge a permittee
   for its costs of responding to the proponent's appeal of a BLM decision. See 43 U.S.C. 1734(b).
   As defined in BLM's Recreation Permit and Fee Administration Handbook, "cost recovery"
   means:
              "[F]ees charged by the BLM to pay the costs of processing a special
              recreation permit. Processing charges may include the cost of
              environmental analysis, consultation with other agencies, and efforts
              toward public participation. Processing costs may also include monitoring,
              use supervision, permit compliance, and post-use reports and closeout.
              Application fees, set by state directors, are also considered a form of cost
              recovery."
   The costs of responding to a proponent's appeal of a BLM final decision are not considered
   "processing charges." The Handbook's chapter on "Decisions, Alternative Dispute Resolution,
   Protests and Appeals" confirms that "final decisions are appealable," but makes no suggestion
   that it is appropriate to charge the permittee for BLM's costs of resolving an appeal.
   BRC is concerned that the following clause in Section IV.A. of the CRA exceeds BLM's
   authority, to the extent that BLM charges BRC for any of these purported "processing" costs:
   "preparation of the administrative record and resolving any protests appeals and litigation that
   might result from the proposal."
   Your recent correspondence indicates that BLM believes this language allows it to charge BRC
   for exercising our right to appeal a final decision. Since BLM is not authorized to do so, we
   would like to see this language clarified or removed. BRC's signing of the CRA is without
   prejudice to any of BRC's rights and remedies, including its right to appeal BLM's final decision
   on 2016 cost recovery and its right to dispute any unauthorized costs that might be assessed by
   BLM for responding to an appeal.
                                               ******

                                                    5
                                                                                             AR01130
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 42 of 249




BRC appreciates the efforts of BLM's 2016 planning team in identifying efficiencies. We still,
however, have a number of unanswered questions about specific BLM costs and fees, as detailed
above and in our discussions with BLM over the past year. We expect that BLM's final decision on
2016 cost recovery will comply with the agency's obligations to assess only its reasonable costs of
administering the Burning Man permit, and to provide a reasoned explanation for all assessed costs.
BRC looks forward to continuing to coordinate and strategize with BLM on future permits. We hope
that collaborative planning for the 2017 event can begin at the 2016 event site, with both BRC and
BLM conducting a full operational review and analysis of resources used.

Sincerely,




Enclosure


Cc:   John Rubs, BLM Nevada State Director
      Robert Towne, Acting BLM Winnemucca District Manager




                                                   6
                                                                                            AR01131
                                             T� .-- --- Document 35-14 Filed 07/12/21 Page 43 of 249
                                      Case 1:19-cv-03729-DLF
                                                                                                                                                                                               •'
                                                                                                                                                                                                         .            -
                                                                                                                                                                                                                                                                                       -          --. -


                                                      --. �           •                   ,i ...   i
                                                                                                                   I
                                                                                                                              n
                                                                                                                                  -
                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                     ,.
I ••                                                                                                                                                                                     • I                                                                                                                             •
i!r 1 '11
I I                                                                                                United States Department of the Interior
                                                                                                                                                                                                                  •
                                                                                                                                                                                                                          I




l11                                               11
   ""'                                                                                                                                                                                                                                                                                                             ,,.&..
I                                                                                                BUREAU OF LAND MANAGEMENT                                                                                                                                                                                          .L
1 ..                                              -J •                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                             ,.
                                                                                                       Winnemucca District Office
                                                                                                                                                                                                                                                                                 -.
·1-            -

                                                                                                        Black Rock Field Office                                                                     I,


    j,......                                                     ..                                5100 East Winnemucca Boulevard
                        ..,..                                                                         Winnemucca, Nevada 89445                                                                                                                                                                                                          ,.

               _                                                                                                                                                                                                                                                                                          -·-
    1                                                                 •
    1
          -

                                                                                               Phone: (775) 623-1500 Fax: (775) 623-1503
                                                                                                                                                                                                                                                           ..
                   II




          l (!
                                                    ....

    1·- 11., '
    i',                                                                                                 Email: wfoweb@blm.gov
                                                                                                                                                                                                                                                                                                                                        •
                                                                                             •     www.blm.gov/nv/st/en/fo/wfo.html
                                                                                                                                                                                                                                            -                   '                                         I ••
                                                                                                                                                                                                                                                                    ,

                                                           ...                   1 1 •
                                              I
                        In Reply Refer To:                                tr..                                                                                                                                                                                                    I,


                        2930 (NV-30.03)                                               I                                   •
                        LLNVW03500-16-01                                                                                              I                                     AUG o � 2016
                                                                                                                                                                                                                                                                                                  .. I
                        CERTIFIED MAIL 7014 2870 0001 4871 2275 -RETURN RECEIPT REQUESTED                                                                                                                                                                                                                                                                           II
                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                   I

                                                             � -w-------:-, ;--__.:.•_-;.--'----------�=-·
                                                                                                     1,        :   -

                        Chatlie.11olman.____.:___...:..:....��,
                                                                                                          ..


                                                                            1
                        Event Operations Director
                        Black Rock City, LLC        .J
                                                          •.                                 Burning Man 2016 Event
                                                                                                                                                                         '.,                                              Special Recreation Permit                                                                                          '·                          11
                                                                                                                   ....                                                                                                                                                                                                            :,
                                                                                                                                                                                                                                                                    . ._- - ·
                        660 Alabama St
                        San Francisco, C A 94110-2008
                                                                                                                                                                                                                                                . '.I,.-
                                                                                                                                                                                                                               L
                                                                                                                                                                                                                          ◄•           ..                                                                                                         ►
                                                                                                                                                                                                                                                                                                              �- .. •
                                                                                                                                                                                                                                                                                                                  t --
                                                                                                                                                                                                                                                                                                                             L

                                                                                                                                                   ◄
                                                                                                                                                                                                                                                                                                                                                            ,

                                                                                                                                                                                                                                                                                                                                  T�
                                                                                                                                                                                                                                                                            _I

                        Dear Mr. Dolman:                                                                                                                             I                                                                                                                                             I 4
                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                      ►
                        On January 19, 2016 the Bureau of Land Management (BLM) received a Special Recreation Permit (SRP)
                        Application and draft Operating Plan from Black Rock City, LLC (BRC) for the 2016 Burning Man Event                                                                                                                                                                                   ■
                        (2016 Event).                                                                                                                                                                                                                                                                                               11:-
                                                                                                                                                                                                                                                                                                                                             ,.
                        On April 5, 2016 the BLM received the signed 2016 Cost Recovery Agreement (Initial CRA) from BRC, in
                        the amount of $184,224.00, to cover BLM incut1"ed costs associated with preliminary 2016 Event planning
                        and associated National Environmental Policy Act analysis. The Initial CRA stated that the CRA outlined the
                                                                                                                                                                                                                                                                                                                                  ...
                        BLM's initial costs and would be amended to reflect the overall BLM costs for 2016 Event monitoring and
                        planning. BLM received BRC's initial payment under the Initial CRA on April 06, 2016.
                                                                                                                                                                                                                                                                                                                                                      I
                        After collaboration and discussion between the BLM and BRC, the BLM provided BRC with the final                                                                                                                                                                                                                      - ►
                        estimate and decision for the CRA (Final CRA) with supporting documents to review, sign and return with an
                                                                                                                                                                                                                                                                                                                                                                               I
                        installment payment in the amount of $315,000 due by June 27, 2016. The Final CRA identified all estimated
                        costs to the BLM associated with implementing the 2016 Event SRP, including the amount identified in the
                        Initial CRA, and is the overriding CRA for the 2016 SRP. BRC did not sign the Final CRA at that time.                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                      . ..
                                                                                                                                                                                                                                                                                                                                  � , .;
                                                                                                                                                                                                                                                                                                                                                          .....
                                                                                                                                                                                                                                                                                                                                                                ,             14
                        However, BRC did make the installment payment identified in the Final CRA in the amount of $315,000 on                                                                                                                                                                                      .
                        June 29., 2016.

                        On August I, 2016, the BLM received a signed copy of the Final CRA from BRC for the 2016 Event. BRC
                        agreed to remit $1,700,735 to BLM by August 10, 2016. A copy of the signed Final CRA for the 2016
                        Burning Man event, along with the CR Estimate spreadsheet, is enclosed for your files. Your signature         1 '.I
                        constitutes your agreement with the processing category decision and the CR Estimate.
                                                                                                                              • �                                                                                                                                                                                                                     i_. •
                                                                                                                                                                              - ...
                                                                                                                                    '                                                                                                                                                                                                                       •.

                                                                                                                                             --
                                                                                                                                � L

                                                                                                                                                                         . ... -
                                                                                                                                                                                                                                                                          • �I

                                                                                                                                                                                                                 -
                                                                                                                                                           •                                                                                                                                      .....
                                                                                                                                          ... •                                                                                                     I
                                                                                                       :-'/
                                  I
                                            • • 11! I                                                                                                                                                                                           -
                                      . . •                                                                                                                                          �                                                                     #1.,.J I•t•                 -::
                                                                                                                                                                                                                                                                              - � - -"""I-
                                                           I -                                                                                                             I-
                                                                                                                                                                                                             ...
                                                                      -                   , -                                                              I 4
                                                                                                                                      1     11_.           · • l                                                                                                                   I � .... '
                                                   .. ., -:                                                                                                                               .-                                                                            ..J.J ..
                                                                                                                                                                                                                                                                        AR01132

                                          .I ... I          1 .
                                                                                                                                                                                ,-                                                                                                           =                           ...... -
                                                                                                                                                                                                                                                                                              I
                                      j           ----                           --
                                                                                                          •                           �-               -                                        �-
                          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 44 of 249


       I --
  ..          ,. I
,I
  r              Along with the signed Final CRA, BRC enclosed a letter outlining its concerns with regard to the BLM's
                 costs to administer the Btu11ing Man SRP. While the BLM appreciates that BRC objects to the BLM's
                 administration of the Burning Man SRP, the agency's actions are consistent with its statutory and regulatory
                 authority. Regardless, the BLM appreciates the opportunity to work collaboratively with BRC in order to                    ,.
                 ensure that the agency administers the SRP safely and effectively.                                                   ...
                                                                                                                                                 'Ill




                                                                                                                                 ..

                                                                                                                                . ••




                                                                                                                                                     "'




                                                                                                                                                          -
                                                             -                                                     AR01133
                                                                                                               - - .-     - --
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 45 of 249


          RECEIVED BLM                                                     RECEIVED BL�1
         w1�mD-wcc.ti NV                  COST RECOVERY AGREEMENT         WINNEMUCC I\ r'.\/
       2016 AUG - I   IfORNINWMAN SPECIAL RECREATION PERMIT: NVA&7tiB,l;k>ij-i:,-OJ' M     I: 3 8
                                    APPLICANT: Black Rock City, LLC.
                        LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office

I.      AUTHORITY: Section 304(b) of the Federal Land Policy and Management Act (FLPMA) [43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

II.     PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM) establishes procedures to reimburse BLM for costs incurred to process a Special
Recreation Permit (SRP) NVW03500-16-01. If the BLM decides to authorize an SRP, this Agreement
shall be amended to reflect the overall costs to be reimbursed to the BLM for costs incurred to
administer the 2016 Burning Man SRP.

III.      PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930-1, BLM Manual 1323, and
43 CFR 2932.31, Applicant agrees to reimburse BLM for the costs incurred by BLM for processing the
Application, and should a SRP be issued, costs for issuing a SRP and monitoring the SRP.

B.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect Costs
to the government outlined in 0MB Circular A-25, Treasury Account: 14XS017, Service Charges,
Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate is included, and it will be
amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit 100% of
the estimated cost recovery costs before the start ofthe 2016 Event. Please refer to the payment
schedule below. After the permit is complete and all work is finished, the BLM will notify you if
additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in two (2) installments and have 100% of the cost recovery estimate paid prior to
the start of the event:

                               Pavment           Date          Amount Due
                                  #1          [Received)        $184,224
                                  #2          [Received)        $315,000
                                  #3        August 10, 2016    $1,700,735
                                 Total
                                 Cost                          $2,199,959
                               Estimate

Following the close-out of the event permit, an accounting of the cost recovery funds will be provided
to Black Rock City, LLC by January 31, 2017.

IV.        REIMBURSABLE COST PROVISIONS

A.     BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and approval
2016 Cost Recovery Agreement                                                                        Page   1



                                                                                              AR04367
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 46 of 249



of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal, and local
officials; preparation of the administrative record and resolving any protests, appeals and litigation that
might result from the proposal, preparation of all decisions, monitoring the construction, operation
and termination of any resultant authorization; and other necessary processing actions consistent with
a final decision.

B.      BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate. Refer
to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to conduct, at
its own expense, reasonable audits of the books, records, and documents of BLM relating to the items
on any particular accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM, are not refundable and will not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance ofa SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), if BLM denies the Application,
Applicant must reimburse BLM for all costs BLM incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburse BLM for processing costs incurred by
BLM in closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrawal of the Application.

E.     Nothing herein shall be deemed to require BLM to maintain books, records, or documents other
than those usually maintained by them, provided that such books, records, and documents reasonably
segregate and identify the costs for which reimbursement is required and comply with generally
accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureau of Land Management                                      Black Rock City. LLC
William Mack, Jr                                               Charlie Dolman
Black Rock Field Manager                                       Event Operations Director
5100 E. Winnemucca Blvd                                        660 Alabama St
Winnemucca, NV 89445                                           San Francisco, CA 94110-2008
775-623-1578                                                   415-865-3800
wmack@blm.gov                                                  Charlie.dolman@burningman.org

V.       DEFINITION OF DIRECT AND INDIRECT COSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been incurred but for the
Application and are appropriate in order for BLM to process the Application. Examples of direct costs
include, but are not limited to, personnel costs in the form of wages paid to BLM personnel working on
the Application, with allowances provided for fringe benefits and leave surcharge rate and any
overtime associated with processing the Application; travel expenses; purchased services, if necessary,
such as printing, automated data processing services and photographic reproduction; and any
miscellaneous supplies and equipment of a specialized nature, the use of which is directly applicable to
processing the Application.

Indirect costs are those which cannot be specifically identified with the Application. These indirect
costs have been calculated at a rate of 23.1 percent of direct costs. The indirect costs are subject to
2016 Cost Recovery Agreement                                                                         Page    2



                                                                                               AR04368
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 47 of 249



change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excluding management
overhead, which can be attributed to processing the Application. Indirect costs include a portion of the
costs for capitalized and non-capitalized equipment; space rental; telephone services; postage;
personnel transfer costs; budget and program development; administrative and clerical support;
training; safety management; public information, inquiries and reports; cartography and basic series
mapping; aviation management; telecommunications; maintenance of equipment and tools; and
systems design and implementation.

Treasury Account 14X5017, Service Charges, Deposits, and Forfeitures further described as BLM
Recreation Cost Recovery is defined in the table below:

Treasury Account                14X5017, Service Charees, Deposits, and Forfeitures
BLM Fund Code,                  XXXLS0l7AP, Fund 341, L51050000, Recreation Cost Recovery
Subactivitv, and Title
Source of                       Cost recovery charges are associated with recreation activities or
collections/appropriations      events and shall be levied to compensate the Government for the costs
                                of authorizing and administering the recreation-related use. As such,
                                this Subactivity covers revenues and expenditures associated with any
                                Special Recreation Permit that has been determined to be Cost
                                Recovery by BLM personnel as outlined in 43 CFR 2930-1 Permits for
                                Recreation on Public Lands and H-2930-1, Recreation Permit
                                Administration Handbook.
                                Project codes are mandatory and will be assigned and administered by
                                the State Office from their block of unassigned project numbers. They
                                are used to differentiate revenues and obligations for each specific
                                permit.
                                Fees are collected in advance for specified tasks that must be carried
                                out before significant recreation events can be permitted to occur on
                                public lands, and BLM is expected to account to each applicant on the
                                cost of all aspects of the work BLM performs.


As noted in the definition in the table, this account stipulates cost recovery charges shall be levied to
compensate the Government for the costs of authorizing and administering the recreation-related use.
Because Burning Man is a full cost recovery event, indirect costs will apply as they would for all other
commercial permits that require full cost recovery.

VI.      EFFECTIVE DATE:

This Agreement shall be effective, as of the latter date of its execution by both parties. Unless
terminated earlier, it shall continue until the BLM authorized officer deems the agreement provisions
have been satisfied.

Please sign the agreement below, and return to the BLM, Winnemucca District Black Rock Field Office
Manager by June 27, 2016.




2016 Cost Recovery Agreement                                                                       Page     3



                                                                                              AR04369
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 48 of 249



VII.      SIGNATURES OF AGREEMENT

                                            Fol Black Rock City, LLC



                                            Signature


Date
                                             aj 2S ( lb�
                                            Date

William Mack, Jr                            Charlie Dolman
Black Rock Field Manager                    Event Operations Director, BRC




2016 Cost Recovery Agreement                                                     Page   4



                                                                             AR04370
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 49 of 249



Attachment 1
2016 COST RECOVERY (CR) ESTIMATE
Summary:
 Labor Costs                                   $ 1,231,978
  Operational Costs                            $ 405,500
  Sub Total of Direct Costs                    $ 1,637,478

 FY 2016 Indirect Cost Rate of 23.1% $378,257
 Cost Estimate TOTAL                           $2,015,735

Labor Detail:
                                                            ESTIMATED    ESTIMATED
                          POSITION
                                                              HOURS       AMOUNT
                    Authorized Officer (AO), Event IC          452        $32,499
                    Law Enforcement Branch Chief               532        $38,229
                    Civilian Operations Branch Chief           928        $46,652
                          Public Information Officer           148        $10,498
                                      Admin Support            106        $3,544
                                       Safety Officer          128        $7,895
        Compliance (Environmental & Vending) Sup               314        $20,058
                                            Vending            148        $7,308
                                   Compliance Team             148        $7,308
                                   Compliance Team             148        $7,308
                                   Compliance Team             148        $6,031
                                   Compliance Team             148        $6,031
                                                     GIS       164         $8,118
                                     Playa Logistics Lead      349        $17,249
                                          Playa Logistics      349        $17,249
                                         Playa Logistics       216        $8,800
                                         Playa Logistics       216        $8,800
                                  Playa Logistics Runner        88        $3,580
                               Communications Supervisor       430        $30,556
                                Dispatch Center Manager        326        $12,104
                                                 CommL         512        $32,353
                                  Communications Tech          384        $23,826

                           POSTION                           ESTIMATED   ESTIMATED
                                                               HOURS      AMOUNT
                                 Communications Tech            368       $18,147
                                 Communications Tech            368       $18,147
                                 Communications Tech            368       $18,147
                         Playa Information Technology           384       $15,643
                                           IT Security          326       $16,176



2016 Cost Recovery Agreement                                                           Page   5

                                                                                     AR04371
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 50 of 249



                                                      ESTIMATED   ESTIMATED
                         POSITION
                                                        HOURS      AMOUNT
                  Law Enforcement Operations Chief      232        $17,417
                 Law Enforcement Operations Chief       232        $17,417
                                Medical Team Lead       167        $13,535
                                       Medical Team     167        $11,381
                Law Enforcement Patrol Commander        284        $19,295
                Law Enforcement Patrol Commander        232        $15,720
                Law Enforcement Patrol Commander        245        $19,753
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                       Law Enforcement Patrol SL        137        $9,215
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol        189       $10,676
                           Law Enforcement Patrol       189        $10,676
                           Law Enforcement Patrol        189       $10,676
                           Law Enforcement Patrol        176       $9,929
                           Law Enforcement Patrol       176        $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol        176         $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol       176          $9,929
                           Law Enforcement Patrol       176         $9,929
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                            Law Enforcement Patrol      137         $7,688
                            Law Enforcement Patrol       137        $7,688
                            Law Enforcement Patrol      137         $7,688
                            Law Enforcement Patrol      137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688
                           Law Enforcement Patrol       137         $7,688



2016 Cost Recovery Agreement                                                   Page   6

                                                                              AR04372
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 51 of 249



                                                           ESTIMATED   ESTIMATED
                          POSITION
                                                             HOURS      AMOUNT
                               Law Enforcement Patrol         137       $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137        $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137       $7,688
                             Law Enforcement Patrol           137       $7,688
                 Law Enforcement Investigative Lead           432       $37,601
                     Law Enforcement Investigations           233       $16,202
                     Law Enforcement Investigations           137       $10,959
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                     Law Enforcement Investigations           137       $9,215
                              Law Enforcement OPR             144       $1 1,441
                          Law Enforcement Evidence            255       $17,765
                           Law Enforcement Evidence           162       $9,761
                            Law Enforcement IMARS             208       $16,695
                            Law Enforcement IMARS             152       $10,173
                           Financial Support (Off Playa)      80        $5,329
                         Contracting Support (Off Playa)      80        $4,046
                                                             TOTAL     $1,231,978

Operations Detail:
              DESCRIPTION                    AMOUNT
           Microwave Internet Program $130,000
           Satellite Tracking (Delorme) $56,500
    Medical Modular Building Rental $6,000
                          CAD Servers $13,000
                 Licensing/Maintenance



2016 Cost Recovery Agreement                                                         Page   7

                                                                                    AR04373
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 52 of 249



                        HHS Agreement $20,000
                                  Travel $80,000
                      Vehicle Utilization   $50,000
                  Misc. Supplies/Equip.     $50,000
                                 TOTAL $405,500




2016 Cost Recovery Agreement                                              Page   8

                                                                        AR04374
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 53 of 249




                     United States Department of the Interior
                              BUREAU OF LAND MANAGEMENT
                                       Winnemucca District
                                5100 East Winnemucca Boulevard
                                   Winnemucca, Nevada 89445
                            Phone: (775) 623-1500 Fax: (775) 623-1503
                                     Email: wfoweb@blm.gov
                               www.blm.gov/nv/st/en/fo/wfo.html


In Reply Refer To:
2930 (NV-30.03)
LLNVW03500-16-01                        AUG O 2 2016

CERTIFIED MAIL-7014 2870 0001 4871 2275-RETURN RECEIPT REQUESTED

                                       DECISI O N


Charlie Dolman
Event Operations Director
Black Rock City, LLC                                        Special Recreation Permit
660 Alabama St.                                             NVW03500-16-01
San Francisco, CA 94110-2008


INTRODUCTION

The Bureau of Land Management (BLM), Winnemucca District (WD), Black Rock Field Office
has completed the Burning Man 2016 Special Recreation Permit (SRP) Determination of NEPA
Adequacy (DNA), DOI-BLM-NV-W030-2016-0011-DNA. The DNA evaluated BLM proposed
changes to the 2012-2016 stipulations and Black Rock City, LLC's (BRC) application for a 2016
Burning Man Event SRP and associated paid participant population cap of 70,000 for the 2016
event.

The event would be held on public lands managed by the BLM in Pershing County, Nevada on
the Black Rock Desert playa, approximately l O miles northeast of the community of Gerlach,
Nevada.

In 2012, the Burning Man 2012-2016 Special Recreation Permit Environmental Assessment
(EA), DOI-BLM-NV-W030-2012-0007, was completed for the Burning Man Event. The
Decision Record (DR) and the Finding of No Significant Impact (FONSJ) are dated June 12,
2012




                                                                                        AR00707
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 54 of 249

                                                                                         2


The BLM's regulations for SRP administration allow the BLM to impose stipulations and
conditions to meet management goals and objectives and to protect lands and resources and the
public interest. 43 C.F.R. § 2932.41. The BLM may also amend any special stipulations in
order to protect public health, public safety, or the environment. 43 C.F.R. § 2932.56. Under the
2012 DR, authorization for any event during the 2012-2016 period is subject to a separate SRP
decision. Prior to issuance of any year's SRP decision, a detailed review and evaluation of the
previous year's event will be conducted; as necessary, the special stipulations will be modified
(subject to NEPA) to address issues and concerns raised during the previous event or otherwise
identified for the applicable year's event. See 2012 DR at Page 2. Finally, the 2012 DR requires
that each year's SRP decision and/or the special stipulations must specify a maximum paid
participant population allowed for that year's event. See 2012 DR at Page 2.

To achieve the above requirements, the BLM reviewed and evaluated all the stipulations set forth
in the 2012 DR and BRC's 2015 SRP to ensure that a 2016 SRP would adequately address issues
of public safety and environmental protection. Ultimately, the BLM authorized officer
determined that it was necessary to modify the Burning Man 2012-2016 SRP Stipulations.

The proposed changes are included in the DNA. The commencement and ending dates for the
2016 event are proposed to be August 01, through October 07, 2016, and the actual event will
occur on August 28 through September 05, 2016.

DECISION

Based on the Burning Man SRP 2016 DNA, it is my decision to modify the Burning Man 2012-
2016 Special Recreation Permit Stipulations as described in the DNA. The modified stipulations
are referred to as the Burning Man 2016 Special Recreation Permit Stipulations and are attached
herein.

It is my Decision to:

    I) Authorize Black Rock City, LLC to conduct the Burning Man event on public lands in
       Pershing County, Nevada in 2016.

   2) Authorize a population cap of 70,000 paid participants for the 2016 event.

   3) Authorize the Black Rock City Airport-NV88 (refer to EA 2012-2016) expansion of the
      original schematics of 60 x 5000 feet up to 100 x 7000 feet. The expansion of the runway
      will allow for safely landing Dash-8 and Beech 1900 aircraft.

   4) Authorize the 2016 SRP to extend from August 01 through October 07, 2016, with the
      actual event occurring August 28 through September 05, 2016.

My decision is subject to the implementation of the attached Burning Man 2016 Special
Recreation Permit Stipulations and the following conditions carried over from the 2012 DR:




                                                                                         AR00708
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 55 of 249

                                                                                           3


    l) The SRP for any year is subject to cancellation or modification during the permit
       period based upon performance of the permittee, changes in law, regulation or
       policy, changes in resource conditions, or upon newly available information.

   2) Authorization for any events during the 2012-2016 period is subject to a separate
      SRP decision. Prior to issuance of any year's SRP decision, a detailed review and
      evaluation of the previous year's event will be conducted; as necessary, the
      special stipulations will be modified (subject to NEPA) to address issues and
      concerns raised during the previous event or otherwise identified for the
      applicable year's event.

   3) Additionally, each year's SRP decision and/or the special stipulations attached
      thereto will specify the maximum population allowed for that year's event. The
      maximum paid participant population authorized in any year may not exceed
      70,000 participants.

RATIONALE
Rationale for this decision is based on factors including, but not limited to:
    1) This decision is in compliance with the Black Rock Desert-High Rock Canyon Emigrant
       Trails National Conservation Area Act of 2000, which was enacted by Congress to create
       special designations for 1.2 million acres of public lands managed by the BLM in
       northwestern Nevada.

   2) This decision is in conformance with the Resource Management Plan (RMP), approved
      July 2004 for the Black Rock-Desert-High Rock Canyon Emigrant Trails National
      Conservation Area and Associated Wilderness and other Contiguous Lands in Nevada.

   3) BLM consulted with Pyramid Lake Paiute Tribe and Nevada Department of
      Transportation, the two governments involved in the development of the Buming Man
      2012-2016 Special Recreation Permit Stipulations.

   4) Based on the consultation, coordination and previous public involvement that has
      occurred, it is determined that this is a well informed decision.

   5) Based on the DNA, it is determined that this decision will not result in any undue or
      unnecessary environmental degradation of the public lands and is consistent with federal,
      state, and local laws, regulations and plans.

   6) On the basis of the information contained in the DNA, implementation of the proposed
      action will not have environmental impacts beyond those already addressed the EA.

   7) The 2012 DR and FONSI support this decision. There would be no change in the
      selected alternative identified in the 2012 DR. There would be no change in the rationale
      identified in the 2012 OR.




                                                                                           AR00709
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 56 of 249

                                                                                             4


    8) Reviewing the maximum population level each year allows BRC, the BLM and other
       cooperators to plan and administer the event in a more predictable and orderly manner,
       assures that available infrastructure in the area of the event is able to support the
       participants, and in turn improves protection of natural and cultural resources.

    9) Implementation of the Burning Man 2016 Special Recreation Permit Stipulations will
       serve to monitor for impacts and reduce or prevent impacts.

    10) Based on the President's National Energy Policy and Executive Order 13212, the
        Proposed Action will not generate any adverse energy impacts or limit energy production
        and distribution. Therefore, no "Statement of Adverse: Energy Impact" is required per
        WO IM No 2002-053 and NV IM 2002-049.

AUTHORITY:

43 C.F.R. § 2930 Permits for Recreation on Public Lands

The statutory authorities underlying the regulations in this part are the Federal Land Policy and
Management Act (FLPMA), 43 U.S.C. § 1701 et seq., and the Federal Land Recreation
Enhancement Act (FLREA), 16 U .S.C. § 6801 et seq. FLPMA contains the Bureau of Land
Management's (BLM's) general land use management authority over the public lands, and
establishes outdoor recreation as one of the principal uses of those lands (43 U.S.C. §
1701(a)(8)). Section 302(b) of FLPMA directs the Secretary of the Interior to regulate through
permits or other instruments the use of the public lands, which includes commercial recreation
use. Section 303 of FLPMA authorizes the BLM to promulgate and enforce regulations, and
establishes the penalties for violations of the regulations. FLREA authorizes the BLM to collect
fees for recreational use in areas meeting certain criteria (16 U.S.C. § 6802(f) and (g)(2)), and to
issue special recreation permits for group activities and recreation events (16 U.S.C. § 6802(h).
18 U.S.C. § 3571 and § 3581 et seq. establish sentences of fines and imprisonment for violation
of regulations.

APPEAL PROVISIONS

A person who wishes to appeal to the Interior Board of Land Appeals must do so under 43
C.F.R. § 4.411 and must file in the office of the officer who made the decision (not the board), in
writing to William Mack, Jr., Black Rock Field Manager, Winnemucca District Office, 5100
East Winnemucca Boulevard, Winnemucca, Nevada 89445. A person served with the decision
being appealed must transmit the notice of appeal in time to be filed in the office where it is
required to be filed within thirty (30) days after the date of service.


The notice of appeal must give the serial number or other identification of the case and may
include a statement of reasons for the appeal, a statement of standing if required by § 4.412(b),
and any arguments the appellant wishes to make. Attached Form 1842- l provides additional
information regarding filing an appeal.




                                                                                            AR00710
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 57 of 249
                                                                                                5


No extension of time will be granted for filing a notice of appeal. If a notice of appeal is filed
after the grace period provided in §4.40 l (a), the notice of appeal will not be considered and the
case will be closed by the officer from whose decision the appeal is taken. If the appeal is filed
during the grace period provided in §4.40 I (a) and the delay in filing is not waived, as provided
in that section, the notice of appeal will not be considered and the appeal will be dismissed by
the Board.

The appellant shall serve a copy of the notice of appeal and any statements of reason, written
arguments, or briefs under §4.413 on each adverse party named in the decision from which the
appeal is taken and on the Office of the Solicitor, Pacific Southwest Regional Solicitor, U.S.
Department of the Interior, 2800 Cottage Way, Room E-1712, Sacramento, California 95825-
1890.

Service must be accompanied by personally serving a copy to the party or by sending the
document by registered or certified mail, return receipt requested, to the address of record in the
bureau, no later than 15 days after filing the document.

In addition, within thirty (30) days of receipt of this decision you have the right to file a petition
for a stay together with your appeal in accordance with the regulations at 43 C.F.R. § 4.21. The
petition must be served upon the same parties specified above.

Pursuant to 43 C.F.R. § 4.21 (b)(l ), a petition for stay, if filed, must show sufficient justification
based on the following standards:

        1)   The relative harm to the parties if the stay is granted or denied;
        2)   The likelihood of the appellant's success on the merits;
        3)   The likelihood of immediate and irreparable harm if the stay is not granted; and,
        4)   Whether the public interest favors granting the stay.

43 CFR 4.21 (b)(2) provides that the appellant requesting a stay bears the burden of proof to
demonstrate that a stay should be granted.



                                                               Sincerely,

                                                                                     '
                                                                William Mack, Jr.
                                                                Black Rock Field Manager
                                                                Winnemucca District

Attachments:
2016 Special Recreation Permit
Burning Man 201 6 Special Recreation Permit Special Stipulations
Form 1842-1




                                                                                                AR00711
                                        0                                           0
                     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 58 of 249


Burnin                        ro·ect
HI Alabma Sl, 4th A
S11 fraaclsca, CA 94110

Mark E. Hall PhD
Field Manager
Bureau of Land Management- Winnemucca
5100 E. Winnemucca Blvd.
Winnemucca NV 89445

April 11, 2017

Dear Mr. Hall,

Attached please find a signed Cost Recovery Agreement (CRA) covering Phase I, Planning Labor/Government Contracts
for the 2017 Burning Man event. Charlie Dolman, Operations Director, has signed the CRA, and our Finance Department
has prepared a check for $472,238, which will be issued when we receive the CRA signed by BLM.

Burning Man appreciates the opportunity to work collaboratively with BLM to ensure a safe and successful event, and we
look forward to the meeting with you and your team.

Sincerely,


   ; 1 /tiluL., 3.ru-�
Mamee Benson
Political Affairs Manager
Burning Man




                                                                                Bureau of Land Management
                                                                                         Received

                                                                                      APR 1 4 2017
                                                                                       Distnct Office
                                                                                    Winnemucca Nevada

                                                            www.burniagman.org ---•-•••-------•
                                                                                                      AR01438
                                      0
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 59 of 249
                                                                              0
                                       COST RECOVERY AGREEMENT
                                 Phase 1 (Planning & Gov't Contracts Funds)

                      BURNING MAN SPECIAL RECREATION PERMIT: NVW03500-17-01
                                   APPLICANT: Black Rock City, LLC.
                       LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office

I.      AUTHORITY: Section 304(b) of the Federal Land Policy and Management Act (FLPMA) [43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

II.      PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM) establishes procedures to reimburse BLM for costs incurred to process a Special
Recreation Permit (SRP) NVW03500-17-01. If the BLM decides to authorize an SRP, this Agreement
shall be amended to reflect the overall costs to be reimbursed to the BLM for costs incurred for the
2017 Burning Man SRP, reflecting both event monitoring and planning. This Agreement will serve as
the initiation of the 2017 Cost Recovery Agreement (CRA) (Phase 1-Planning Labor/Government
Contracts) developed to cover BLM incurred costs associated with project planning, with a final
estimate for all additional 2017 expenses due by May 30, 2017, in order to develop a final estimate and
decision for the overall 2017 CRA.

Ill.     PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930-1, BLM Manual 1323, and
43 CFR 2932.31, Applicant agrees to reimburse BLM for the costs incurred by BLM for processing the
Application, and should a SRP be issued, costs for issuing a SRP and monitoring the SRP.

B.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect Costs
to the government outlined in 0MB Circular A-25, Treasury Account: 14X5017, Service Charges,
Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate is included, and it wilJ be
amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit 100% of
the estimated cost recovery costs before the start of the 2017 Event. Please refer to the payment
schedule below. After the permit is complete and all work is finished, the BLM will notify you if
additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in multiple installments and have 100% of the cost recovery estimate paid prior to
the start of the event:

                               Payment          Date           Amount Due
                                 #1         April 6, 2017       $472,238
                                             (Phase 1)
                                 #2         Estimate for all      TBD
                                           additional 2017
                                           expenses due by
                                          Date TBD, 2017 in
                                          Phase 2 of the CRA
                                          and will be broken
                                          down into multiple
                                             installments
2017 Cost Recovery Agreement                                                                     Page     1


                                                                                            AR01439
                                  0
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 60 of 249
                                                                              0
Following the close-out of the event permit, an accounting of the cost recovery funds will be provided
to Black Rock City, LLC by January 31,2018'.

IV.      REIMBURSABLE COST PROVISIONS

A.       BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and approval
of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal, and local
officials; preparation of the administrative record, monitoring the construction, operation and
termination of any resultant authorization; and other necessary processing actions consistent with a
final decision.

B.      BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate. Refer
to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to conduct, at
its own expense, reasonable audits of the books, records, and documents of BLM relating to the items
on any particular accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM, are not refundable and will not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance of a SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), if BLM denies the Application,
Applicant must reimburse BLM for all costs BLM incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburse BLM for processing costs incurred by
BLM in closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrawal of the Application.

E.     Nothing herein shall be deemed to require BLM to maintain books, records, or documents other
than those usually maintained by them, provided that such books, records, and documents reasonably
segregate and identify the costs for which reimbursement is required and comply with generally
accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureau of Land Manai:ement                                     Black Rock City, LLC
Mark E. Hall                                                   Charlie Dolman
Black Rock Field Manager (Acting)                              Event Operations Director
5100 E. Winnemucca Blvd                                        660 Alabama St
Winnemucca, NV 89445                                           San Francisco, CA 94110-2008
775-623-1578                                                   415-865-3800 mehall@blm.gov
                                                               Charlie.dolman@burningman.org

V.       DEFINITION OF DIRECT AND INDIRECT COSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been incurred but for the
Application and are-appropriate in order for BLM to process the Application. Examples of direct costs
include, but are not limited to, personnel costs in the form of wages paid to BLM personnel working on
the Application, with allowances provided for fringe benefits and leave surcharge rate and any
overtime associated with processing the Application; travel expenses; purchased services, if necessary,
2017 Cost Recovery Agreement                                                                        Page     2


                                                                                                AR01440
                                            0
                    Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 61 of 249
                                                                                       0
          such as printing, automated data processing services and photographic reproduction; and any
          miscellaneous supplies and equipment of a specialized nature, the use of which is directly applicable to
          processing the Application.

     Indirect costs are those which cannot be specifically identified with the Application. These indirect
     costs have been calculated at a rate of 23.4 percent of direct costs. The indirect costs are subject to
     change annually. This percentage figure has been developed in accordance with Department of the
                                                                                                ==""'""'""'====
-----nfenor proceaures-and represents those admTmstratfveanl:tprogramcoru�exclillrtn~g�m          anagement-----­
    overhead, which can be attributed to processing the Application. Indirect costs include a portion of the
     costs for capitalized and non-capitalized equipment; space rental; telephone services; postage;
     personnel transfer costs; budget and program development; administrative and clerical support;
    training; safety management; public information, inquiries and reports; cartography and basic series
     mapping; aviation management; telecommunications; maintenance of equipment and tools; and
     systems design and implementation.

          Treasury Account 14X5017, Service Charges, Deposits, and Forfeitures further described as BLM
          Recreation Cost Recovery is defined in the table below:

          Treasurv Account                14X5017, Service Charges, Deposits, and Forfeitures
          BLM Fund Code,                  XXXL5017AP, Fund 341, L510S00O0, Recreation Cost Recovery
          Subactivitv, and Title
          Source of                       Cost recovery charges are associated with recreation activities or
          collections/appropriations      events and shall be levied to compensate the Government for the costs
                                          of authorizing and administering the recreation-related use. As such,
                                          this Subactivity covers revenues and expenditures associated with any
                                          Special Recreation Permit that has been determined to be Cost
                                          Recovery by BLM personnel as outlined in 43 CFR 2930-1 Permits for
                                          Recreation on Public Lands and H-2930-1, Recreation Permit
                                          Administration Handbook.
                                          Project codes are mandatory and will be assigned and administered by
                                          the State Office from their block of unassigned project numbers. They
                                          are used to differentiate revenues and obligations for each specific
                                          permit
                                          Fees are collected in advance for specified tasks that must be carried
                                          out before significant recreation events can be permitted to occur on
                                          public lands, and BLM is expected to account to each applicant on the
                                          cost of all aspects of the work BLM performs.


          As noted in the definition in the table, this account stipulates cost recovery charges shall be levied to
          compensate the Government for the costs of authorizing and administering the recreation-related use.
          Because Burning Man is a full cost recovery event, indirect costs will apply as they would for all other
          commercial permits that require full cost recovery.

          VI.      EFFECTIVE DATE:

          This Agreement shall be effective, as of the latter date of its execution by both parties. Unless
          terminated earlier, it shall continue until the BLM authorized officer deems the agreement provisions
          have been satisfied.

          2017 Cost Recovery Agreement                                                                       Page     3


                                                                                                         AR01441
                                        0                                0
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 62 of 249



Please sign the agreement below, and return to the BLM, Winnemucca District Black Rock Field Office
Manager by March 31, 2017.

VII.     SIGNATURES OF AGREEMENT

For: Bureau of Land Management                      For: Black Rock City, LLC




       ,� �l
Signature                                           Signature

                               .w':)-                4, 4-\_ I';\-
Date                                                Date

Mark E. Hall                                        Charlie Dolman
Black Rock Field Manager                            Event Operations Director, BRC




2017 Cost Recovery Agreement                                                                  P.age   4


                                                                                          AR01442
                                 0                              0
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 63 of 249




Attachment l
2017 COST RECOVERY (CR) ESTIMATE
Summary:
 Labor Costs                        $ 128,189
 Operational Costs (Travel)         $ 15,000
 Operational Cost (Gov't Contracts) $ 239,500
 Sub Total of Direct Costs           $ 382,689

 Indirect Cost (Rate of 23.4%)       $ 89,549
 Cost Estimate TOTAL                 $ 472,238


Labor Detail (Event Planning):

                      POSITION                     ESTIMATED   ESTIMATED
                                                     HOURS      AMOUNT
 Agencv Administrator/Authoring Officer Planning     150         $10 814
 SRP Proiect Mana2er Plannine:                       350         $23 317
 Event Outdoor Rec Planner Plannimz                  150         $7,587
 Civilian Ooerations Planner Planrun,z               350         $17,703
 LE Ooerations Planner Planning                      350         $26,520
 OLES Planning                                        80         $7,209
 Technoloev Plannine                                 150         $13 517
 Communications Planning                             150         $10,814
 Finance Plannimz                                     80         $4,046
 Contractin2 Plannine                                 80         $5,330
 Event NEPA Planning                                  20         $1,332
ifOTAL                                                           $128,189

Operations Detail (Government Contracts):
            DESCRIPTION                                       AMOUNT
 FRN Posting Charges                                       $3,500
 CAD Server[sl Purchase Contract                           $50,000
 Repeater Purchase Contract                                $15,000
 Satellite Tracking Services Contract                      $56,000
 CAD Servers Licensing Contract                            $ 8,000
 Network Services and Support Contract                     $107,000
 TOTAL                                                     $239,500




2017 Cost Recovery Agreement                                                 Pilge   S
                                                                            AR01443
                                  0                         0
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 64 of 249



Operations Detail (Planning Travel):
            DESCRIPTION                 AMOUNT
                               Travel $15,000
                               TOTAL $15,000




2017 Cost Recoverv Agreement
                                                                         AR01444
Receipt                                                                        Page 1 of 1
                                         C
              Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 65 of 249
                                                                                         0
                                                                                             Receipt
          United States Department of the Interior
               Bureau of Land Management
               WINNEMUCCA DISTRICT OFFICE
                 5100 E WINNEMUCCA BLVD
                  WINNEMUCCA, NV 89445                                        No:                    3809506
                      Phone: 775-623-1500
Transaction#: 3917284
Date of Transaction: 04/14/2017
I                                                   CUSTOMER:
          BLACK ROCK CITY LLC
          660 ALABAMA ST
          SAN FRANCISCO,CA 94110-2008 US




I I QTYII                                                            I                        II           II TOT I
                                                                                               E
          E
                                 DESCRIPTION                              REMARKS                                   AL



[]8
    LI:                                                                                            p':��
                 RECREATION - OTHER I COST
                                                 COST RECOVERY
                 RECOVERY (5105) I COST RECOVERY                                                           11472238.001
                 PROJECT: LVRCF1705210
                                                 PYMTl

I                                                                                         TOT      AL:11 $472,238.ool
I                                   PAYMENT INFORMATION
      1             AMOUNT:11472238.00                     IJPOSTMARK ED:1104/13/2017
                       TYPE:llcHECK                             RECEIVED:ljo4/14/2017
                                                                                  II
                   CHECK N0:1121990
                      NAME:I BLACK ROCK CITY LLC
                              660 ALABAMA ST, 4TH FLOOR
                              SAN FRANCISCO CA 94110-2008 US

           REMARK= S=======�1
11�======== =                1
This receipt was generated by the automated BLM Collections and Billing System and is a paper representation of a portion
of the official electronic record contained therein.




https://ilmocop0ap933.blm.doi.net/cgibin/cbsp/zorder                                                           4/14/2017
                                                                                                            AR01445
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 66 of 249



                                 United States Department of the Interior

                                  BUREAU OF LAND MANAGEMENT
                                         Winnemucca District Office
                                          Black Rock Field Office
                                    5 l 00 East Winnemucca Boulevard
                                        Winnemucca, Nevada 89445
                                Phone: (775) 623-1500 Fax: (775) 623-1503
                                          Email: wfoweb@blm.gov
                                   www.blm.gov/nv/st/en/fo/wfo.html

                      I •·, ;
In R�-ply Refer To;
LLNVW03500-l 7-0l
2930 (NV-30.02)

CERTIFIED MAIL 9171 9690 0935 0077 5557 52- RETURN RECEIPT REQUESTED

Charlie Dolman
Event Operations Director                                                   Burning Man 2017 Event
Black Rock City LLC                                                         Special Recreation Permit
660 Alabama St
San Francisco, CA 94110-2008

Dear Mr. Dolman:

On January 09, 2017 the Bureau of Land Management (BLM) received a Special Recreation
Permit (SRP) application and draft Operating Plan from Black Rock City LLC (BRC) for the 2017
Burning Man Event (2017 Event).

Enclosed you will find two copies of the Cost Recovery Agreement (CRA) for the 2017 Event
covering Phase 2, Continuing Planning, Operational, and Closeout. This CRA between the
Applicant and the BLM establishes procedures to reimburse BLM for costs incurred to process the
2017 Burning Man SRP. As noted in the CRA, please return both signed copies of the CRA to this
office on or before July 14, 2017 and remit the first payment to this office on or before July 14,
2017. The BLM will return a signed copy of the CRA to you for your files.

It bears noting that the total Cost Recovery Estimate (CRE) for the 2017 event totals $2,503,453.
This is an increase of $303,497 over the 2016 Burning Man event. Additional charges to the CRE
in 2017 include: 1) capturing the salaries for the SRP Project Manager and the SRP Outdoor
Recreation Planner that was previously paid by a BRC proffer account (adding approximately
$140,000 to the CRE); 2) two one-time 2017 communication and information technology
equipment purchases in government contracting; 3) an increase in the indirect rate charged by the
National Operations Center (NOC) from 23.1% to 23.4%; and 4) a 1.3% cost-of-living pay
increase for all federal employees in the 2017 fiscal year.




                                                                                                AR01454
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 67 of 249




The BLM appreciates the opportunity to work collaboratively with BRC to ensure that the agency
administers the SRP effectively. Please contact BLM Burning Man Project Manager, Michael
Venneys, at 775.623.1582 with any questions.


                                                         Sincerely,


                                                         �Ml,.G HJ!
                                                         Mark E. Hall Ph.D.
                                                         Acting Black Rock Field Manager
                                                         Winnemucca District


Enclosure: CRA




                                              2


                                                                                    AR01455
               Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 68 of 249
                                         FOR INTERNAL USE ONLY                            1
                                         CRA 2017 Hours Breakout
                          Planning
     Position/Name                   Operational Hours Closeout Hours   Total
                           Hours
      (Civilian Ops)                                                    Hours
                                            Regular

                                           OT Hours

                                     Regular Hrs      56
AO - GS 13/5                80                               100        256
                                      OT Hours        20
                                     Regular Hrs      216
                            212                               137
IC - GS 13/5                                                            815
                                      OT Hours        250


                                     Regular Hrs      120
                            40                                100
Civ OC - GS 12/5                      OT Hours        170               430



                                     Regular Hrs      120
                            200                               40
Comm Sup - GS 13/5                    OT Hours        170               530



                                     Regular Hrs      72

Comp Sup - GS 12/5           0                                 0        170
                                      OT Hours        98


                                     Regular Hrs      128

Disp CM - GS 9/5            40                                 8        310
                                      OT Hours        134


                                     Regular Hrs      144

Log Sup - GS 11/5           16                                 0        333
                                      OT Hours        173


                                     Regular Hrs      120
                            16                                40
ComL - GS 13/5                        OT Hours        170               346




                                                                                AR01460
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 69 of 249
                                   FOR INTERNAL USE ONLY                             2
                                   CRA 2017 Hours Breakout

                               Regular Hrs   128

IT Spec - GS 11/5         80                            40      408
                                OT Hours     160


                               Regular Hrs   128

IT Security - GS 11/5     80                            16      384
                                OT Hours     160


                               Regular Hrs   128

Com Tech GS 11/5          24                            16      356
                                OT Hours     188


                               Regular Hrs   128

Com Tech - GS 11/5        0                              0      316
                                OT Hours     188


                               Regular Hrs   128

Com Tech - GS 11/5        0                              0      316
                                OT Hours     188


                               Regular Hrs   128

Com Tech - GS 11/5        0                              0      316
                                OT Hours     188


Com Tech – GS 11/5        0    Regular Hrs   40          0
                                                                80
(Pre & Post Only)               OT Hours     40
                               Regular Hrs   56

Safety Off - GS 12/5      8                              0      136
                                OT Hours     72


                               Regular Hrs   56

Admin Assist - GS 7/5     40                            40      186
                                OT Hours     50


                               Regular Hrs   80

PIO - GS 13/5             40                            16      188
                                OT Hours     52




                                                                           AR01461
                Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 70 of 249
                                      FOR INTERNAL USE ONLY                             3
                                      CRA 2017 Hours Breakout

                                  Regular Hrs   88

GIS - GS 11/5                40                             0      204
                                   OT Hours     76


                                  Regular Hrs   40         160
CompVend - GS 11/5           40                                    338
                                      OT        98

CompVend - GS 11/5                Regular Hrs   64
(Pre & Post Only)            0                              0      112
                                   OT Hours     48


                                  Regular Hrs   72

CompEnv - GS 11/5            0                              0      148
                                   OT Hours     76


                                  Regular Hrs   72

CompEnv - GS 11/5            0                              0      148
                                   OT Hours     76


CompEnv - GS 9/5                  Regular Hrs   64
(Pre & Post Only)            80                             0      192
                                   OT Hours     48


                                  Regular Hrs   176

Log - GS 11/5                0                              0      349
                                   OT Hours     173


                                  Regular Hrs   104

Log - GS 9/5                 0                              0      216
                                   OT Hours     112


                                  Regular Hrs   104

Log - GS 9/5                 0                              0      216
                                   OT Hours     112


                                  Regular Hrs   40

Log Runner - GS 9/5          0                              0      88
                                   OT Hours     48




                                                                              AR01462
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 71 of 249
                                   FOR INTERNAL USE ONLY                             4
                                   CRA 2017 Hours Breakout
                               Regular       88
IMARS - GS 12/5                Hrs                              203
                                 OT Hrs      115
                               Regular Hrs   88
IMARS - GS 12/5                                         16      243
                          24     OT Hrs      115

IMARS – GS 11/5                Regular Hrs
                                             80                  80
(Off Site/Part Time)
Financial Support              Regular Hrs   0
GS 12/5                   0                             160
Planning/Closeout Only-                      0                  160
                                OT Hours
Not on Playa


Contracting Support            Regular Hrs   0

GS 11/5                   80                            40
Planning/Closeout Only-                      0                  120
                                OT Hours
Not on Playa

                                                              Total Civ
                                                                Ops

                                                               8437




                                                                           AR01463
               Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 72 of 249
                                      FOR INTERNAL USE ONLY                            5
                                      CRA 2017 Hours Breakout


     Position/Name                      Total Hrs               Estimated
        (LE Ops)                                                  Total
                                      By Category
                                                                 Amount

                                      P&O/ Reg Hrs              (Reg + OT)


                                        O/ OT Hrs

                                   Regular
                                                120
                                    Hours
LE OC - GS 12/5             80                             80      396
                                   OT Hours     116
                                  Regular Hrs   120

LE PM - GS 12/5             300                           200      736
                                    OT Hrs      116

                                   Regular
                                                    80
                                    Hours
LE POC (Day) - GS 13/5      16                             16      184
                                   OT Hours         72

                                   Regular
                                                    80
                                    Hours
LE POC (Night) - GS 13/5    0                               0      152
                                   OT Hours         72

                                   Regular
                                                120
                                    Hours
LE INVC - GS 13/5           24                              0      240
                                   OT Hours         96

                                   Regular
LE PC (Day) - GS 12/5                           136
                                    Hours
(Pre, Main)                 16                              0      261
                                   OT Hours     109

                                   Regular
LE PC (Swing- GS 12/5                           160
                                    Hours
(Pre, Main, Post)           16                              0      300
                                   OT Hours     124

                                   Regular
LE PC (Night)- GS 12/5                          128
                                    Hours
(Main, Post)                16                              0      248
                                   OT Hours     104




                                                                             AR01464
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 73 of 249
                                   FOR INTERNAL USE ONLY                             6
                                   CRA 2017 Hours Breakout
                                 Regular
                                            56
                                  Hours
LE MEDL - GS 13/5         6                              6      163
                                OT Hours    95

                                 Regular
                                            56
                                  Hours
LE MED - GS 12/5          0                              0      151
                                OT Hours    95

                                 Regular
                                            96
                                  Hours
LE MEDL HHS               0                              0      167
                                OT Hours    71

                                 Regular
                                            96
                                  Hours
LE MEDL HHS               0                              0      167
                                OT Hours    71
                                 Regular
                                            96
                                  Hours
LE Evidence - GS 12/5     40                            80      331
                                OT Hours   115

                                 Regular
                                            88
                                  Hours
LE Evidence - GS 11/5     16                            40      259
                                OT Hours   115

                                 Regular
                                            72
                                  Hours
LE OPR - GS 13/5          0                              0      144
                                OT Hours    72

                                 Regular
LE INV Sup - GS 12/5                        72
                                  Hours
TAC                       40                            16      209
                                OT Hours    81

                                 Regular
                                            72
                                  Hours
LE INV Sup - GS 12/5      0                              0      137
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE INV Sup - GS 12/5      0                              0      137
                                OT Hours    65




                                                                           AR01465
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 74 of 249
                                   FOR INTERNAL USE ONLY                             7
                                   CRA 2017 Hours Breakout
                                 Regular
                                            72
                                  Hours
LE INV Sup - GS 12/5      0                              0      137
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE INV Sup - GS 12/5      0                              0      137
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE INV Sup - GS 12/5      0                              0      137
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE INV - GS 13/5          0                              0      137
                                OT Hours    65
                                 Regular
                                            72
                                  Hours
LE INV - GS 13/5          0                              0      137
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE PAT PS- GS 12/5        16                             0      153
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE PAT PS- GS 12/5        16                             0      153
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE PAT PS- GS 12/5        16                             0      153
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE PAT PS- GS 12/5        16                             0      153
                                OT Hours    65

                                 Regular
                                            72
                                  Hours
LE PAT PS- GS 12/5        16                             0      153
                                OT Hours    65




                                                                           AR01466
               Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 75 of 249
                                     FOR INTERNAL USE ONLY                             8
                                     CRA 2017 Hours Breakout
                                   Regular
                                              72
                                    Hours
LE PAT PS- GS 12/5          16                             0      153
                                  OT Hours    65

                                   Regular
LE PAT - GS 11/5                             104
                                    Hours
(Pre, Main)                 8                              0      197
K9                                OT Hours    85

                                   Regular
LE PAT - GS 11/5                             104
                                    Hours
(Pre, Main)                 8                              0      197
K9                                OT Hours    85

                                   Regular
LE PAT - GS 11/5                             104
                                    Hours
(Pre, Main)                 8                              0      197
K9                                OT Hours    85
                                   Regular
LE PAT - GS 11/5                             104
                                    Hours
(Pre, Main)                 0                              0      189
                                  OT Hours    85

                                   Regular
LE PAT - GS 11/5                             104
                                    Hours
(Pre, Main)                 0                              0      189
                                  OT Hours    85

                                   Regular
LE PAT - GS 11/5                             104
                                    Hours
(Pre, Main)                 0                              0      189
                                  OT Hours    85

                                   Regular
LE PAT - GS 11/5                             104
                                    Hours
(Pre, Main)                 0                              0
                                  OT Hours    85                  189



                                   Regular
LE PAT - GS 11/5                             104
                                    Hours
(Pre, Main)                 0                              0      189
                                  OT Hours    85

                                   Regular
LE PAT - GS 11/5                              96
                                    Hours
(Main, Post)                0                              0      176
                                  OT Hours    80



                                                                             AR01467
               Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 76 of 249
                                     FOR INTERNAL USE ONLY                             9
                                     CRA 2017 Hours Breakout
                                   Regular
LE PAT - GS 11/5                              96
                                    Hours
(Main, Post)                0                              0      176
                                  OT Hours    80

                                   Regular
LE PAT - GS 11/5                              96
                                    Hours
(Main, Post)                0                              0      176
                                  OT Hours    80

                                   Regular
LE PAT - GS 11/5                              96
                                    Hours
(Main, Post)                0                              0      176
                                  OT Hours    80

                                   Regular
LE PAT - GS 11/5                              96
                                    Hours
(Main, Post)                0                              0      176
                                  OT Hours    80

                                   Regular
LE PAT - GS 11/5                              96
                                    Hours
(Main, Post)                0                              0      176
                                  OT Hours    80

                                   Regular
LE PAT - GS 11/5                              96
                                    Hours
(Main, Post)                0                              0      176
                                  OT Hours    80

                                   Regular
LE PAT - GS 11/5                              96
                                    Hours
(Main, Post)                0                              0      176
                                  OT Hours    80

                                   Regular
                                              72
                                    Hours
LE PAT - GS 11/5            0                              0      137
                                  OT Hours    65

                                   Regular
                                              72
                                    Hours
LE PAT - GS 11/5                                                  137
                                  OT Hours    65

                                   Regular
                                              72
                                    Hours
LE PAT - GS 11/5            0                              0      137
                                  OT Hours    65



                                                                             AR01468
            Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 77 of 249
                                  FOR INTERNAL USE ONLY                             10
                                  CRA 2017 Hours Breakout
                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65
                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65




                                                                          AR01469
            Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 78 of 249
                                  FOR INTERNAL USE ONLY                             11
                                  CRA 2017 Hours Breakout
                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65
                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0      137
                               OT Hours    65




                                                                          AR01470
            Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 79 of 249
                                  FOR INTERNAL USE ONLY                              12
                                  CRA 2017 Hours Breakout
                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0       137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0       137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0       137
                               OT Hours    65
                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0       137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0       137
                               OT Hours    65

                                Regular
                                           72
                                 Hours
LE PAT - GS 11/5         0                              0       137
                               OT Hours    65


                                                            Total LE Ops
                                                               12902




                                                                           AR01471
    Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 80 of 249




BLACK ROCK CITY LLC PROPOSAL TO PROVIDE
MEDICAL SERVICES FOR BLM PERSONNEL AT
BURNING MAN


PREPARED FOR BUREAU OF LAND MANAGEMENT

MARCH 17, 2017




                                                                          1
                                                                    AR04720
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 81 of 249




Black Rock City LLC
660 Alabama Street
San Francisco, CA 94110

March 17, 2017

Mark E. Hall, PhD
Assistant Field Manager
Black Rock Field Office
Winnemucca District Office

Re: Proposal for BRC supported medical provision at the JOC

Dear Mr. Hall,

Black Rock City LLC (BRC) is pleased to submit this proposal for consolidating medical services within
Black Rock City. The attached proposal outlines the services BRC currently provides and the proposed
enhancements to our current medical model to meet the needs of BLM and the Pershing County Sheriff’s
Office (PCSO). We appreciate the commitment to quality and efficiency you have shown and welcome
the opportunity to provide a city-wide, best in class medical provision model in Black Rock City.

While the attached proposal details the scope of our proposal, BRC thinks the following are advantages
our proposal has to offer:
    ● BRC and our vendors have the personnel, skills, and experience to provide seamless, 24/7
        medical care throughout the event operations period
    ● Our Rampart facility is a Nevada licensed Emergency Care Center, staffed 24/7 with board
        certified emergency physicians, providing diagnostic and treatment capabilities not available at
        the Joint Operations Center (JOC)
    ● BRC has six first aid stations staffed with Nevada licensed providers and located conveniently
        throughout Black Rock City for treatment of injuries and illnesses such as cuts, blisters, and eye
        irritation.

We have included background information to help educate new BLM staff members and those not
familiar with BRC’s scope of expertise.

BRC appreciates this opportunity and looks forward to the next step in the evaluative process. We request
a meeting with BLM to discuss this proposal and answer any questions you may have.

Thank you,



Black Rock City LLC




                                                                                                             2
                                                                                                  AR04721
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 82 of 249




Executive Summary
Over the last five years, Black Rock City has experienced a relatively minor increase in city size yet we
have implemented major enhancements to our safety and prevention models. We have tripled the number
of first aid stations, created a Nevada licensed Emergency Care Center, added chemical identification
technologies (FT-IR, GC/MS, and Raman), and provided for immediate air ambulance transport to Reno
and beyond.

The intent of this proposal is to outline a clear path forward that provides seamless medical care for the
BLM team, reduces administrative and operational expenses, maintains or improves service quality, and
provides stability and sustainability in the years to come. To this end, we have provided four options for
your consideration that will accomplish these goals and maximize the use of available resources while
eliminating unnecessary expenses. A single care model in Black Rock City also maximizes operational
effectiveness and is critical in achieving our mission objectives—quality patient care and timely response.

BRC believes this proposal provides the following advantages to BLM staff requiring care at the Burning
Man event:
   1. Delivery of quality emergency services utilizing existing on-playa resources
   2. 24/7 board certified emergency physician care
   3. Superior diagnostics, including radiology, sonography, and i-Stat laboratory
   4. Superior orthopedic treatment and pharmaceuticals
   5. Immediate access to air transport resources
   6. Elimination of wasteful overhead and inefficiencies




                                                                                                         3
                                                                                                 AR04722
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 83 of 249




Background
The Burning Man event is the central hub of Burning Man culture around the world and is produced by
Black Rock City LLC (BRC), a wholly owned subsidiary of Burning Man Project, a 501(c)(3) non-profit
organization. The 2016 Burning Man event took place in the Black Rock Desert - High Rock Canyon
Emigrant Trails National Conservation Area, and the Special Recreation Permit (SRP) was administered
by the United States Bureau of Land Management (BLM) Winnemucca District, Black Rock Field Office.

The 2016 Burning Man event in Black Rock City ran for eight days, from 6:00 pm on Sunday, August 28,
through 6:00 pm on Monday, September 5, and the full closure order was in effect from August 1 through
September 21. Event population peaked at 67,290 participants on Friday, September 2, at 11:30 am, well
under the 70,000 paid-participant cap. Emergency Operations (medical, fire, communications, and crisis
intervention) ran from Wednesday, August 24 until September 7.

Medical facilities for participants were located throughout the city (see City Map-Appendix A) with a
licensed Emergency Care Center located on the Esplanade near the center of the city, and six first aid
stations placed adjacent to Rampart and in strategic locations throughout the rest of the city. We deployed
ten Advanced Life Support (ALS) capable ambulances, six Quick Response Vehicles (QRV’s) providing
first aid, and a fixed wing air ambulance.

Prior to 2012, Burning Man participants needing intermediate or advanced medical care were often
transported by ambulance or personal vehicle to Reno, as there were minimal medical resources available
in Black Rock City. In August 2012, BRC committed to providing a more comprehensive patient care
model, introducing radiology, sonography, electrocardiogram, a comprehensive pharmacy formulary
(Appendix B), and on-site fixed wing air ambulance. We increased the numbers of available ambulances
and in 2015 we received full license reciprocity for every medical care provider within our Emergency
Services Department, thereby creating a vast web of medical care support in Black Rock City.

BLM added its own medical function at the JOC in 2011, consisting of one BLM team leader, one BLM
medic, and two Health and Human Services (HHS) medics. With the addition of enhanced care
capabilities at Rampart in 2012 it was BRC’s expectation that the BLM medical program would no longer
be seen as necessary. While the BLM medical trailer was conveniently located at the JOC, it was not
convenient for officers who became ill or injured in the field (as the JOC location is approximately one
mile removed from the city proper), and it was not helpful for officers requiring more than basic care.
The medical building at the JOC lacked the superior diagnostic equipment, medications, and emergency
trained physicians and nurses available at Rampart thereby requiring any officer needing higher level care
to seek that care at Rampart.

According to BLM After Action Reports the “overwhelming majority” of patients seen at the BLM
medical facility have been treated with over-the-counter pain relievers (e.g., Tylenol) or provided
eyewashes. Numbers of patient contacts reported by BLM in 2014, 2015, and 2016 are as follows:




                                                                                                          4
                                                                                                 AR04723
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 84 of 249




               Patients        K-9s            Total

2014           217            41               258

2015           240             18              258

2016           214             1 reported      215


For comparison, the following are patient care statistics for ESD and Rampart:


             ESD 1st Aid Stations     Rampart        Total

2014         3251                     2860           6111

2015         4937                     1849           6786

2016         4383                     1829           6212


The anticipated additional patient contacts represent an increase of approximately 3.7% overall, a very
small change. Alternatively, if all BLM and PCSO personnel choose to go to the Rampart Emergency
Care Center exclusively, the patient increase would be more significant at that facility, approximately
12.5%.

The BRC medical operation is capable of managing medical care for BLM and PCSO personnel and
upholding all standards of care. Surge capacity at Rampart can already handle well beyond the proposed
additional increase of 12.5%, but BRC will adjust Rampart resources accordingly if BLM accepts BRC’s
proposal.

The cost of BLM’s medical operation each year is substantial. 2015 and 2016 costs exceeded $43,000:
   ● BLM personnel - $30,000
   ● HHS personnel - $30,000 (HHS did not charge BLM for their two medics)
   ● Trailer ~ $9,000
   ● Meals ~ $2,600+ (based on 4 staff for 14 days)
   ● Power ~ $1500
   ● Housing - between $0 (if staying at Black Rock Station) and $4,760 (if staying at Bruno’s)
   ● Equipment and supplies - unknown
   ● Medications - unknown
   ● Travel - unknown
   ● Planning - unknown
   ● Vehicles and fuel - unknown

It is BRC’s belief that the added layer of care provided at the JOC by BLM/HHS is unnecessary, costly,
and inefficient.




                                                                                                          5
                                                                                                 AR04724
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 85 of 249




Burning Man Resources
BRC and its vendors have historically provided the following resources on site during the operational
period:
    1. Nevada licensed Emergency Care Center
            a. Acute and minor care wings staffed with licensed nurses and medics, and with emergency
                medicine board certified physicians
            b. Radiology
            c. Sonography
            d. Electrocardiography
            e. Laboratory diagnostics
            f. Comprehensive pharmacy formulary
            g. IV hydration and treatment
            h. Teleradiology diagnostics
    2. ALS ambulances; Rapid Sequence Intubation (RSI) capabilities
    3. One on-site fixed wing air ambulance; another fixed wing air ambulance is on standby in Reno as
        needed
    4. Careflight helicopter air ambulance on standby
    5. Physical and personnel surge capacity to accommodate hundreds of patients through BRC’s
        Emergency Services Department
    6. A minimum of three strategically located first aid stations staffed with licensed medics,
        physicians, and nurses on duty
    7. Six roaming and/or staged medical vehicles staffed by licensed medics
    8. Two fire response vehicles, one hazmat/rescue vehicle, each vehicle staffed with at least one
        personnel with EMT or higher licensure
    9. All medical personnel licensed in Nevada via temporary reciprocity agreement
    10. Certified hazardous materials specialists
    11. Raman, FTIR, and GC/MS testing capabilities


Proposal
BRC’s proposal includes three options. All options include our commitment to K-9 care (below). Our
approach maximizes the utilization of existing personnel, resources, and facilities with restructured
governance and financial efficiency. Our proposal considers the wise use of resources, personnel, and
available funds while delivering an efficient provision of quality medical services. We will do this from
one point of operational control, eliminating wasteful overhead and inefficiencies. BRC would like to
advocate for additional advantages of our respective organizations collaboratively working together. The
strengths of each entity will complement the other; increased interaction between BLM and Rampart will
provide for familiarity with each other’s processes and environs, thereby increasing process efficiencies;
and synergistic outcomes are greater than the sum of individual efforts.




                                                                                                         6
                                                                                                 AR04725
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 86 of 249



Option 1: JOC Ambulance
This option eliminates the BLM/HHS medical trailer at the JOC and replaces its function with 24/7
coverage throughout the operational period by licensed ALS ambulance personnel. Care would be
provided in an ambulance stationed and staffed at the JOC. This option would provide for rapid care and
diagnosis by the same personnel available to secure expedited transport to the higher level of care at
Rampart. Under this option, BLM and PCSO personnel would also have access to prioritized care at any
of the six ESD first-aid stations throughout Black Rock City.

Option 2: Rampart Private Room
This option eliminates the BLM/HHS medical trailer at the JOC and replaces its function with 24/7
coverage throughout the operational period by licensed doctors and medical personnel at the Rampart
Emergency Care Center, where a private room for prioritized examination and treatment would be
available to BLM and PCSO personnel seeking care. This option would provide for prioritized rapid care
and diagnosis by the same personnel responsible for securing expedited transport to off-site hospitals.
Under this option, BLM and PCSO personnel would also have access to prioritized care at any of the six
ESD first-aid stations throughout Black Rock City.

Option 3: JOC Ambulance + Rampart Private Room
This option combines Options 1 and 2 by eliminating the BLM/HHS medical trailer at the JOC and
replacing its function with 24/7 coverage throughout the operational period by licensed ALS ambulance
personnel at the JOC and licensed doctors and medical personnel at the Rampart Emergency Care Center,
where a private room for prioritized examination and treatment would be available to BLM and PCSO
personnel. This option would provide for rapid care and diagnosis at the JOC by the same personnel
available to secure expedited transport to the higher level of care at Rampart and for prioritized rapid care
and diagnosis by the same personnel responsible for securing expedited transport to off-site hospitals.

K-9s
The alkaline dust, high winds, extreme temperatures, loud noise and fireworks create a very harsh
environment, and while humans can voice their concerns and protect themselves with goggles, shoes, face
masks, respirators and ear plugs, these protections aren’t available for dogs. Burning Man doesn’t allow
animals at the event for these reasons. BRC recognizes the importance of animal care in desert conditions.
In 2016 BRC employed a veterinarian on site to care for BLM K-9s beyond the care delivered by the
handler. We are committed to continuing to provide this service in the future. A veterinarian would be
available 24/7 via pager and available for house calls at the JOC or other location should the need arise
for veterinary services. All four Options include this BRC service.

Our Commitment
All of the operational safeguards in place today will remain in effect under our proposed systems. Our
commitment to the health and safety of every person in Black Rock City, and to the health and safety of
BLM personnel, remains unchanged. We believe BLM and PCSO will be best served by receiving
expedient care from our highly qualified healthcare professionals. We are committed to prioritized
evaluation and treatment for BLM and PCSO personnel, with a swift return to service. Whether a BLM
officer chooses to seek care at the JOC, a first aid station, or at the Rampart Emergency Care Center, we
will ensure the highest quality care, patient privacy, and documentation as required by BLM and by
Nevada law and regulations.


                                                                                                            7
                                                                                                   AR04726
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 87 of 249




Appendix A- City Map 2016




                                                                           8
                                                                     AR04727
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 88 of 249




Appendix B- Emergency Care Center Formulary
Adenosine                                     Levalbuterol
Albuterol                                     Lidocaine
Amioderone                                    Lorazepam
Aspirin                                       Magnesium
Atropine                                      Methylprednisone
Bactrim                                       Metoclopramide
Benzocaine                                    Midazolam
Calcium Chloride                              Mylanta
Cephalexin                                    Metoprolol
Ciprofloxin                                   Morphine
Clindamycin                                   Naloxone
Dextrose                                      Naphazoline
Dexamethasone                                 Nitroglycerin
Diltiazem                                     Nitrofurantoin
Diphenhydramine                               Ondasetron
Dobutamine                                    Oxytocin
Dopamine                                      Pepto-Bismol
Epinephrine                                   Potassium
EMLA                                          Phenazopyridine
Etomidate                                     Prednisone
Fentanyl                                      Promethazine
Fluconazole                                   Proparacaine HCL
Furosemide                                    Racemic Epinephrine
Gentamicin                                    Rocuronium
Glucagon                                      Sensorcaine
Glucose                                       Silvadene
Haldol                                        Succinylcholine
Heparin                                       Tetanus
Hydroxyzine                                   Thiamine
Ibuprophen                                    Triamcinolone
Insulin                                       Vasopressin
Ipratropium                                   Vecuronium
Ketorolac                                     Zithromycin
Labetolol




                                                                           9
                                                                     AR04728
                                C)                                          0
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 89 of 249



                    United States Department of the Interior
                               BUREAU OF LAND MANAGEMENT
                                     Winnemucca District Office
                                       Black Rock Field Office
                                  5100 East Winnemucca Boulevard
                                     WiMemucca. Nevada 89445
                              Phone: (775) 623,1S00 Fax: (775) 623 1503
                                       Email: wfoweb1ff blm.gov
                                  www.blm.gov mv-'st/en/folwfo.html

In Reply Refer To
LLNVW03S00-17-0I                            JUNO 5 2017
2930 (NV030.02)
                                                                                                I
CERTIFIED MAIL 9171 9690 093S 0077 SS64 83
                                                                    9171 9690 0935 0077 5964 83
Marnce Benson
Political Affairs Manager
Black Rock City LLC
660 Alabama Street
San Francisco, CA 94110-2008

Re: Black Rock City LLC (BRC) proposal to provide medical services for govcmment personnel
at Burning Man

Dear Ms. Benson:

The Bureau of Land Management (BLM) recently completed its review of BRC's proposal, dated
March 17, 2017, to consolidate medical staffing for the 2017 Burning Man event.

The BLM appreciates that BRC spent a significant amount of time and effort to prepare the
proposal. However, due to our specialized operational needs for medical staffing at the 2017
Burning Man event, the BLM is unable to accept BRC's proposal. We feel it is necessary to continue
to staff a Medical Team at the Joint Operations Center for the Burning Man event in order to
provide time sensitive response and specialized care to federal employees working the event and to
extend BLM's capability to respond to a mass casualty cvcnL The costs quoted for the BLM
Medical Program in the BRC proposal are substantially higher than actual charges submitted by the
BLM in cost recovery. This necessary operational function for the Burning Man event will be
included in the event cost recovery estimate.

The BLM recognizes the importance of building the relationship with both National Event Services
(formerly CrowdRx) and BRC Emergency Services Division in order to create medical unity on the
playa. That relationship can translate into lifesaving integrated support and we look forward to
continuing that work in order to make the 2017 Burning Man event safe and successful. Thank you
again for your proposal.

                                                           Sincerely,


                                                          ���
                                                          Mark E. Hall
                                                          Black Rock Field Manager
                                                          Winnemucca District


                                                                                              AR04359
               Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 90 of 249




27 July 2017

Bureau of Land Management
Attn: Dr. Mark Hall
Winnemucca District Office
5100 East Winnemucca Blvd
Winnemucca, NV 89445

PAYMENT THREE OF THREE FOR BRC SPECIAL RECREATION PERMIT (SRP) COST RECOVERY

Dr. Hall:

Enclosed please find a signed Phase 2 Cost Recovery Agreement (Continuing Planning, Operational, and
Closeout) and the third and final payment from Black Rock City LLC (“BRC”) towards the 2017 Burning Man
Special Recreation Permit. This payment in the amount of $1,015,607 brings BRC’s total 2017 payment to
$2,503,453.

BRC has been pleased to work with you and your team during the 2017 planning season and greatly
appreciates the level of collaboration and communication you have brought to this process, especially in a
year with higher than average precipitation levels in the winter and spring resulting in unusually wet playa
conditions early in the summer. Thank you for working with us to help us understand our site options.

We submit the cost recovery agreement but continue to have concerns that many of BLM’s requirements
and costs are based on historical decisions and current policies that do not comply with cost recovery
regulations, including BLM’s medical operation and law enforcement staffing levels. BRC signs this CRA
reserving all rights to appeal BLM’s final decision on cost recovery for the 2017 SRP. Our hope is that the
final decision will reflect only BLM’s reasonable costs to administer our permit, and will include a reasoned,
thorough explanation for each cost. It is also our hope that BLM will reconsider certain policies and
requirements in the future so that costs are reasonable and justified.

We are particularly concerned about BLM’s continuously escalating requirements and costs for its
communications and information technology programs, which in 2016 was about $780,000 in cost recovery
and statements of work combined. In 2014, when Burning Man’s total population was almost the same as it
was in 2016, the cost of BLM’s communication operation was about $390,000. The cost doubled in two
years. It is difficult to understand this 100% increase when population has not changed, crime has not
increased, regulations have not changed, and BRC has taken on more responsibility in compliance and
contract management. We do not wish for our event to be used as a training ground or experimental venue
for new, unnecessary, or advanced technology. It is our desire to reevaluate these communications and
information technology programs before the 2018 event so that BLM’s requirements and costs are limited to
those that are necessary to administer our SRP.




                                                                                                AR01458
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 91 of 249




We look forward to seeing you in Black Rock City. Again, thank you for working with us and planning for the
2017 Burning Man event.

Should you have any questions, please contact me via phone at (775) 722-9693 or email me at
Marnee.Benson@burningman.org​.

We thank you and your team for your ongoing collaboration and coordination.

With Appreciation,


Marnee Benson
Manager, Political Affairs
Burning Man




                                                                                             AR01459
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 92 of 249


                                 United States Department of the Interior

                                BUREAU OF LAND MANAGEMENT
                                       Winnemucca District Office
                                        Black Rock Field Office
                                   5 JOO East Winnemucca Boulevard
                                      Winnemucca, Nevada 89445
                               Phone: (775) 623-1500 Fax: (775) 623-1503
                                        Email: wfoweb@blm.gov
                                  www.blm.gov/nv/st/en/fo/wfo.html

In Reply Refer To:
2930 (NV-30.12)
LLNVW03500- I8-0 I

CERTIFIED MAIL 917 l-9690-0935-000503404-29 - RETURN RECEIPT REQUESTED

Charlie Dolman
Event Operations Director                                                   Burning Man 2018 Event
Black Rock City, LLC                                                        Special Recreation Permit
660 Alabama St
San Francisco, CA 94110-2008

Dear Mr. Dolman:

On January 08, 2018 the Bureau of Land Management (BLM) received a Special Recreation Permit
(SRP) application and draft Operating Plan from Black Rock City LLC (BRC) for the 2018 Burning Man
Event (2018 Event).

Enclosed you will find the Cost Recovery Agreement (CRA) initiation for the 2018 Event covering Phase
1, Planning Labor/Government Contracts. This CRA between the Applicant and the BLM establishes
procedures to reimburse BLM for costs incurred to process the 2018 Burning Man SRP. If the BLM
decides to authorize an SRP, this CRA shall be amended to reflect the overall costs to be reimbursed to
the BLM for costs incurred for the 2018 Burning Man SRP, reflecting both planning and operational
(Phase 2). As noted in the CRA, please return a signed copy of the CRA to this office on or before
January 26, 20 I 8 and remit Payment 1 to this office on or before January 31, 2018. The final estimate for
all additional 2018 expenses will be to BRC on or about May 31, 2018 under a Decision letter for the
overall 2018 CRA Estimate.

The BLM appreciates the opportunity to work collaboratively with BRC to ensure that the agency
administers the SRP effectively.

Please contact BLM Burning Man Planner, Mark Pirtle, at 775-861-6674 with any questions.

                                                                 Sinc:tdu


                                                                 1E.Hall
                                                                 Black Rock Field Manager
                                                                 Winnemucca District
Enclosure:
2018 CRA Phase I-Planning Labor/Government Contracts



                                                                                                  AR02847
                         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 93 of 249


Burnin
                                                                           Catalyst for creative culture in the world -
6&0 Alabama St, 4tb Fl
Saa Frmisco, CA 94110


Bureau of Land Management
Attn: Dr. Mark Hall
Winnemucca District Office
5100 East Winnemucca Blvd
Winnemucca, NV 89445

February 9, 2018

                    2018 COST RECOVERY PHASE 1 PLANNING LABOR AND GOVERNMENT CONTRACTS

Dear Dr. Hall,

Black Rock City LLC (BRC) received your letter and Phase 1 Cost Recovery Agreement (CRA) with the Cost
Recovery Estimate (CRE) attached. Thank you for providing the CRA early in the year. Our team is looking
forward to the 2018 planning season, working with BLM to plan a safe and successful Burning Man event.

The 2018 Phase 1 CRE is $235,628 higher than 2017, including the following new line items:

     •     Dispatch Services Contract                 $215,000
     •     Microwave/Internet Bandwidth Contract      $20,000
     •     Radio Base Station digital upgrade         $25,000
     •     IT Program Planning 150 hours              $10,814

We understand from BLM that the Dispatch Services Contract was moved from the BRC Statement of Work
(SOW) program back into a government contract in order to allow additional interested parties to compete for
the contract, and that the contract can move back into the BRC SOW program in 2019. As you know, the BRC
SOW program can be mutually beneficial, reducing BLM's workload and saving BRC the BLM indirect
administrative cost (which at 21.8% will be $46,870 for the dispatch contract alone). As such, BRC appreciates
the opportunity to include these expensive contracts in the BRC SOW program. We also appreciate the
opportunity for additional service providers to compete for the contract and potentially provide better service
and/or service at a more reasonable cost.

We also understand from BLM that you must make the microwave/internet bandwidth contract a government
contract for 2018, instead of a BRC SOW as in 2017. We hope to learn more about this requirement during
2018 planning.

The 2018 Phase 1 CRA includes $25,000 for a radio base station digital upgrade. BRC has serious ongoing
concerns about this requirement and all of BLM's communications, technology, and information technology
expenses for the Burning Man event. As you know the event has remained very much the same in terms of
population and scope of operations over the past four years, and yet BLM's costs continue to climb. In 2014,
the cost of BLM's communications, technology, and IT operation was about $390,000. The next year, costs
increased an astonishing 92% to $750,000, and they have continued to increase. In addition, BRC is faced
each year with significant, seemingly never-ending "one-time" costs such as this radio base station digital
upgrade and $50,000 worth of servers.and server racks in 2017. It is extremely difficult to understand why BLM
would need $50,000 in new servers and racks for the Burning Man event. We do not wish for our cost recovery



•---•••---------••- www.burningman.org •••-----•-----
                                                AR02848
                  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 94 of 249




160 Alab■a St., 4th Fl
SH Frmisca, CA 94110


to be treated like the bank account for an annual buying spree. We remain likewise concerned about the BLM
requiring a private entity to pay for federally mandated upgrades to BLM equipment. Additionally, BRC wants
to make sure that equipment being purchased for our Special Recreation Permit is not being used for other
purposes throughout the year. It is our desire to reevaluate these communications and information technology
programs long before the 2018 event, before BLM commits to additional contracts and expenditures, so that
BLM's requirements and costs are limited to those that are necessary to administer our SRP.

We have already submitted check #23514 in the amount of $707,866.00 to your office under separate cover.
Enclosed please find the signed 2018 Phase 1 CRA. We submit this Phase 1 CRA but continue to have
concerns that many of BLM's requirements and costs are excessive. BRC signs this CRA reserving all rights to
appeal BLM's final decision on cost recovery for the 2018 SRP. Our hope is that the final decision will reflect
only BLM's reasonable costs to administer our permit.

Mark, it was a pleasure working with you and your team in 2017. We greatly appreciate the level of
professionalism, collaboration and communication you brought to the planning process and event operations,
including during the spring when uncertain playa conditions prevailed after the winter rains. Our team is very
much looking forward to working with you, Becky Anders, and Mark Pirtle again this year.

Thank you sincerely,



Marnee Benson
Associate Director, Government Affairs
Burning Man




•-•••----••••••••••- www.burningman.org
                                                                                              AR02849
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 95 of 249




                                             COST RECOVERY AGREEMENT
                                       Phase 1 (Planning & Gov't Contracts Funds)

                      BURNING MAN SPECIAL RECREATION PERMIT: NVW03500-17-01
                                   APPLICANT: Black Rock City, LLC.
                       LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office

I.      AUTHORITY: Section 304(b) of the Federal Land Policy and Management Act (FLPMA) [43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

II.      PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM) establishes procedures to reimburse BLM for costs incurred to process a Special
Recreation Permit (SRP) NVW03500-17-01. If the BLM decides to authorize an SRP, this Agreement
shall be amended to reflect the overall costs to be reimbursed to the BLM for costs incurred for the
2018 Burning Man SRP, reflecting both event monitoring and planning. This Agreement will serve as
the initiation of the 2018 Cost Recovery Agreement (CRA) {Phase 1-Planning Labor/Government
Contracts) developed to cover BLM incurred costs associated with project planning, with a final
estimate for all additional 2018 expenses due by April 30, 2018, in order to develop a final estimate and
decision for the overall 2018 CRA.

III.     PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930-1, BLM Manual 1323, and
43 CFR 2932.31, Applicant agrees to reimburse BLM for the costs incurred by BLM for processing the
Application, and should a SRP be issued, costs for issuing a SRP and monitoring the SRP.

B.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect Costs
to the government outlined in 0MB Circular A-25, Treasury Account: 14X5017, Service Charges,
Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate is included, and it will be
amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit 100% of
the estimated cost recovery costs before the start of the 2018 Event. Please refer to the payment
schedule below. After the permit is complete and all work is finished, the BLM will notify you if
additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in multiple installments and have 100% of the cost recovery estimate paid prior to
the start of the event:

                        Payment                      Date                     Amount Due
                           #1                  January 26, 2018              $ 707,866.00
                                                  (Phase 1)
                            #2            Estimate for all additional 2018       TBD
                                        expenses will be documented in
                                          Phase 2 of the CRA and will be
                                            broken down into multiple
                                         installments. The dates of Phase
                                        2 payment will be documented in
                                                 the Phase 2 CRA
Following the close-out of the event permit, an accounting of the cost recovery funds will be provided
2018 Phase 1 Cost Recovery Agreement                                                              Page   1




                                                                                                AR02850
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 96 of 249




to Black Rock City, LLC by January 31,2018'.

IV.       REIMBURSABLE COST PROVISIONS

A.       BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and approval
of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal, and local
officials; preparation of the administrative record, monitoring the construction, operation and
termination of any resultant authorization; and other necessary processing actions consistent with a
final decision.

B.      BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate. Refer
to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to conduct, at
its own expense, reasonable audits of the books, records, and documents of BLM relating to the items
on any particular accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM, are not refundable and will not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance of a SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), if BLM denies the Application,
Applicant must reimburse BLM for all costs BLM incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburse BLM for processing costs incurred by
BLM in closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrawal of the Application.

E.      Nothing herein shall be deemed to require BLM to maintain books, records, or documents other
than those usually maintained by them, provided that such books, records, and documents reasonably
segregate and identify the costs for which reimbursement is required and comply with generally
accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureau of Land Manage ment                                     Black Rock City, LLC
Mark E. Hall                                                   Charlie Dolman
Black Rock Field Manager (Acting)                              Event Operations Director
5100 E. Winnemucca Blvd                                        660 Alabama St
Winnemucca, NV 89445                                           San Francisco, CA 94110-2008
775-623-1578                                                   415-865-3800 mehall@blm.gov
                                                               Charlie.dolman@burningman.org

V.        DEFINITION OF DIRECT AND INDIRECT COSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been incurred but for the
Application and are appropriate in order for BLM to process the Application. Examples of direct costs
include, but are not limited to, personnel costs in the form of wages paid to BLM personnel working on
the Application, with allowances provided for fringe benefits and leave surcharge rate and any
overtime associated with processing the Application; travel expenses; purchased services, if necessary,
such as printing, automated data processing services and photographic reproduction; and any
2018 Phase 1 Cost Recovery Agreement                                                                 Page    2




                                                                                                AR02851
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 97 of 249




miscellaneous supplies and equipment of a specialized nature, the use of which is directly applicable to
processing the Application.

Indirect costs are those which cannot be specifically identified with the Application. These indirect
costs have been calculated at a rate of 23.4 percent of direct costs. The indirect costs are subject to
change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excluding management
overhead, which can be attributed to processing the Application. Indirect costs include a portion of the
costs for capitalized and non-capitalized equipment; space rental; telephone services; postage;
personnel transfer costs; budget and program development; administrative and clerical support;
training; safety management; public information, inquiries and reports; cartography and basic series
mapping; aviation management; telecommunications; maintenance of equipment and tools; and
systems design and implementation.

Treasury Account 14XS017, Service Charges, Deposits, and Forfeitures further described as BLM
Recreation Cost Recovery is defined in the table below:

 Treasurv Account                      14XS017, Service Charees, Deposits, and Forfeitures
 BLM Fund Code,                        XXXLS017AP, Fund 341, LS1050000, Recreation Cost Recovery
 Subactivitv, and Title
 Source of                             Cost recovery charges are associated with recreation activities or
 collections/appropriations            events and shall be levied to compensate the Government for the
                                       costs of authorizing and administering the recreation-related use. As
                                       such, this Subactivity covers revenues and expenditures associated
                                       with any Special Recreation Permit that has been determined to be
                                       Cost Recovery by BLM personnel as outlined in 43 CFR 2930-1
                                       Permits for Recreation on Public Lands and H-2930-1, Recreation
                                       Permit Administration Handbook.
                                       Project codes are mandatory and will be assigned and administered
                                       by the State Office from their block of unassigned project numbers.
                                       They are used to differentiate revenues and obligations for each
                                       specific permit.
                                       Fees are collected in advance for specified tasks that must be carried
                                       out before significant recreation events can be permitted to occur on
                                       public lands, and BLM is expected to account to each applicant on the
                                       cost of all aspects of the work BLM performs.


As noted in the definition in the table, this account stipulates cost recovery charges shall be levied to
compensate the Government for the costs of authorizing and administering the recreation-related use.
Because Burning Man is a full cost recovery event, indirect costs will apply as they would for all other
commercial permits that require full cost recovery.

VI.       EFFECTIVE DATE:

This Agreement shall be effective, as of the latter date of its execution by both parties. Unless
terminated earlier, it shall continue until the BLM authorized officer deems the agreement provisions
have been satisfied.


2018 Phase 1 Cost Recovery Agreement                                                                    Page    3




                                                                                                      AR02852
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 98 of 249




Please sign the agreement below, and return to the BLM, Winnemucca District Black Rock Field Of fice
Manager by January 26, 2018.

VII.     SIGNATURES OF AGREEMENT

For: Bureau of Land Management                       For: Black Rock City, LLC


                                                     [�--......._
Signature                                            Signature


Date
                                                     <ilri,
                                                     Date
                                                            l 1tt.
Mark E. Hall                                         Charlie Dolman
Black Rock Field Manager                             Event Operations Director, BRC




2018 Phase 1 Cost Recovery Agreement




                                                                                           AR02853
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 99 of 249




Attachment t
2018 Phase 1 COST RECOVERY (CR) ESTIMATE
Summary:
 Labor Costs                           $ 135,171.00
 Operational Costs (Travel)            $ 15,000.00
 Operational Cost (Gov't Contracts) $ 429,000.00
 Misc Purchase (FRN Posting Fee)       $   2,000.00
 5ub Total of Direct Costs             $ 581,171.00
 Indirect Cost (Rate of 21.80%)        $ 126,695.00
 Cost Estimate TOTAL                   $ 707,866.00


Labor Detail (Event Planning):

                      POSITION                        ESTIMATED    ESTIMATED
                                                        HOURS       AMOUNT
 A1wncv AdministratorIAuthoring Officer Planning        150         $10,814
 Civilian Ooerations Plannine:                          350         $23 317
 LE Operations Planner Plannine:                        450         $34 065
 Environmental Program Planning                         150         $7,587
 Vending Program Planning                               150         $7,587
 Communications Planning                                150         $10,814
 IT Program Planning                                    150         $10,814
 Technolo�v Plannine                                    150         $13,517
 Contracting Planning                                   150         $9,994
 Finance Planning                                        80         $5,330
 Event NEPA Planning                                     20         $1,332
 fOTAL                                                              $135,171

Operations Detail (Government Contracts):
              DESCRIPTION                                        AMOUNT
  Satellite Tracking Services Contract                        $ 55,000
  CAD Servers Licensing Contract                              $ 4,000
  Network Services and Suooort Contract                       $ 110,000
  Dispatch Services Contact                                   $ 215,000
  Microwave/Internet Bandwidth Contract                       $ 20,000
  Radio Base Station digital Upgrade                          $25,000
  TOTAL                                                       $429,000




2018 Phase 1 Cost Recovery Agreement                                           Page   5


                                                                                AR02854
  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 100 of 249




Operations Detail (Planning Travel):

              DESCRIPTION                       AMOUNT
                                       Travel $15,000
                                       TOTAL $15,000


Miscellaneous Purchases (FRN Posting Fee):
              DESCRIPTION                       AMOUNT
                               FRN Posting $2,000
                                       TOTAL $2,000




2018 Phase 1 Cost Recovery Agreement



                                                                   AR02855
519/2018                     DEPARTMENT OF THE INTERIOR
                      Case 1:19-cv-03729-DLF            Mall- BRC
                                                  Document        Questions
                                                                35-14       for BLM
                                                                          Filed     re: 2017 Cost Page
                                                                                  07/12/21        Recovery101
                                                                                                           Closeout
                                                                                                               of 249

                                                                                                                                    Pirtle, Mark <mplrtle@blm.gov>



  BRC Questions for SLM re: 2017 Cost Recovery Closeout
  1 message

 MamH Benson <mamee.benson@bumingman.org>                                                                             Thu, Feb 15, 2018 et 11:56AM
 To: "Pirtle, Mark" <mplrtle@blm.gov>, "Hell, Merk" <mehall@blm.gov>, Becky Andres <randres@b1m.gov>
 Cc: Charlie Dolman <char1le.do1man@bumlngman.org>, Erin MacCool <p1ayground@bumlngman.org>, Roger Vind <roger.vlnd@bumlngman.org>

   Hello BLM-

   Attached please find a Ust of questions from BRC regarding BLM's Cost Recovery expenditures under the 2017 Burning Man SRP. We will have more questions
   when we meet next Wednesday, but this Is the vast majority.

   Thank you very much for the opportunity to meet with you and review these coats. We know It Is time a:insumlng to put together a comprehensive Coat
   Recovery Closeout package and answer our questions, but we have also seen benefits to this process as BRC has been able to align with BLM more
   slgnlflcanlly as we gain undenitandlng af your requirements and llmitetlons. As you know, It Is our goal to both support BLM'a planning and operations, and lo
   ensure we are being charged only what Is reasonable and properly Justified to admtnlsler our SRP.

   We anticipate many of the answeni lo our questions will be simple and help explain the charges enough so that BRC fully understands and supports the
   expense and the requirement Itself. Some of the answers will Inevitably be more complex and likely prompt follow-up questions or conversation. We will have
   our planning team (copied on this emaU) al the meellng next week, and we will have others from BRC avaRable to call In. We have also reviewed our questions
   from last year and the year prior to best prepare.

   We appreciate your team for the detailed doseout package we received, for consulting your subjed matter experts, and for arranging lo meet with us next week
   In Reno. We are very much looking forward to wrapping up 2017 and beginning planning for 2018.

   Thank you again and please let us know If you have questions or concerns.

   Mamee Benson
   Associate Diredor of Government AffaQ
   Burning Man
   mamee.benS0n@bumingman.org
   w. (415) 865-3800
   c. (775) 722•9693
   www.bumlngman.org



    I) 2017 Cost Recovery Questions for BLM Feb 15 2018.docx
       26K




                                                                                                                                                AR06564
https://mall.google.comfmall/u/0nul=2&Ik=cd332f1e40&Jsver-uln2IVdyjuk.en.&cbl::gman_ra_180502.07_p5&vlew=pl&search=lnbox&th=1619b0bab27...                          1/1
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 102 of 249



LABOR COSTS
  1. Please provide more details about what the DNA people did? Was this a new function in
     2017?
  2. Please provide the pay period dates for the column “Processed Pay Period.”
  3. How many and what types of cases did the PCSO investigators work on?
  4. Please provide details about the work done by Jon Young (595 hours) and Dalton Black
     (407 hours).
  5. Please provide details about the work done by Ryan King (386 hours), Douglas Carter
     (346 hours), Michael Grimes (343 hours), James Iaguilli (328 hours), Douglas Young
     (291 hours), and Toni Suminski (287 hours).

TRAVEL COSTS
  1. What do the codes in the Commitment Item column mean?
  2. What was Dalton Black’s trip purpose and destination on June 10 and June 13?
  3. What was Joseph Lazzaro’s $1,022 charge and purpose on 9/6?
  4. What was Michael Vermeys $1,148 charge and purpose on 7/31?
  5. What was Jon Young’s $729 charge and purpose on 7/11?

GOVERNMENT CONTRACTS

OVERALL
  1. It is our understanding that BLM requires an evaluation of each contract after the fact.
     Has BLM performed these reviews for 2017? Can they be provided to BRC?

STERLING COMPUTERS 1.1
   1. Is BLM allowed to rent servers instead of purchasing?
   2. Is BLM allowed to use the cloud?
   3. Were there other, less costly servers available for BLM to purchase?
   4. Please respond to the following statements by BRC’s analyst. The BRC analyst is a
      technical expert but not an expert in Government regulations.
          a. BRC rejects the "Requirement Information" by BLM IT Specialist Raymond
             Cananaugh, in its entirety and sections VII a) i, iii and v specifically.
          b. BRC asserts:
                 i. The notion that a CAD package, Microsoft SQL server or other software
                    can only be run one particular server model, made one manufacturer is
                    prima face ridiculous. PC servers are the textbook example of commercial
                    off-the-shelf hardware ("COTS"), commodities available from many
                    vendors.
                ii. Comparable all-inclusive solutions are readily available from many
                    manufacturers, including HP, Oracle, Cisco, Supermicro and others. They
                    also provide a "modular chassis which integrates servers, storage, and
                    network components all into a single chassis configuration." E.g.
                         1. https://www.hpe.com/us/en/product-catalog/servers/bladesystem-
                             enclosures.hits-12.html



                                                                                                1
                                                                                       AR06565
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 103 of 249



                     2. https://www.cisco.com/c/en/us/products/servers-unified-
                        computing/ucs-b-series-blade-servers/index.html
        iii.   A blade server is not cost-effective. The chosen option consists for four
               blade server in a chassis. Four individual rack servers from Dell with the
               same or better specifications would have cost about $29,500. For a
               quantity of four, the "superior management from a single point" does not
               justify an 85% premium.
        iv.    A blade server is not a robust solution for the harsh environment of Black
               Rock Desert (heat, dust, dirty power, transportation). Blade servers are
               high density, difficult to cool and are designed to live in clean, climate
               controlled data centers. This particular model has a single point of failure
               in its network switch. Four separate servers would provide a more robust
               solution.
         v.    The specifications are excessive: a total of 128 CPU cores, 256 GB of
               RAM, 3.2 TB of Solid State Disks.
        vi.    In addition to the $54,449.55 in this section, the chosen solution triggered
               avoidable follow-on expenses of one-time $2,058.65 (receipts R-52 and
               R-54) and annual licensing costs of $3,737.40 in section 3.1
        vii.   Instead of buying the hardware out right, it could have been rented for the
               short period needed.
       viii.   Renting the equivalent servers in the cloud for a month would have cost
               $2.500. In BM's experience servers used in Black Rock City last about 3-
               4 years due the stresses of the environment and transportation. For the
               equivalent lifetime, the cloud solution would have cost $7,500.
        ix.    Quoting the government:
                  - "Can an Agency be compliant with the Criminal Justice Information
               Services Security Policy and also cloud compute? [...] the answer is yes".
               Page G-16 of the Criminal Justice Information Services Security Policy in
               section 5.1
                  - BLM requires its Internet contractor to provide a "High Availability
               Network" with 99.999% uptime. (This means in a year, the Internet can
               only down for 5 minutes.) Page 5 of the Statement of Work in section 5.1
               - "The servers that it is loaded on are used only during the event and
               shelved for the remainder of the year." - William Mack Jr, e-mail in section
               3.1
         x.    So according to the government's own statements. the cloud is secure,
               the network is contracted to be highly available and the solution is only
               needed during the event. A cloud solution would have cost at most 13%
               of the chosen solution.
        xi.    By issuing this factually incorrect Requirement Information document,
               BLM failed to consider different manufacturers, different server models,
               renting and cloud options, all of which offered substantial cost reductions.




                                                                                         2
                                                                                  AR06566
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 104 of 249



DANIEL’S ELECTRONICS 2.1
  1. Is an 8W repeater and a 30W amplifier, combined with the high gain antennas on the
     handsets from section 7.1, necessary to cover a distance of 2 miles on licensed
     (exclusive) frequencies?

SHI INTERNATIONAL CORP. 3.1
   1. BLM bought 20 Microsoft SQL Server licenses. These are NOT workstation licenses for,
       say, 20 CAD operators, but 20 DATABASE SERVER licenses. Note that one database
       server can securely hold for multiple databases. Why are 20 servers licenses needed
       when there are only 4 servers in section 1.1?
   2. There seems to be some confusion and inconsistencies regarding the length of the
       licenses. Different, and sometimes the same, BLM personnel claimed variously that they
       are needed "only during the event", 9 days, 4 months, or "the whole year". What actually
       got purchased were licenses for not quite 8 months. One wonders how the "services are
       available the whole year" when the servers are "shelved for the remainder of the year"
       (meaning the time not during the event) and the licenses expire. Could you help us
       understand this?

HIGH DESERT INTERNET 5.1
   1. The RFP was for a "firm fixed price," and a "Firm Fixed Price Purchase Order" for
      $107,810 was issued. But $108,710 was paid. What does "firm fixed price" mean?
   2. The RFP requires a wide range of skills and services that only few companies can
      provide. If the contract were split in network services and IT support services, more
      companies might be able to bid. Is this a consideration or possibility for BLM?
   3. Last year BRC and BLM met and discussed this contract and these services. NOTES
      from that meeting:
          a. BRC is interested in taking on what we can from this contract. The issue for BLM
               is security. Based on Jon Young’s advice, Mark Hall decided not to parse out this
               contract for 2017. BLM wants to look forward to 2018 for possible changes but
               let’s start the conversation in May 2017. BLM wants a proposal from BRC.
   4. Will this contract be parsed out for 2018?
   5. Would BLM consider and potentially approve a proposal from BRC for 2018?

MIDLAND RADIO CORP 7.1
   1. Why did BLM need 70 lithium ion rechargeable batteries in 2017?
   2. Why does BLM need 260 lithium ion rechargeable batteries altogether? This is the
      number you have required BRC to purchase since 2015.
   3. Why did BLM need (2) 6-bank chargers in 2017?
   4. Why did BLM need (65) radio microphones in 2017?
   5. Why did BLM need (40) radio antennas in 2017?




                                                                                               3
                                                                                       AR06567
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 105 of 249



MISC SUPPLIES & EQUIPMENT
   1. Is anything on this list used by BLM at any time of the year other than Burning Man?
   2. Where are the items on this list stored?
   3. Were any of the items listed thrown away after use? Which ones?
   4. Were any of the items on this list purchased for use by PCSO? Which ones?
   5. Why does Burning Man have to pay for BLM’s uniforms? R-1, R-4, R-5
   6. Why did BLM need 6 Ebtech Hum X Voltage Hum Filters? R-6
   7. Why did BLM need:
          a. (9) MaximalPower RHF 617-1N X3 3.5mm Receiver/Listen Only Surveillance
              Headset Earpiece 3 Packs R-7
          b. (16) MaximalPower RHF 617-1N X3 3.5mm Receiver/Listen Only Surveillance
              Headset Earpiece 2 Packs R-8
          c. (6) MaximalPower RHF 617-1N X3 3.5mm Receiver/Listen Only Surveillance
              Headset Earpiece 2 Packs R-10
   8. Why did BLM need:
          a. (33) 2.5mm Listen/Receive Only Covert Acoustic Tube Earpiece Headset for Two
              Way Radio Speaker Mic Microphone RLN4941? R-9
          b. (56) Zeadio ZP-AR169-AII Pin 2.5mm Receiver/Listen Only Surveillance Acoustic
              Earpiece with Warmould for Ham Radio, Two-way Radios, Transceivers and
              Radio Speaker Mics Jacks. R-9
   9. Why did BLM need (10) Plantronics EncorePro HW540 Mono Corded Headsets “for
       Dispatch?” R-11
          a. What were the dispatchers using in 2016 and 2015?
          b. Where are these headsets now?
   10. Why did BLM need a Big Alarm SentrySafe 1.19-cu ft Electronic/Keypad
       Commercial/Residential Floor Safe? R-12
          a. Why was this item necessary for BLM to be able to administer the Burning Man
              SRP?
          b. How did BLM manage without this safe in past years?
   11. Who are the Polo shirts for? R-13
          a. Why should Burning Man pay for shirts for BLM?
   12. Why did BLM need 2 Cable Entry Gland STDs? R-14
   13. Why did BLM need a Powerwerx 30 Amp Redundant Rack Mount Switching Power
       Supply and RIGrunner 4007U with Digital Display and USB output? R-15
   14. Why did BLM need (6) DC Line Noise Filter (20 Amps max) with Powerpole connectors?
       R-16
   15. What vehicle was detailed? R-17
   16. Why did BLM approve a $1,430 travel charge for Arellano Heating & Air Conditioning?
       R-18
          a. Did BLM ask BRC for help fixing the thermostat on the Communications tower
              before calling Arellano Heating & Air Conditioning?
          b. Was the repair of this AC unit essential to BLM’s operations at Burning Man?
          c. Did BLM try to find a repair person in Fernley before agreeing to hire a company
              in Yerington?



                                                                                           4
                                                                                    AR06568
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 106 of 249



        d. Why did Arellano Heating & Air Conditioning charge $1,430 for travel? What
            does this amount cover?
17. Why did BLM need (8) RIOS Standard Interface Cables? R-19
18. Please provide page 1 of R-20
19. Why did BLM need (2) Inverted Fiberglass Omni Antennas? R-21
20. Why did BLM need 400 feet of ½” Foam Heliax Cable? R-21, R-22
21. Why did BLM need the Compact Duplexer? R-22
22. Why did BLM need (4) 19” Sliding Heavy Duty Shelves? R-22
23. How many potties were located at the substation? R-24
        a. Why did the restroom(s) at the Substation need to be serviced every day?
        b. How many people were using the substation during each shift?
24. Why did BLM purchase another compressor in 2017? R-28
        a. What happened to the compressors from previous years?
25. Why should Burning Man be required to pay for BLM’s car wax? R-33
26. Please confirm that BLM 30 gallons of wiper fluid at Burning Man. R-34
27. Please explain why BLM required 15 squeegees. R-35
28. Why did this vehicle get stuck in the playa mud? R-40
        a. Where exactly was this located?
        b. What was the date of the incident?
        c. Whose vehicle was this?
        d. Was this incident caused by driver error?
        e. Why should Burning Man have to pay for this auto detail?
29. Why did BLM require a SoundOff Signal Speaker w/ Universal Bail Bracket? R-41
30. Why did BLM require a Ridgid 9 Gallon Wet/Dry Vac? R-43
31. Why is Burning Man being charged for this Jeep detail? R-46
        a. Whose vehicle is this?
32. Why were the items on R-52 needed in addition to the $54,449.55 Midland contract?
33. Which camera was this for: Synology CLP4 Camera License Pack. We are only aware of
    the PTZ camera at the esplanade station and the jail cameras, all provided by the
    internet contractor. R-53
34. Why were the items on R-54 needed in addition to the $54,449.55 Midland contract?
35. Really? BRC is being charged for someone’s luggage cart? R-55
36. Wow. Why did BLM require (6) Lieutenant Bars, Gold Plated, Small, Pair Double Clutch
    Pins, (6) 2-Pack ¾” Mini Gold Lieutenant Officers Rank With Double Clutch Back, and
    (3) Lieutenant Bars Gold in order to administer the Burning Man SRP? R-57, R-58, R-59
        a. Where are these items now?
37. Why did BLM require (4) Encrypted external 2TB hard drives; Fortress FIPS Portable?
    R-60
38. Why did BLM require the items on R-61?
39. Do returning BLM personnel get a new pair of goggles to use every year at Burning
    Man? R-66
40. Why is BRC required to pay for BLM’s pepper spray? Will we also be required to pay for
    BLM’s bullets? R-70
41. What were the LED Glow in the dark armbands used for? R-72



                                                                                        5
                                                                                 AR06569
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 107 of 249



42. Why is BRC required to pay for scarves for BLM personnel? R-75
      a. Where are these scarves now?
      b. Why are these personal apparel items being charged to the proponent?
      c. Do returning BLM personnel receive a new scarf each year?
43. What are the batteries used for? R-77
44. Why did BLM need 26 (more?) bottles of eye drops? R-82
45. Why did BLM need a Hush Bagless Upright Vacuum? R-83
      a. Why did BLM need 2?
46. What were these additional LED armbands used for? R-87
47. What are these (30) items and what were they used for? R-89




                                                                                     6
                                                                                AR06570
    Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 108 of 249



    BRC QUESTIONS TO BLM CONCERNING 2017 BURNING MAN EVENT SRP COST
           RECOVERY CLOSEOUT DOCUMENTS (Received Feb 15, 2018)
                                 PART 1
                           (BLM Answers in Red)

LABOR COSTS
  1. Please provide more details about what the DNA people did? Was this a new function in
      2017?
  In 2017 the labor of the WDO employees assigned to work on the BM SRP related DNA’s
  are captured in the Phase 1 labor table as “Event NEPA Planning”. They worked on two BM
  SRP related DNA’s: SRP/Permit DNA (includes SRP stipulations) & Vending DNA. This was
  done in 2016, also with labor identified in the 2016 Phase 1 labor table.

   2. Please provide the pay period dates for the column “Processed Pay Period.”
   The “Processed Pay Period” column on the labor FBMS spread sheets refers to the gov’t
   pay period the labor was charged in. Example, in column it shows 201719, that means the
   labor charge was for labor worked in pay period 19 in fiscal year 2017. See attached 2017
   GSA Pay Period Calendar to assign dates to a particular pay period. Example, PP 201719 is
   for dates September 3 to September 16.

   3. How many and what types of cases did the PCSO investigators work on?
   This is a question that needs to be answered by the PCSO and is unrelated to the BLM Cost
   Recovery.

   4. Please provide details about the work done by Jon Young (595 hours) and Dalton Black
       (407 hours).
   (4a): In 2017, during the planning phase, Jon Young was a collateral planning team member
   of the BLM’s 2017 BM SRP Planning Team. His responsibilities were to lead in the
   technology planning, which included the CAD program, the Dispatch program, the Internet
   Network program, the IT program, the Satellite Tracking program, the IMARS program and
   the GIS program. Additionally, he was responsible for the writing of four Government
   contracts SOWs and three MOU contract SOWs related to technology planning i.e.
   Government - CAD Servers purchase, CAD Servers Licensing, Satellite Tracking, Network
   Services ; MOU – CAD Services, Dispatch Services, Internet Bandwidth purchase. In 2017,
   during the operational phase, Jon Young served as the BLM’s Communications Chief and
   was supervisor of the Radio Communication operation, the CAD operation, the Dispatch
   operation, the Internet Network operation, the IT operation, the Satellite Tracking operation,
   the IMARs operations, and the GIS operation. He was on playa for Set-up week, Pre-event
   week, Main event week, Post-event week and Break-down week. Additionally, while on
   playa, he was contracting COR for two Government service contracts and BLM
   Representative to three MOU contracts. In the 2017 Phase 1 CRA Est. labor table, Young
   shared in the 150 hours of the Communication Planning for his initial planning labor. In the
   2017 Phase 2 CRA Est. labor table, Young’s estimated hours (continuing planning &
   operational) was 530 hours. The total 2017 estimated hours for Young’s labor to complete


                                                                                                1
                                                                                        AR01420
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 109 of 249



his assigned 2017 BM SRP duties was approximately 580 hours. His total labor charge to
the final 2017 BM SRP CRA was 595 hours.

(4b): In 2017, during the planning phase, Dalton Black was a collateral planning team
member of the BLM’s 2017 BM SRP Planning Team. His responsibilities were to lead in the
radio communications planning, which included the radio repeater network, the dispatch
radio system and the detailer’s handheld and mobile radio equipment. Additionally, he was
responsible for the writing of two Government contracts SOWs i.e. radio repeater purchase
and detailer’s radio accessories purchase. In 2017, during the operational phase, Dalton
Black served as the BLM’s Radio Communications Lead in the Communications operation
and was supervisor of the Radio Communication team. He was on playa for Set-up week,
Pre-event week, Main event week, Post-event week and Break-down week. In the 2017
Phase 1 CRA Est. labor table, Black’s shared in the 150 hours of the Communication
Planning for his initial planning labor. In the 2017 Phase 2 CRA Est. labor table, Black’s
estimated hours (continuing planning & operational) was 346 hours. The total 2017
estimated hours for Black’s labor to complete his assigned 2017 BM SRP duties was
approximately 396 hours. His total labor charge to the final 2017 BM SRP CRA was 407
hours.

5. Please provide details about the work done by Ryan King (386 hours), Douglas Carter
     (346 hours), Michael Grimes (343 hours), James Iaguilli (328 hours), Douglas Young
     (291 hours), and Toni Suminski (287 hours).
(5a): In 2017, during the operational phase, Ryan King served as the BLM’s IT Security
Technician in the Communications operation. He assisted in the set-up of the BLM’s IT
equipment operation to ensure all BLM network security regulations/protocols were
followed and maintained throughout the event operation. He was on playa for Set-up week,
Pre-event week, Main event week, Post-event week and Break-down week. In the 2017
Phase 2 CRA Est. labor table, King’s estimated hours (planning & operational) was 384
hours. His total labor charge to the final 2017 BM SRP CRA was 386 hours.

(5b): In 2017, during the operational phase, Douglas Carter served as one of BLM’s radio
communications technician in the Communications operation (night shift). He assisted in the
set-up, maintaining and break-down of the BLM’s radio repeater network, the dispatch radio
system and the detailer’s handheld and mobile radio equipment. He was on playa for Set-up
week, Pre-event week, Main event week, Post-event week and Break-down week.
In the 2017 Phase 2 CRA Est. labor table, Carter’s estimated operational hours was 316
hours. His total labor charge to the final 2017 BM SRP CRA was 346 hours.

(5c): In 2017, during the planning phase, Michael Grimes was a collateral planning team
member of the BLM’s 2017 BM SRP Planning Team. His responsibilities were to plan for the
BLM’s and PCSO’s IT equipment needs and their deployment during the event operation.
Additionally, he was responsible for the writing of the MOU contract SOW for the renting of
the IT equipment. In 2017, during the operational phase, Michael Grimes served as the
BLM’s IT technician in charge of the IT equipment deployment, operational maintenance


                                                                                           2
                                                                                  AR01421
    Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 110 of 249



   and break-down. He was on playa for Set-up week, Pre-event week, Main event week,
   Post-event week and Break-down week. In the 2017 Phase 1 CRA Est. labor table, Grimes
   shared in the 150 hours of the Communication Planning for his initial planning labor. In the
   2017 Phase 2 CRA Est. labor table, Grimes’s estimated hours (continuing planning &
   operational) was 408 hours. The total 2017 estimated hours for Grimes’s labor to complete
   his assigned 2017 BM SRP duties was approximately 458 hours. His total labor charge to
   the final 2017 BM SRP CRA was 343 hours.

   (5d): In 2017, during the operational phase, James Iaguilli served as one of BLM’s radio
   communications technician in the Communications operation. He assisted in the set-up,
   maintenance and break-down of the BLM’s radio repeater network, the dispatch radio
   system and the detailer’s handheld and mobile radio equipment. He was on playa for Set-up
   week, Pre-event week, Main event week, Post-event week and Break-down week.
   In the 2017 Phase 2 CRA Est. labor table, Iaguilli’s estimated operational hours was 316
   hours. His total labor charge to the final 2017 BM SRP CRA was 328 hours.

   (5e): In 2017, during the operational phase, Douglas Young served as one of BLM’s radio
   communications technician in the Communications operation. He assisted in the set-up,
   maintaining and break-down of the BLM’s radio repeater network, the dispatch radio system
   and the detailer’s handheld and mobile radio equipment. He was on playa for Set-up week,
   Pre-event week, Main event week, Post-event week and Break-down week.
   In the 2017 Phase 2 CRA Est. labor table, Young’s estimated operational hours was 316
   hours. His total labor charge to the final 2017 BM SRP CRA was 291 hours.

   (5f): In 2017, during the operational phase, Toni Suminski served as the BLM’s Dispatch
   Center Manager in the Communications operation. During the planning phase she assisted
   in the training of the contract dispatchers and the set-up of the BLM’s dispatch center.
   During the operational phase she managed the dispatch center and supervised the work of
   the contract dispatchers. She was on playa for Set-up week, Pre-event week, Main event
   week, Post-event week and Break-down week. In the 2017 Phase 2 CRA Est. labor table,
   Suminski’s estimated hours (planning & operational) was 310 hours. Her total labor charge
   to the final 2017 BM SRP CRA was 287 hours.

TRAVEL COSTS
  1. What do the codes in the Commitment Item column mean?
  211EOO is the FBMS funding code for Non Foreign Employee Travel “Meals per diem” cost
  in a gov’t travel voucher.
  211DOO is the FBMS funding code for Non Foreign Employee Travel “Lodging” cost in a
  gov’t travel voucher.
  211BOO is the FBMS funding code for Non Foreign Employee Travel “fees charged by DOI
  Travel Management Company” in a gov’t travel voucher.
  211IOO is the FBMS funding code for Non Foreign Employee Travel “Miscellaneous
  Expenses” cost in a gov’t travel voucher.




                                                                                                  3
                                                                                       AR01422
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 111 of 249



211POO is the FBMS funding code for Non Foreign Employee Travel “Use of a POV
(Personally Owned Vehicle)” in a Gov’t travel voucher.
211TOO is the FBMS funding code for Non Foreign Employee Travel “Taxi Charges” cost in
a Gov’t travel voucher.
211ROO is the FBMS funding code for Non Foreign Employee Travel “Vehicle Rental” cost
in a Gov’t travel voucher.
211COO is the FBMS funding code for Non Foreign Employee Travel “Airline Ticket” cost in
a Gov’t travel voucher.
269FOO is the FBMS funding code for Non Foreign Employee Travel “Fuel for Rental
Vehicle” cost in a Gov’t travel voucher.

2. What was Dalton Black’s trip purpose and destination on June 10 and June 13?
During the planning phase in June, Black was assigned to come to Reno and go out to
Winnemucca Lake to evaluate whether the BLM could set up a communication center close
to Winnemucca Lake in case the event had to be moved to Winnemucca Lake instead of the
Black Rock.

3. What was Joseph Lazzaro’s $1,022 charge and purpose on 9/6?
Lazzaro was assigned to the BLM LE operation. Lazzaro flew from his duty station in Alaska
to support the Burning Man event. The charge date listed on the Travel Costs worksheet
reflects the date the charge posted to his government card, not necessarily the date of
purchase. The $1,022 posted to Lazzaro's credit card on 9/6 is for the rental vehicle he
required for transport from the airport to the event, performance of duties at the event, and
the return to the airport after the event.

4. What was Michael Vermeys $1,148 charge and purpose on 7/31?
Vermeys reported to Gerlach from Battle Mountain, NV (his residency) on 7/31 to start his
duties as CivOps Chief during the event operation. Part of those duties was to assist BRC in
the survey flagging of the JOC site and thereafter assist BRC in the building of the JOC
compound. This travel voucher was his main travel voucher for his travel to Gerlach, his
assignment at the event and his travel home after the event.

5. What was Jon Young’s $729 charge and purpose on 7/11?
In July, as part of planning duties of the Communication Chief, Young traveled to Reno for
Mandatory Nevada Civil Applicant Account training from Nevada Department of Public
Safety. This training was necessary to ensure compliance with Nevada Department of
Public Safety in obtaining criminal history record information checks for event contract
dispatch employees working in the state of Nevada for the 2017 Burning Man Event.
Nevada Department of Public Safety held this training session in Reno, NV, for BLM.




                                                                                             4
                                                                                    AR01423
   Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 112 of 249



GOVERNMENT CONTRACTS

  OVERALL
  1. It is our understanding that BLM requires an evaluation of each contract after the fact.
  Has BLM performed these reviews for 2017? Can they be provided to BRC?
  Answer from David Appold (NSO), Lead Contracting Officer for BM SRP Gov’t Contracts:
  An evaluation/review of any government contract is only conducted as part of a BLM
  requested contract audit. As of today, no contract audits of BM SRP related contacts has
  been requested, and if any audits had been completed, they could not be provided to BRC.




                                                                                                5
                                                                                     AR01424
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 113 of 249
                                    Internal Working Document


INFORMATION MEMORANDUM FOR THE STATE DIRECTOR

DATE:          May 25, 2018

FROM:          Mark Hall, Phd., Black Rock Field Office Manager

THROUGH: Ester McCullough, Winnemucca District Office Manager

SUBJECT:       Bureau of Land Management (BLM) Nevada Law Enforcement Plan Review and
               Recommendations.

I.      INTRODUCTION

This memorandum provides information and recommendations for next steps regarding
employee safety at the Burning Man Event in light of concerns identified in the 2017 Air Quality
baseline report.

II.     BACKGROUND

BLM instituted medical standards in 2012 and did so in close coordination with the Office of
Personnel Management (OPM) and the Office of Occupational Safety and Health (OSH). This is
the first documented occasion of an interest in examining employee health and safety as it relates
to environmental conditions. An outreach by the Office of Law Enforcement and Security
(OLES) to have OSH visit the event site was rebuffed by the 2012 planning team. Prior to the
2013 Burning Man event, the OSH team proposed a dust inhalation study at the event and was
declined by the Department of Interior, Director of the Office of Occupational Safety and Health
due to a lack of coordination with the event planning team.

In May 2013, BLM Division of Safety, Health, and Emergency Management Captain, Ann
Krake emailed an associated press article referencing Valley Fever and noting that the Burning
Man event is at risk for this illness. The email was received by the event planning team but there
is no indication steps specific to the concern were taken for employees working the event. The
Department of Health and Human Services (HHS) did deploy to the event and has each year
since 2013 to provide onsite medical care for employees. The event medical unit documented at
least 136 work hours saved due to services provided to employees in early and preventative care
during the 2017 event.

Dust inhalation was identified in the 2017 Burning Man event risk management assessment and
the HHS threat assessment with mitigations through utilizing shemagh style scarves and goggles.

BLM embarked on an Environmental Impact Study (EIS) in 2017 based on a proposed action to
permit the Burning Man event at 100,000 participants from 2019-2028. A baseline air quality
study was conducted at the 2017 Burning Man event to further the EIS. The draft summary
report of this study was received by the EIS team in April 2017. The results indicate the air
quality was above the Environmental Protection Agency (EPA) acceptable limits from August
19, 2017, through September 6, 2017. Quantities of particulates airborne exceeded EPA
acceptable standards for both PM 10 and PM 2.5 from 8.6 to 14.6 times the acceptable levels.
1

                                                                                         AR08585
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 114 of 249
                                    Internal Working Document


The playa surface is known to contain the carcinogen silica, however, the baseline air quality
summary does not provide a particulate analysis to inform how much silica was airborne.

Following the 2017 event, two known incidents of employees filing CA-2s for illness relating to
dust exposure at the event. The BLM has known that employees often report “Playa Cough”
following the event and that the dust exposure can be extreme for employees. The Air Quality
baseline report is the first documented study identifying the severity of the risk to employees.
The BLM Division of Safety, Health, and Emergency Management reached out to the event
planning team again in 2015 to have a Department of Interior Industrial Hygienist perform a
study at the 2015 event due to concerns regarding “Playa Cough”. BLM Winnemucca District
Manager Gene Seidlitz declined this offer.

III.    POSITIONS OF INTERESTED PARTIES

The Office of the Solicitor, Janell Bogue, reviewed the 2017 Air Quality baseline study and
consulted peers familiar with labor laws and regulations. The office opined the study did not
justify hazard pay for BLM employees but that it is imperative to have BLM Washington Office
review the study for safety concerns.

The air quality concerns will be addressed in the EIS document set for completion prior to the
2019 event. The 2018 BLM planning team for the Burning Man event is concerned about
protecting employee health in the interim. Potential mitigations for 2018 may include
specialized HEPA filters for JOC buildings and vehicles. Respirators are not a practical solution
for law enforcement officers working the event due to reduced visibility, lack of ability to smell,
and filter replacement. A clear vision of appropriate mitigation short of reducing participant
numbers or cancelling the event is not apparent.

Black Rock City, LLC. (BRC) is concerned about rising costs associated with BLM
administering the Burning Man SRP. BRC will likely appeal any increase in permit
administration costs associated with mitigations for air quality and employee safety.

IV.     NEXT STEPS

The 2018 BLM planning team would like to pursue previously proposed studies with the OSH
during the 2018 event to establish internal baseline analysis and look at next steps for inclusion
in the EIS.

The BLM Nevada State Director’s opinion and input on next steps is desired.

V. ATTACHMENTS

PREPARED BY: Becky Andres, Zone 1 Staff Law Enforcement Ranger, 775-315-3497




2

                                                                                           AR08586
                           Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 115 of 249



                                                           Attachment 1

                                                      2018 Phase 2 CRA Estimate

                   Summary
Labor Costs                                       $                       1,534,408.25
Operational Costs                                 $                         225,000.00
Subtotal of Direct Costs                          $                       1,759,408.25
Indirect Costs (Rate of 21.8%)                    $                         383,551.00
Cost Estimate TOTAL                               $                       2,142,959.25

                                                           LABOR DETAIL



                                                      105 CRA Labor Positions




                                                             ESTIMATED
                   POSITION                                   HOURS                      ESTIMATED AMOUNT
                                                             (Reg & OT)


Authorized Officer (AO)/Incident Commander (IC)                 412                          $34,276.64
   Branch Chief – Compliance & Support (BC)                     926                          $60,287.96
        Law Enforcement Branch Chief                            396                          $30,428.04
   Law Enforcement Project Manager/Operations
                                                                736                          $53,813.24
                    Chief
    Compliance & Support Operations Chief                       306                         $21,382.54
                  SRP Monitor                                   610                         $42,731.50
           Public Information Officer                           271                         $15,810.57
                 Admin Support                                  186                          $8,979.68
                 Safety Officer                                 136                          $9,499.44
   Compliance (Environmental & Vending) Sup                     530                         $16,928.62
   Vending Compliance (Pre, Main. Post) Post)                   240                         $13,992.00
   Vending Compliance (Pre, Main. Post) Post)                   240                         $13,992.00
   Environmental Compliance (Pre, Main. Post)                   240                         $13,992.00
   Environmental Compliance (Pre, Main. Post)                   240                         $13,992.00
                       GIS                                      204                          $9,840.64
               Playa Logistics Lead                             422                         $20,362.40
                 Playa Logistics                                349                         $20,347.39
                 Playa Logistics                                216                          $8,506.96
                 Playa Logistics                                216                          $8,506.96
             Playa Logistics Runner                              88                          $3,465.04
            Communications Supervisor                           530                         $58,627.50
              Dispatch Center Manager                           310                         $14,946.88
             Communications Lead                                346                         $24,174.94
             Communications Tech                                332                         $23,183.08
             Communications Tech                                316                         $18,409.00
             Communications Tech                                316                         $18,409.00
       Communications Tech (Pre & Post)                          80                          $4,664.00
                   IT Specialist                                408                         $19,665.84
                    IT Security                                 384                         $26,845.76
                IT Network (Pre)                                 65                          $5,405.80
                  IMARS Tech                                    203                         $14,175.17
                  IMARS Tech                                    243                         $20,195.16



                                                                                                            AR02779
                    Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 116 of 249



    IMARS Tech (Set-up Only)                       65                             $6,388.20
    Law Enforcement Patrol Captain                184                            $17,405.20
    Law Enforcement Patrol Captain                152                            $14,787.92
        Medical Team Lead                         163                            $16,440.17
          Medical Team                            151                            $12,999.23
 Law Enforcement Patrol Lieutenant                261                            $19,849.69
 Law Enforcement Patrol Lieutenant                261                            $19,849.69
 Law Enforcement Patrol Lieutenant                261                            $19,849.69
  Law Enforcement Patrol Sargent                  153                            $12,311.49
  Law Enforcement Patrol Sargent                  153                            $12,311.49
  Law Enforcement Patrol Sargent                  153                            $12,311.49
  Law Enforcement Patrol Sargent                  153                            $12,311.49
  Law Enforcement Patrol Sargent                  153                            $12,311.49
  Law Enforcement Patrol Sargent                  153                            $12,311.49
      Law Enforcement Patrol                      197                            $13,257.43
      Law Enforcement Patrol                      197                            $13,257.43
      Law Enforcement Patrol                      197                            $13,257.43
      Law Enforcement Patrol                      189                            $12,798.31
      Law Enforcement Patrol                      189                            $12,798.31
      Law Enforcement Patrol                      189                            $12,798.31
      Law Enforcement Patrol                      189                            $12,798.31
      Law Enforcement Patrol                      189                            $12,798.31
      Law Enforcement Patrol                      176                            $11,937.44
      Law Enforcement Patrol                      176                            $11,937.44
      Law Enforcement Patrol                      176                            $11,937.44
      Law Enforcement Patrol                      176                            $11,937.44
      Law Enforcement Patrol                      176                            $11,937.44
      Law Enforcement Patrol                      176                            $11,937.44
      Law Enforcement Patrol                      176                            $11,937.44
      Law Enforcement Patrol                      176                            $11,937.44
      Law Enforcement Patrol                      137                            $9,354.83
      Law Enforcement Patrol                      137                            $9,354.83
      Law Enforcement Patrol                      137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
     Law Enforcement Patrol                       137                            $9,354.83
Law Enforcement Investigative Chief               240                            $22,770.72




                                                                                              AR02780
                         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 117 of 249



    Law Enforcement Investigative Support              209                            $16,603.33
    Law Enforcement Investigative Support              137                            $11,211.01
    Law Enforcement Investigative Support              137                            $11,211.01
    Law Enforcement Investigative Support              137                            $11,211.01
    Law Enforcement Investigative Support              137                            $11,211.01
    Law Enforcement Investigative Support              137                            $11,211.01
       Law Enforcement Investigations                  137                            $11,211.01
       Law Enforcement Investigations                  137                            $11,211.01
       Law Enforcement Investigations                  137                            $11,211.01
       Law Enforcement Investigations                  137                            $11,211.01
       Law Enforcement Investigations                  137                            $11,211.01
       Law Enforcement Investigations                  137                            $11,211.01
               Law Enforcement OPR                     144                            $14,133.60
            Law Enforcement Evidence                   331                            $21,636.49
            Law Enforcement Evidence                   259                            $17,504.41
           Financial Support (Off Playa)                80                             $5,611.20
         Contracting Support (Off Playa)               120                             $8,416.80
                                                                   TOTAL             $1,534,408.25




           Operational Cost Summary
Travel                                      $                    80,000.00
Vehicle Utilization                         $                    50,000.00
Misc. Supplies/Equipment Purchase           $                    35,000.00
USFS IAA                                    $                    40,000.00
HHS IAA                                     $                    20,000.00
Total                                       $                   225,000.00




                                                                                                     AR02781
                     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 118 of 249


                              ro · e ---------------,
                                     ct               Catalyst for creative culture in the world -
668 Alab111 St., 4tb Fl
Saa Fraacisco, CA 94111

July 6, 2018

Bureau of Land Management
Attn: Dr. Mark Hall
Winnemucca District Office
5100 East Winnemucca Blvd
Winnemucca, NV 89445

PAYMENT TWO OF THREE FOR BRC SPECIAL RECREATION PERMIT (SRP) COST
RECOVERY

Dear Dr. Hall:

Enclosed please find a signed Phase 2 Cost Recovery Agreement Continuing Planning,
Operational, and Closeout (CRA) and second payment from Black Rock City LLC (BRC) towards
the 2018 Burning Man Special Recreation Permit. This payment in the amount of $1,071,480
brings BRC's total 2018 payment to $1,779,346 with a third and final payment of $1,071,479.25
remaining and due July 27, 2018.

We submit the cost recovery agreement and payment but continue to have concerns that many of
BLM's requirements and costs seem to be unjustified as outlined in our 2015, 2016 and 2017 cost
appeals, specifically with respect to law enforcement staffing, communications/IT operations and
personnel that cost nearly $1 million for our 8-day event, and BLM's redundant medical operation.
BRC signs this CRA reserving all rights to appeal BLM's final decision on cost recovery for the
2018 SRP. Our hope is that the final decision will reflect only BLM's reasonable costs to administer
our permit, and will include a thorough explanation for each requirement and charge. It is also our
hope that BLM will reconsider certain policies and requirements in the future so that all costs are
reasonable and justified to administer our Special Recreation Permit.

I wrote you an email on June 13th noting that BLM's predicted cost recovery expenses for 2018 are
half a million dollars higher than 2017 actual costs. In that email I requested detailed information
about the cost increases. BRC appreciates the information you provided in response on June 20th.
You mapped out the basic process BLM used to arrive at the Cost Recovery Estimate (CRE), but
we still have questions, as you didn't explain what the additional costs were for or why they are
being required this year. Specifically:

LABOR
  1. What dollar amount of planning labor costs were carried over to Phase 2 and why weren't
     they included in Phase 1?
  2. What are the specific tasks and positions connected to the planning labor costs carried over
     to Phase 2?
  3. Which two civilian positions were converted from Pre and Post only to Pre, Main, and Post,
     and why were they converted?


c:=:::=:::===================:::::::i                 www.burnmgman.org   ::::========================:::'.!
                                                                                               AR02945
                     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 119 of 249




&60 Alabama St., 4tb Fl
Saa Frmisc,, CA 94110

     4. For the positions in #3, what specific tasks are being done this year that weren't done last
         year?
     5. What are the GS grades for BLM's detailers at Burning Man, and are they the lowest grade
         that could be used to fill each position?
     6. How many hours were added for each position you named as requiring more hours for 2018
         than 2017: Authorized Officer/Incident Commander, Logistics Supervisor, and Public
         Information Officer?
     7. What specific tasks need to be done in 2018 that weren't done in 2017 by the Authorized
         Officer/Incident Commander, Logistics Supervisor, and Public Information Officer?
     8. What number of hours, what dollar amounts, and what positions on the TO correspond to IT
         Network set-up support and IMARS set-up support?
     9. What specific tasks are being performed under IT Network set-up support and IMARS set­
         up support?
     10. What is the total dollar amount in the CRE of the 1.4% pay increase for Government
         employees?

OPERATIONS
11. What is the reduction of $58,000 attributed to?

We respectfully request the answers to these questions before we submit our third and final
payment.

 Thank you for working with us and planning for the 2018 Burning Man event. We appreciate you
 and your team for your ongoing collaboration. We look forward to seeing you in Black Rock City.

. Sincerely,



 Marnee Benson
 Associate Director, Government Affairs
 Burning Man




 -----------------■ www.burningman.crg                           :::::========================::2
                                                                                         AR02946
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 120 of 249




                                        COST RECOVERY AGREEMENT
                              Phase 2 (Planning, Operational & Closeout Funds)

                   BURNING MAN SPECIAL RECREATION PERMIT: NVW03S00-1B·0l

                    LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office
                                APPLICANT: Black Rock City, LLC.


I.      AUTHORITY: Section 304(b) orthe Federal Land Policy and Management Act (FLPMAJ [43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

II.     PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land

Special Recreation Permit [SRP) NVW03500-1B·0l. lrthe BLM decides to authorize an SRP, this
Management [BLM) establishes procedures to reimburse BLM for costs incurred to process a

Agreement shall be amended to reflect the overall costs to be reimbursed to the BLM for costs
incurred for the 201B Burning Man SRP, reflecting both event monitoring and planning. This
Agreement will serve as the continuance of the 2018 Cost Recovery Agreement (CRA) (Phase 2-
Contlnued Planning Labor/ IM's Funding/ Operational Cost/ Closeout Labor) developed to cover
BLM incurred costs associated with project planning, with a final estimate for all additional 2018
expenses due by June 4, 2018, in order to develop a final estimate and decision for the ovcrall 2018
CRA.

Ill.         PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930-1, BLM Manual 1323,
and 43 CFR 2932.31, Applicant agrees to reimburse BLM for the costs incurred by BLM for
processing the Application, and should a SRP be Issued, costs for issuing a SRP and monitoring the
SRP.


Costs to the government outlined in 0MB Circular A-25, Treasury Account: 14X5017, Service
B.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect

Charges, Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate Is Included, and it
will be amended should actual expenses exceed the amounts Identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit
100% of the estimated cost recovery costs before the start of the 2018 Event. Please refer to the
payment schedule below. After the permit Is complete and all work is finished, the BLM will notify
you if additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in multiple installments and have 100% of the cost recovery estimate paid prior
to the start of the event:

 Costs

     Phase DIRECT COSTS             INDIRECT COST RATE   INDIRECT COSTS TOTAL
     1     $581,171.00              21.8%                $126,695.00    $707,866.00
     2     $1,759,408.25            21.8%                $383,551.00    $2,142,959.25
     TOTAL $2,340,579.25                                 $510,246.00    $2,850 825.25




 2018 Phase 2 Cost 11,covery A1reemen1




                                                                                                 AR02772
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 121 of 249

                                                                                                        •   +




PAYMENTS


 1
 PAYMENT AMOUNT               DATE DUE
         $707,866.00          RECEIVED
 z              $1,071,479.62 June 30, 2018
 3              SL.071,479.63 July 27, 2018


Following the close-out or the event permit, an accounting or the cost recovery funds will be
provided toBlack Rock City, LLC by January 31, 2019.

JV.       REIMBURSABLE COST PROVISIONS

A.     BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and
approval of any necessary NEPA compliance: consultation with appropriate Federal, State, Tribal,
and local officials; preparation of the administrative record, monitoring the construction, operation
and termination of any resultant authorization: and other necessary processing actions consistent
with a final decision.

B.     BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate.
Refer to the Definition of Dlrect and Indirect Costs in Section V. Applicant shall have the right to
conduct, at its own expense, reasonable audits of the books, records, and documents ofBLM
relating to the items on any particular accounting statement provided byBLM.

C.     Cost Recovery funds, once obligated byBLM, are not refundable and will not be made
refundable by termination of the Project, withdrawal or the Application, or non-Issuance of a SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), lfBLM denies the Application,
Applicant must reimburseBLM for all costsBl.M incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburseBLM for processing costs incurred
byBLM In closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrciwal of the Application.

E.      Nothing herein shall be deemed to requireBLM to maintain books, records, or documents
other than those usually maintained by them, provided that such books, records, and documents
reasonably segregate and identify the costs for which reimbursement is required and comply with
generally accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureau of LandMaoaeement                                        Black Rock City, LLC
Mark E. Hall                                                    Charlie Dolman
Black Rock Field Manager (Acting)                               Event Operations Director
5100 E. WinnemuccaBlvd                                          660 Alabama St
Winnemucca, NV 89445
775-623-1578                                                    415-865-3800 mehall@blm.gov
                                                                San Francisco, CA 94110-2008

                                                                Charlie.dolman@lburningman.org


 2018 Phase 2 Cast RecDVtry Agreement




                                                                                                   AR02773
 Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 122 of 249




V,       DEFJNITION OF DIRECT AND INDIRECT COSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been Incurred but for the
Application and are appropriate in order forBLM to process the Application. Examples of direct
costs Include, but are not limited to, personnel costs in the fonn of wages paid toBLM personnel
working on the Application, with allowances provided for fringe benefits and leave surcharge rate
and any overtime associated with processing the Application; travel expenses; purchased services,
if necessary, such as printing. automated data processing services and photographic reproduction;
and any miscellaneous supplies and equipment of a specialized nature, the use of which is directly
applicable to processing the Application.

Indirect costs are those which cannot be specifically Identified with the Application. These indirect
costs have been calculated at a rate of 21.8 percent of direct costs. The indirect costs are subject to
change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excludlng
management overhead, which can be attributed to processing the Application. Indirect costs
include a portion of the costs for capitalized and non-capitalized equip!flent; space rental;
telephone services; postage: personnel transfer costs; budget and prog_rarh 1development�
administrative and clerical support; training; safety management; public information, Inquiries and
reports; cartography and basic series mapping; aviation management; teleconununlcations;
maintenance of equipment and tools; and systems design and implementatfbn.                • .,     ••

Treasury Account 14XS017, Service Charges, Deposits, and Forfeitures rurther described asBLM
Recreation Cost Recovery is defined in the table below:
                                                                                           t




 Treasurv Account                       14X5017, Service Char2es, Deoosits, and Forfeitures
 BLM Fund Code,                         XXXL5017AP, Fund 341, L51050000, Recreation Cost
 Subactivltv, and Title                 Recoverv
 Source of                              Cost recovery charges are associated with recreation activities or
 collections/appropriations             events and shall be levied to compensate the Government for the
                                        costs ohuthorizing and administering the recreation-related use.
                                        As such, this Subactivity covers revenues and expenditures
                                        associated with any Special Recreation Permit that has been
                                        determined to be Cost Recovery byBLM personnel as outlined in
                                        43 CFR 2930-1 Permits for Recreation on Public Lands and H-
                                        2930-1, Recreation Permit Administration Handbook.
                                        Project codes are mandatory and will be assigned and
                                        administered by the State Office from their block of unassigned
                                        project numbers. They are used to differentiate revenues and
                                        obligations for each specific permit
                                        Fees are collected in advance for specified tasks that must be
                                        carried out before significant recreation events can be permitted
                                        to occur on public lands, andBLM is expected to account to each
                                        applicant on the cost of all aspects of the workBLM performs.




 2018 Phase 2 Cent Recovery A1reemen1




                                                                                                        AR02774
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 123 of 249




As noted in the definition in the table, this account stipulates cost recovery charges shall be levied
to compensate the Government for the costs or authorizing and administering the recreation•
related use. BecauseBurning Man is a full cost recovery event, Indirect costs will apply as they
would for all other commercial pennlts that require full cost recovery.

VI.     EFFECTIVE DATE:

This Agreement shall be effective, as of the latter date of Its execution by both parties. Unless
terminated earlier, it shall continue until theBLM authorized officer deems the agreement
provisions have been satisfied.

Please sign the agreement below, and return to theBLM, Winnemucca DistrictBlack Rock Field
Office Manager by lune 25, 2018.

VII.    SIGNATURES OF AGREEMENT

For:Bureau of Land Management



Sign�-b                   Mal(                          Signature

                                                        ?::1 vt tP-
                                                        Date

Mark E. Hall                                            Charlie Dolman
Black Rock Field Manager                                Event Operations Director,BRC




2018 Ph;Jw 2 Can Re<overy Asn:emrnt




                                                                                                    AR02775
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 124 of 249


                     United States Department of the Interior
                              BUREAU OF LAND MANAGEMENT
                                    Winnemucca District Office
                                      Black Rock Field Office
                                 5100 East Winnemucca Boulevard
                                    Winnemucca, Nevada 89445
                             Phone: (775) 623• I 500lfax: (775) 623• I 74 l
                                      Email: wfowef>@,blm.gov
                                www.blm.gov·nvtst/en/folwfo.html


In Reply Refer To:                       FEBO 6 2019
2930 (NV0J0.14)
NVW03500• l 9-C           9171 9690 0935 0211 8267 31

CERTIFIED MAIL No. 9171r,9690 0935 0211 8267 31

Mamee Benson
Associate Director of Government Affairs                                      Special Recreation Pennit
Black Rock City, LLC                                                          NVW03500-19-01
660 Alabama St
San Francisco, CA 94110-2008

Dear Ms. Benson:

On January 29, 2019 the Bureau of Land Management (BLM) received a Special Recreation
Pennit (SRP) application and draft Operating Plan from Black Rock City LLC (BRC) for the
2019 Burning Man Event (2019 Event).

Enclosed you will find the Cost Recovery Agreement (CRA) initiation for the 2019 Event covering
Phase 1, Planning Labor/Projected Government Contracts. This CRA between the Applicant and
the SLM establishes procedures to reimburse BLM for costs incurred to process the 2019 Burning
Man SRP. If the BLM decides to authorize an SRP, this CRA shall be amended to reflect the
overall costs to be reimbursed to the BLM for costs incurred for the 2019 Burning Man SRP,
reflecting both planning and operational (Phase 2). As noted in the CRA, please return a signed
copy of the CRA to this office on or before February 14, 2019 and remit Payment I to this office
on or before February 15, 2019. The final estimate for all additional 2019 expenses will be to BRC
on or about May 31, 2019 under a Decision letter for the overall 2019 CRA Estimate.




                                           Official R�rord Copy

                                                                  '   I



                                                                                                  AR03422
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 125 of 249



The BLM appreciates the opportunity to work collaboratively with BRC to ensure that the agency
administers the SRP effectively.

Please contact Authorizing Officer, Mark Hall, at 775-623-1529 with any questions.

                                          Sincerely,

                                           MARKE. HALL

                                          Mark E. Hall
                                          Black Rock Field Manager
                                          Winnemucca District

Enclosure:
2019 CRA Phase I-Planning Labor/Projected Government Contracts




                                                                                      AR03423
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 126 of 249


                     United States Department of the Interior
                                BUREAU OF LAND MANAGEMENT
                                      Winnemucca District Office
                                       Black Rock Field Office
                                  5100 East Winnemucca Boulevard
                                     Winnemucca, Nevada 89445
                              Phone: (775) 623-1500 Fax: (775) 623-1741
                                       Email: wfoweb@.blm.gov
                                 www.blm.gov/nv/st/en/fo/wfo.html


In Reply Refer To:
LLNVW03500-l 9-0l
2930 (NV030. l 0)

CERTIFIED MAIL NO. 9171 9690 0935 0211 8503 92
RETURN RECEIPT REQUESTED

Mamee Benson
Associate Director of Government Affairs
Burning Man Project                                                        2019 Burning Man Event
660 Alabama St.                                                           Special Recreation Permit
San Francisco, CA 94110-2008                                                  LLNVW03500-19-01

Dear Ms. Benson,

On February 25, 2019 the Bureau of Land Management (BLM) received a signed Phase 1 Cost
Recovery Agreement (CRA) for continued Planning Labor and Projected Government Contracts,
towards the 2019 Burning Man Special Recreation Permit. This agreement reflects the name change
requested by you, on February 18, 2019.

The initial CRA included a letter dated February 14, 2019 on behalf of Burning Man. Questions
from the letter will be addressed in future correspondence.

Enclosed you will find a signed copy of the Cost Recovery Agreement (CRA) for the 2019 Event
covering Phase 1, Planning Labor and Projected Government Contract Funds. ·

The BLM appreciates the opportunity to work collaboratively with Burning Man Project to ensure
that the agency administers the SRP effectively. Please contact me with any questions.

                                              Sincerely,



                                               M,J, f,tW
                                              Mark E. Hall Ph.D.
                                              Field Manager
                                              Black Rock Field Office

Enclosure



                                                                                           AR03440
                  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 127 of 249
         ,riE.IITOF,:


�
                              United States Department of the Interior
                        ;.
                      �
C)
in           '

     .
         �        . ... .
                 ,-                    BUREAU OF LAND MANAGEMENT
                                              Winnemucca District Office
                                               Black Rock Field Office
                                          5100 East Winnemucca Boulevard
                                             Winnemucca, Nevada 89445
                                      Phone: (775) 623•1500 Fax: (775) 623•1741
                                               Email: wfoweb@.blm.gov
                                          www.blm.govinv.lst/cn/fotwfo.html


         In Reply Refer To:
         LLNVW03500-l 9-0l
         2930 (NVW030.10)
                                                                            9171 9690 0935 0005 4953 58
         CERTIFIED MAIL 9171 9690 0935 0005 4953 58
         RETURN RECEIPT REQUESTED

         Marnee Benson
         Associate Director of Government Affairs
         Burning Man Project                                                      Burning Man 2019 Event
         660 Alabama St                                                           Special Recreation Permit
         San Francisco, CA 94110-2008

         Dear Ms. Benson:

         On January 29, 2019 the Bureau of Land Management (BLM) received a Special Recreation
         Penuit (SRP) application for the 2019 Burning Man Event (2019 Event).

         Enclosed you will find two copies of the Cost Recovery Agreement (CRA) for the 2019 Event
         covering Phase 2. Continuing Planning, Operational, and Closeout. This CRA between the
         Applicant and the BLM establishes procedures to reimburse BLM for costs incurred to process
         the 2019 Burning Man Special Recreation Pennit (SRP). As noted in the CRA, please return
         both signed copies of the CRA to this office on or before July 12, 2019 and remit the first
         payment to this office on or before July 12, 2019. The BLM will return a signed copy of the
         CRA to you for your files.

         It bears noting that the total Cost Recovery Estimate (CRE) for the 2019 event totals
         $2,953,966.79. This is an increase of$103,141.54 over the 2018 Burning Man Event CRE.
         Additional charges to the CRE in 2019 include: 1) additional Operational Costs to include
         expenses previously paid by BMP under the MOU (Contracts not accepted by BMP under the
         MOU contributed to the increase in the CRE); 2) a 1.9 1% cost-of-living pay increase for all
         federal employees in the 2019 fiscal year.

         A decrease in the indirect rate charged by the National Operations Center (NOC) from 21.8% to
         21.6%. The BLM closely reviewed labor and travel estimates and reduced both for the Cost
         Recovery Estimate.

                                                                Copy
                                               OfficLal llccurd




                                                                                                      AR03459
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 128 of 249



The BLM appreciates the opportunity to work collaboratively with Burning Man Project to
ensure that the agency administers the SRP effectively. Please contact BLM Burning Man
Project Manager, Chelsea McKinney, at (775) 623-1771 with any questions.

                                              Sincerely,


                                             MARKE. HALL
                                              Mark E. Hall Ph.D.
                                              Black Rock Field Manager
                                              Winnemucca District


Enclosure: Phase 2 Cost Recovery Agreement




                                                                                     AR03460
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 129 of 249



                                    2019 COST RECOVERY AGREEMENT
                             Phase 2 (Planning, Operational, & Closeout Funds)

                   BURNING MAN SPECIAL RECREATION PERMIT: NVW03500-19-01
                                APPLICANT: Burning Man Project
                    LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office

I.      AUTHORITY: Section 304(b) of the Federal Land Policy and Management Act (FLPMA) [43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

II.     PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM) establishes procedures to reimburse BLM for costs incurred to process a
Special Recreation Permit (SRP) NVW03500-19-01. If the BLM decides to authorize an SRP, this
Agreement shall be amended to reflect the overall costs to be reimbursed to the BLM for costs
incurred for the 2019 Burning Man SRP, reflecting both event monitoring and planning. This
Agreement will serve as the continuance of the 2019 Cost Recovery Agreement (CRA) (Phase 2-
Conintued Planning Labor/lAA's Funding/Operational Cost/Government Contracts/Closeout
Labor) developed to cover BLM incurred costs associated with project planning.

III.     PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930-1, BLM Manual 1323,
and 43 CFR 2932.31, Applicant agrees to reimburse BLM for the costs incurred by BLM for
processing the Application, and should a SRP be issued, costs for issuing a SRP and monitoring the
SRP.

B.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect
Costs to the government outlined in 0MB Circular A-25, Treasury Account: 14X5017, Service
Charges, Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate is included, and it
will be amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit
100% of the estimated cost recovery costs before the start of the 2019 Event. Please refer to the
payment schedule below. After the permit is complete and all work is finished, the BLM will notify
you if additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in multiple installments and have 100% of the cost recovery estimate paid prior
to the start of the event:

                      Payment                 Date                   Amount Due
                        #1              February 15, 2019           $ 745,008.00
                                            (Phase 1)            (received 2/15/19}
                          #2              July 12, 2019            $1,104,479.00

                          #3             August 1, 2019            $1,104,479.79


 Following the close-out of the event permit, an accounting of the cost recovery funds will be
 provided to Burning Man Project by January 31, 2020.


 2019 Phase 2 Cost Recovery Agreement                                                            Page.   l
                                                                                            AR03461
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 130 of 249




IV.      REIMBURSABLE COST PROVISIONS

A.      BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and
approval of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal,
and local officials; preparation of the administrative record, monitoring the construction, operation
and termination of any resultant authorization; and other necessary processing actions consistent
with a final decision.

8.      BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate.
Refer to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to
conduct, at its own expense, reasonable audits of the books, records, and documents of BLM
relating to the items on any particular accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM, are not refundable and will not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance of a SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), if BLM denies the Application,
Applicant must reimburse BLM for all costs BLM incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburse BLM for processing costs incurred
by BLM in closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrawal of the Application.

E.      Nothing herein shall be deemed to require BLM to maintain books, records, or documents
other than those usually maintained by them, provided that such books, records, and documents
reasonably segregate and identify the costs for which reimbursement is required and comply with
generally accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Burna,11 olL<1nd,Mat1agement                            Burning Man Project
Mark E. Hall                                            Marnee Benson
Black Rock Field Manager                                Associate Director of Government Affairs
5100 E. Winnemucca Blvd                                 660 Alabama St
Winnemucca, NV 89445                                    San Francisco, CA 94110-2008
775-623-1500                                            415-865-3800
meha\l@blm.gov                                          marnee.benson@burningman.org

 V.       DEFINITION OF DIRECT AND INDIRECT COSTS

 Direct costs are those costs which can be specifically identified with the Application and which are
 incurred for the benefit of said applicant in that the costs would not have been incurred but for the
 Application and are appropriate in order for BLM to process the Application. Examples of direct
 costs include, but are not limited to, personnel costs in the form of wages paid to BLM personnel
 working on the Application, with allowances provided for fringe benefits and leave surcharge rate
 and any overtime associated with processing the Application; travel expenses; purchased services,
 if necessary, such as printing, automated data processing services and photographic reproduction;
 and any miscellaneous supplies and equipment of a specialized nature, the use of which is directly


 2019 Phase 2 Cost Recovery Agreement
                                                                                               AR03462
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 131 of 249



applicable to processing the Application.

Indirect costs are those which cannot be specifically identified with the Application. These indirect
costs have been calculated at a rate of 21.6 percent of direct costs. The indirect costs are subject to
change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excluding
management overhead, which can be attributed to processing the Application. Indirect costs
include a portion of the costs for capitalized and non-capitalized equipment; space rental;
telephone services; postage; personnel transfer costs; budget and program development;
administrative and clerical support; training; safety management; public information, inquiries and
reports; cartography and basic series mapping; aviation management; telecommunications;
maintenance of equipment and tools; and systems design and implementation.

Treasury Account, Service Charges, Deposits, and Forfeitures further described as BLM Recreation
Cost Recovery is defined in the table below:

 Treasury Account                       Service Chari�es, Deposits, and Forfeitures
 BLM Fund Code,                         LS1050000, Recreation Cost Recovery
 Subactivity, and Title
 Source of                              Cost recovery charges are associated with recreation activities or
 collections/appropriations             events and shall be levied to compensate the Government for the
                                        costs of authorizing and administering the recreation-related use.
                                        As such, this Subactivity covers revenues and expenditures
                                        associated with any Special Recreation Permit that has been
                                        determined to be Cost Recovery by BLM personnel as outlined in
                                        43 CFR 2930-1 Permits for Recreation on Public Lands and H·
                                        2930·1, Recreation Permit Administration Handbook.
                                        Project codes are mandatory and will be assigned and
                                        administered by the State Office from their block of unassigned
                                        project numbers. They are used to differentiate revenues and
                                        obligations for each specific permit.
                                        Fees are collected in advance for specified tasks that must be
                                        carried out before significant recreation events can be permitted
                                        to occur on public lands, and BLM is expected to account to each
                                        applicant on the cost of all aspects of the work BLM performs.


As noted in the definition in the table, this account stipulates cost recovery charges shall be levied
to compensate the Government for the costs of authorizing and administering the recreation­
related use. Because Burning Man is a full cost recovery event, indirect costs will apply as they
would for all other commercial permits that require full cost recovery.

 VI.      EFFECTIVE DATE:

 This Agreement shall be effective, as of the latter date of its execution by both parties. Unless
 terminated earlier, it shall continue until the BLM authorized officer deems the agreement
 provisions have been satisfied.




 2019 Phase 2 Cost Re,overy Agreement
                                                                                                  AR03463
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 132 of 249



Please sign the agreement below, and return to the BLM, Winnemucca District Black Rock Field
Office Manager by July 12, 2019.

VII.     SIGNATURES OF AGREEMENT

For: Bureau of Land Management                      For: Burning Man Project



Signature                                           Signature


Date                                                Date

Mark E. Hall                                        Marnee Benson
Black Rock Field Manager                            Associate Director of Government Affairs




 2019 Phase 2 Co st Recovery Agreement

                                                                                        AR03464
           Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 133 of 249


                                                       2019 Phase 2 CRA Estimate




                    Summary
Labor Costs                                                 $1,484,577.95
Operational Costs                                  $                            332,000.00
Subtotal of Direct Costs                           $                          1,816,577.95
Indirect Costs (Rate of 21 671.)                   $                            392,380.84
Cost Estlmate TOTAL                                $                          2,208,958.79

                                                          Draft LABOR DETAIL



                                                        106 CRA Labor Positions


                                                              Labor Detail:

                                                              ESTIMATED
                    POSITION                                    HOURS                        ESTIMATED AMOUNT
                                                              (Reg & OT)


 Authorized Officer (,\0) lnmknl Commander (IC'}                   342                           S28,5 t 9 56
    Branch C'hicf C'omphancc& Suppon (BC')                        126                            S48.695 04
           l.a11 [nforccmuu llranch Chief                         256                            S21.280 12
    I.aw I nforrcmcnt Project Managcr'Opcrntions
                                                                   536                           S40,983 12
                        C'lucf
      C'omphancc &. Support Opcra1ions Chief                      282                            S19,739.46
                     SRP l\lonitor                                -610                           S42,851.22
              Pubhc lnfonnation Offi�cr                           271                            S15,842.08
                    Ad1nin Support                                186                            S9,000 58
                    Safety Ofliccr                                136                            S9.515 60
       \'cndmg C'ompliancc (Pre. r-lain Post)                      240                           S14.016.00
       \'cmlmg C'ompliuncc (Pre. r-1ain Post)                      240                           Sl-1,016 00
       \'ending Complfoncc (Pre, !\lain . Post)                    240                           Sl-1,016 00
    ln1 ironmcntal Compliance (Pre. \lain Post)                    2-10                          S14.016 00
    [nvironmcntal Compliance (Pre. \lain Post)                     2-10                          Sl-1,016 00
    [n\Lronmcnlal Compliance {Pre. Main Post)                      2-10                          S14,016 00
                        ms                                         204                            $9,860.60
              P laya Logistics Lead                                422                           S20.405.82
                 Pb);> l.ntistics                                  349                           S20.382.56
                 Playa l.ogiuics                                   216                            S8,521.60
                 P laya I ogistics                                 216                            S8,521.60
                                                                                                                          I
             Playa Logistics Runner                                88                             S3.470 72
            Communications Sup�rvisor                              530                           S37,166 90
              Dispat4;h Ccnt,:r Manag_cr                           310                           S14,974 62
             Communications Lead                                   346                           524,218 82
             Communications 1 ech                                  332                           S23,219,96
             Communitations Tcch                                   316                           S18.435.20
             Communications Tccb                                   316                           S18.435,20
         Communications Tech (Pre& Post)                            80                            S4.672 00
                   IT SJJ<.-cialist                                408                           523.855 36
                    IT Security                                    384                           S26,900 48
                IT Network (Pre)                                   65                             SS.416.70
                  I\IARS Tech                                      211                           S14,760 67




                                                                                                                AR03465
   Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 134 of 249


      I\IARS Tt.-eh (Set-up Only)        6S                S6.400.'.I0
     J.ay, enforcement Patrol C'aplain                     S 17,806 96
     UIY. Cnforccmcnt Patrol C'aplain    1 52              S 17.877.36
           Mcdi1,al Tc..im Lead          163               S16.819 49
                Medical l cam            151               S 1 5,8 1 533
L.iw I nfon:cmc.'llt Patrol Li�utenant   261               S20.309 00
Law Cnforccmcnt Patrol Lieutenant        261               S20.309 00
Law Enforcement Patrol Licutcn.int       261               S20,309.00
  Law rnforccment Patrol Sargcnt         l53               S 12,596 36
  L.iw Cnforccment Patrol Sargent        1 53              S 12.596 36
  L.iw Lnforccment Patrol Sargent        1 53              S 12,596.36
  L.iw [nforccmc.-nt Patrol Sargent      1 53              S12,596.36
  Law Enforcement Patrol Sargent         153               S12,596.36
  1.:m Enforccmcrll Patrol Sargent       l53               S12.596 .36
        Law Enforcement Patrol           197               S 13,568 43
        laY. Enforcement Patrol          197               S 13,568 43
        l�,.,.. Enforcement Patrol       197               S 13,568 43
        I.aw rnfon:cmcnt Patrol          189               S 13,098 5 1
        I.aw I nforcemcnt Patrol         189               S 13.098 5 1
        1.;m Lnforccmcnt Patrol          189               S 1 3.098 5 1
        J,;iw Lnforc�m,nt Patrol         189               S 1 3,098 5 1
        I a Y. J"nforccment Patrol        189              S 13.098 5 1
        l.aY. fnfon:emcnt Patrol          176              S12.2 1 7 44
        l.a\\ En forcemcnt Patrol         176              S12.2D ,44
        I a" Ln forc.,mcnt Patrol         176              S12,2 1 7 44
        Lal' lnforc,·mcnt Patrol          176              S12,21 1.44
        L.,w rnforccmcnt Patrol           176              S12.21 7 44
        L,\\ I nfo�cmcnt Patrol           176              S12.2 1 1. 44
        1.m, I nfon:cment Patrol          176              S 1 2,21 7 44
         I.a\\ rnfon:cmcnt Patrol         176              S12.217-44
         Lnw l"nforccment Patrol          176              $12,217.44
         la\\ l"nfon:emcnt Patrol         137               $9,574.23
         La,\ l"nforccmcnt Patml          137               $9,574 23
        La,, rnforcemcnl Patrol           137               $9,574 23
        Law Enforcement Patral            137               $9,574 23
        L:m Enforcement Putivl            137               $9,574 23
        Law Enforcement Patrol            137               $9,574 23
        L:m Enforcement Patrol            137               $9,574.23
        Lai, Enforcement Patrol           137               $9,574.23
        L:m Enforcement Patrol            137               $9,574.23
        Ln1, Enforcement Patrol           137               $9,574.23
        Law Enforcement Patrol             137              $9,574 23
        Lim Enforcement Patrol             137              $9,574 23
        Law Enforcement Patrol             137              $9,574 23
        Luw Enforcement Patrol             137              $9,574 23
        Low Enfom:mcnt Patrol              137              $9,574.23
        Law Enforcement Patrol            137               $9,574.23
        L11w Enforcement Patrol           137               $9,574,23
        Law Enforcement Patrol            137               $9,574.23
        Law Enfom:mcnt Patrol             137               $9,574.23
        Law Enforcement Patrol            137               $9,574.23
        L11w Enforcement Patrol           137               $9,574 23
        L11w Enforcement Patrol           137               $9,574 23            -
        Law Enforcement Patrol            137               $9,574.23
         Law Enforcement P11tro\          137               $9,574.23
Law Enforcement lnvestigati�e Lead        240               523.29632




                                                                           AR03466
           Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 135 of 249


    Law Enforcement Investigative Support            1 37                   S9,S74.23
    Law Enforcement Investigative Support            137                    S9,574.23
    Law Enforcement Investigative Support            1 37                   S9.S74.23
    La\l< Enforcement Investigative Support          137                    S9.S74. 23
    La\l< Enforcement lnwstigath·c Support           137                    S9,574.23
    Law Enforcement Investigative Support            137                    S9,574.23
        Lnw Enforcement lm·cstigntions               209                   S 16,987.48
        Law Enforcement Investigations               137                   SI 1 ,47044
        Law Enforcement Investigations               137                   SI 1 ,470. 44
        Law Enfol'(cmcnt lm·L-stigations             137                   S 1 1 ,470.44
        La\l< Enforcement ln\·cstigations            131                   S I 1 .470 44
        Lal\ Enfor�cmcnt Investigations              137                    S 1 1 ,47044
                  Law Enforcement OPR                144                    S 14,459 76
               Law Enforccm�'llt Evidence            331                    S22,144 29
               Law Enforcem,:nt E,·idcnce            259                    S l 7.9 I S 0I
              Fmandal Support (Off Playa)            80                      SS,629.60
                                    f
           Contrni:ting Support (Of Piaya}           I 211                   SS,444 40
                                                                TOTAL     S 1 ,484,577 95




           Operational Cost Summary
Travel                                           $           50,000 00
Vehicle Utilization                              $           50,000.00
Misc. Supplies/Equipment Purchase                $           40,000 00
GSA Contract Vehicle modification                $           10,000.00
Mod to Network Services and Support              $           20,000.00
Mod to Microwave Internet Bandwith               $           S0,000.00
Dispatch Console Repairs                         $           20,000.00
Dumpster Rental and Service                      $            5,500.00
LE Substation Support Facilities and JDC Decon
Trailer                                          $            16,500.00
Generator rentals and service (Bruno's Motel)
                                                 $            10,000 00
USFS IAA                                         $            40,000.00
HHS IAA                                          s            20,000.00
Total                                            $           332,000.00




                                                                                             AR03467
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 136 of 249
 Burnin                                                             caCst fer creative culture in the world -
                .ct•
 Ill Ala•a■a St.. n                                                            � ... , J�'" v, 1-an!l Managemen
                                                                                                                t
 Si1 Frmlsca. Cl 94118                                                                        Received

·· Bureau of Land Management
                                                                             i
                                                                             !
                                                                                       JUL 1 2 2019
                                                                             I          t..;.>J'iCt Office
   Attn: Dr. Mark Hall
   Winnemucca District Office
                                                                             I      v-r--,,�mucca Nevada

   5100 East Winnemucca Blvd
   Winnemucca, NV 89445

 July 11, 2019

 PAYMENT 2/3 FOR BURNING MAN SRP COST RECOVERY

 Dear Mark:

 Enclosed please find a signed Phase 2 Cost Recovery Agreement Continuing Planning,
 Operational, and Closeout (CRA) and second payment from Burning Man Project (BMP)
 towards the 2019 Burning Man Special Recreation Permit (SRP). This payment in the
 amount of $1,104,479 bring's BMP's total 2019 payment to $1,849,487 with a third and final
 payment of $1,104,479.79 remaining and due August 1, 2019.

 We submit the cost recovery agreement and payment but continue to have concerns that
 many of BLM's requirements and costs seem to be unjustified as outlined in our still
 outstanding 2015, 2016, 2017, and 2018 cost appeals. BRC signs this CRA reserving all
 rights to appeal BLM's final decision on cost recovery for the 2019 SRP. Our hope is that the
 final decision will reflect only BLM's reasonable costs to administer our permit, and will
 include a thorough explanation for each requirement and charge. It is also our hope that BLM
 will reconsider certain policies and requirements in the future so that all costs are reasonable
 and justified to administer our Special Recreation Permit.                        ..

 On July 3rd I sent you an email with questions about the Phase 2 Cost Recovery Agreement
 and followed up on July 9th. Chelsea McKinney responded with some very helpful
 information but did not provide details in response to three of the questions. We request that
 you provide the following by July 18:
     1. What specific purchases will be included in Misc. Supplies & Equipment?
     2. Please provide the specs for the following:
            a. Mod to Network Services and Support
            b. Mod to Microwave Internet Bandwidth

  In addition:
      • Do the hours and dollar amounts listed in the Phase 2 Labor Detail INCLUDE the
          hours and dollars listed in the Phase 1 Labor Detail, or are they above and beyond
          the hours and dollars listed in the Phase 1 Labor Detail?
      • Could you provide the dates for each position listed on the ��ase 2. Labor Detail?

  Thank you for working with us and planning for the 2019 Burning Man event. We appreciate
  you and your team for your ongoing collaboration. We look forward to seeing you in Black
  Rock City.
  ----------------- www.hmingman.arc------------•


                                                                                                 AR03475
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 137 of 249


                     United States Department of the Interior
                              BUREAU OF LAND MANAGEMENT
                                     Winnemucca District Office
                                      Black Rock Field Office
                                  5100 East Winnemucca Boulevard
                                    Winnemucca, Nevada 89445
                             Phone: (775) 623•1500 Fax: (775) 623-1741
                                      Email: wfoweb@blm.gov
                                 www.blm.gov/nv/st/en/fo/wfo.html


In Reply Refer To:
LLNVW03500-l 9-0l
2930 (NVW030. l 0)

CERTIFIED MAIL NO. 9171 9690 0935 0211 8622 89

Mamee Benson
Associate Director of Government Affairs
Burning Man Project                                                      2019 Burning Man Event
660 Alabama St.                                                          Special Recreation Permit
San Francisco, CA 94110-2008                                                 LLNVW03500-l 9-0 I

Dear Ms. Benson,

On July 12, 2019 the Bureau of Land Management (BLM) received a signed Phase 2 Cost Recovery
Agreement (CRA) for continued Planning, Operational, and Closeout Funds towards the 2019
Burning Man Special Recreation Pennit. The CRA included a second payment, as well as a letter
from you dated July 11, 2019 on behalf of Burning Man.

Enclosed you will find a signed copy of the Cost Recovery Agreement (CRA) for the 2019 Event
covering Phase 2, Continuing Planning, Operational, and Closeout for your records.

The BLM appreciates the opportunity to work collaboratively with BRC to ensure that the agency
administers the SRP effectively. Please contact the BLM Burning Man Project Manager, Chelsea
McKinney at (775) 623-1500 with any questions.

                                             Sincerely,




                                             Mark E. Hall Ph.D.
                                             Field Manager
                                             Black Rock Field Office

Enclosure




                                                                                           AR03495
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 138 of 249




                                                                 AR03496
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 139 of 249



                                   2019 COST RECOVERY AGREEMENT
                            Phase 2 (Planning, Operational, & Closeout Funds)

                  BURNING MAN SPECIAL RECREATION PERMIT: NVW03500-19-01
                               APPLICANT: Burning Man Project
                   LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office

I.      AUTHORITY: Section 304(b) of the Federal Land Policy and Management Act (FLPMA) [43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

11.     PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM) establishes procedures to reimburse BLM for costs incurred to process a
Special Recreation Permit (SRP) NVW03500-19-01. If the BLM decides to authorize an SRP, this
Agreement shall be amended to reflect the overall costs to be reimbursed to the BLM for costs
incurred for the 2019 Burning Man SRP, reflecting both event monitoring and planning. This
Agreement will serve as the continuance of the 2019 Cost Recovery Agreement (CRA) (Phase 2-
Conintued Planning Labor /IAA's Funding/Operational Cost/Government Contracts/Closeout
Labor) developed to cover BLM incurred costs associated with project planning.

Ill.     PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930-1, BLM Manual 1323,
and 43 CFR 2932.31, Applicant agrees to reimburse BLM for the costs incurred by BLM for
processing the Application, and should a SRP be issued, costs for issuing a SRP and monitoring the
SRP.

B.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect
Costs to the government outlined in 0MB Circular A-25, Treasury Account: 14XS017, Service
Charges, Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate is included, and it
will be amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit
100% of the estimated cost recovery costs before the start of the 2019 Event. Please refer to the
payment schedule below. After the permit is complete and all work is finished, the BLM will notify
you if additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in multiple installments and have 100% of the cost recovery estimate paid prior
to the start of the event:

                      Payment                 Date                  Amount Due
                         #1             February 15, 2019          $ 745,008.00
                                            (Phase 11            (received 2/15/19)
                          #2              July 12, 2019            $1,104,479.00

                          #3             August 1, 2019            $1,104,479.79


 Following the close-out of the event permit, an accounting of the cost recovery funds will be
 provided to Burning Man Project by January 31, 2020.


 2019 Phase 2 Cost Recovery Agreement                                                            Page   l
                                                                                            AR03497
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 140 of 249




IV.     REIMBURSABLE COST PROVISIONS

A.     BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and
approval of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal,
and local officials; preparation of the administrative record, monitoring the construction, operation
and termination of any resultant authorization; and other necessary processing actions consistent
with a final decision.

8.     BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate.
Refer to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to
conduct, at its own expense, reasonable audits of the books, records, and documents ofBLM
relating to the items on any particu1ar accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM, are not refundable and wHI not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance of a SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), ifBLM denies the Application,
Applicant must reimburseBLM for all costsBLM incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburseBLM for processing costs incurred
byBLM in closing its review of the Application and which cannot reasonably be avoided afterBLM
receives written notice of withdrawal of the Application.

E.      Nothing herein shall be deemed to requireBLM to maintain books, records, or documents
other than those usually maintained by them, provided that such books, records, and documents
reasonably segregate and identify the costs for which reimbursement is required and comply with
generally accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureau of Land Management                               Burninc Man Proiect
Mark E. Hall                                            MarneeBenson
Black Rock Field Manager                                Associate Director of Government Affairs
5100 E. Winnemucca Blvd                                 660 Alabama St
Winnemucca, NV 89445                                    San Francisco, CA 94110-2008
775-623-1500                                            415-865-3800
mehall@blm.gov                                          marnee.benson@burningman.org

 V.       DEFINITION OF DIRECT AND INDIRECT COSTS

 Direct costs are tho.se costs which can be specifically identified with the Application and which are
 incurred for the benefit of said applicant in that the costs would not have been incurred but for the
 Application and are appropriate in order forBLM to process the Application. Examples of direct
 costs include, but are not limited to, personnel costs in the form of wages paid toBLM personnel
 working on the Application, with allowances provided for fringe benefits and leave surcharge rate
 and any overtime associated with processing the Application; travel expenses; purchased services,
 if necessary, such as printing, automated data processing services and photographic reproduction;
 and any miscellaneous supplies and equipment of a specialized nature, the use of which is directly


 2019 Phase 2 Cost Recovery Agreement
                                                                                              AR03498
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 141 of 249



applicable to processing the Application.

Indirect costs are those which cannot be specifically identified with the Application. These indirect
costs have been calculated at a rate of 21.6 percent of direct costs. The indirect costs are subject to
change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excluding
management overhead, which can be attributed to processing the Application. Indirect costs
include a portion of the costs for capitalized and non-capitalized equipment; space rental;
telephone services; postage; personnel transfer costs; budget and program development;
administrative and clerical support; training; safety management; public information, inquiries and
reports; cartqgraphy and basic series mapping; aviation management; telecommunications;
maintenance of equipment and tools; and systems design and implementation.

Treasury Account, Service Charges, Deposits, and Forfeitures further described as BLM Recreation
Cost Recovery is defined in the table below:

 Treasury Account                       Service Charges, Deposits, and Forfeitures
 BLM Fund Code,                         L510SO00O, Recreation Cost Recovery
 Subactivity, and Title
 Source of                              Cost recovery charges are associated with recreation activities or
 collections/appropriations             events and shall be levied to compensate the Government for the
                                        costs of authorizing and administering the recreation-related use.
                                        As such, this Subactivity covers revenues and expenditures
                                        associated with any Special Recreation Permit that has been
                                        determined to be Cost Recovery by BLM personnel as outlined in
                                        43 CFR 2930-1 Permits for Recreation on Public Lands and H-
                                        2930-1, Recreation Permit Administration Handbook.
                                        Project codes are mandatory and will be assigned and
                                        administered by the State Office from their block of unassigned
                                        project numbers. They are used to differentiate revenues and
                                        obligations for each specific permit.
                                        Fees are collected in advance for specified tasks that must be
                                        carried out before significant recreation events can be permitted
                                        to occur on public lands, and BLM is expected to account to each
                                         applicant on the cost of all aspects of the work BLM performs.


 As noted in the definition in the table, this account stipulates cost recovery charges shall be levied
 to compensate the Government for the costs of authorizing and administering the recreation­
 related use. Because Burning Man is a full cost recovery event, indirect costs will apply as they
 would for all other commercial permits that require full cost recovery.

 VI.      EFFECTIVE DATE:

 This Agreement shall be effective, as of the latter date of its execution by both parties. Unless
 terminated earlier, it shall continue until the BLM authorized officer deems the agreement
 provisions have been satisfied.




 2019 Phase 2 Cost Recovery Agreement
                                                                                                  AR03499
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 142 of 249



Please sign the agreement below, and return to the BLM, Winnemucca District Black Rock Field
Office Manager by July 12, 2019.

vn.      SIGNATURES OF AGREEMENT

For: Bureau of Land Management                      For: Burning Man Project


                                                      ��
Signature                                           Signature
   \�   �f 'Jo�
Date                                                Date

Mark E: Hall                                        Marnee Benson
Black Rock Field Manager                            Associate Director of Government Affairs




 2019 Phase 2 Con Recovery Agreement
                                                                                       AR03500
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 143 of 249



                                                             2019 Phase 2 CRA Estimate




                    Summary                              +


Labor Costs                                                       $1,484,577.95
Operational Costs                                    $                             332,000.00
Subtotal of Direct Costs                             $                            1,816,577.95
Indirect Costs {Rate of 21.6%)                       s                             392,380 ..84
Cost Estimate TOTAL                                  $                            2,208,958.79

                                                                Ora� LABOR DETAIL



                                                              106 CRA Labor Positions


                                                                    Labor DetaU:

                                                                    ESTIMATED
                    POSITION                                          HOURS                       ESTIMATED AMOUNT
                                                                     (Reg & OT)


 Authorized Oflic1!r (AO)/l11cidcnt Commander (IC)                      342                           S28,519.56
    Branch Chief - Compliance & Suppon (BC)                             726                           S48.695.04
          Law Enforccmc:nl Branch Chu:f                                 256                           $21,280.12
    Law Enforcement Project Manager/Operations
                                                                        536                           S40,983.72
                      Chief
     Compliance & Sunoon 011Crations Chief                              282                           Sl9,739.46
                   SRP Monitor                                          610                           S42.8SL22
            Public lnfonnation Officer                                  271                           SJS,842 08
                  Admin Suooort                                         186                           S9,00D.58
                  Safety Officer                                        136                           S9,SIS.60
      Vc:ndmg Comphancc (Pre, Main. Post)                               240                           Sl4,016 00
       Vcnd1112 Complianec (Pre, M.1in Post)                            240                           Sl4,016.00
       Vendmg Compliance (Pre, Main. Post}                              240                           Sl4,0 l6.00
    Environmental Compliance (Pre, M11in. Post)                         240                           Sl4,016.00
    Environmental Compliance (Pre, M11in. PostJ                         240                           Sl4,016.00
    Environmental Compliance: (Pre, Main. Post)                         240                           514,016.00
                       GIS                                              20 4                          $9,860.60
              Playa Logistics Lead                                      422                           S20,40S.82
                 Playa Logistics                                        349                           $20,)82. 56
                 Playa Logistir:s                                       216                           S8,521,60
                 Playa Logistics                                        216                           $8,521.60
             Play:i Logistics Runner                                     88                           53,470 .7 2
            Communications Supervisor                                   530                           537,166 90
              Dispatch Center Man.igcr                                  310                           Sl4,974 62
             Communications Lead                                        346                           524,218.82
             Communications Tech                                        332                           S2J,219.96
             Communications Tech                                        316                           SIB,435.20
             Communications Tech                                        316                           Sl8.43S.20
         Communications Tech (Pre & Post)                                80                           $4,672 00
                   IT Sp,:cialist                                       408                           $23,855.36
                    IT Security                                         384                           $26,900.48
                IT Network (Pre)                                        6S                             SS.416.70
                  IMARSTech                                             211                           $14,760.67




                                                                                                                    AR03501
  Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 144 of 249



    !MARS Tech (Sct•up Only)         6S                    $6,400.70
    Law Enforcement Patrol Captain                         $17,806.96
    Law Enforcement Patrol Captain   1S2                   Sl7,877 36
         Medical Team lead           163                   516,819.49
           Medical Team              151                   515,81533
Law Enforcement Patrol Lieutenant    261                   $20,309.00
Law Enforcement Patrol Licutcmmt     261                   $20,309. 00
law Enforcement Patrol Lieutenant    261                   $20,309.00
  Law Enforcement Patrol Sargent     1S3                   $12,596.36
  Law Enforcement Patrol Sargent     153                   $12.596.36
  Law Enforcement Patrol Sargent     153                   $12,596.36
  Law Enforcement Patrol Sargent     1S3                   S12.59636
  Law Enrorccment Patrol Sargent     153                   S12,S96.36
  Law Enforcement Patrol Sar11.cnt   153                   S\2.596 36
      Law [nforcem�'llt Patrol       197                   Sl3,S68 43
      law Enforcement Patrol         197                   $13,568 43
      law Enforcement Patrol         197                   $13,568.43
      I.aw Enforcement Patrol        189                   $13,098.51
      Law Enforcement Patrol         189                   Sl3,098.S1
      Law Enforcement Patrol         189                   513,098 51
      Law Enforcement Patrol         189                   SIJ.098,51
      Law Enforcement Patrol         189                   513,098.51
      Law Enforcement Patrol         176                   512.217.44
      law Enforcement Patrol         176                   512.217.44
       law Enforcement Patrol        176                   512.217 .44
       Law Enforcement Patrol        176                   Sl2,217.44
       Law Enforce,ncnt Patrol       176                   Sl2.217 44
       Law [nforccmcnt Patrol        176                   512,217.44
       Law Enforcement Patrol        176                   $12,217.44
       Law Enforcement Patrol        176                   $12.217.44
       Law Enforcement Patrol        176                   $12,217.44
       Law Enforcement Patrol        137                    $9,574.23
       law Enforcement Patrol        137                    $9,574.23
      Law Enforcc:mcnt Patrol        137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574. 23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enrorcement Patrol         137                    $9,574 23
      Law Enrorcement Patrol         137                    $9,574.23
      Law Enrorcc:mcnt Patrol        137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enforcement P111rol        137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574.23
      Law Enforcement Potrol         IJ7                    $9,574 23
      Law Enforcement Potrol         137                    $9,574.23
      Law Enforcement Patrol         137                    $9,574 23
      L11w Enforcement Patrol        137                    $9,574.23
      Law Enforcement Potrol         137                    $9,574.23
       Law Enforcement Patrol        137                    $9,574.23
       Law Enforcement Patrol        137                    $9,574.23
Law Enforccmcnl lnvestieotive Lead   240                    $23,296.32




                                                                         AR03502
           Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 145 of 249



    L aw E nrorc emcnt lnvesti1u11 1vc: Suppon        137                   59,574.23
    Law E nrorc emcnl lnves liga1 ivc Suooo n         137                   $9,574.23
    Law E nforcc: mc:nl lnvcst iea live Suopo n       137                   $9,574.23
    Law E nforc ement lnvest ii:a1ive Suooo n         137                   S9,574 23
    Law E nforc ement lnves uga1 ivc: Suooo n         137                   $9,574 23
    Law E nforcc: mc:nt lnvcsti2ative Suppo Jt        137                   S9.S74 23
        L aw E nforc cmcnl lnvcst iitalio ns          209                  S l6.987.48
        L nw E nfor tc:mc:nl lnvest igalio ns         137                  SI 1,470.44
        Law E nforc ement lnvc:s1i 2at io ns          137                  SI 1,470.44
        Lnw E nforc ement lnvcst i 2n1 ions           137                  Sll ,470.44
        Law E nforc emcnl lnvest lga lions            137                  SI 1,470.44
        Law E nforcc:mcnl lnvc:st iea lio ns          137                  SI 1,470.44
                     L nw E nforc ement CPR           144                  Sl4,459.76
               Law Enforccmenl Ev1dc:ncc:             331                  S22,144 29
               Law Enforc ement Ev1dc:ncc:            259                  $17,91 5.01
             Fin:inc fal Suppol1 (O ff Play:i)         80                   SS,629.60
                                       f
           Co nll'llct ing Suppolt (Of Playa)         120                   $8,444.40
                                                               TOTAL     S 1 .484,S77.95




          Operational Cost Summary
Travel                                            s         S0,000.00
Vehicle Utilization                               s         50,000.00
Misc. Supplies/Equipment Purchase                 s         40,000.00
GSA Contract Vehicle modification                 s         10,000.00
Mod to Network Services and Support               s         20,000.00
Mod to Microwave Internet Bandwlth                s         50,000.00
Dispatch Console Repairs                          s         20,000.00
Dumpster Rental and Service                       s          5,500.00
LE Substation Support Facilities and JDC Decon
Trailer                                           s          16,500.00
Generator rentals and service (Bruno's Motel)
                                                  s          10,000.00
USFS IAA                                          s          40,000.00
HHS IAA                                           s          20,000.00
Total                                             $         332,000.00




                                                                                           AR03503
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 146 of 249




                              4        ..



          :rr.....:i,� t r;,.     ••


                      1_. I f'-t.:.


                                            r




                                                                 AR03504
         U.S.Case    1:19-cv-03729-DLF
             Department   of the Interior   Document 35-14 Filed 07/12/21 Page 147 of 249       June 2019
         Bureau of Land Management
         Black Rock Field Oﬃce




Burning Man Event Special Recrea on Permit
Final Environmental Impact Statement-Volume 1




                                                                                    C     :
                                                                                    BLM: $280,000 (through
                                                                                    cost recovery from
                                                                                    proponent)
                                                                                      AR05568
                                                                                    Proponent: $1,034,092
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 148 of 249




TABLE OF CONTENTS
Chapter                                                                                                                                                         Page

EXECUTIVE SUMMARY............................................................................................................. ES-1
          ES.1      Introduction ................................................................................................................................. ES-1
          ES.2      Purpose of and Need for Federal Action.............................................................................. ES-1
          ES.3      Scoping, Consultation, and Coordination ............................................................................. ES-1
          ES.4      Management Alternatives ......................................................................................................... ES-2
                    ES.4.1 Alternative A (Proposed Action) ............................................................................. ES-2
                    ES.4.2 Alternative B (Reduced Population Alternative) .................................................. ES-3
                    ES.4.3 Alternative C (Alternate Site Alternative) ............................................................. ES-3
                    ES.4.4 Alternative D (No Population Change/Action Alternative) .............................. ES-3
                    ES.4.5 Alternative E (No Permit/Event Alternative) ........................................................ ES-3
          ES.5      Agency Preferred Alternative .................................................................................................. ES-3
          ES.6      Environmental Consequences ................................................................................................. ES-3
          ES.7      Comparison of Environmental Consequences of the Alternatives ................................ ES-4
CHAPTER 1. INTRODUCTION .................................................................................................... 1-1
          1.1       Event History ................................................................................................................................. 1-1
          1.2       Purpose of and Need for Federal Action................................................................................ 1-1
          1.3       Decision to be Made .................................................................................................................... 1-1
          1.4       Issues Identified during Scoping ................................................................................................. 1-1
                    1.4.1 Biological Resources ..................................................................................................... 1-2
                    1.4.2 Cultural Resources ........................................................................................................ 1-2
                    1.4.3 Health and Safety ........................................................................................................... 1-2
                    1.4.4 Physical Resources......................................................................................................... 1-2
                    1.4.5 Social Values and Economics....................................................................................... 1-2
                    1.4.6 Special Designations ...................................................................................................... 1-2
                    1.4.7 Visitor Uses ..................................................................................................................... 1-2
          1.5       Summary of Permits for the Action ......................................................................................... 1-2
          1.6       Public Involvement and Review of the Draft EIS (DEIS)...................................................... 1-3
          1.7       Changes Between the Draft EIS and the Final EIS ................................................................ 1-4
                    1.7.1 Changes to the Alternatives (Chapter 2) ................................................................ 1-4
                    1.7.2 Changes to the Affected Environment and Environmental
                             Consequences (Chapter 3) ......................................................................................... 1-4
                    1.7.3 Changes to the Consultation and Coordination (Chapter 4) ............................. 1-5
                    1.7.4 Changes to Figures (Appendix A) .............................................................................. 1-5
                    1.7.5 Changes to Cumulative Effects (Appendix D) ........................................................ 1-5
                    1.7.6 Changes to Mitigation and Monitoring (Appendix E)............................................ 1-5
                    1.7.7 Added Appendix K, Public Comments and BLM Response ................................ 1-5
                    1.7.8 Changes to the Public Health and Safety at the Burning Man Event
                             Report .............................................................................................................................. 1-5
                    1.7.9 Changes to the Biological Baseline Report .............................................................. 1-5
                    1.7.10 Changes to the NASA Develop Group Study on the Black Rock Playa .......... 1-6
                    1.7.11 Unchanged Elements of the DEIS .............................................................................. 1-6
CHAPTER 2. ALTERNATIVES ..................................................................................................... 2-1
          2.1       Introduction ................................................................................................................................... 2-1




June 2019                  Burning Man Event Special Recreation Permit Final Environmental Impact Statement                                                                i
                                                                                                                                                           AR05574
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 149 of 249
                                                                                                                                        Table of Contents


      2.2    Alternative A: Proposed Action ................................................................................................ 2-1
             2.2.1 Introduction to Alternative A (Proposed Action) ................................................. 2-1
             2.2.2 BRC Alternative A (Proposed Action) Components............................................ 2-1
             2.2.3 Additional Components of Alternative A (Proposed Action) Identified
                     by the BLM ...................................................................................................................... 2-8
      2.3    Alternative B (Reduced Population Alternative) .................................................................2-11
      2.4    Alternative C (Alternate Site Alternative) ............................................................................2-11
      2.5    Alternative D (No Population Change/Action Alternative) .............................................2-11
      2.6    Alternative E (No Permit/Event Alternative) .......................................................................2-12
      2.7    Agency Preferred Alternative .................................................................................................. 2-12
      2.8    Alternatives Considered but Eliminated from Detailed Analysis ....................................2-12
             2.8.1 Hold the Event on Another Playa or Other Location Outside the
                     Black Rock Desert ....................................................................................................... 2-12
             2.8.2 Hold the Event During a Different Time of Year ................................................2-12
             2.8.3 Analyze an SRP Length Other than 10 Years .......................................................2-12
             2.8.4 Require the Event Be Age Restricted .....................................................................2-13
             2.8.5 Hold the Event Without Burning .............................................................................2-13
             2.8.6 Hold the Event at an Alternate Event Site Outside the National
                     Conservation Area Boundary ................................................................................... 2-13
             2.8.7 Provide On-Site Sanitation Services ........................................................................2-13
             2.8.8 Provide Alternative Transportation Options........................................................2-13
      2.9    BLM Land Use Plan Conformance .......................................................................................... 2-14
      2.10   Comparison of Environmental Consequences of the Alternatives ................................2-14
CHAPTER 3. AFFECTED ENVIRONMENT AND ENVIRONMENTAL CONSEQUENCES .................. 3-1
      3.1    Introduction ................................................................................................................................... 3-1
      3.2    Resources ....................................................................................................................................... 3-1
             3.2.1 Supplemental Authorities............................................................................................. 3-1
             3.2.2 Additional Affected Resources ................................................................................... 3-2
      3.3    Biological Resources .................................................................................................................... 3-3
             3.3.1 Migratory Birds............................................................................................................... 3-3
             3.3.2 Special Status Species .................................................................................................... 3-6
             3.3.3 Threatened and Endangered Species ......................................................................3-10
             3.3.4 Vegetation (Including Invasive, Nonnative Species) .............................................3-12
             3.3.5 Wetlands and Riparian Areas ...................................................................................3-16
             3.3.6 Wildlife ...........................................................................................................................3-17
      3.4    Cultural Resources .....................................................................................................................3-20
             3.4.1 Cultural (Including National Historic Trails) .........................................................3-20
             3.4.2 Native American Religious Concerns .....................................................................3-24
             3.4.3 Paleontology .................................................................................................................. 3-26
      3.5    Health and Safety ........................................................................................................................3-28
             3.5.1 Public Health and Safety (Including Law Enforcement).......................................3-28
             3.5.2 Waste, Hazardous or Solid ....................................................................................... 3-34
      3.6    Physical Resources...................................................................................................................... 3-40
             3.6.1 Air....................................................................................................................................3-40
             3.6.2 Noise ..............................................................................................................................3-49
             3.6.3 Soils (Playa Sediments) ............................................................................................... 3-51
             3.6.4 Visual Resources (Including Night Skies) ...............................................................3-57
             3.6.5 Water Resources ......................................................................................................... 3-62




ii                  Burning Man Event Special Recreation Permit Final Environmental Impact Statement                                                   June 2019
                                                                                                                                                     AR05575
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 150 of 249
                                                                                                                                               Table of Contents


        3.7         Social Values and Economics.................................................................................................... 3-67
                    3.7.1 Economics...................................................................................................................... 3-67
                    3.7.2 Environmental Justice.................................................................................................. 3-77
                    3.7.3 Social Values ..................................................................................................................3-80
        3.8         Special Designations ...................................................................................................................3-87
                    3.8.1 National Conservation Areas ...................................................................................3-87
                    3.8.2 Wilderness .................................................................................................................... 3-88
                    3.8.3 Wilderness Study Areas .............................................................................................3-91
        3.9         Visitor Uses ..................................................................................................................................3-92
                    3.9.1 Recreation .....................................................................................................................3-92
                    3.9.2 Transportation and Traffic ..................................................................................... 3-105
        3.10        Cumulative Impacts Summary .............................................................................................. 3-113
                    3.10.1 Biological, Cultural, and Physical Resources ...................................................... 3-113
                    3.10.2 Public Health and Safety .......................................................................................... 3-116
                    3.10.3 Social Values and Economics.................................................................................. 3-117
                    3.10.4 Special Designations ................................................................................................. 3-118
                    3.10.5 Visitor Uses ................................................................................................................ 3-119
CHAPTER 4. CONSULTATION AND COORDINATION................................................................ 4-1
        4.1         Introduction ................................................................................................................................... 4-1
        4.2         Public Information Meetings, Notice of Intent, and Public Comments ........................... 4-1
        4.3         Draft EIS Public Comment Period and Public Comments .................................................. 4-1
        4.4         Consultation and Coordination with Agencies and Tribal Governments ......................... 4-2
                    4.4.1 Government-to-Government Consultation with Native American Tribes..... 4-2
                    4.4.2 Nevada State Historic Preservation Officer Consultation .................................. 4-2
                    4.4.3 US Fish and Wildlife Service Consultation .............................................................. 4-2
                    4.4.4 US Environmental Protection Agency ...................................................................... 4-3
                    4.4.5 National Park Service and National Trails Association ........................................ 4-3
        4.5         Cooperating Agencies ................................................................................................................. 4-3


TABLES                                                                                                                                                          Page

ES-1    Summary of Environmental Consequences ...............................................................................................5
1-1     Required Federal, State, and Local Permits ........................................................................................... 1-3
3-1     Supplemental Authorities........................................................................................................................... 3-1
3-2     Additional Affected Resources ................................................................................................................. 3-2
3-3     Traffic Volume Near the Lower Truckee River .................................................................................3-10
3-4     Weed Risk Assessment Factors .............................................................................................................3-13
3-5     Summary of Medical Incidents at Burning Man Event .......................................................................3-29
3-6     On-site Particulate Monitoring Data ..................................................................................................... 3-41
3-7     Emissions Inventory for Criteria Pollutants by Alternative .............................................................3-44
3-8     Emissions Inventory for Hazardous Air Pollutants by Alternative ................................................3-44
3-9     Emissions Inventory for Greenhouse Gases by Alternative ............................................................3-45
3-10    AERMOD Maximum Model Impacts at Event Closure Area Boundary .......................................3-46
3-11    Ambient Measured Sound Levels ...........................................................................................................3-49
3-12    Pre-Event and Event Sound Levels, 2017 .............................................................................................3-50
3-13    Soil Erosion Acres in the Closure Area and Event Entrance Road ...............................................3-53
3-14    Average Participant Spending (2017) ....................................................................................................3-69



June 2019                  Burning Man Event Special Recreation Permit Final Environmental Impact Statement                                                                iii
                                                                                                                                                           AR05576
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 151 of 249
                                                                                                                                                     Table of Contents


3-15    Comparison of Total Annual Economic Contribution in the Assessment Area and
        in Nevada by Alternative .........................................................................................................................3-74
3-16    Comparison of Tax Contributions from Participant and Operational Spending in the
        Assessment Area by Alternative ............................................................................................................3-74
3-17    Assessment Area Ecosystem Goods and Services Supported by BLM-Administered
        Lands .............................................................................................................................................................3-83
3-18    Wilderness Areas in the Assessment Area .........................................................................................3-88
3-19    Wilderness Study Areas in the Assessment Area .............................................................................3-91
3-20    Annual Visitation to Black Rock Desert–High Rock Canyon NCA (2010–2017) .....................3-92
3-21    Visitor Use by Activity (2010–2017) .....................................................................................................3-93
3-22    Number of Participants Per Special Recreation Permit Event (2010–2017) ...............................3-95
3-23    Average Daily Traffic Volumes and Levels of Service .................................................................... 3-106
4-1     Tribal Consultation ..................................................................................................................................... 4-2
4-2     Cooperating Agency Participation ........................................................................................................... 4-3


FIGURES (see Appendix A)
1-1     Black Rock Desert Playa
2-1     Comparison of Alternatives
2-2     Event Locations by Alternative
2-3     City Infrastructure from the 2018 Event
3-1     Biological Resources
3-2     Vegetation Types
3-3     Cultural, Paleontological, and Native American Religious Concerns
3-4     Air Quality, Climate, and Public Health and Safety
3-5     Wastes, Hazardous or Solid
3-6     Noise
3-7     Ecological Site Descriptions
3-8     Visual Resources
3-9     Water Resources
3-10    Economics, Environmental Justice, and Social Values
3-11    Special Designations
3-12    Recreation
3-13    Transportation and Traffic


APPENDICES
A       EIS Figures
B       Special Recreation Permit and Stipulation Information
C       Impact Analysis Methodology
D       Detailed Cumulative Assessment
E       Mitigation and Monitoring
F       Visual Assessment of Historic Properties Forms
G       Key Observation Point Photos for Visual Resources and Cultural Resources
H       Glossary and Index
I       References
J       List of Preparers
K       Content Analysis Report


iv                           Burning Man Event Special Recreation Permit Final Environmental Impact Statement                                                       June 2019
                                                                                                                                                                 AR05577
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 152 of 249
                                                                     1. Introduction (Summary of Permits for the Action)


Commenters requested a supplemental DEIS stating that there was insufficient data incorporated into the
EIS and inadequate NEPA analysis. Requirements for preparing a supplemental EIS are found in the CEQ
regulations at 40 CFR 1502.9(C)(1), which states, in part, “Agencies: Shall prepare supplements to either the
draft or final environmental impact statement (EIS) if, i) The agency makes substantial changes in the
Proposed Action that are relevant to environment concerns; ii) There are significant new circumstances or
information relevant to environmental concerns and bearing on the Proposed Action or its impacts.”

Based on Environmental Protection Agency (EPA) and other public comments received on the DEIS and
taking into consideration CEQ guidance with respect to supplemental EIS documents, the BLM has
determined that a supplemental EIS is not necessary. This is because there were no substantial changes in
the Proposed Action that are relevant to environmental concerns presented in the DEIS. Moreover, there
were no significant new circumstances or information relevant to environmental concerns and bearing on
the Proposed Action or impacts. The BLM prepared the DEIS in accordance with BLM Handbook H-1790-
1, SO 3355, and Nevada Instruction Memorandum (IM) 2019-007. The EIS utilized best available science in
determining impacts for each of the alternatives and meets the requirements of NEPA.

1.7        CHANGES BETWEEN THE DRAFT EIS AND THE FINAL EIS
Modifications to the DEIS were based on public comment, cooperating agency coordination, tribal
consultation, and the BLM’s internal review of the DEIS. Consistent with 43 CFR 1503.4, the BLM has
responded to substantive comments provided during the public comment period (see Appendix K) and
prepared this FEIS. Changes in this FEIS from the DEIS are indicated with grey shading; text removed from
the DEIS is indicated with strikethrough. Minor grammatical and formatting changes from the DEIS were
made but are not indicated with shading or strikethrough. Changes from the DEIS generally include the
following:

      x    Additions to Chapter 1, Introduction; the Executive Summary; and Chapter 4, Consultation and
           Coordination, to describe the public comment process on the DEIS
      x    Adjustments to Chapter 2, Alternatives, to clarify intent or resolve discrepancies and identify the
           preferred alternative
      x    Additions and revisions to Chapter 3, Affected Environment and Environmental Consequences, in
           response to revised mitigation and monitoring measures or updated information received from the
           public, BRC, cooperating agencies, and Native American tribes since the DEIS
      x    Revisions to appendices to address public comments, feedback from cooperating agencies and
           Native American tribes, and updated information, including the BLM’s adaptive management
           approach to mitigation and monitoring, updated references, and revised terminology
      x    Revisions to the Public Health and Safety at the Burning Man Event Report, Biological Baseline
           Report, and NASA Develop Group Study of the Black Rock Playa

1.7.1      Changes to the Alternatives (Chapter 2)
    x      Section 2.2.2—Clarified the Event end time for the Proposed Action
    x      Section 2.2.3—Clarified stipulations and additional BLM compliance elements
    x      Section 2.2.3—Deleted text under Burner Express Bus and Air Operations and Fuel Storage
           sections
      x    Section 2.6—Clarified no action alternative definition
      x    New Section 2.7—Added agency preferred alternative text

1.7.2      Changes to the Affected Environment and Environmental Consequences
           (Chapter 3)
      x    Section 3.3.1—Updated Alternative A and Alternative B analyses
      x    Section 3.3.2—Updated Alternative A analysis


1-4                    Burning Man Event Special Recreation Permit Final Environmental Impact Statement        June 2019
                                                                                                             AR05601
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 153 of 249
                                               3. Affected Environment and Environmental Consequences (Paleontology)


the lack of Event stipulations, avoidance areas, and monitoring and policing of sensitive resources. Impacts
would be reduced in the long term as participation declines.

In addition, the BLM may apply subsequent management strategies, protection measures, or closures would
be applied to address issues related to large informal gatherings and ensure that resources are protected.
Over the long term, the overall disturbance footprint would likely be reduced. If the BLM applied, managed,
and enforced a Closure Order, the impact intensity would be further reduced, compared with Event
alternatives, because an informal gathering at the playa would be precluded in the Closure Area.

3.5         HEALTH AND SAFETY
3.5.1 Public Health and Safety (Including Law Enforcement)
Affected Environment
Emergency Response
Emergency response by law enforcement agencies at the Event include responding to person-on-person
crimes, such as disorderly conduct, theft, assaults, and batteries; and fire and medical emergencies, such as
vehicle accidents, injuries, structural collapse, structure fires, and drug intoxication. The proponent prepares
operational and contingency plans annually to address emergency response by medical, hazardous materials,
and fire personnel. Investigating person-on-person crimes at the Event are is the primary responsibility of
the Pershing County Sheriff’s Office; BLM officers augment the Pershing County Sheriff’s Office as needed,
depending on call volume and available staffing, to ensure responsiveness to participants’ public health and
safety. Law enforcement staffing is based on current and future Event populations and is determined by
responsible agencies, based on current and future management studies incorporating proximity, capacity,
and response time of emergency services, to address emergency response and public health and safety.
Respiratory Concerns
The Closure Area is on the Black Rock Playa, which contains alkaline gypsum and silica dust that becomes
airborne in high concentrations with Burning Man Event activities and wind (Adams and Sada 2010). Exposure
to alkaline gypsum dust with a silica component is regulated by the Occupational Safety and Health
Administration as a known carcinogen8. Detailed air quality analyses, including threshold limits, are found in
Section 3.2.1. Children take in more air per unit body weight than adults, resulting in greater impacts from
poor air quality (CARB 2000).
Human Health Concerns
While the Burning Man Event is an at-will recreational event, medical incidents associated with the event can
and have occurred. Table 3-5 summarizes medical incidents during the Event from 2012 through 2017. The
playa is a rugged, austere environment with risks from heat, dehydration, sun exposure, and chemical burns
to skin from exposure to playa surface soils (BLM 2012a).
Traffic-related injuries occur in the Closure Area and on travel routes to the Event. In 2014, a participant
was killed in an accident involving an art car.

Within the Event Closure Area, Leave No Trace® principles are communicated to participants, but
unauthorized dumping has occurred, including unsanitary debris, such as trailers and trash, next to the
Closure Area and along travel routes affecting surrounding communities. See Section 3.5.2 Waste,
Hazardous or Solid and Section 3.7 Social Values and Economics sections for further discussion.




8
    a substance capable of causing cancer in living tissue


3-28                      Burning Man Event Special Recreation Permit Final Environmental Impact Statement    June 2019
                                                                                                             AR05645
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 154 of 249
 3. Affected Environment and Environmental Consequences (Public Health and Safety (Including Law Enforcement))


                                              Table 3-5
                          Summary of Medical Incidents at Burning Man Event1
           Incident                     2012            2013             2014            2015              2016        2017
 Patients                               4,821           6,196            5,443           5,313             4,899       5,039
 Off-site transports                       29              34               22              26                31          53
 Altered state, influence of               76             240              127              79               126         325
       drugs/alcohol
 Combative patients                     Not             Not             Not                   1               6         Not
                                    Reported        Reported        Reported                                       Reported2
 Falls                                  Not             Not             Not                 37               83           71
                                    Reported        Reported        Reported
Source: BRC-provided statistical information
1BRC has not provided 2018 medical data


Illegal controlled substance ingestion at the Event is a human health concern, with potential impacts from
the rise of the national opioid epidemic. The “gifting culture” of the Event results in participants accepting
items from other participants, potentially ingesting substances unknown to them. Participants who believe
they are ingesting one substance, only to find out they have ingested something completely different, could
overdose. Foods, such as dried apricots and breath mints laced with illicit substances, have been located at
the Event. In addition, law enforcement responds to assaultive or combative subject calls during the Event,
due to illegal controlled substance abuse. This use jeopardizes the safety of the public, first responders, and
BRC staff and volunteers. Law enforcement resources enforce state and federal law to combat illicit drug
use at the Event. Illicit drug use can result in an urgent need to evacuate one’s refuse, resulting in increases
of human feces deposited on the playa and left unclaimed by participants in recent years.

Participants fall from structures and art pieces at the Event, which is a human health concern before, during,
and after the Event as art is built, experienced, and dismantled.

First responder resources, including fire, emergency medical services, and law enforcement, are drawn down
during the Event, as personnel from across northern Nevada support the Event. Communities across
northern Nevada are left with reduced emergency services staff, particularly in Pershing County. BLM
resources at the Event are brought from across the nation, leaving millions of acres of public lands without
BLM law enforcement coverage during the Event. The drawdown of BLM and partnering law enforcement
is exacerbated when the Event falls on Labor Day weekend, one of the nation’s busiest weekends on public
lands.

Limited access controls and lack of professional security resources at entrance points into the city, coupled
with limited law enforcement staffing, are two critical Event vulnerabilities. BRC operates the gate and
searches for stowaways at peak traffic flow areas to prevent ingress and prevent traffic backlog onto paved
routes in the area. There is not enough law enforcement assigned to the Event to provide a high-visibility
presence at gate operations at the three portals into the city: the main gate, airport, and Point 1.

Additional baseline information on the following public health and safety topics areis included in the BLM
Public Health and Safety at the Burning Man Event Report (BLM 2019b): evacuation protocols, explosives,
fire safety, hygiene and food safety, missing juveniles, and disease. The BLM Public Health and Safety at the
Burning Man Event Report (BLM 2019b) also lists comparable environments are also listed in the BLM Public
Health and Safety at the Burning Man Event Report (BLM 2019. Additional baseline information on the
following public health and safety topics are included in the BLM Public Health and Safety Baseline Report
(BLM 2018b): evacuation protocols, explosives, fire safety, hygiene and food safety, missing juveniles, and
disease.




June 2019               Burning Man Event Special Recreation Permit Final Environmental Impact Statement                 3-29
                                                                                                                    AR05646
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 155 of 249
3. Affected Environment and Environmental Consequences (Public Health and Safety (Including Law Enforcement))


Environmental Consequences
The Assessment Area for public health and safety is depicted on Figure 3-4, Air Quality, Climate and Public
Health and Safety, in Appendix A.

Direct and Indirect Impacts under Alternative A (Proposed Action)
The increased number of bodies on the playa during build week necessitates more law enforcement and
emergency medical services prior to, during, and following the Main Event. Mitigation Measure PHS-1 could
offset government staffing limitations as described in this analysis. Through the analysis, the BLM determined
the agency could not adequately administer the permit with appropriate law enforcement resources while
providing for public health and safety and resource protection as mandated in BLM Handbook H-2903-1.
Impacts could increase for public health and safety factors, such as aircraft activity, disease vectors,
explosives, evacuation, fire safety, hygiene and food safety, and structure collapse.

Mitigation Measure PHS-6 could reduce impacts on neighboring jurisdictions supporting emergency medical
evacuations from the Event during the Closure Order period. All PHS Mitigation Measures (Appendix E)
would be necessary to provide for the protection of public health and safety and to maintain the human
environment.
Event Population of 85,000 in 2019. The modest increase in 2019 would not create additional significant
impacts beyond those listed in the BLM Public Health and Safety at the Burning Man EventPublic Health and
Safety Baseline Report (BLM 2018bBLM 2019b). Refer to Section 3.6.1, Air, for detailed projections of air
quality impacts related to this population increase that would affect public health and safety. BLM law
enforcement issued an average of 420 citations between 2013 and 2017, with a population ranging from
65,922 to 79,435. A population increase of approximately 5,000 is a 6.25 percent increase and can be
expected to result in approximately 26 more citations. The median rate of reported sexual assaults per day
at the Event between 2014 and 2017 ranged from 0.81 to 2.40 and is likely to increase proportionate to the
Event population; approximately 23 incidents are projected in 2019.

Refer to the BLM Public Health and Safety at the Burning Man EventPublic Health and Safety Baseline Report
(BLM 2018bBLM 2019b) for comparable environments and related statistics. This population increase would
also require an increase over the baseline numbers of 75 law enforcement personnel of approximately 5
additional officers, proportionate to population growth, further reducing the BLM’s national resources (BLM
2018bBLM 2019b). Refer to Section 3.7, Social Values and Economics, for further discussion regarding
partner agency impacts.
Event Population of 90,000 in 2020. The population increase proposed for 2020 represents a 12 percent
increase in population from the baseline analysis. This increase raises the potential for all impacts regarding
all impacts identified in the BLM Public Health and Safety at the Burning Man EventPublic Health and Safety
Baseline Report (BLM 2018bBLM 2019b). Public health and safety indicators, including BLM citations,
reported sexual assaults, and arrests, can be expected to also increase by a 12 percent margin from the
existing environment. This would require an increase of a minimum of nine personnel in federal law
enforcement, reducing the BLM’s ability to execute other priority missions, such as border security,
marijuana eradication, and patrols of heavily visited recreational areas on BLM-administered lands during
Labor Day weekend, in addition to daily BLM law enforcement activities on BLM-administered lands
nationwide. Additionally, this increase would negatively affect public health and safety in Pershing County
due to a further drawdown on first responders available to the service the remainder of the county. Refer
to Section 3.7, Social Values and Economics, for further discussion regarding partner agency impacts.

Event Population of 95,000 in 2021. The population increase proposed for 20210 represents an
approximate 16 percent increase in population from the baseline analysis. This increase would raise concerns
regarding all impacts identified in the BLM Public Health and Safety at the Burning Man EventPublic Health


3-30                 Burning Man Event Special Recreation Permit Final Environmental Impact Statement    June 2019
                                                                                                        AR05647
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 156 of 249
3. Affected Environment and Environmental Consequences (Public Health and Safety (Including Law Enforcement))


and Safety Baseline Report (BLM 2018bBLM 2019b). Public health and safety indicators, including BLM
citations, reported sexual assaults, and arrests made by the Pershing County Sheriff’s Office, can be expected
to proportionately increase by a 15 16 percent margin from the existing environment (BLM 2018bBLM
2019b). This would require an increase of a minimum of 12 personnel in federal law enforcement, reducing
the BLM’s ability to execute other priority missions, as described above. Refer to Section 3.7, Social Values
and Economics, for further discussion regarding partner agency impacts.

Event Population of 100,000 in 2022. The population increase proposed for 20202 represents a 25
percent increase in population from the baseline analysis. This increase would increase all potential impacts
identified in the BLM Public Health and Safety at the Burning Man EventPublic Health and Safety Baseline
Report (BLM 2018bBLM 2019b). Public health and safety indicators, including BLM citations, reported sexual
assaults, and arrests made by the Pershing County Sheriff’s Office, can be expected to proportionately
increase by a 25 percent margin from the existing environment. This increase would require an increase in
law enforcement to approximately 50 percent of all BLM law enforcement nationwide at 2018 agency staffing
levels, reducing the BLM’s ability to execute other agency missions, as described above. This increase would
require an onerous and potentially unattainable increase in BLM law enforcement while increasing public
health and safety risks on BLM-administered lands outside of the Event location. Auxiliary law enforcement
resources could be contracted, although jurisdictional limitations may apply. Additionally, this increase would
negatively affect public health and safety in Pershing County as a whole due to drawdown on first responders
available to the remainder of the county. Refer to Section 3.7, Social Values and Economics, for further
discussion regarding partner agency impacts.
Direct and Indirect Impacts under Alternative B
Aircraft activity, disease vectors, explosives, evacuation, fire safety, hygiene and food safety, structure
collapse, and terrorism could decrease in concern with a decreased population due to reduced exposure
for each impact. For specific examples of these impacts, refer to the Public Health and Safety at Burning Man
Event Report (BLM 2019b). Reducing the Event population would allow for mitigation success to include
Mitigation Measures PHS-1 and PHS-6, based on the assumption that the SRP proponent’s mitigation
programs retain the level of integrity and participation historically implemented.

This alternative would provide for the optimal human environment and allows for Mitigation Measures PHS-
1 through PHS-6 (Appendix E) to be scaled to the Event size. Emergency response, flooding, human health
impacts, and respiratory impacts would remain potential impacts with a reduced Event population. Law
enforcement resources would be better positioned to provide for public health and safety and reduce illegal
substance incidents and sexual assaults by nearly 40 percent. This alternative would decrease strain on law
enforcement agency resources, increasing response capabilities outside ofoutside the Event. The potential
for civil unrest could decrease with a reduced Event population, as law enforcement resources and the SRP
proponent’s staff would be better poised to address an issue before momentum is gained. The potential for
civil unrest could also increase due to the lack of available participant tickets.

Direct and Indirect Impacts under Alternative C
This alternative would substantially increase potential impacts related to civil disobedience, emergency
response, law enforcement, and evacuation due to the more remote location and associated transportation
challenges of emergency response to this location for all population considerations. For specific examples of
these impacts, refer to the Public Health and Safety at Burning Man Event Report (BLM 2019b). This
alternative would increases negative impacts on the human environment as discussed in Alternative A.

Through the analysis, the BLM determined the agency could not adequately administer the permit with
appropriate law enforcement resources while providing for public health and safety and resource protection
as mandated in BLM Handbook H-2903-1. The increased number of bodies on the playa during build week
would necessitate more law enforcement and medical staffing prior to the Main Event. Mitigation Measure


June 2019            Burning Man Event Special Recreation Permit Final Environmental Impact Statement       3-31
                                                                                                        AR05648
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 157 of 249
3. Affected Environment and Environmental Consequences (Public Health and Safety (Including Law Enforcement))


PHS-1 could offset government staffing limitations as described in this analysis. The analysis by population
with the inclusion of Mitigation Measure PHS-6 would be the same as that described under Alternative A
(Proposed Action). All PHS Mitigation Measures (Appendix E) would be necessary to provide for the
protection of public health and safety and to maintain the human environment.

Direct and Indirect Impacts under Alternative D
Impacts on public health and safety, including, but not limited to, illegal substance activity, sexual assaults,
terrorism, mass casualty incidents, respiratory impacts, and adequate staffing of emergency response
resources at the Event, would be the same as those described in the BLM Public Health and Safety Baseline
at the Burning Man Event Report (BLM 2018bBLM 2019b). For specific examples of these impacts, refer to
the Public Health and Safety at Burning Man Event Report (BLM 2019b). The human environment would
remain unchanged from the existing environment. Through the analysis, the BLM determined a hardship for
the agency to adequately administer the permit with appropriate law enforcement resources while providing
for public health and safety and resource protection as mandated in BLM Handbook H-2903-1. Mitigation
Measure PHS-1, however, could offset government staffing limitations as described in the baseline Public
Health and Safety at the Burning Man Event report. Mitigation Measure PHS-6 could reduce impacts on
neighboring jurisdictions supporting emergency medical evacuations from the Event during the Closure
Order period. All PHS Mitigation Measures (Appendix E) would be necessary to provide for the protection
of public health and safety and to maintain the human environment.
Direct and Indirect Impacts under Alternative E
Due to the historic nature of the Event and the commitment from Event participants, a no permit/Event
alternative would likely result in an unorganized gathering of thousands of people. A Closure Order for entry
onto the event site in the affected environment could be necessary to prevent unauthorized group use of
the Black Rock Playa. This alternative would still require a law enforcement presence to ensure the activities
absent the Event in the time frame under Alternative A (Proposed Action) do not threaten natural and
cultural resources and negatively affect public health and safety on BLM-administered lands.

If unorganized or unauthorized gatherings at the Event site occurred, emergency response, flooding, human
health impacts, respiratory impacts, unorganized aircraft activity, disease vectors, explosives, evacuation, fire
safety, hygiene and food safety, structure collapse, emergency medical response, and terrorism would remain
as potential impacts on public health and safety. The potential for civil unrest could increase under the no
permit/Event alternative, as participants could protest the decision. The BLM would mitigate impacts through
administrative adaptive management. The BLM would also expect impacts to decrease in the long term as
participation declines. If the BLM applied, managed, and enforced a Closure Order, the impact intensity
would be further reduced, compared with Event alternatives, because an informal gathering at the playa
would be precluded in the Closure Area.

Proposed Mitigations for All Event Alternatives
Contracted BLM-approved, third-party, private security at all portals of entry to screen participants, staff,
and volunteers entering the Event (Mitigation Measure PHS-1; Appendix E) would reduce entry of firearms
and other contraband into the Event (BLM 2018bBLM 2019b). For example, events such as the Electric Daisy
Carnival hire security personnel for entry screening to reduce subsequent impacts on law enforcement
staffing the Event from banned contraband entering the Event (BLM 2018bBLM 2019b). Erecting physical
perimeter barriers and controls Hardened physical perimeter barriers, such as jersey barriers or K-rail
fencing, would reduce the risk of vehicle entry through perimeter fencing (Mitigation Measure PHS-3) (BLM
2019b). Using an adaptive management approach and monitoring data collected during each Event
(Monitoring Measure PHS-2; Appendix E), the BLM would evaluate the effectiveness of the proposed
mitigation measure and work with BRC to ensure the mitigation adequately addresses the identified concern.
Failure to successfully mitigate concerns may result in the BLM applying additional mitigations (as defined in



3-32                  Burning Man Event Special Recreation Permit Final Environmental Impact Statement    June 2019
                                                                                                         AR05649
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 158 of 249
3. Affected Environment and Environmental Consequences (Public Health and Safety (Including Law Enforcement))


this document) to the SRP. Any failure to mitigate concerns to an immediate threat to public health and
safety may result in immediate changes identified by BLM. Hardened physical perimeter barriers, such as
jersey barriers or K-rail fencing, would reduce the risk of vehicle entry through perimeter fencing (BLM
2018b). Contracted BLM-approved, third-party, private security at all portals of entry to screen participants,
staff, and volunteers entering the Event (Mitigation Measure PHS-1; Appendix E) would reduce entry of
firearms and other contraband into the Event (BLM 2018b). For example, events, such as the Electric Daisy
Carnival, hire security personnel for entry screening to reduce subsequent impacts on law enforcement
staffing the Event from banned contraband entering the Event (BLM 2018b). This could result in changes to
the SRP stipulations.

A Sexual Assault Response Team contracted for placement in Gerlach, Nevada (Mitigation Measure PHS-2),
would ease the burden on victims of assault and allow for a stronger support network to accompany the
victim to and from the examination (BLM 2018bBLM 2019b). This could increase successful prosecutions
and provide a deterrent to elevated incidents of sexual assault. The availability of Sexual Assault Response
Team exams removed from the Event, yet close enough to drive a victim, would save the cost of flying a
victim to and from the Event in a medically equipped aircraft and increase the capacity of the air ambulance
to remain on call for advanced life support functions.

Inspection by Nevada-licensed building inspectors of habitable structures over 10 feet tall would provide
additional protection in preventing structure collapses during the Event and may be employed through
adaptive management if the BLM determines BRC operational practices are determined by BLM to be
insufficient (Mitigation Measure PHS-4; Appendix E). Implementation of licensed inspections would reduces
the threats of structure collapse to the health and safety of participants and first responders (BLM 2018bBLM
2019b). Using an adaptive management approach and monitoring data collected during each Event
(Monitoring Measure PHS-3; Appendix E), the BLM would evaluate the effectiveness of the proposed
mitigation measure and work with BRC to ensure the mitigation adequately addresses the identified concern.
This could result in changes to the Event SRP stipulations. Failure to successfully mitigate concerns may result
in the BLM applying additional mitigations (as defined in this document) to the SRP. Any failure to mitigate a
threat to public health and safety may result in immediate changes identified by BLM.

Mitigation Measure PHS-5 would require BRC to minimize disruptions of services to the PLPT and local
communities, reducing public health and safety impacts related to emergency services and utilities. Using an
adaptive management approach and monitoring data collected during each Event (Monitoring Measure PHS-
4; Appendix E), the BLM would evaluate the effectiveness of the proposed mitigation measure and work
with BRC to ensure the mitigation adequately addresses the identified concern. This could result in changes
to the Event SRP stipulations. Any failure to mitigate a threat to public health and safety may result in
immediate changes identified by BLM.

Inspection by Nevada-licensed building inspectors of habitable structures over 10 feet tall provides additional
protection in preventing structure collapses during the Event (Mitigation Measure PHS-4; Appendix E).
Implementation of licensed inspections reduces the threats of structure collapse to the health and safety of
participants and first responders (BLM 2018b).

Proposed air quality mitigation measures identified in Appendix E would alleviate public health and safety
concerns from elevated levels of particulate matter during the Closure Order (Mitigation Measures AQ-1
through AQ-5). Requiring BRC to recontour Gate Road (Mitigation Measure SOIL-3), maintain motor
vehicle speed limits (Mitigation Measure AQ-2), and develop other solutions to reduce dust events would
reduce the potential for air quality-related health impacts on participants, staff and volunteers, and vendors
and contractors. By providing its employees and contractors with respirators or other equipment (Mitigation
Measure AQ-5), the BLM would further minimize air quality-related health risk impacts on its employees
and contractors.


June 2019            Burning Man Event Special Recreation Permit Final Environmental Impact Statement       3-33
                                                                                                        AR05650
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 159 of 249
                          3. Affected Environment and Environmental Consequences (Waste, Hazardous or Solid)


3.5.2 Waste, Hazardous or Solid
Affected Environment
The Assessment Area for wastes encompasses areas within 0.5 miles of the Closure Area, including CR 34
and SR 445, 446, and 447 (see Figure 3-5, Wastes, Hazardous or Solid, in Appendix A).

Mining has occurred in this region of Nevada, and such sites can contain hazardous waste. Although there
are no mines in the Assessment Area, the abandoned Cassidy Mine is approximately 1.0 to 1.5 miles to the
northwest.

In the Assessment Area, most of the illegally dumped material is litter that has been dropped by individuals
or windblown into the area. These materials tend to be found along authorized and unauthorized
transportation routes, such as those for highway vehicles and off-highway vehicles (OHVs), and in authorized
and unauthorized recreation areas. It is a misdemeanor for any person to throw or deposit on any public
highway within Nevada, or within 1,000 feet from the center of any public highway, any dead animal, dirt,
garbage, or rubbish (Nevada Revised Statues 202.185). Nevada law defines a misdemeanor as a crime
punishable by up to 6 months or less in jail and a fine not to exceed $1,000.
In the 1940s, Black Rock Desert was used as a bombing range (Friends of Black Rock High Rock 2018).
There are no known explosives in the Assessment Area, but incidents in Nevada have included lost live
ordnance, crashes, dumped fuel tanks, and wayward missiles. Mining-related explosives from historical and
active mining operations have been found on BLM-administered land (BLM 2013a).
The NDEP, Bureau of Waste Management protects human health, public safety, and the environment from
the effects of improper, inadequate, or unsound management of hazardous waste; establishes programs for
regulation of the storage, generation, transportation, and treatment and disposal of hazardous waste; and
ensures safe and adequate management of hazardous waste (Nevada Revised Statues 459.400).

Event SRP regulations state the discharge of any and all trash/litter (also known as matter out of place) onto
the playa/ground surface is prohibited. BRC installs a temporary trash fence around the entire Event
perimeter to collect solid waste from blowing beyond the Event Closure Area. All Event participants must
pack out and properly dispose of all trash at an appropriate disposal facility off the playa. BRC asks all
participants to pack out their own solid waste according to Leave No Trace® principles on its website (BRC
2018b) and provides guidance to participants on how to reduce their solid waste, a list of available locations
for solid waste disposal and recycling, and information on the restrictions regarding solid waste disposal on
its website (BRC 2018bc).

BRC is responsible for all Closure Area solid waste removal and cleanup and transports any solid waste
remaining at the site to an appropriate landfill. BRC establishes a cleanup crew that employs methods
developed between 1998 and 2008. The cleanup crew divides the site into an extensive grid system that is
patrolled at 7- to 10-foot intervals. The cleanup crew picks up any solid waste found within their grid.

The BLM's post-cleanup inspection protocol is detailed in the 2013 and 2017 Post-Event Inspection reports.
Inspection was conducted at 60 random points and 5 targeted points. These points represent approximately
1.5 percent of the total area of the city. To pass the inspection, there must be an average of 1 square foot
(or less) of trash per acre. For 2013 through 2017, the averages ranged from a low of 0.32 square foot/acre
in 2013 to a high of 0.77 square foot/acre in 2016. More details can be found in the Post-Event Inspection
reports available at https://go.usa.gov/xnBTu.

BRC is responsible for patrolling the areas of special concern for cleanup of Event-related solid waste for
CR 34 from the 12-Mile entrance to SR 447; SR 447 from CR 34 to Wadsworth; CR 447 from Gerlach to
the California state line; and SR 446 from Nixon to SR 445 near Sutcliffe. Also, it may include, as necessary,
CR 34 north of the Event site to Jackson Lane.


3-34                 Burning Man Event Special Recreation Permit Final Environmental Impact Statement    June 2019
                                                                                                        AR05651
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 160 of 249




            RECORD OF DECISION
                   AND
   SPECIAL RECREATION PERMIT APPROVAL

                 DOI-BLM-NV-W030-2018-0003-EIS
        Special Recreation Permit Number NVW03500-19-0 I



 Burning Man Special Recreation Permit Renewal




July 2019

Prepared by:

US Bureau of Land Management
Winnemucca District
Black Rock Field Office
5100 E. Winnemucca Blvd.
Winnemucca NV 89445-2921




                                                                       AR04375
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 161 of 249




It is the mission of the Bureau of Land Management to sustain the health, diversity, and
productivity of the public lands for the use and enjoyment of present and future generations.




                                      BLM/NV/WN/ES/15-11+1793




                       DOI-BLM-NV-W030-2018-0003-EIS




                                                                                                AR04376
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 162 of 249




                      RECORD OF DECISION
                              AND
                   SPECIAL RECREATION PERMIT




      BURNING MAN SPECIAL RECREATION PERMIT RENEWAL
          FINAL ENVIRONMENTAL IMPACT STATEMENT

          Special Recreation Permit Number NVWOJS00-19-0 I
                   DOI-BLM-NV-W0l0-2018-0003-EIS




                     Bureau of Land Management
                        Winnemucca District
                       Black Rock Field Office
                        Winnemucca, Nevada




                           Joseph R. Balash,
                    cretary for Land and Minerals Management
                      Department of the Interior




                        I    6ate Signed




                                                                 AR04377
Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 163 of 249




                     This page intentionally le� blank.




                                                                 AR04378
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 164 of 249




                                Record of Decision
INTRODUCTION
The Black Rock Field Office (BRFO) of the United States (US) Department of the Interior, Bureau of Land
Management (BLM) received an application from Black Rock City, LLC (BRC) to obtain a special recreation
permit (SRP) to produce the Burning Man Event (Event) on an annual basis for the next IO years. The
Event is located on public land administered by the BLM Winnemucca District in Pershing County, Nevada,
approximately 8.5 miles northeast of Gerlach, Nevada.

The Burning Man Event SRP Final Environmental Impact Statement (Final EIS) analyzed five alternatives:

    I. Alternative A (Proposed Action): The BLM would issue an SRP for the Event that allows an annual
       incremental population increase of 5,000 participants starting in 2019 for a maximum population
       of I 00,000 in 2022 through 2028.
    2. Alternative B (Reduced Population Alternative): The BLM would issue an SRP for the Event at a
       maximum population of 50,000.
    3. Alternative C (Alternate Site Alternative): This alternative would be similar to Alternative A
       (Proposed Action), except the larger 18,9-40-acre Closure Area boundary and 3,900-acre Event
       perimeter would shift to the north, and there would be no phased Closure Area.
    -4. Alternative D (No Population Change Alternative): The BLM would issue an SRP for the Event
        with the same population cap (80,000), durations, and conditions as the 2018 Event.
    5. Alternative E (No Permit/Event Alternative): The BLM would not issue an SRP for the Event.

A description of the Proposed Action and the alternatives analyzed can be found in Chapter 2 of the Final
EIS. Appendix A of the Final EIS includes maps of the alternatives.

SELECTED ALTERNATIVE
The BLM, in accordance with the Federal Lands Recreation Enhancement Act ([REA]; Public Law (P.L.)
 I 08-4-47), has selected Alternative D from the Final EIS. This will result in the issuance of an SRP for the
Event with the same population cap, similar conditions as the 2018 Event, and with the required mitigations
from Appendix E of the Final EIS. All SRPs have standard stipulations as authorized through the REA;
however, those standard stipulations do not address the complexity of the Burning Man Event.
Accordingly, additional stipulations will be added to the SRP and be edited annually dependent on
monitoring and necessary adaptive management measures. Under the terms of the SRP, there will be no
more than 80,000 total attendees, including Event participants, BRC staff, and BRC volunteers, allowed on
the playa from the stare of the Closure Order to the end of the Closure Order.




July2019                     Burning Man E.vent Special Recreation Permit Record ofDecision


                                                                                                        AR04379
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 165 of 249

                                                                                                 Record of Decision



The BLM will implement a phased Closure Area, which will include a 9,570-acre 1 Closure Area footprint
during build week and after the Event. During the Event, the Closure Area footprint will be 14,320 acres
(see Figures 2-1, 2-2, and 2-3 in Appendix A of the Final EIS). Appendix B of the Final EIS contains
additional stipulations (previously referred to as special stipulations) from the 2018 Event; applicable
mitigation measures, as determined by the SLM, are in Appendix E of the Final EIS. Stipulations may be
amended, added, or changed as determined necessary by the BLM. The duration of the permitted Event
will change from 64 days to up to 74 days, to more accurately reflect on-the-ground conditions and to
incorporate the Golden Spike Ceremony, which was not previously part of the Closure Order.

The BLM developed the mitigations in the Final EIS in response to the impacts that exist and were disclosed
in the Draft EIS and Final EIS, after accounting for the proponent's Plan of Operations and best
management practices. As the Plan of Operations changes for each Event, mitigation measures may be
adjusted annually.

Elements of the BLM's selected alternative are summarized below (the exact details will be in BRC's Event
Plan of Operations).

Population Definition and Reporting
For 2019, as in the 2018 Event, BRC will keep the maximum Event population at 80,000 or less. For 2020,
BRC will be required to keep the maximum Event population from exceeding a total of 80,000 for the
duration of the Closure Order. A population overage of up to 300 people could be permitted for up to 8
hours for a given year's event; the BLM will set the exact number in the SRP stipulations. The SLM will
work with BRC to develop an independent, third-party population monitoring system to count each
person entering and exiting the Event through designated points of entry and to report daily numbers to
the BLM.

Event Production
The boundary of the Event site will be within an approximately 3.400-acre pentagon (see Appendix A of
the Final EIS). The Event site will be within the Closure Area, the physical space that will be temporarily
closed during the Event. The Closure Order will last up to 74 days. There will be two phases of the
Closure Order. Closure Order Phase I will last the entire duration and will take effect approximately 40
days before Labor Day; it will encompass 9,570 acres. In addition, Closure Order Phase 2 will occur 14
days before Labor Day and will last for approximately 21 days; it will encompass an additional 4,760 acres,
for a total Closure Order size of 14,330 acres (see Appendix A of the Final EIS). The Closure Order
will shrink back to the Phase I size approximately 6 days after Labor Day.

Each year, the Event will start at 12:0 I a.m. on Sunday the weekend before Labor Day and end at noon
the Tuesday after Labor Day.




    1 Data from geographic information systems have been used in developing acreage cafculations and for
    generating many of the figures in Appendix A of the Final EIS. Calculations are dependent upon the quality
    and availability of data, and most calculations in the Final EIS are rounded to the nearest 10 acres. Given the
    scale of the analysis, the compatibility constraints between datasets, and the lack of data for some resources,
    all calculations are approximate.



2                             Burning Man Event Special Recreation Permit Record ofDecision                 July 201'1


                                                                                                              AR04380
            Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 166 of 249


                                                                                                Record of Decision


Within 5 days of the Event's end, all participants and most BRC staff will vacate the site. Within 21 days
of the Event's end, BRC staff and volunteers will remove all structures, large equipment, and the perimeter
fence. BRC will complete all cleanup work by October I.

Traffic Management and Access
Before each Event, BRC will submit a traffic plan to the BLM. The plan will include the following strategies:

       I.    State-licensed flaggers will be used along State Route (SR) 447 and County Road (CR) 3-4, as
             determined by the SLM in coordination with the Pyramid Lake Paiute Tribe (PLPT), Nevada
             Department of Transportation (NDOT), and Nevada Highway Patrol (NHP), to help ensure traffic
             flows through nearby communities during peak travel times before and after the Event.
      2. During Exodus, BRC will employ a metered release protocol, which will ensure that no more than
         800 vehicles per hour exit onto CR 3-4 from Gate Road.
      3. BRC will communicate the need for safe travel, including promoting the traffic operations center,
         advising participants year-round and in real time on traffic trends and best practices, and
         promoting BRC's RideShare carpool program.

Motorized transportation in the Event perimeter will be restricted to BLM staff, law enforcement, BRC
staff, vendors, mutant vehicles, vehicles for disabled persons, and satellite shuttles. The BLM will enforce
a 5 miles per hour speed limit on all motorized vehicles inside the city.

Vehicle Passes
BRC will issue a maximum of 33,000 vehicle passes, including for BRC staff and volunteer vehicles.

Art
BRC will review and revise project plans to ensure build design and installation safety. BRC safety teams
will continuously inspect the artwork before and during the Event.

Dust Abatement
Private vendors hired by BRC will provide dust abatement along designated routes and streets within the
Event site. Dust-abatement trucks will operate from the day the perimeter is established through site
cleanup.

Fire
BRC will actively educate participants in the construction and supervision of burn barrels in order to
protect the playa surface and to create safe campfire containment. BRC will be responsible for
implementing procedures for the complete cleanup of each burn site, including using decomposed granite,
a raised platform, or other means to protect the playa surface; removing ash, charcoal, and unburned
material such as nails, screws, glass, and any decomposed granite; and grading and raking the surface to
eliminate scarring.

Cultural Resources
BRC will inform all participants and staff that collection, excavation, or vandalism of historic and
archaeological artifacts or sites is illegal. BRC will notify the BLM immediately upon any discovery of
archaeological artifacts or human remains.



July2019                       8urning Mon Event Special Recreation Permit Record of Decision                    3


                                                                                                            AR04381
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 167 of 249

                                                                                             Record of Decision



Hot Springs Protection
Use of the hot springs is not allowed as part of the Burning Man Event SRP. BRC will educate participants
about the potential for environmental damage when using the hot springs.

Event Cleanup
BRC will remove debris in the Closure Area and dispose of it in an authorized facility. Hazardous waste
will be disposed of in accordance with state and federal laws.

Off-site cleanup will include litter and debris pickup along roads and highways surrounding the Event site.
Litter and debris that BRC collects will be disposed of at authorized facilities in accordance with all
applicable laws and regulations.

The BLM, in coordination with the NDOT and PLPT, will monitor the effectiveness of BR.C's trash
collection plan. Monitoring results may result in the need for adaptive management, which may include
additional mitigation measures to reduce the impact from wastes on the playa and surrounding roadways
and communities.

Security and Public Safety
BRC will meet with BLM law enforcement and the Pershing County Sheriffs Office year-round co plan
operations and infrastructure. BRC will meet with BLM law enforcement and the Pershing County Sheriffs
Office daily during and immediately after the Event to evaluate on-site operations, and respond to and
adapt on-site operations to possible changing conditions.

BRC will meet with the BLM and those agencies with federal, state, or county jurisdiction, such as the
Federal Aviation Administration, Pershing County, Washoe County, PLPT, and the State of Nevada, as
needed annually. The BLM wiU inquire with responsible agencies to ensure their needs are being met.

The BLM and BRC will operate independent communications systems for the duration of each party's
respective operational needs. The two systems will operate 24 hours per day to provide security,
emergency response, and public safety to ensure coordinated emergency response.

BRC will educate participants and staff about federal, state, and local laws concerning the sale and use of
illegal substances.

Hazardous Materials
BRC will manage hazardous materials response. All hazardous waste will be disposed of in accordance
with state and federal laws.

Food and Drink Service and Potable Water Hauling
BRC will comply with all State of Nevada requirements for food and beverage service and potable water
hauling. Any person who is hauling, delivering, vending, providing, or selling potable water to any individual
or organized camp, other than their own private or individual camp, must be permitted by the Nevada
Division of Public and Behavioral Health.




4                            Burning Man Event Special Recreation Permit Record ofDecision             July 2019


                                                                                                         AR04382
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 168 of 249

                                                                                                Record of Decision



Additional Components of the Selected Alternative
In the Final EIS, Section 2.2.3, the BLM analyzed additional components, which are included in this Record
of Decision (ROD) and will be implemented now and in future years. The Golden Spike Ceremony, which
typically marks the beginning of the Event when anywhere from 200 to 400 people arrive on the playa for
the ceremony, will be included in the Event SRP starting in 2019. Historically, the Golden Spike Ceremony
has occurred on the Thursday prior to the start of the Event SRP Closure Order.
The BLM and BRC will review and revise the full environmental compliance protocol annually. Per the
Federal Land Policy and Management Act of 1976 (FLPMA), the BLM has the authority to institute changes
during the Event to maintain public health and safety, as well as resource protection. BRC is responsible
for obtaining all other necessary permits as required by federal, state, and local laws.

MITIGATION, MONITORING, AND ADAPTIVE MANAGEMENT
AU mitigation and monitoring measures listed in Appendix E of the Burning Man Event SRP Final EIS will
be implemented in 2019, except for the following mitigation and monitoring measures, which will be
implemented in a phased approach when most appropriate and logistically feasible. The BLM has a goal of
implementing all mitigation and monitoring measures by 2022.

    •      An adaptive management approach will be taken regarding security at all portals of entry. A third­
           party contractor will be employed to screen vehicles, participants, vendors, contractors, and staff
           and volunteers entering the Event. This mitigation will be implemented as soon as logistically
           possible, but will not be in effect for the 2019 Event (Mitigation Measure PHS-1).
    •      Beginning 21 days before Labor Day until 7 days after Labor Day during the Closure Order, BRC
           will provide a licensed ambulance service for emergency services. This mitigation measure will be
           implemented beginning in 2020 (Mitigation Measure PHS-6).
    •      BRC will increase its environmental compliance teams commensurate with the population size;
           teams will begin operating during build week and continue through Exodus. This mitigation
           measure will be implemented beginning in 2020 (Mitigation Measure WHS-7).
    •      BRC and the BLM must implement shielding interventions on mast-mounted work lights. This
           mitigation measure will be implemented beginning in 2020 (Mitigation Measure VIS-2).
    •      In coordination with Washoe County and the NDOT, BRC will provide cost recovery for the
           maintenance of CR 34 and SR 447, respectively, associated with Event traffic. This mitigation
           measure will be implemented beginning in 2020 (Mitigation Measure ECON- I).
    •      BRC must post a reclamation bond sufficient to remove large arc installations and theme camp
           materials left behind after Exodus. This bond is intended to remove the risk of unnecessary or
           undue degradation to the national conservation area (NCA) and defray the costs to taxpayers.
           This mitigation measure will be implemented beginning in 2020 (Mitigation Measure NCA-1).
    •      BRC will inform all pilots of flight restrictions associated with wilderness and wilderness study
           areas. This mitigation measure will be implemented beginning in 2020 (Mitigation Measure WILD­
           I/WSA-1).
    •      Vendor and film permit applications associated with the Event must be submitted 194 calendar
           days before Labor Day. The costs of BLM employee labor will be recouped via cost recovery from
           BRC. This mitigation measure will be implemented beginning in 2020 (Mitigation Measure REC­
           I ).



July2019                       Burning Mon E.vent Special Recreation Permit Record ofDecision                    5


                                                                                                           AR04383
        Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 169 of 249

                                                                                               Record of Decision


    •    The proponent will submit to the BLM and Pershing County its final Plan of Operations for each
         year's Event at least 45 calendar days before the first Closure Order begins for that year's Event.
         This mitigation measure will be implemented beginning in 2020 (Mitigation Measure REC-2).
    •    BRC will report directly to the BLM the number of vehicles entering the Closure Area under a
         vehicle pass. The number of vehicle passes will be limited to 33,000, which responds to the findings
         and recommendations in the traffic analysis prepared for the EIS (Solaegui 20 1 8). This mitigation
         measure will be implemented beginning in 2020 (Mitigation Measure TRAN-I).
    •    For the 2020 Event, BRC will contract with a third-party ticketing agency to report directly to the
         BLM the number of individuals entering the Closure Area. The number of participants, BRC staff,
         volunteers, and vendors will be limited to 80,000 (Monitoring Measure REC- I).
    •    The cultural resources and Native American religious concerns mitigation measures (Mitigation
         Measures CULT-1 through CULT-5) will be implemented in accordance with the memorandum
         of agreement (MOA) with the Nevada State Historic Preservation Office (SHPO).

Because of the complex nature of the Burning Man Event, the BLM will employ an adaptive management
approach to some mitigation measures. As the first step in this process, the BLM will work with BRC to
develop an initial mitigation approach starting with the 20 1 9 Event. Beginning with the 20 19 Event,
monitoring, as described in Table E-2 of Appendix E in the Final EIS, will provide the BLM with the
necessary information to determine the effectiveness of the initial mitigation approach. If monitoring
results demonstrate that the initial mitigation approach effectively prevents the unnecessary and undue
degradation of public lands and protects public health and safety, then no additional mitigation or
stipulations will be required. If monitoring results demonstrate that the initial mitigation approach is not
effective, then the BLM will apply the mitigation measures listed in Appendix E. The BLM may also add
or remove stipulations for each annual Event in response to new monitoring data. Adaptive management
will apply to the following mitigation measures:

    •    BRC will be required to implement physical perimeter barriers and controls to reduce the risk of
         unauthorized entry to the Event (Mitigation Measure PHS-3).
    •    BRC will facilitate structural integrity inspections of all structures over 1 0 feet tall that are
         designed for lodging space (Mitigation Measure PHS-4).
    •    To reduce litter and trash in the PLPT Reservation, along SR 447, and other routes accessing the
         playa, BRC, as part of its annual Event Plan of Operations, must develop a trash collection plan
         for the major egress routes from the Event (Mitigation Measure WHS- 1 ).
    •    To reduce Event participant. employee, and contractor exposure to dust generated from vehicle
         traffic on Gate Road, BRC should consider rerouting Gate Road to an area north of Black Rock
         City (Mitigation Measure AQ-1 ).
    •    BRC will restore the playa contours by the end of the Closure Order (Mitigation Measure SOIL-
         3).
    •    The monitoring measures of the Artificial Light at Night Assessment (Craine and Craine 20 1 7)
         will be implemented by a SLM-approved contractor via cost recovery (Mitigation Measure VIS- I).
    •    The SLM will not implement Monitoring Measure VIS-3. Through a third party contractor
         approved by the BLM and paid for through cost-recovery, annual monitoring of the artificial light
         at night will occur (Monitoring Measure VIS- I ), and if the threshold outlined in Mitigation Measure




6                            Burning Man   Event Special Recreation Permit Record o(Decision             July 2019


                                                                                                          AR04384
       Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 170 of 249


                                                                                                Record of Decision


            VIS-I is exceeded, the proponent, in the following year, will develop a lighting plan with measures
            to reduce the amount of artificial light at night.

RATIONALE
The BLM's decision to issue an SR.P for an Event with a maximum population of 80,000 is based on the
environmental consequences analyzed in Chapter 3 of the Final EIS and the following rationale:

     I . Cooperating agencies and other governmental agencies indicated they could not support the Event
         growing. Letters from the Mayor of the City of Reno, NDOT, and the NHP indicated they could
         not provide staff and accommodate growth over the current population level of 80,000 (see
         Appendix K of the Final EIS). particularly since this Event occurs over the Labor Day weekend
         when other recreation events occur in surrounding areas and communities. Additionally, the
         Pershing County Board of Commissioners, Pershing County Sheriffs Office, and the PLPT
         indicated they could not support the current event and requested a reduction in population. The
         Summit Lake Paiute Tribe, due to the closure of the playa and the inconvenience it causes for
         travel to their reservation, also requested a smaller population size. While not substantive, the
         BLM received public comments from Burning Man Event participants who expressed the view that
         the Event had grown too large and become too commercial; they wanted a smaller Event.
    2. This decision responds to issues raised during public scoping and public comments received on
       the public Draft EIS. Substantial public involvement throughout the National Environmental Policy
       Act (NEPA) process has informed the BLM's decision (see Final EIS Appendix K, Public
       Comments and BLM Response).
    3. The SLM developed mitigations in response to the impacts analyzed in the EIS and cooperating
       agency and public concerns regarding those impacts. While BR.C's Event Plan of Operations and
       best management practices were taken into account, they do not result in an Event that avoids all
       the impacts; thus, the BLM developed mitigation and the phased approach through monitoring and
       adaptive management as described in Appendix E of the Final EIS. For example, a common theme
       in several of the cooperating agency and nongovernmental organization letters was the trash left
       behind and how long it took to be removed (see Appendix K of the Final EIS). Mitigation
       Measures WHS-1 , WHS-5, and WHS-7 (see Appendix E of the Final EIS) address these
       impacts. Another common theme was damage to the main roads into the event. Mitigation
       Measures TRAN- I and ECON- I address these impacts.
    4. At an Event population of 80,000, the BLM and emergency services have a capacity to respond
       and manage the Event. Some of the imposed mitigations will help state, county, and local
       government services to successfully support the Event. Growing to a larger Event at current
       staffing levels would overextend resources and create financial hardships. The mitigation,
       monitoring, and adaptive management approach in this decision and as described in Appendix E
       of the Final EIS respond to concerns raised during government-to-government consultation and
       coordination and cooperation with cooperating agencies. These concerns include the associated
       impacts of solid waste, public health and safety, traffic, infrastructure limitations, socioeconomic
       impacts, and staffing capabilities.
     5. The mitigation and monitoring measures for air quality (see Mitigation Measures AQ- 1 , AQ-2,
        and AQ-3, and Monitoring Measure AQ-1 in Appendix E of the Final EIS) are designed to
        protect worker, volunteer, and participant public health and safety. The Environmental Protection
        Agency (EPA) noted concerns on the levels of particulate matter observed during the 2017 Event.



July 2019                       Burning Man E.vent Spedol Recreation Permit Record ofDecision                    7


                                                                                                            AR04385
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 171 of 249

                                                                                                 Record of Decision



           The BLM has concerns for worker health and safety, and preliminary studies by the Department
           of the Interior industrial hygienists raise concerns and show the need for further studies and
           analysis.
    6.     The mitigation and monitoring measures for solid waste (see Mitigation Measures WHS- 1 ,
           WHS-5, and WHS-7, and Monitoring Measures WHS-5, WHS-6, NAT- I , and REC-3 in
           Appendix E of the Final EIS) are designed to alleviate the problem of trash being left behind along
           roadways and in communities. The City of Reno, NDOT, Washoe County, NHP, PLPT, and some
           of the public comment letters all noted this as a major concern.
    7.     The mitigation and monitoring measures for public health and safety (see Appendix E of the Final
           EIS) were designed in coordination between BLM subject matter experts, the Department of
           Homeland Security, the Federal Bureau of Investigation, and the Pershing County Sheriff's Office.
           These are best practices for large public gatherings, specifically outdoor events. The BLM will
           employ adaptive management practices where appropriate and will liaise with BRC during the
           implementation of these mitigation measures. For Mitigation Measure PHS- 1 , law enforcement
           has documented that the current BRC screening system is insufficient for prohibited items. For
           Mitigation Measure PHS-3, while only minor incursions have occurred into the Event, the risk of
           incursions into large public gatherings is well documented both in the US and abroad (see Public
           Health and Safety at the Burning Man Event [BLM 2019]). For Mitigation Measure PHS-6,
           cooperating agency coordination and government-to-government consultation have made clear
           that calls for service related to the Burning Man Event disrupt emergency services to surrounding
           communities during the Closure Order.
    8.     The mitigation and monitoring measures for fuel storage (see Mitigation Measure WHS-8 and
           Monitoring Measure WHS-4 in Appendix E of the Final EIS) are designed to prevent
           unnecessary and undue degradation of the natural resources of the Black Rock Desert-High Rock
           Canyon Emigrant Trails NCA from fuel spills. The BLM has the legal authority and obligation to
           administer the Black Rock playa in accordance with 40 Code of Federal Regulations 1 12.
    9.     This decision is authorized by the National Conservation Act of 2000 designating the Black Rock
           Desert-High Rock Canyon Emigrant Trails NCA (P.L I 06-554): "The Secretary may continue to
           permit large scale events in defined low impact areas of the Black Rock Desert Playa in accordance
           with the management plan pursuant to this Act." The resource management plan, approved July
           2004 for the Black Rock Desert-High Rock Canyon Emigrant Trails National Conservation Area
           and Associated Wilderness and other Contiguous Lands in Nevada, allows for large gatherings.
            Existing mitigation measures do not fully alleviate impacts on visual resources in the NCA and
           adjacent wilderness and wilderness study areas. Current practices are not in conformance with
           the resource management plan; however, mitigation, monitoring, and adaptive management (see
           Mitigation Measures VIS- I , VIS-2, and NCA- 1 , and Monitoring Measures VIS-I , VIS-2, VIS-3,
           NCA- 1 , and REC-5 in Appendix E of the Final EIS) will reduce the potential for growth of these
           impacts during future Events.
    I 0.   This decision conforms to the BLM's Greater Nevada and Northeastern California Greater Sage­
           Grouse ROD and Approved Resource Management Plan Amendment, approved in March 2019.
    11.    Due to the noncompliances issued to BRC and unsatisfactory performance in 2018, and consistent
           with the REA (P.L. I 08-447), the BLM will not issue an SRP for more than I year. Should BRC
           gain compliance, the BLM may then issue an SRP for the remainder of the I O years. However, in
           accordance with H-2930-1, Recreation and Fee Administration Handbook, and the REA, the BLM
           will need to authorize the SRP annually.


8                              Burning Man E.vent Special Recreation Permit Record of Decision             July 2019


                                                                                                             AR04386
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 172 of 249

                                                                                             Record of Decision



    12. To reduce impactS on the NCA and surrounding travel corridors, the mitigations and monitoring
        for this Event were developed and are contained in Appendix E of the Final EIS. As described
        above, some mitigations will be phased in. Phasing is occurring for two main reasons: I ) given the
        date of the ROD and the start of the 2019 Burning Man Event, the complexity and logistical issues
        of some mitigations require months to resolve; and 2) some mitigations will be implemented if
        monitoring and adaptive management illustrate they are needed (see Mitigation, Monitoring, and
        Adoptive Management, above). The BLM has a goal of implementing all mitigation and monitoring
        by 2022.
    13. The decision is the result of and will continue meaningful government-to-government consultation
        and self-determination for tribes and Native communities. As sovereign nations affected by the
        Event permitted by the BLM, the BLM has a responsibility to mitigate and reduce effects. The BLM
        will continue to conduct government-to-government consultation to ensure the mitigations and
        stipulations address the identified effects: solid waste, public health and safety, traffic, cultural and
        Native American religious impacts, and socioeconomic impacts.
    14. Due to the timing of this decision, as in the 2018 Event, BRC will keep the maximum Event
        population at 80,000 or less for the 20 1 9 Event. In 2020, a total population cap of 80,000
        attendees, which includes paid participants and BRC staff and volunteers, for the duration of the
        Closure Order will be implemented. Based on environmental monitoring, adaptive management
        may allow a peak population instead of a total population. Under a total population cap model,
        the proponent would close the entry gate when 80,000 participants have entered the playa. Even
        if participants leave the event, no additional participants would be allowed to enter. Under a peak
        population model, up to 80,000 participants would be allowed on the playa at any given time. As
        participants leave the event, the proponent would allow that same number of people to enter the
        playa.
    15. The decision to authorize an Event with a population of 80,000 is consistent with the Recreation
        and Fee Administration Handbook (H-2930-1) because it allows the BLM to adequately administer
        the SRP. Mitigation and monitoring (see Appendix E of the Final EIS) are identified to provide
        for resource protection, public health and safety, and minimization of conflicts with other NCA
        users, and to serve the public interest. At the same time, the decision maintains an opportunity
        for the BLM to authorize the Event consistent with the Department of the Interior's priority of
        building a meaningful conservation stewardship legacy by expanding public access for sport and
        recreation opportunities on public lands.
    16. Based on the environmental impact analysis contained in the EIS, the BLM has determined that by
        using the mitigation and monitoring described above and in Appendix E of the Final EIS, this
        decision will minimize environmental impacts on the public lands to an acceptable level, as outlined
        in the Final EIS.
    17. To the maximum extent, this decision, subject to implementation of the mitigation measures in
        Appendix E of the final EIS and obtaining required permits, is consistent with other federal,
        state, and local plans.
    18. Prior to this decision, the BLM completed the process required by the National Historic
        Preservation Act (54 U.S.C. 300 IO I et seq.). A MOA between the BLM and the Nevada SHPO
        has been executed. That MOA describes required mitigation for the adverse impacts on historic
        properties and Native American religious concerns in the Closure Area.
    19. The decision will not adversely affect any threatened or endangered species.



July2019                     Burning Man Event Special Recreauon Permit Record ofDecision                      9


                                                                                                          AR04387
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 173 of 249

                                                                                                Record of Decision



     20. The decision meets the purpose and need for the federal action. The implementation of the
         mitigation and monitoring measures listed in Appendix E of the Final EIS, and with applicable
         adaptive management, will meet FLPMA goals to prevent unnecessary and undue degradation. The
         absence of required mitigation and monitoring has the likelihood, over time, of creating
           unnecessary and undue degradation.
     2 1 . All SRPs have standard stipulations from the REA; however, those standard stipulations do not
           address the complexity of the Burning Man Event. Accordingly, additional stipulations will be added
           to the SRP. The BLM will review and revise the additional stipulations annually dependent on
           monitoring and necessary adaptive management measures. Appendix B of the Final EIS contains
           an example of additional stipulations from a previous Event. The BLM has applied additional
           stipulations to the Burning Man Event SRP since at least the 20 1 2 Event.
     22. Future additional SRP stipulations and future applicant-committed environmental protection
         measures will serve to monitor, reduce, and/or prevent impacts. Monitoring and adaptive
         management are needed to assess the effectiveness of the stipulations and any future applicant­
           committed environmental protection measures.
     23. Maintaining the 80,000 population limit, per this decision, in conjunction with the identified
           mitigation, monitoring, and adaptive management listed in Appendix E of the Final EIS, provides
           the opportunity for BRC to proactively eliminate or minimize effects to a manageable or
           acceptable level. This will be done through BRC's Event Plan of Operations.

Rationale for the BLM's decision to select the No Population Change alternative over the other
alternatives is based on the environmental consequences analyzed in Chapter 3 of the Final EIS and the
following:

     I.    With current resources, it would be challenging for the BLM to maintain consistency with FLPMA
           while at the same time addressing cooperating agency concerns about public health and safety
           under the Proposed Action. At a population of I 00,000 (Alternatives A and C), the BLM could
           not adequately administer the SRP while providing for public health and safety and preventing
           unnecessary and undue degradation of lands. At an Event population of I 00,000, with current BLM
           resources, the Event could possibly conflict with the multiple-use mandate of FLPMA because it
           could preclude other public lands users during the Closure Order. Cooperating agencies and
           other governmental agencies indicated they could not support the Event growing. Letters from
           the Mayor of the City of Reno, NDOT, and NHP indicated they could not provide staff and
           accommodate growth over the current population level of 80,000 (see Appendix K of the Final
           EIS). It is particularly difficult for agendes to staff the Event because it is over the Labor Day
           weekend when other recreation events in surrounding areas and communities occur.
     2.    The BLM is aware of BRC's approach to minimizing impacts through its best management
           practices; however, BRC cannot control all Event participant actions, which has led to the need
           for the mitigation and monitoring measures included in Appendix E of the Final EIS and
           incorporated in this decision. At an Event population of I 00,000 (Alternatives A and C), these
           effects would be increased. Of particular concern are traffic, trash, air quality, and infrastructure
           as identified in Chapter 3 of the Final EIS. In the case of trash, the NDOT, NHP; and PLPT
           expressed concerns about the current level of trash left behind from the Event. It is a reasonable
           assumption that a population of I 00,000 would result in even more trash left behind.




10                             Burning Man Event Special Recreation Permit Record of Decision             July 2019


                                                                                                            AR04388
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 174 of 249

                                                                                             Record of Decision


    3. Cooperating agencies expressed concerns with Event population growth on traffic and
       maintenance issues on SR 447, Interstate 80, and CR 34. Traffic and maintenance are concerns at
       the current population level, and growth of the Event would exacerbate concerns of maintenance
       costs and overcrowding of surrounding roadways.
    4. While some impacts may be reduced with an Event population of 50,000 (Alternative B), for
       several years BRC has successfully held the Burning Man Event with a population up to 80,000.
       BRC's best practices, combined with required mitigation measures, monitoring, and adaptive
       management outlined in the Final EIS will mitigate impacts to the point where a reduced Event
       population of 50,000 was not selected. At an Event population of 50,000, there would be the
       potential for an adverse economic impact on northern Nevada. Since 2012, the Event has grown
       to its current population level, and northern Nevada communities have become accustomed to
       the associated economic outcomes.
    5. The BLM's decision to not select the No Event Alternative (Alternative E) is similar to the rationale
       for the reduced population alternative. In addition, the Event has occurred on the playa for over
       20 years consistent with the BLM's multiple-use mandate under FLPMA. Additionally, the City of
       Reno has communicated the positive art and cultural aspects in the city from the Event.

NATIVE AMERICAN CONSULTATION
The BLM sent letters on November 27, 20 I 7, requesting consultation on the Proposed Action to the
following tribes: PLPT, Reno-Sparks Indian Colony, and Summit Lake Paiute Tribe. The BLM has been
actively engaged in government-to-government consultation with tribes throughout the EIS process.
During consultation, tribal and cultural committee members expressed concerns regarding unauthorized
artifact collection, especially along the travel routes. They also expressed concerns regarding increased
visitation and impacts on springs and other culturally important sites surrounding the playa. Members
noted that their concerns extend beyond tribal reservation boundaries. Additional information regarding
Native American consultation can be found in the Final EIS, Section 4.4.1.

COOPERATING AGENCIES
The cooperating agency relationships established during this project facilitated the exchange of views and
expertise between BLM personnel and other government officials and staff. This form of consultation,
unique to planning and NEPA processes, was crucial to shaping the EIS. The BLM formalized cooperating
agency relationships with eight governmental parties: PLPT, NDOT, Pershing County, Pershing County
Sheriffs Office, Federal Bureau of Investigation, Humboldt County, US Department of Homeland Security,
and Washoe County.

INTERGOVERNMENTAL PARTNERS
Under FLPMA, the BLM's coordination responsibilities include maximizing consistencies with the plans
and policies of other government entities.

The BLM conducted coordination with the Nevada SHPO and the US Fish and Wildlife Service.

NEPA regulations require that EISs be filed with the EPA (40 Code of Federal Regulations 1506.9). The
BLM submitted the Draft EIS and Final EIS to the EPA, as required by Council on Environmental Quality
regulations. Chapter 4 of the Final EIS explains intergovernmental partners.




July 2019                   Burning Man Event St,ecial Recreation Permit Record ofDecision                   11


                                                                                                        AR04389
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 175 of 249

                                                                                               Record of Decision



PUBLIC INVOLVEMENT
Public Scoping
Public scoping is detailed on Page 4-1 in Chapter 4 of the Final EIS. Public outreach began in November
20 1 7. The BLM published a notice of intent on June 20, 20 1 8. The BLM held two public scoping meetings
on July 9 and I 0, 20 1 8, in Fernley and Lovelock, Nevada, respectively. A full description of the concerns
brought forward during scoping can be found in the project scoping summary report (BLM 20 I Sa).

Issues of concern identified in project scoping include:

     •    What are the impacts on wildlife and their habitats (aquatic and terrestrial) from air, light, noise,
          and waste (hazardous and solid) pollution: invasive species; and traffic. How will they be mitigated?
     •    What are the impacts from the Event on vegetation, wetlands, and riparian areas, and how will
          they be mitigated?
     •    What are the impacts on significant cultural and paleontological resources, including National
          Historic Trails, and can they be mitigated? What are the impacts on Native Americans from
          spiritual, cultural, and social values and economics?
     •    Can the BLM provide the support and resources needed to administer the SRP, while providing
          for pubUc health and safety and preventing unnecessary and undue degradation to BLM­
          administered lands?
     •    How does the Burning Man Event affect air, soil, and water resources? Can mitigations be
          developed to prevent unnecessary and undue degradation?
     •    What are the regional economic contributions and effects on community services and federal,
          state, and local budgets?
     •    How do the public and participants view the Event? Are there any disproportionate impacts from
          the Burning Man Event on environmental justice and other populations?
     •    How does the Burning Man Event affect the values of the Black Rock Desert-High Rock Canyon
          Emigrant Trails NCA, wilderness areas, and wilderness study areas?
     •    How does the Burning Man Event affect access and transportation, SRPs, and other users and
          their experiences within the Assessment Area?

Dra� EIS
The BLM published the notice of availability for the Draft EIS in the Federal Register on March 1 5, 2019.
During the 45-day public comment period, the BLM held two public meetings in Lovelock and Sparks,
Nevada.

The BLM received a total of 2,06 1 submissions; 1 ,736 of these were considered unique submissions, and
325 were form letter campaigns (discussed further in Appendix K of the final EIS).

Final EIS
The BLM published the notice of availability for the Final EIS in the Federal Register on June 1 4, 2019, and
uploaded the Final EIS to the EPA on June 7, 20 J 9. The 30-day review period ended on July 1 4, 2019.




12                            Burning Man Event Special Recreation Permit Record of Decision             July 2019


                                                                                                          AR04390
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 176 of 249

                                                                                           Record of Decision



ALTERNATIVES INCLUDING THE PROPOSED ACTION
A detailed description of the Proposed Action; alternatives, including the No Permit/Action Alternative;
and those considered but not carried through this EIS are listed in detail in Chapter 2 of the Final EIS.

SPECIAL RECREATION PERMIT APPROVAL
The 2930-2 Forms for the Special Recreation Permit are provided in Appendix B of the EIS.




July2019                   Burning Man Event Special Recreation Permit Record ofDecision                   13


                                                                                                      AR04391
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 177 of 249


                                                                               Record of Detision




                             This page intentionally left blank.




14                 8urnmt MM &.nt Sp.ooi R«reation Pe1mft Rt<0rd ofDe<i<i<H>           July 201�

                                                                                          AR04392
      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 178 of 249


                     United States Department of the Interior
                                BUREAU OF LAND MANAGEMENT
                                      Winnemucca District Office
                                       Black Rock Field Office
                                  5100 East Winnemucca Boulevard
                                     Winnemucca, Nevada 89445
                              Phone: (775) 623-1500 Fax: (775) 623-1741
                                       Email: wfoweb@.blm.gov
                                 www.blm.gov/nv/st/en/fo/wfo.html


In Reply Refer To:
LLNVW03500-18-0l                       JUN O 1 2018
2930 (NV030.00)

CERTIFIED MAIL NO. 9171 9690 0935 0164 8863 94
RETURN RECEIPT REQUESTED

Charlie Dolman
Event Operations Director
Black Rock City LLC                                                       2018 Burning Man Event
660 Alabama St.                                                           Special Recreation Permit
San Francisco, CA 94110-2008                                                  LLNVW03500-18-01

Dear Mr. Dolman,

On February 07, 2018 the Bureau ofLand Management (BLM) received a Special Recreation
Permit (SRP) application and draft Operating Plan from Black Rock City LLC (BRC) for the
2018 Burning Man Event (2018 Event).

Enclosed you will find two copies of the Cost Recovery Agreement (CRA) for the 2018 Event
covering Phase 2, Continuing Planning, Operational, and Closeout. This CRA between the
Applicant and the BLM establishes procedures to reimburse BLM for costs incurred to process
the 2018 Burning Man SRP. As noted in the CRA, please return both signed copies of the CRA
to this office on or before June 25, 2018 and remit the first payment to this office on or before
June 30, 2018. The BLM will return a signed copy of the CRA to you for your files.

It bears noting that the total Cost Recovery Estimate (CRE) for the 2018 event totals
$2,850,825.25 This CRE is an increase of$347,374.25 over the 2017 Burning Man CRE. The
increase is due to an increase in labor cost of$135,350.25, an increase in Operational Cost of
$176,500.00 and an increase in Indirect Cost of$37,524.00.




                                                                                           AR02866
     Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 179 of 249



The BLM appreciates the opportunity to work collaboratively with BRC to ensure that the
agency administers the SRP effectively. Please contact the acting BLM Burning Man Project
Manager, Chelsea McKinney at (775) 623-1771 with any questions.

                                           Sincerely,




                                           Mark E. Hall Ph.D.
                                           Field Manager
                                           Black Rock Field Office

Enclosures:
(2) CRA
2018 Phase 2 CRA Estimate




                                                                                     AR02867
                Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 180 of 249
61732            Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations

DEPARTMENT OF THE INTERIOR                  II. Responses to Comments                   Program authorization (Pub. L. 104-134)
                                            III. Final Rule as Adopted                  to the authorities listed. This program
Bureau of Land Management                   IV. Procedural Matters                      allows BLM to keep fees generated at
                                            I. Background                               recreational sites, through a permanent
43 CFR Parts 2930, 3800, 6300, 8340,                                                    appropriation, in a special Treasury
8370, and 9260                                 BLM published the regulations at 43      account that carries over from year to
                                            CFR part 8370 on September 12, 1978         year. It also allows more innovative fee
[WO-250-1220-PA-24 1A]                      (43 FR 40738). These regulations            collection approaches, including
RIN 1004-AD25                               covered only Special Recreation Permits     cooperation with other Federal agencies
                                            for use of lands other than developed       and State and local government, and
Permits for Recreation on Public            recreation sites. BLM has reserved a        collection of fees where we had not
Lands                                       separate subpart 8371 on use of fee areas   collected them before.
                                            and developed sites since 1978. BLM           This Program is a temporary program
AGENCY: Bureau of Land Management,          amended subpart 8372-Special
Interior.                                                                               established by Congress. Unless
                                            Recreation Permits Other Than on            Congress makes the authority
ACTION: Final rule.                         Developed Recreation Sites-on August        permanent, we cannot cite it as
                                            29, 1984 (49 FR 34337), by defining         authorization for general fee and permit
SUMMARY: This final rule updates the        "actual expenses," by revising the          regulations.
regulations of the Bureau of Land           section on "Enforcement," by adding a
Management (BLM) that tell how to                                                       Section 2932.5 Definitions
                                            section on exceptions to the Special
obtain recreation permits for               Recreation Permit requirements, and by        Actual expenses. One comment
commercial recreational operations,         revising the section on "Fees." They        addressed the definition of "actual
competitive events and activities,                                                      expenses." The comment suggested that
                                            were amended again on March 31, 1988
organized group activities and events,
                                            (53 FR 10394), by adding a section on       insurance and bonding costs,
and individual recreational use of                                                      contingency funds (that trip organizers
                                            "Appeals" that allows appeals but
special areas. It establishes a new                                                     may set up to replace lost or damaged
                                            places decisions in full force and effect
system for determining costs for                                                        equipment, for example), and
                                            pending appeal unless the Secretary of
reimbursement to BLM, helping to                                                        amortization should be counted in the
                                            the Interior decides otherwise.
ensure a fair return to the public for         BLM published the proposed rule on       calculation to determine whether an
special uses of the public lands. It adds   Permits for Recreation on Public Lands      activity is noncommercial because the
new regulations on how to obtain            in the Federal Register on May 16, 2000     participants share the expenses.
Recreation Use Permits for fee areas,       (65 FR 31234). The proposed rule, while       BLM will consider amortization when
such as campgrounds, certain day use        it revised and redesignated the entire      the equipment being used belongs to all
areas, and recreation-related services.     subpart 8372 in the CFR, focused on         of the participants rather than just one.
  The final rule also meets the policy      how to obtain recreation permits for        Otherwise, one person is receiving a
goal of reorganizing the regulations in a   commercial recreational operations,         financial benefit from the trip, making
more systematic way. The rule relocates                                                 the trip commercial. We agree that
                                            competitive events and activities,
the regulations to the subchapter           organized group activities and events,      insurance covering a group for a specific
dealing with other land use                 and individual recreational use of          activity may conceivably be a shared
authorizations, reorganizes them into an    special areas. It proposed a cost           expense, and have amended the
order that flows more logically, and        recovery system. It also proposed new       definition of "actual expenses" so that
simplifies the language.                    regulations for campgrounds and other       the regulations would not prevent that.
  The final rule is necessary for several   fee areas.                                  BLM does not require bonds for
reasons. First, it emphasizes and              The period for public comment on the     noncommercial, noncompetitive
highlights the cost recovery                proposed rule expired on July 17, 2000.     outings. The regulations do not
requirements for issuing recreation         BLM received about 400 public               disqualify trips from being
permits. Second, it updates BLM             comment letters or other                    noncommercial because of contingency
regulations to reflect changes over the     communications during this comment          funds, so long as they are used to defray
last 15 years in recreational activities    period.                                     actual expenses of the activity or
and large-scale events. Third, it                                                       returned to the participants.
provides guidance and standards for use     II. Responses to Comments                      Commercial use. Several comments
of developed recreation sites.                 In this portion of the Supplementary     questioned the definition of
EFFECTIVE DATE: October 31, 2002.           Information, we will discuss the            "commercial use." One stated that the
ADDRESSES: You may send inquiries or        sections of the proposed rule upon          definition was not clear and might lead
suggestions to: Department of the           which the public commented, or that         BLM to determine that an outdoor
Interior, Bureau of Land Management,        need to be changed for some other           retailer must obtain a Special Recreation
Mail Stop WO-250, 1849 C St., NW.,          reason. If we do not discuss a particular   Permit (SRP) if any of their customers
Attention: Lee Larson, Washington, DC       section or paragraph, it means that no      used public land for recreation. The
20240.                                      public comments addressed the               comment urged that the text be
FOR FURTHER INFORMATION CONTACT: Lee        provision. However, we may change           amended to provide that only persons
Larson at (202) 452-5168. Persons who       wording of other sections where we find     providing goods and services or both on
                                            clarification or style changes necessary    public lands, as opposed to retail outlets
use a telecommunications device for the
deaf (TDD) may contact Mr. Larson by        or appropriate, and there is no other       on private land, will need SRPs.
                                            need for substantive amendment in the          Some comments disagreed that public
calling the Federal Information Relay
                                            final rule.                                 advertising should be a criterion for
Service (FIRS) at (800) 877-8339, 24
                                                                                        deciding whether an event or activity
hours a day, 7 days a week.                 Section 2931.3 Authorities                  was commercial. They suggested that
SUPPLEMENTARY INFORMATION:                    One comment suggested adding the          BLM define the term "public
I. Background                               Recreational Fee Demonstration              advertising." Some wanted

                                                                                                                AR08035
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 181 of 249
               Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations                            61733

announcements to members of                  believe the suggestion in the comment        many of the respondents. As proposed,
organizations included in the definition     to include announcements to group            the definition was:
while others wanted communications           members in public advertising to be          "Organized group activity" means a
within groups to be specifically             overly broad. If a private, social           structured, ordered, consolidated, or
excluded.                                    organization plans an activity on public     scheduled meeting on or occupation of
   Two comments addressed paragraph          land, information about the activity         the public lands for the purpose of
(1)(iv) of the definition of "commercial     must be shared with the membership.          recreational or other use that is not
use." One respondent found the               This might take place in organization        commercial or competitive.
paragraph ambiguous, unworkable, and         news letters, bulletins, posters in the      This definition does lend itself to the
dependant on the perception of the           club house, etc. All these                   interpretation described by those who
participant. The other comment               communications tools could be                commented, by expanding the scope of
supported the definition but suggested       considered advertising if we adopted
changing "participants pay for" to "the                                                   the definition to include meetings and
                                             the approach the comment suggested.          other non-recreational uses. We have
permittee receives payment for." The         Paid advertising outside the                 amended the definition in the final rule
comment stressed that the requirement        organization would be considered
should bind the permittee, not the                                                        to make it clear that it covers only
                                             public advertising, but we do not            recreational uses.
participant. Our response to this            consider that publicity such as a notice        We have also amended § 2932.11 to
comment is that the section is a             on a public bulletin board alone makes
definition. It does not itself impose                                                     provide that organizers of group events
                                             a trip commercial.                           or activities need a permit only if
requirements on any party.                      The definition as proposed provides
"Participants pay for * * *" is a good                                                    required by a BLM management or
                                             an adequate description to allow BLM         activity plan or when we determine that
description of an action that would          staff and members of the public to
identify a use as commercial.                                                             resource concerns, potential user
                                             decide whether an activity is                conflicts, or public health and safety
   One comment suggested changing the        commercial.
definition to: "Commercial use is                                                         concerns indicate that a permit is
                                                The plain text of paragraph (1)(ii) is    necessary. We have also amended the
providing goods or services on BLM
                                             quite clear when it says that collection     rule to treat small group events the same
administered lands and related waters
                                             of a fee or other compensation that is       way we treat small competitive events.
for compensation of any kind."
   One comment agreed that the               not strictly a sharing of actual expenses    That is, we may waive the permit
definition of "commercial" is                or exceeds actual expenses incurred for      requirement (see § 2932.12) if an
appropriate, but stated that it should be    the purposes of the activity, service or     organized event is not commercial, not
modified to clarify that a fee or donation   use, makes an event commercial. If an        advertised, does not pose appreciable
used to offset the administrative            event organizer collects a fee to cover      risks to people or the environment, and
expenses of a trip program qualifies the     overhead or administrative costs, BLM        does not require special BLM
activity as commercial in nature.            would conclude that the use is               management or monitoring.
Specifically, it urged that we add at the    commercial.                                     Any threshold on the number of
end of the sentence at (1)(ii): "including      Organizedgroup activity. We have          people making up a group that needs a
compensation for administrative              amended the definition of "organized         permit would be difficult to establish on
expenses associated with the activity,       group activity" to make it clear that it     a national basis. BLM will determine the
whether those expenses are paid by           covers only recreational use. See the        threshold, if any, for each area. (For
contribution or by trip fees."               discussion of section 2932.11, below, for    example, 10 people in a sensitive
   If the definition of "commercial use"     an explanation.                              riparian area may constitute an
is read in its entirety, the meaning is      Section 2932.11 When Do I Need a             organized group, but a less sensitive
clear. It refers only to uses occurring on   Special Recreation Permit?                   upland area may be able to handle 200
public lands and related waters. We                                                       people without special management
have added language to the definition to        Numerous comments addressed               attention.) BLM will base this
make it clear that the commercial            organized group permits.                     determination on planning, resource
operator is the person or organization          Most of these comments were               concerns, potential user conflicts,
that leads or sponsors the activity, not     opposed to implementation of a group         public health and safety, or a
the retailer who sells recreational          permit regulation. Most of them based        combination of these factors.
equipment to the general public.             their opposition on their interpretation        The requirement for a group permit is
   The common meaning of "public             of the definition of "organized group        not new. Our approach is similar to that
advertising" is generally well               activity," contending that, as written, it   of the National Park Service, which
understood to include appeals and            could require a permit for anyone            codified implementing regulations at 36
inducements to the general public            wishing to use public lands anywhere at      CFR 71.10 in 1974. BLM's authority for
through newspapers, broadcast media,         any time. Most also mentioned the right      this type of permit is section 4 of the
Internet sites available to the general      to freedom of assembly, contending that      Land and Water Conservation Fund Act
public, listing on public or community       the proposed regulation abrogates that       (LWCFA) of 1965 (16 U.S.C. 4601-1 et
event calendars, publicly displayed          right.                                       seq.).
signs, posters and flyers. Public               Several comments supported the               One comment addressed the effect of
advertising does not include                 elimination of the 50-vehicle ceiling for    the proposed rule on institutional
communications within the known              permit waivers, but suggested another        groups. It suggested that the permit
membership of an identifiable group.         threshold for when BLM should require        waiver requirements are overly broad,
The proposed regulation specified but        group permits. Several other comments        and would essentially prevent any
did not define "public advertising." In      suggested that this is a new                 institution from qualifying for a waiver
the final rule, we have changed the          requirement, and therefore is a major        for any type of use.
definition of "commercial use" to            action that requires further review.            We may require academic,
specify that it is paid advertising that        The definition of "organized group        educational, scientific, and research
qualifies a use as commercial. We            activity" in § 2932.5 clearly concerned      groups to obtain a permit, depending

                                                                                                                  AR08036
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 182 of 249
61734          Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations

upon how they structure their trips. For      the organizer or sponsor from obtaining      offices may need to require that
example, if BLM determines that the           a permit if the regulations otherwise        applications be submitted in advance of
institutional group is commercial use or      require a permit because the event is        180 days. This may happen when it is
if the primary purpose of a use is            commercial or competitive.                   necessary to schedule a series of
recreational, and academic aspects are          The title of the regulations, "Part        separate annual events on succeeding
incidental, we would not waive the            2930-Permits for Recreation on Public        weekends. However, we have amended
permit requirement. If the use is             Lands," limits the content of the            the provision in the final rule to make
noncommercial, the primary purpose is         regulations to permits for recreational      it clear that BLM may reduce the time
academic, the use supports management         use of public lands. For the purposes of     requirement for events or activities that
objectives, and BLM has either                brevity, we do not repeat the phrase,        do not require extensive environmental
requested the institution to complete a       "on public land and related waters,"         documentation or consultation. We have
project or study, or BLM can benefit          throughout the text.                         also revised section 2932.25 to provide
from a project or study that the                Drop-off/pickup air taxi services that     for earlier warning from BLM that
institution proposes and intends to           meet the definition of "commercial use"      permit application will require more
complete if permitted, BLM could issue        in § 2932.5 would need an SRP unless         than routine review.
an administrative use authorization.          they had an airport lease or right of way
                                                                                           Section 2932.24 What information
BLM may issue permits to use special          for commercial use.
                                                                                           Must I Submit With My Application?
areas to institutional groups making          Section 2932.22 When Do I Apply for
noncommercial use of these areas on a                                                         Comments from the outfitter
                                              a Special Recreation Permit?                 community suggested that we should
cost sharing basis. Where BLM has
allocated access to particular kinds of          We received 6 comments that               amend § 2932.24(a)(3) by adding a
uses and numbers of trips through land        primarily addressed the requirement          provision for applications to include a
use planning, we may award additional,        that applicants submit applications for      statement of how the applicant's activity
non-allocated permits on a space              Special Recreation Permits at least 180      would contribute to the public's use and
available basis.                              days before their activities are to begin.   enjoyment of the land and resources
                                              Several other comments addressed this        that we manage.
Section 2932.14 Do I Need a Special           issue along with other concerns.                While this information would be
Recreation Permit To Hunt, Trap, or              Most of these comments maintained         useful, and BLM would certainly
Fish?                                         that 180 days would be too far in            consider it when evaluating an
   A number of comments questioned            advance, particularly for small              application (as provided in §2932.26), it
why hunting, fishing, and trapping were       competitive groups, or small organized       is not necessary. Further, it might be
singled out as activities not needing a       groups and event sponsors, to have to        misleading to make it a requirement for
permit. Some described this section as        apply.                                       applications. Lack of a concrete public
arbitrary and capricious for including           Several of the comments also stated       benefit does not disqualify an activity
only these uses, and not other, less          that it would not be fair to applicants to   that is the object of a Special Recreation
consumptive uses. One comment noted           tell them as late as four months after       Permit application. We do not want to
that these uses still need a permit if they   they submitted their applications that       suggest in the regulations that a general
meet the requirements of commercial,          we would not be able to issue a permit       public benefit is a prerequisite for
competitive, or organized group               in time for their activity to take place,    obtaining a permit under these
permits. One comment concerned the            as provided in proposed § 2932.25.           regulations.
requirement for guides involved in               On the other hand, none of the
hunting, fishing, and trapping to acquire     commercial outfitters who addressed          Section 2932.31 How Does BLM
an SRP. The respondent suggested that         this issue objected to the 180 day           Establish Fees for Special Recreation
the provision should indicate that the        advance requirement.                         Permits?
guide would need an SRP only if the              While the preamble states that the           A few comments that addressed this
guiding is taking place on public lands       local BLM office may provide for a           section did not recommend any change
and related waters. The comment writer        shorter review period, this exception is     to the Proposed Rule. However, they
also wanted the rule to provide that          not reflected in the regulation. The BLM     strongly urged BLM to seek professional
drop-off or air taxi service would not        handbook also specifies that we may be       guidance from the appraisal industry,
require an SRP.                               able to act on applications filed fewer      user groups, and others concerned with
   The intent of this section is to           than 180 days before your proposed           or affected by how fees will be
reiterate that hunting, fishing, and          activity or event.                           determined, when we compile our fee
trapping primarily fall under the                We believe that 180 days is a             schedules.
purview of the States. However, both          reasonable requirement for permits that         We concur with these comments, and
the proposed rule and the final rule          require environmental assessment             plan such consultation. No change in
require a commercial enterprise that          beyond that already covered in a land        the rule is necessary to respond to these
provides guide or outfitter service in        use plan, programmatic EA, or                comments.
support of hunting, fishing, or trapping      categorical exclusion. If the proposed          More than 200 comments addressed
to have a Special Recreation Permit.          activity occurs in critical habitat for a    the cost recovery provisions in
However, we have amended this                 threatened or endangered species, for        paragraph (d) of this section (paragraph
provision to make it clear that if an         example, BLM may have to engage in           (e) in the final rule). About 20 of these
organized group wished to go on a             lengthy consultation with another            came from outfitters and commercial
hunting trip on public lands, or              agency. Therefore, we believe that the       operators. However, most of these
someone wanted to hold a fishing              180 day requirement reflects BLM's           comments came from participants in a
tournament as a competitive event, BLM        needs for most proposed competitive,         single event, Burning Man in Nevada.
would require a Special Recreation            commercial, and organized group or           Nearly all the comments opposed
Permit. The point of this amendment is        event activities. In some cases (for         imposition of both cost recovery and use
that if the subject of an activity or event   example, where there is great demand         fees for the same permit. Several
is hunting or fishing, it does not excuse     for access to the public lands), local       comments suggested that the 50 hour

                                                                                                                   AR08037
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 183 of 249
               Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations                              61735

threshold for charging cost recovery is       double charging, we have made several        credit. However, whether to provide a
too low, and suggested that cost              changes in paragraph (e). These changes      refund is at the discretion of BLM.
recovery should be charged after 75-100       should have the effect of clarifying
                                                                                           Section 2932.34 When May BLM
hours of BLM staff time, or 200 hours,        when cost recovery charges apply and         Waive Special Recreation PermitFees?
in the case of some comments. Nearly          when permit fees apply to commercial,
all the comments from participants in         competitive, and organized group                One comment stated that this section
the Burning Man event agreed that BLM         activities or events. We separated cost      made it too easy for organizers of
should recover our administrative costs.      recovery requirements for commercial         activities that the comment described as
However, they thought that BLM should         use from competitive or organized            clearly commercial to obtain fee
not "profit" by charging both cost            group/event use. We did this to              waivers. The comment urged that
recovery and use fees, which many             distinguish between the commercial fee       organizers of activities that are
dubbed "double dipping."                      that BLM assesses for the privilege of       commercial in nature should not be able
   Outfitters and commercial operators        using the public lands for a business,       to avoid paying fees merely because the
generally opposed cost recovery on            versus the need to assess cost recovery      users have certain characteristics, or
permit renewals. Also, most of them           for either type of use to help pay for the   label themselves in certain ways.
raised the issue of how cost recovery         preparation of an authorization and for        The language in the proposed rule
should be applied in the case of multi-       its administration.                          was very similar to that in the previous
year permits.                                                                              regulation at 43 CFR 8372.4(c)(2)-(3),
                                                 * The costs would have to reach the
   Outfitters and several other                                                            which directed that BLM not assess fees
                                              threshold in one year for cost recovery
respondents suggested that the costs of                                                    for scientific and educational outings. In
                                              to be invoked on a multi-year permit;
preparing programmatic environmental                                                       the proposed rule, we attempted to
                                                 * We specifically exclude
assessments (EAs) not be included in                                                       clarify this provision to eliminate the
                                              programmatic or general land use plan        possibility that recreational outings may
cost recovery charges, since the benefits     documentation from cost recovery,
fall to the general public and succeeding                                                  obtain a fee waiver because they have
                                              except if the documentation work has         educational aspects, such as a professor
applicants, while the cost falls to one
                                              been done because of or to benefit a         accompanying a group of tourists to
applicant.
                                              specific applicant;                          explain the geology or history of an area.
   There were a number of comments
that asked us not to charge any fees for         * In cases where we charge for cost       As a practical matter, BLM has granted
land which is publicly owned and              recovery for recreational events (as         very few fee waivers under this
already supported through taxes. Many         opposed to commercial use), the final        authority. An applicant's status as an
of these comments also questioned             rule provides that the charges will be in    academic, scientific, research, or
whether BLM would wisely use the fees         place of permit fees.                        therapeutic institution is not, by itself,
we collect.                                      * In some cases where we would            a basis for waiving fees. BLM has a
   BLM received its authority to seek         normally charge for cost recovery, we        responsibility to evaluate proposals to
cost recovery associated with issuing         may elect to charge a permit fee instead     determine whether fee waivers are
authorizations to use the public lands in     of cost recovery if the permit fee is        warranted. A professor proposing to
1976 from section 304(b) of the Federal       greater than cost recovery would be.         take students onto public lands for
Land Policy and Management Act                Section 2932.33    When Are Fees             research or study for academic credit
(FLPMA) (43 U.S.C. 1734(b)). We               Refundable?                                  would qualify for a waiver under this
selected the 50-hour threshold for                                                         regulation. However, groups proposing
charging full cost recovery because it is        Comments from the outfitter               activities meeting the definition of
consistent with the BLM's Lands and           community suggest removing the               commercial use would not be granted
Realty program, and is consistent with        prerequisite that BLM actually award a       fee waivers if they merely belong to an
the approach of the U.S. Forest Service,      permit to someone else before we refund      academic, scientific, research, or
which issues Special Use Permits to           fees to an applicant who cancels or          therapeutic institution. The key factor is
authorize general land uses as well as        reduces his or her application for a         whether the activity itself, rather than
recreation. Cost recovery guidelines in       Special Recreation Permit. They suggest      the sponsoring institution, qualifies for
Office of Management and Budget               that the standard should be whether the      a waiver. We did not amend this
(OMB) Circular A-25 direct Federal            outfitter relinquished the use in time to    provision in the final rule.
agencies to limit cost recovery to            make it available to others, not whether
situations when a service or privilege        others have actually applied for the use     Section 2932.42 How Long Is My
provides special benefits to an               and the agency is able to award it. (Note    Special Recreation Permit Valid?
identifiable recipient, beyond those that     that this provision pertains to fees, not      A comment from a trade association
accrue to the general public.                 cost recovery requirements.)                 representing outfitters recommended
Consequently, costs associated with              We agree with the comment and have        that, considering the investment
development of programmatic EAs               removed the words "and we are able to        required by outfitters, the maximum
would not normally trigger cost               award such use." The sentence in             term for SRPs should be 10 years, unless
recovery fee, because BLM does not            question only applies to areas where use     BLM finds that special circumstances
assign them to the single initial             is allocated to commercial or non-           require a shorter period.
applicant.                                    commercial use or both. An area where          As a practical matter, the renewal and
   As to permit renewals, the practical       recreation use has been "allocated" is       transfer policies contained in the
effect of the rule as written, with its 50-   an area where demand has outstripped         proposed rule improve tenure over that
hour threshold, is that permit renewals       supply, or use needs to be restricted to     provided in the previous regulations.
will not trigger cost recovery, unless you    protect the resources. Management or         Section 2932.51 makes it clear that BLM
propose a substantial change in your          operations plans for allocated areas will    will renew a permit if it is in good
operation that would require additional       determine the amount of time BLM             standing and consistent with our land
environmental analysis.                       would normally need to reallocate your       use plans and policies, and if the
   In response to the concerns expressed      use, and thus the deadline for you to        permittee has a satisfactory record of
by the public about the appearance of         notify us and qualify for a refund or        performance. This regulation follows

                                                                                                                   AR08038
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 184 of 249
61736          Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations

existing BLM policy on permit renewal        insurance or bonding for organized             than issuing new permits. For example,
and transfers. Regardless of the term of     groups or events, leaving the final            an application to continue a previously
the permit, BLM may cancel or amend          decision on insurance and bonding              approved use usually does not require
it for cause as described in 2932.56.        requirement for groups and events to the       preparation of a new NEPA document.
   However, BLM recognizes that the          BLM. We realize and agree that many            However, if field conditions have
maximum of a 5-year permit is a matter       small scale activities and events will not     changed, we may need to conduct new
of concern for the outfitting and guiding    and should not require insurance or            environmental analyses.
community. Elsewhere in today's              bonding, but do not believe it is
Federal Register appears a proposed          reasonable to establish national criteria      Section 2932.54 When May I Transfer
rule that would change the maximum           for waiving insurance requirements.            My Special Recreation Permit to Other
term for a Special Recreation Permit to         BLM's Special Recreation Permit             Individuals,Companies, or Entities?
10 years. Because this is a substantial      Handbook, which will be available in             Comments from the outfitting
change that was not discussed in the         field offices and on the internet soon         community expressed concern that the
proposed rule, it is necessary and           after the effective date of this final rule,   language in this section may provide an
appropriate to allow a period of time for    will contain criteria for our                  avenue for a local manager to reduce or
public comment.                              determination of minimum insurance             destroy the market value of an outfitting
   Section 2932.43 What Insurance            coverage requirements. The amounts of          company by denying transfers or
Requirements Pertain to Special              coverage we require vary based on the          withholding approval of certain
Recreation Permits?                          risk involved in the activity. That risk       transfers to target specific operations or
   We received fewer than 10 comments        depends on the nature of the activity,         styles of operations.
addressing insurance and bonding             the conditions where the activity will           BLM recognized the need for
issues. Outfitters and commercial            take place, the number of participants,        guidance on transfers and published its
interests generally supported the            skill level of the participants, and risk      national Special Recreation Permit
insurance requirements as they relate to     management implemented by the                  Policy in 1984 (49 FR 5300, February
their activities. However, other             permittee. In other words, the local BLM       10, 1984), which, among other things,
comments addressed bonding or                office administering the event can best        authorized transfers. We process
insurance requirements for organized         determine what coverage you need, as           transfers under the following guidelines:
group activities or events. One comment      opposed to BLM headquarters setting               1. You must provide adequate
was opposed to any insurance or              limits on a national basis. Our actual         documentation to BLM that you intend
bonding requirement. The others              experience is that most permittees carry       a bona fide business transfer or sale. The
suggested changes to ensure that the         more insurance than BLM would                  transfer or sale must include a
requirements are based on the kind of        normally require.                              substantial portion of the equipment
event or activity for which BLM is              As written, the exception for vendors       and other tangible assets needed to
issuing permits. According to these          is not a blanket exception. Rather, it         conduct a business. BLM will not
comments, there are many types of            gives the BLM the discretion to require        approve any attempted transfer or sale
group activities or recreation events that   insurance for vendors when necessary.          of authorized use alone.
may require a permit, but for which          Not all vending poses risks to the public         2. The previous permittee generally
insurance or bonding should not be           (tee-shirt sales, for example), while          should have operated at an acceptable
necessary because the event or activity      others (such as food sales) will require       standard for at least one full year.
poses no risk to participants or the         insurance.                                        3. BLM will evaluate the proposed
environment. One respondent suggested           Imposition of fines and penalties on        business sale and transfer the permit
that BLM establish criteria for when we      permittees who cause damage, rather            privileges to a qualified buyer, if-
would waive insurance and bonding            than requiring up-front insurance or              * The transfer is consistent with
requirements. Two comments suggested         bonding, would not assure the public           planning decisions; and
that any requirement for insurance for       that its interests are being protected.           * The proposed sale includes tangible
small groups would be onerous and            Fines are often uncollectible. Civil           property necessary to conduct the
would force small groups or events to        judgments are difficult to obtain and          activities authorized.
either proceed without authorization         collect. Damage repair in such cases             4. The proposed permittee must
(and risk prosecution) or cancel their       would at best take longer.                     provide a written operation plan to
proposed activity or event.                                                                 BLM, including any anticipated
   One comment suggested that there          Section 2932.52 How Do IApplyfor a
                                                                                            operational changes from the present
should not be an exception excusing          Renewal?
                                                                                            permittee.
vendors from obtaining insurance, and           Some comments expressed concern               This section of the final rule codifies
one comment suggested that BLM               about the requirement in the proposed          and improves BLM's policy on permit
impose fines and penalties on                rule that an application for renewal be        transfers.
permittees that cause environmental          made "in the same form as for a new              The discussion in the preamble of the
degradation or other damage rather than      permit." The concern is the regulation         May 16, 2000, proposed rule stated that
require insurance or bonding for             may imply a full, "from scratch"               BLM will allow a transfer as long as you
possible damages occurring under an          evaluation.                                    meet the requirements of this section.
organized group or event Special               That is not the intent, and we have          This policy, that we will approve a
Recreation Permit.                           amended the text to say "on the same           permit transfer only if the business or a
   One comment suggested insurance           form." You must file renewals on the           substantial part of it is sold, continues
coverage requirements should be              SRP application form, and should file          in this final rule.
published and updated in the same            updates to operations plans at the same
                                             time. You need only write "unchanged"          Section 2932.55 When Must I Allow
fashion as fees.
   This section of the proposed rule was     on the parts of the form where permit          BLM To Examine My Permit Records?
essentially unchanged from the previous      needs and other information have not              One comment stated the section was
regulations in subpart 8372. We added        changed. We expect that processing             overreaching, saying that it would
the provision that BLM may require           renewals will be much less involved            attempt to authorize BLM to obtain

                                                                                                                    AR08039
            Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 185 of 249
              Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations                            61737

privileged material from attorneys,        analysis and the permittee has an            properties, especially in relation to
accountants, and other professionals.      opportunity to review it. The provision      natural, cultural, and historical
   The intent of the rule is to allow the  needs to remain in the regulations.          resources. We have had a number of
BLM to meet its legislative and            Protecting the public lands from             former permittees who have had permits
regulatory requirements in FLPMA,          unnecessary or undue degradation is a        canceled for cause by one BLM office,
LWCFA, and OMB Circular A-25. For          core duty of BLM and we would be             or by another agency, who subsequently
BLM to meet its legislative requirements   remiss in not including environmental        apply for and receive a BLM permit
to protect natural resources and to help   considerations as a basis for modifying      from another office, only to cause
ensure public health and safety, we        a permit. The same reasoning applies to      similar problems in the new area. BLM
issue stipulations with each permit. We    suspensions and cancellations of             needs authority to stop this from
use monitoring and an evaluation           permits.                                     occurring. It is our responsibility, as a
process to help us ensure that                BLM may suspend or amend a permit         regulatory agency, to give the public a
permittees provide the public with         if-                                          reasonable assurance that businesses
qualified, experienced guides. It also        , There is a problem with public          operating on the public lands are
helps to ensure that the permittee         safety;                                      responsible and have a sense of
follows permit stipulations to protect        * There are clear violations of permit    stewardship and the duty of care for the
natural and cultural resources. Finally,   stipulations to protect public safety or     lands they operate on and the clients
audits help ensure that the public         the environment; or                          they serve and who provide a safe and
receives fair compensation from               * Resource or legal conditions change
                                                                                        high quality experience to the public
businesses conducted on public lands       during the permit period (for example,
                                                                                        requesting these kinds of services.
by allowing us to review the financial     a threatened or endangered species              Several comments addressed the
aspects of their permit operations and     listing occurs that affects the permit       language at paragraph (c): "If we
make sure adequate fees are paid. OMB      area).                                       suspend your permit, your
Circular A-25 emphasizes this                 The BLM will use the annual
                                                                                        responsibilities under the permit would
requirement. We need to ensure that        evaluation process to determine
                                                                                        continue during the suspension." In
BLM has access to records regardless of    whether there is any failure to perform
                                                                                        certain situations, it may be necessary
the entity that physically possesses       or any violation of a permit that would
                                                                                        for BLM to suspend assigned authorized
them. BLM would certainly respect          lead to canceling a permit. If the reason
                                                                                        use for a period of time. Examples of
items covered by attorney/client and       for the adverse action is out of your
                                                                                        such instances include periods of high
other privileges. It is up to you or your  control, (such as the endangered species
                                                                                        fire danger, flood conditions or high
attorney to assert that privilege if and   listing just mentioned) BLM will consult     water, presence of health hazards, or
when BLM requests documents you            with you to come to an amicable
                                                                                        high likelihood of degradation of
believe to be privileged. Accounting       solution, if possible. Administrative
                                                                                        environmental resources. These
records relating to the SRP are precisely  procedures are always available to a
                                                                                        situations are usually temporary and
the types of information the BLM would     permittee affected by an adverse action.
                                                                                        will not normally extend the life of the
seek to review. Such confidential          This includes appeal to IBLA under 43
                                                                                        permit. Situations could arise where
information may be protected from          CFR part 4, specifically § 4.410, and any
                                                                                        only a portion of a permit would be
public disclosure under the Freedom of     other administrative remedy applicable
                                                                                        suspended, and BLM would allow the
Information Act (5 U.S.C. 551 et seq.).    to the permittee.
                                                                                        permittee to continue operating in the
BLM would protect it to the extent            One comment suggested that BLM
                                           should have authority to suspend a           areas not subjected to the suspension; in
allowable by law.                                                                       such cases permit obligations would
                                           permit or deny a new application for a
   Section 2932.56 When will BLM           permit because of violations of similar      continue. These suspensions may not
Amend, Suspend, or Cancel My Permit? stipulations on another permit.                    have any affect on the reporting
  Several comments suggested                  We agree with this comment. We have       requirements, payment of fees, or
removing the third reason for altering a   amended § 2932.56(b)(2) by removing          expiration date of the permit.
permit, protection of the environment.     the final phrase, "while exercising your     III. Final Rule as Adopted
These respondents found the                privileges under your Special
                                                                                          This portion of the Supplementary
requirement to be vague, given the         Recreation Permit." This removes the
                                                                                        Information describes and explains
contentious nature of determining          requirement that your disqualifying
                                                                                        section-by-section changes we have
carrying capacities of the land and        conduct is specific to the subject permit,
                                                                                        made in the final rule that were not
associated waters and the                  rather than to any similar permit.
                                                                                        prompted by public comments. The
environmental effects of various           Further, any action that violates
                                                                                        changes recognize-
activities. The comments suggested that    environmental or natural resource law           * Longstanding field practice,
BLM should be obligated to perform         may also be disqualifying, whether you          * Statutory law,
some level of investigation or analysis to have a permit or not.                           * Need for internal consistency in the
ensure that the outfitters' actions are       Issuing permits to individuals who        final rule,
responsible for undesired                  have histories of violating the                 * Need for improved clarity in the
environmental impacts before imposing      conditions of their permits is an ongoing    regulations, or
the sanctions provided for in this         problem for all Federal agencies.               * Some combination of these factors.
section.                                   Additional authority is necessary to
  BLM will not amend, suspend, or          deny permits to individuals or               Section 2932.12 When May BLM
cancel a permit without a good reason.     companies that have habitually violated      Waive the Requirement To Obtain a
Doing so would be arbitrary and            permit conditions. Authority is needed       Permit?
capricious, and could not bear the         to deny permits to individuals that have       We have revised paragraph (c)(5) in
scrutiny of administrative or judicial     had permits canceled by other agencies       the final rule. This paragraph states the
review. BLM will only alter a permit for   and to those individuals who have a          final criterion for waiving the permit
environmental protection reasons after     demonstrated history of willful              requirement for competitive events. We
we perform a thoroughly documented         destruction of private, state, or Federal    added the lack of need for specific

                                                                                                                AR08040
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 186 of 249
61738          Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations

management by BLM personnel as a           the Special Recreation Permit Manual/          class A misdemeanor penalty may lead
reason for waiving the permit              Policy Statement and Handbook.                 to procedural problems.
requirement.
                                           Section 2932.54 When May I Transfer            Subpart 2933-Recreation Use Permits
   This change makes the text for          My Special Recreation Permit to Other          for Fee Areas
competitive events consistent with the     Individuals, Companies, or Entities?
text changes resulting from public                                                          Recreation use permits (RUP) are
comment for organized group or event          BLM has amended paragraph (b) of            authorizations for short term
use. It recognizes that some competitive   this section to make it clear that the
                                                                                          recreational use of developed facilities,
events are so small that they have such    transferee must meet all BLM                   equipment, services, or specialized sites
inconsequential effects that we do not     requirements, including the payment of
                                                                                          furnished at Federal expense. RUPs are
need to exercise any control over them.    fees, before we will allow a transfer and      most frequently used in BLM to
The "requires no specific management"      issue a new SRP. Read in isolation, the        authorize individual and group
wording makes it clear that BLM            proposed rule provision seemed to              recreational use of these sites. Sites that
recognizes no need to make any on-site     require only the payment of fees. The          charge a fee meet the fee criteria
management changes, e.g., closing a        revised provision makes it clear that a        established by the LWCFA, as amended.
recreation site to public use because it   transferee must meet all BLM                   BLM issues RUPs to ensure that the
is reserved for an event. An example       requirements before we will allow a            people of the United States receive a fair
might be a Boy Scout orienteering          permit to be transferred.                      and equitable return for the use of these
competition with a limited number of       Section 2932.57 ProhibitedActs and             facilities and to help recover the cost of
participants. Although it would be         Penalties                                      construction, operation, maintenance,
technically competitive, it would not be                                                  administration, and management of the
                                              We have added two provisions to the
commercial, award cash prizes,                                                            permits.
                                           list of Prohibited acts. The first prohibits
advertise, or appreciably affect the
                                           permittees from interfering with other           BLM has been able to administer and
environment. It probably would not
                                           users of the public lands. The second          manage these types of sites through fee
require monitoring under paragraph
                                           prohibits refusal to disperse when BLM         provisions in the LWCFA, 36 CFR Part
(c)(5), and in most circumstances would
                                           has suspended or canceled a permit.            7, and policy. Keeping up with the
not require BLM management action             The first of these is based on 43 CFR       growing demands of users and the
before, during, or after the event. The    9239.2-5, which in turn implements an          complexity of uses, their compatibility
local BLM manager would have               1885 law prohibiting interference with         or lack thereof, and conflicting types
discretion in this case to require or      persons using or traveling on public           and amounts of use, is becoming more
waive the permit, perhaps requiring one    lands (23 Stat. 322; 43 U.S.C. 1063). The      difficult without regulations. The
if only to be aware that there are a       second addition is similar to a                purpose of this rule is to allow BLM to
certain number of children on the          prohibited act already in the recreation       notify the public in a more detailed and
public lands in a particular area, and     regulations at §8365.1-4, which                formal way of our policies and the laws
possibly needing protection or rescue.     prohibits failure to disperse when             and regulations for administering and
Section 2932.34 When May BLM               directed by BLM. The prohibitions, in          managing these areas.
Waive Special Recreation Permit Fees?      other words, are not new in this rule,           This subpart codifies a permit system
                                           and would apply to special recreation          pertaining to "fee areas" on public lands
  We have amended this section to          permittees whether they appear in part
make it clear that to have a fee waiver                                                   managed by BLM. Fee areas are sites
                                           2930 or not.                                   that provide specialized facilities,
approved for educational, scientific, or      We have also made changes in the
research uses, you must be an                                                             equipment, or services related to
                                           penalty provisions of paragraph (b) of         outdoor recreation. These include areas
accredited institution. Without this       this section. Paragraph (b)(1) is
change, the provision would be                                                            that are developed by BLM, receive
                                           amended to refer to the penalties in 18        regular maintenance, may have on-site
unnecessarily vague.                       U.S.C. 3571 as well as FLPMA.                  staffing, and are supported by Federal
Section 2932.52 HowDo IApplyfor a             This will ensure that the fines that
                                                                                          funding. Not all fee areas necessarily
Renewal?                                   became applicable in 1987 under the
                                                                                          have all of these attributes. Examples of
                                           alternative fines section in the U.S.
  We have amended paragraph (b) by                                                        fee areas are campgrounds that include
                                           Criminal Code are applicable. Also, any
removing the requirement that BLM                                                         improvements such as picnic tables,
                                           future increases in fines will also be
"establish and publish deadlines for                                                      toilet facilities, tent or trailer sites, and
                                           applicable because they most likely will
submitting renewal applications."                                                         drinking water; and specialized sites
                                           be increased in section 3571.
Instead, establishment of such deadlines      We also have added a new paragraph          such as swimming pools, boat launch
for submitting renewal applications will   (b)(3) that imposes the penalties in 18        facilities, guided tours, hunting blinds,
be discretionary with the local BLM        U.S.C. 3571 on failing to obtain any           and so forth. The provisions in these
manager.                                   permit or pay any fee required in              regulations are codifications of existing
  This change relieves BLM of the          subpart 2932, pursuant to the Land and         procedures and policies. They are
unnecessary burden of publishing           Water Conservation Fund Act, as                designed to allow the most efficient
deadlines for renewal applications in      amended.                                       administration possible of the permit
the Federal Register or newspapers.           This amendment places in subpart            system, and the easiest access by the
BLM mostly communicates directly           2932 the penalty provisions already            public.
with permittees, and if the renewal        found in §9268.3(e)(1) of BLM's law              The provisions in this subpart did not
deadline is not stated in the original     enforcement regulations. This is needed        attract public comments. However, we
permit, we will alert the permittee as     to allow us to apply criminal penalties        have found it necessary to add a section
the deadline approaches. There is no       provided by the Land and Water                 on prohibited acts and penalties. We
need to publish application deadlines      Conservation Fund Act and to ensure            will propose this new section in a new
for renewal of permits. The change is      that we have access to those infraction        proposed rule after publication of this
also consistent with current language in   level penalties in locations where the         final rule.

                                                                                                                    AR08041
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 187 of 249
               Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations                               61739

Cross-references                              800), sponsors of competitive events         substantial number of small entities
  Finally, the final rule changes cross-      (about 1,000), "snow bird" seasonal          under the Regulatory Flexibility Act (5
references in other parts of Title 43 from    mobile home campers who use BLM's            U.S.C. 601 et seq.). According to the
subpart 8372 to part 2930.                    long term visitor areas (about 14,000),      president of the American Recreation
                                              and private individuals and groups           Coalition, outdoor recreation is a $350
IV. Procedural Matters                        using certain special areas. Under           billion industry made up of small
   The principal author of this final rule    current regulations, use fees are to be      businesses. As stated in the previous
is Lee Larson of the Recreation Group,        collected according to a schedule            section, BLM fees collected for Special
Washington Office, BLM, assisted by           established by the Director, BLM, and        Recreation Permits in fiscal year 1997
Ted Hudson of the Regulatory Affairs          published periodically in the Federal        were about $2.9 million. BLM revenues
Group, Washington Office, BLM.                Register. BLM may charge actual costs        collected thus amounted in that year to
                                              if they exceed the fee on the schedule.      less than 1/1,ooo of 1 percent of the gross
Regulatory Planningand Review (E.O.           The schedule is based on 3 percent of        industrial revenues, and not all of the
12866)                                        the gross annual receipts of the             BLM revenues were collected from
   This document is not a significant         permittee or an $80 flat annual fee,         commercial recreationists. The results
rule and was not subject to review by         whichever is greater. Snow birds pay a       in other years are similar. BLM
the Office of Management and Budget           flat seasonal fee of $100. The flat annual   considers that increases in these fees to
under Executive Order 12866.                  fee for commercial outfitters and guides     fair market value could not create a
   (1) This rule will not have an effect of   is adjusted periodically in line with the    significant impact on the outdoor
$100 million or more on the economy.          Implicit Price Deflator. The final rule      recreation industry. However, BLM
It will not adversely affect in a material    provides for use fees to equal fair market   recognizes that most commercial
way the economy, productivity,                value, which can be determined through       recreation enterprises-outfitters,
competition, jobs, the environment,           comparative market analysis,                 guides, river-running companies, local
public health or safety, or State, local,     competitive bidding, or other means.         retail outlets-are small businesses, and
                                              The State of Colorado charges river          that about 3,500 of them annually hold
or tribal governments or communities.
                                              outfitters 5 percent of gross receipts to    BLM commercial or competitive
   (2) This rule will not create a serious
                                              run trips on the Arkansas River, which       permits. For these reasons, any changes
inconsistency or otherwise interfere
                                              features the Royal Gorge. This may be        in fees to fair market value will be
with an action taken or planned by
                                              an indication of the type of fee increase    phased in, and fees will be set locally
another agency.
                                              that may be phased in under the final        and only after opportunity for public
   (3) This rule does not alter the
                                              rule. BLM will determine fair market         participation leading to decisions on fair
budgetary effects or entitlements, grants,
                                              values for outfitter permits on a local or   market value.
user fees, or loan programs or the rights
                                              regional level, based on comparative
or obligations of their recipients.                                                        Small Business Regulatory Enforcement
                                              market analyses and considering public
   (4) This rule does not raise novel legal                                                FairnessAct (SBREFA)
                                              input.
or policy issues.                                During fiscal year 1996, BLM issued          This rule is not a major rule under 5
   During fiscal year 1996, BLM issued        over 116,000 Recreation Use Permits for      U.S.C. 804(2), the Small Business
just over 21,000 Special Recreation           use of fee sites, with revenues totaling     Regulatory Enforcement Fairness Act.
Permits, with revenues totaling a little      about $600,000. During fiscal year 1997,     This rule:
over $1.5 million deposited into the          BLM issued about 184,000 Recreation             Does not have an annual effect on the
Land and Water Conservation Fund              Use Permits for use of fee sites, with       economy of $100 million or more. See
(LWCF). During fiscal year 1997, BLM          revenues totaling about $705,000.            the discussion under Regulatory
issued just over 32,000 Special               During fiscal year 1998, BLM issued          Planning and Review, above.
Recreation Permits, with revenues             about 280,000 Recreation Use Permits            Will not cause a major increase in
totaling about $2.9 million, of which         for use of fee sites, with revenues          costs or prices for consumers,
nearly $1.9 million was deposited into        totaling about $1.3 million. The cost of     individual industries, Federal, State, or
the LWCF with the balance attributed to       such a permit averaged just over $5.00       local government agencies, or
the Fee Demonstration Project and other       for 1996, just under $4.00 for 1997, and     geographic regions. The rule will have
miscellaneous accounts. During fiscal         a little over $4.60 for 1998. The final      no effect on the 3 percent basic use fee
year 1998, BLM issued just over 37,500        rule allows BLM to charge fees based on      that BLM's fee schedule (set by the 1984
such permits, and collected just over         the types of services or facilities          policy, not regulations) requires
$4.8 million in fees, of which nearly         provided at the fee site, the cost of        outfitters to pay. The rule imposes cost
$1.6 million was deposited into the           providing them, and fees charged by          recovery requirements provided for in
LWCF, with the balance attributed to          public and private entities at similar       section 304 of FLPMA (43 U.S.C. 1734),
the Fee Demonstration Project and other       sites nearby. Changes caused by this         and in the Land and Water Conservation
miscellaneous accounts. (These                rule are not quantifiable in this            Fund Act (16 U.S.C. 4601 et seq., 4601-
numbers are derived from the Public           document, but will not result in charges     5), and Office of Management and
Land Statistics; the variety of laws          greater than fair market value. Any          Budget Circular No. A-25. The cost
directing the revenues to numerous            increase in prices for these users would     increases under this rule will be de
funds accounts for different average fees     have to have economic consequences of        minimus in the context of the entire
from year to year. We give these              hundreds of dollars per permit for the       outdoor recreation industry, and even in
numbers to illustrate that the revenues       effect on the economy to total $100          the context of the small proportion of it
charged under BLM's recreation                million, the threshold for a major rule      that uses public lands managed by BLM.
program are minuscule compared with           in the Executive Order.                      See the discussion above under
those realized by the overall national                                                     Regulatory Flexibility Act.
recreation industry.) Special Recreation      Regulatory FlexibilityAct                       Does not have significant adverse
Permits are generally obtained by               The Department of the Interior             effects on competition, employment,
commercial outfitters and guides (about       certifies that this document will not        investment, productivity, innovation, or
2,500), river running companies (about        have a significant economic effect on a      the ability of U.S.-based enterprises to

                                                                                                                    AR08042
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 188 of 249
61740          Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations

compete with foreign-based enterprises.      federalism implications to warrant the       significantly affecting the quality of the
The adjustment of user fees to fair          preparation of a federalism summary          human environment. A detailed
market value and the implementation of       impact statement. The rule does not          statement under the National
cost recovery should not affect the          have substantial direct effects on the       Environmental Policy Act of 1969 is not
ability of mostly small businesses           States, on the relationship between the      required.
evenly treated to compete with one           national government and the States, or
another. Recreationists are not likely to                                                 List of Subjects
                                             on the distribution of power and
be driven to foreign recreation markets      responsibilities among the various           43 CFR Part 2930
by finding an increase in user fees in the   levels of government. The rule does not        Penalties; Public lands; Recreation
western part of this country, due to the     preempt State law.                           and recreation areas; Reporting and
insignificance of such increases                                                          recordkeeping requirements; Surety
compared to the costs of travel to           Civil Justice Reform (E.O. 12988)
                                                                                          bonds
comparable foreign recreation                  In accordance with Executive Order
destinations. Much recreation                12988, the Office of the Solicitor has       43 CFR Part 3800
equipment is manufactured in foreign         determined that this rule does not             Administrative practice and
countries, but it is sold by small           unduly burden the judicial system and        procedure, Environmental protection,
business retailers in this country. The      meets the requirements of sections 3(a)      Intergovernmental relations, Mines,
adjustment of user fees to fair market       and 3(b)(2) of the Order.                    Public lands-mineral resources,
value should not affect buyers' choice of                                                 Reporting and recordkeeping
                                             E.O. 13211, Actions Concerning
foreign versus domestic made                 Regulations That Significantly Affect        requirements, Surety bonds, Wilderness
equipment.                                   Energy Supply, Distribution,or Use           areas
  The Small Business Administration
established the Small Business and             This rule is not a significant energy      43 CFR Part 6300
Agricultural Regulatory Enforcement          action. It will not have an adverse effect     Penalties, Public lands, Reporting and
Ombudsman and ten Regional Fairness          on energy supplies. The rule does not        recordkeeping requirements, Wilderness
Boards to receive comments from small        limit land use by energy companies. It       areas.
businesses about Federal agency              applies only to permits for recreational
enforcement actions. The Ombudsman           use of public lands, how BLM issues          43 CFR Part 8340
annually evaluates these enforcement         and administers them.                          Public lands, Recreation and
activities and rates each agency's           PaperworkReduction Act                       recreation areas, Traffic regulations
responsiveness to small business. If you                                                  43 CFR Part 8370
wish to comment on enforcement                 The Office of Management and Budget
aspects of this rule, you may call 1-888-    has approved the information collection        Penalties; Public lands; Recreation
734-4247.                                    requirements in the proposed rule under      and recreation areas; Reporting and
                                             the Paperwork Reduction Act of 1995,         recordkeeping requirements; Surety
Unfunded Mandates Reform Act                 44 U.S.C. 3501 et seq., and has assigned     bonds
   This rule does not impose an              clearance number 1004-0110. The
                                                                                          43 CFR Part 9260
unfunded mandate on State, local, or         section of this final rule with
tribal governments or the private sector     information collection requirements is         Continental shelf, Forests and forest
of more than $100 million per year. The      section 2932.24, and BLM estimates the       products, Law enforcement, Penalties,
rule does not have a significant or          public reporting burden of this section      Public lands, Range management,
unique effect on State, local, or tribal     to average, respectively, one-half hour      Recreation and recreation areas,
governments or the private sector. The       per response. This estimate includes the     Wildlife.
rule has no effect on governmental or        time for reviewing instructions,               Dated: July 8, 2002.
tribal entities. A statement containing      searching existing data sources,             Rebecca W. Watson,
the information required by the              gathering and maintaining the data           Assistant Secretary of the Interior.
Unfunded Mandates Reform Act (2              needed, and completing and reviewing
                                             the collection of information.                 For the reasons explained in the
U.S.C. 1531 et seq.) is not required.
                                                Send comments regarding this burden       preamble, and under the authority of 43
Takings (E.O. 12630)                         estimate or any other aspect of this         U.S.C. 1740, chapter II, subtitle B of title
   In accordance with Executive Order        collection of information, including         43 of the Code of Federal Regulations is
12630, the rule does not have significant    suggestions for reducing the burden, to      amended as follows:
takings implications. While the final        Information Collection Clearance               1. Part 2930 is added to read as
                                                                                          follows:
rule provides for permits to be canceled     Officer, Bureau of Land Management,
under certain circumstances, including       U.S. Department of the Interior, 1849 C      PART 2930-PERMITS FOR
violations of law or regulations, or         Street, NW., Mail Stop 401-LS,               RECREATION ON PUBLIC LANDS
failure to comply with permit                Washington, DC 20240, and Desk
stipulations, and while for some             Officer for the Department of the            Subpart 2931-Permits for Recreation;
commercial permittees a Special              Interior, Office of Information and          General
Recreation Permit may be essential to        Regulatory Affairs, Office of
the exercise of property rights in a         Management and Budget, New                   Sec.
business, the rule does not allow such       Executive Office Building, Washington,       2931.1 What are the purposes of these
                                                                                               regulations?
a forfeiture without due process of law.     DC 20503, Attention: 1004-0110.              2931.2 What kinds of permits does BLM
A takings implications assessment is not                                                       issue for recreation-related uses of public
                                             National Environmental Policy Act
required.                                                                                      lands?
                                               Based on an environmental                  2931.3 What are the authorities for these
Federalism(E.O. 13132)                       assessment approved May 5, 2000, we               regulations?
  In accordance with Executive Order         have determined that this final rule does    2931.8   Appeals.
13132, the rule does not have sufficient     not constitute a major Federal action        2931.9 Information collection.

                                                                                                                      AR08043
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 189 of 249
               Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations                                 61741

Subpart 2932-Special Recreation Permits        2933.23    When must I pay the fees?           (c)), and to issue special recreation
for Commercial Use, Competitive Events,        2933.24    When can I get a refund of          permits for group activities and
Organized Groups, and Recreation Use in            Recreation Use Permit fees?                recreation events, and limits the
Special Areas                                  2933.30 Rules of conduct.
                                                                                              services for which we may collect fees
2932.5 Definitions.                            2933.31 What rules must I follow at fee
                                                   areas?                                     (16 U.S.C. 4601-6a(a), (b), (g)).
2932.10 When you need Special Recreation                                                         (3) The Sentencing Reform Act (18
     Permits.                                  2933.32 When will BLM suspend or revoke
2932.11 When do I need a Special                   my permit?                                 U.S.C. 3571) is the authority for the
     Recreation Permit?                                                                       possible penalties for violations of these
                                                 Authority: 43 U.S.C. 1740; 16 U.S.C. 4601-
2932.12 When may BLM waive the                 6a.                                            regulations.
     requirement to obtain a permit?                                                             (b) The regulations at 36 CFR part 71
2932.13 How will I know if individual use      PART 2930-PERMITS FOR                          require all Department of the Interior
     of a special area requires a Special      RECREATION ON PUBLIC LANDS                     bureaus to use the criteria in that part
     Recreation Permit?                                                                       to set recreation fees. These criteria are
2932.14 Do I need a Special Recreation
                                               Subpart 2931-Permits for Recreation;           based on the LWCF Act and stated in
     Permit to hunt, trap, or fish?
2932.20 Special Recreation Permit              General                                        §§ 71.9 and 71.10 of that part.
     applications.                             § 2931.1   What are the purposes of these      §2931.8 Appeals.
2932.21 Why should I contact BLM before        regulations?
     submitting an application?                                                                 (a) If you are adversely affected by a
2932.22 When do I apply for a Special            The regulations in this part-                decision under this part, you may
     Recreation Permit?                           (a) State when you need a permit to         appeal the decision under parts 4 and
2932.23 Where do I apply for a Special         use public lands and waters for                1840 of this title.
     Recreation Permit?                        recreation, including recreation-related         (b) All decisions BLM makes under
2932.24 What information must I submit         business;                                      this part will go into effect immediately
     with my application?                         (b) Tell you how to obtain the permit;
2932.25 What will BLM do when I apply for                                                     and will remain in effect while appeals
                                                  (c) State the fees you must pay to          are pending unless a stay is granted
     a Special Recreation Permit?              obtain the permit; and                         under § 4.21(b) of this title.
2932.26 How will BLM decide whether to
                                                  (d) Establish the framework for BLM's
     issue a Special Recreation Permit?
2932.30 Fees for Special Recreation            administration of your permit.                 §2931.9 Information collection.
     Permits.                                  § 2931.2 What kinds of permits does BLM          The information collection
2932.31 How does BLM establish fees for        issue for recreation-related uses of public    requirements in this part have been
     Special Recreation Permits?                                                              approved by the Office of Management
                                               lands?
2932.32 When must I pay the fees?
                                                  The regulations in this part establish      and Budget under 44 U.S.C. 3501 et seq.
2932.33 When are fees refundable?
2932.34 When may BLM waive Special             permit and fee systems for:                    and assigned clearance number 1004-
     Recreation Permit fees?                      (a) Special Recreation Permits for          0119. BLM will use the information to
2932.40 Permit stipulations and terms.         commercial use, organized group                determine whether we should grant
2932.41 What stipulations must I follow?       activities or events, competitive use,         permits to applicants for Special
2932.42 How long is my Special Recreation      and for use of special areas; and              Recreation Permits on public lands. You
     Permit valid?                                (b) Recreation use permits for use of       must respond to requests for
2932.43 What insurance requirements
                                               fee areas such as campgrounds and day          information to obtain a benefit.
     pertain to Special Recreation Permits?
2932.44 What bonds does BLM require for        use areas.
                                                                                              Subpart 2932-Special Recreation
     a Special Recreation Permit?
2932.50 Administration of Special
                                               § 2931.3 What are the authorities for these    Permits for Commercial Use,
     Recreation Permits.
                                               regulations?                                   Competitive Events, Organized
2932.51 When can I renew my Special              (a) The statutory authorities                Groups, and Recreation Use in Special
     Recreation Permit?                        underlying the regulations in this part        Areas
2932.52 How do I apply for a renewal?          are the Federal Land Policy and
2932.53 What will be my renewal term?          Management Act, 43 U.S.C. 1701 et seq.,        § 2932.5 Definitions.
2932.54 When may I transfer my Special         and the Land and Water Conservation              Actual expenses means money spent
     Recreation Permit to other individuals,                                                  directly on the permitted activity. These
     companies, or entities?
                                               Fund Act, as amended, 16 U.S.C. 4601-
                                               6a.                                            may include costs of such items as food,
2932.55 When must I allow BLM to
     examine my permit records?                  (1) The Federal Land Policy and              rentals of group equipment,
2932.56 When will BLM amend, suspend,          Management Act (FLPMA) contains the            transportation, and permit or use fees.
     or cancel my permit?                      Bureau of Land Management's (BLM's)            Actual expenses do not include the
2932.57 Prohibited acts and penalties.         general land use management authority          rental or purchase of personal
Subpart 2933-Recreation Use Permits for        over the public lands, and establishes         equipment, amortization of equipment,
Fee Areas                                      outdoor recreation as one of the               salaries or other payments to
2933.10 Obtaining Recreation Use Permits.      principal uses of those lands (43 U.S.C.       participants, bonding costs, or profit.
2933.11 When must I obtain a Recreation        1701(a)(8)). Section 302(b) of FLPMA              Commercial use means recreational
    Use Permit?                                directs the Secretary of the Interior to       use of the public lands and related
2933.12 Where can I obtain a Recreation        regulate through permits or other              waters for business or financial gain.
    Use Permit?                                instruments the use of the public lands,          (1) The activity, service, or use is
2933.13 When do I need a reservation to        which includes commercial recreation           commercial if-
    use a fee site?                            use. Section 303 of FLPMA contains                (i) Any person, group, or organization
2933.14 For what time may BLM issue a                                                         makes or attempts to make a profit,
                                               BLM's authority to enforce the
    Recreation Use Permit?
                                               regulations and impose penalties.              receive money, amortize equipment, or
2933.20 Fees for Recreation Use Permits.
2933.21 When are fees charged for                 (2) The Land and Water Conservation         obtain goods or services, as
    Recreation Use Permits?                    Fund (LWCF) Act, as amended,                   compensation from participants in
2933.22 How does BLM establish                 authorizes BLM to collect fees for             recreational activities occurring on
    Recreation Use Permit fees?                recreational use (16 U.S.C. 4601-6a(a),        public lands led, sponsored, or

                                                                                                                       AR08044
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 190 of 249
61742          Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations

organized by that person, group, or           §2932.10 When you need Special               Recreation Permit to enter a special area
organization;                                 Recreation Permits.                          in the Federal Register and local and
   (ii) Anyone collects a fee or receives     § 2932.11 When do I need a Special           regional news media. We will post
other compensation that is not strictly a     Recreation Permit?                           permit requirements at major access
sharing of actual expenses, or exceeds                                                     points for the special area and provide
                                                (a) Except as provided in § 2932.12,
actual expenses, incurred for the                                                          information at the local BLM office.
                                              you must obtain a Special Recreation
purposes of the activity, service, or use;    Permit for:                                  §2932.14 Do I need a Special Recreation
   (iii) There is paid public advertising       (1) Commercial use, including              Permit to hunt, trap, or fish?
to seek participants; or                      vending associated with recreational            (a) If you hold a valid State license,
   (iv) Participants pay for a duty of care   use; or                                      you do not need a Special Recreation
or an expectation of safety.                     (2) Competitive use.                      Permit to hunt, trap, or fish. You must
   (2) Profit-making organizations and           (b) If BLM determines that it is          comply with State license requirements
organizations seeking to make a profit        necessary, based on planning decisions,      for these activities. BLM Special
are automatically classified as               resource concerns, potential user            Recreation Permits do not alone
commercial, even if that part of their        conflicts, or public health and safety, we   authorize you to hunt, trap, or fish.
activity covered by the permit is not         may require you to obtain a Special          However, you must have a Special
profit-making or the business as a whole      Recreation Permit for-                       Recreation Permit if BLM requires one
is not profitable.                               (1) Recreational use of special areas;    for recreational use of a special area
   (3) Use of the public lands by                (2) Noncommercial, noncompetitive,        where you wish to hunt, trap, or fish.
scientific, educational, and therapeutic      organized group activities or events; or        (b) Outfitters and guides providing
institutions or non-profit organizations         (3) Academic, educational, scientific,    services to hunters, trappers, or anglers
is commercial and subject to a permit         or research uses that involve:               must obtain Special Recreation Permits
requirement when it meets any of the             (i) Means of access or activities         from BLM. Competitive event operators
threshold criteria in paragraphs (1) and      normally associated with recreation;         and organized groups may also need a
(2) of this definition. The non-profit           (ii) Use of areas where recreation use    Special Recreation Permit for these
status of any group or organization does      is allocated; or                             activities.
not alone determine that an event or             (iii) Use of special areas.
activity arranged by such a group or                                                       §2932.20 Special Recreation Permit
                                              §2932.12 When may BLM waive the              applications.
organization is noncommercial.                requirement to obtain a permit?
   Competitive use means-                        We may waive the requirement to           §2932.21 Why should I contact BLM
   (1) Any organized, sanctioned, or          obtain a permit if:                          before submitting an application?
structured use, event, or activity on            (a) The use or event begins and ends        If you wish to apply for a Special
public land in which 2 or more                on non-public lands or related waters,       Recreation Permit, we strongly urge you
contestants compete and either or both        traverses less than 1 mile of public         to contact the appropriate BLM office
of the following elements apply:              lands or 1 shoreline mile, and poses no      before submitting your application. You
   (i) Participants register, enter, or       threat of appreciable damage to public       may need early consultation to become
complete an application for the event;        land or water resource values;               familiar with BLM practices and
   (ii) A predetermined course or area is        (b) BLM sponsors or co-sponsors the       responsibilities, and the terms and
designated; or                                use. This includes any activity or event     conditions that we may require in a
   (2) One or more individuals                that BLM is involved in organizing and       Special Recreation Permit. Because of
contesting an established record such as      hosting, or sharing responsibility for,      the lead time involved in processing
for speed or endurance.                       arranged through authorizing letters or      Special Recreation Permit applications,
   Organizedgroup activity means a            written agreements; or                       you should contact BLM in sufficient
structured, ordered, consolidated, or            (c) The use is a competitive event        time to complete a permit application
scheduled event on, or occupation of,         that-                                        ahead of the 180 day requirement (see
public lands for the purpose of                  (1) Is not commercial;                    § 2932.22(a)).
recreational use that is not commercial          (2) Does not award cash prizes;
                                                 (3) Is not publicly advertised;
                                                                                           § 2932.22 When do I apply for a Special
or competitive.                                                                            Recreation Permit?
   Special area means:                           (4) Poses no appreciable risk for
                                                                                             (a) For all uses requiring a Special
   (1) An area officially designated by       damage to public land or related water
                                                                                           Recreation Permit, except private,
statute, or by Presidential or Secretarial    resource values; and
                                                 (5) Requires no specific management       noncommercial use of special areas (see
order;                                                                                     paragraph (b) of this section), you must
   (2) An area for which BLM determines       or monitoring.
                                                 (d) The use is an organized group         apply to the local BLM office at least
that the resources require special                                                         180 days before you intend your use to
management and control measures for           activity or event that-
                                                 (1) Is not commercial;                    begin. Through publication in the local
their protection; or                                                                       media and on-site posting as necessary,
                                                 (2) Is not publicly advertised;
   (3) An area covered by joint                                                            a BLM office may require applications
                                                 (3) Poses no appreciable risk for
agreement between BLM and a State                                                          for specific types of use more than 180
                                              damage to public land or related water
under Title II of the Sikes Act (16 U.S.C.                                                 days before your intended use. A BLM
                                              resource values; and
670a et seq.)                                                                              office may also authorize shorter
                                                 (4) Requires no specific management
   Vending means the sale of goods or         or monitoring.                               application times for activities or events
services, not from a permanent                                                             that do not require extensive
structure, associated with recreation on      §2932.13 How will I know if individual use   environmental documentation or
the public lands or related waters, such      of a special area requires a Special         consultation.
as food, beverages, clothing, firewood,       Recreation Permit?                             (b) BLM field offices will establish
souvenirs, photographs or film (video or         BLM will publish notification of the      Special Recreation Permit application
still), or equipment repairs.                 requirement to obtain a Special              procedures for private noncommercial

                                                                                                                    AR08045
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 191 of 249
               Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations                            61743

individual use of special areas,             §2932.30   Fees for Special Recreation     documentation are not subject to cost
including when to apply. As you begin        Permits.                                   recovery charges, except if the
to plan your use, you should call the        §2932.31 How does BLM establish fees for   documentation work done was done for
field office with jurisdiction.              Special Recreation Permits?                or provides special benefits or services
§ 2932.23 Where do I apply for a Special                                                to an identifiable individual applicant.
                                                (a) The BLM Director establishes fees,
                                                                                           (f) We will notify you in writing if you
Recreation Permit?                           including minimum annual fees, for
                                                                                        need to pay actual costs before
  You must apply to the local BLM            Special Recreation Permits for
                                                                                        processing your application.
office with jurisdiction over the land       commercial activities, organized group
you wish to use.                             activities or events, and competitive      §2932.32 When must I pay the fees?
                                             events.                                       You must pay the required fees before
§2932.24 What information must I submit
                                                (b) The BLM Director may adjust the     BLM will authorize your use and by the
with my application?                         fees as necessary to reflect changes in    deadline or deadlines that BLM will
   (a) Your application for a Special        costs and the market, using the            establish in each case. We may allow
Recreation Permit for all uses, except       following types of data:                   you to make periodic payments for
individual and noncommercial group              (1) The direct and indirect cost to the commercial use. We will not process or
use of special areas, must include:          government;                                continue processing your application
                                                (2) The types of services or facilities until you have paid the required fees or
   (1) A completed BLM Special
                                             provided; and                              installments.
Recreation Application and Permit
                                                (3) The comparable recreation fees
form;
                                             charged by other Federal agencies, non-    §2932.33 When are fees refundable?
   (2) Unless waived by BLM, a map or        Federal public agencies, and the private      (a) Overpayments. For multi-year
maps of sufficient scale and detail to       sector located within the service area.    commercial permits, if your actual fees
allow identification of the proposed use        (c) The BLM Director will publish fees due are less than the estimated fees you
area; and                                    and adjusted fees in the Federal           paid in advance, BLM will credit
   (3) Other information that BLM            Register.                                  overpayments to the following year or
requests, in sufficient detail to allow us      (d) The State Director with             season. For other permits, BLM will give
to evaluate the nature and impact of the     jurisdiction-                              you the option whether to receive
proposed activity, including measures           (1) Will set fees for other Special     refunds or credit overpayments to future
you will use to mitigate adverse             Recreation Permits (including any use of permits, less processing costs.
impacts.                                     Special Areas, such as per capita special     (b) Underuse.
   (b) If you are an individual or           area fees applicable to all users,            (1) Except as provided in paragraph
noncommercial group wishing to use a         including private noncommercial            (b)(2) of this section, for areas where
special area, contact the local office       visitors, commercial clients, and          BLM's planning process allocates use to
with jurisdiction to find out the            spectators),                               commercial outfitters, or non-
requirements, if any.                           (2) May adjust the fees when he or she commercial users, or a combination, we
§ 2932.25 What will BLM do when I apply      finds it necessary,                        will not make refunds for use of the
                                                (3) Will provide fee information in     areas we allocate to you in your permit
for a Special Recreation Permit?             field offices, and                         if your actual use is less than your
   BLM will inform you within 30 days           (4) Will provide newspaper or other     intended use.
 after the filing date of your application   appropriate public notice.                    (2) We may consider a refund if we
if we must delay a decision on issuing          (e)(1) Commercial use. In addition to   have sufficient time to authorize use by
the permit. An example of when this          the fees set by the Director, BLM, if BLM others.
 could happen is if we determine that we     needs more than 50 hours of staff time        (c) Non-refundable fees. Application
 cannot complete required                    to process a Special Recreation Permit     fees and minimum annual commercial
 environmental assessments or                for commercial use in any one year, we     use fees (those on BLM's published fee
 consultations with other agencies           may charge a fee for recovery of the       schedule) are not refundable.
within 180 days.                             processing costs.
                                                (2) Competitive or organizedgroup!      §2932.34 When may BLM waive Special
§ 2932.26 How will BLM decide whether to     event use. BLM may charge a fee for        Recreation Permit fees?
issue a Special Recreation Permit?
                                             recovery of costs to the agency of            BLM may waive Special Recreation
   BLM has discretion over whether to        analyses and permit processing instead     Permit fees on a case-by-case basis for
issue a Special Recreation Permit. We        of the Special Recreation Permit fee, if-  accredited academic, scientific, and
will base our decision on the following         (i) BLM needs more than 50 hours of     research institutions, therapeutic, or
factors to the extent that they are          staff time to process a Special            administrative uses.
relevant:                                    Recreation Permit for competitive or
                                                                                        §2932.40 Permit stipulations and terms.
   (a) Conformance with laws and land        organized group/event use in any one
use plans;                                   year, and                                  §2932.41 What stipulations must I follow?
   (b) Public safety,                           (ii) We anticipate that permit fees on     You must follow all stipulations in
   (c) Conflicts with other uses,            the fee schedule for that year will be     your approved Special Recreation
                                             less than the costs of processing the      Permit. BLM may impose stipulations
   (d) Resource protection,
                                             permit.                                    and conditions to meet management
   (e) The public interest served,              (3) Limitations on cost recovery. Cost  goals and objectives and to protect lands
   (f) Whether in the past you complied      recovery charges will be limited to        and resources and the public interest.
with the terms of your permit or other       BLM's costs of issuing the permit,
authorization from BLM and other             including necessary environmental          §2932.42 How long is my Special
agencies, and                                documentation, on-site monitoring, and     Recreation Permit valid?
   (g) Such other information that BLM       permit enforcement. Programmatic or           You may request a permit for a day,
finds appropriate.                           general land use plan NEPA                 season of use, or other time period, up

                                                                                                                 AR08046
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 192 of 249
61744          Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations

to a maximum of 5 years. BLM will              (b) BLM will establish deadlines in          (2) Violate the stipulations or
determine the appropriate term on a          your permit for submitting renewal          conditions of a permit issued under this
case-by-case basis.                          applications.                               subpart;
§2932.43 What insurance requirements                                                        (3) Knowingly participate in an event
                                             § 2932.53 What will be my renewal term?     or activity subject to the permit
pertain to Special Recreation Permits?         Renewals will generally be for the        requirements of this subpart if BLM has
   (a) All commercial and competitive        same term as the previous permit.           not issued a permit;
applicants for Special Recreation                                                           (4) Fail to post a copy of any
Permits, except vendors, must obtain a       § 2932.54 When may I transfer my Special    commercial or competitive permit
                                             Recreation Permit to other individuals,
property damage, personal injury, and                                                    where all participants may read it;
                                             companies, or entities?
public liability insurance policy that                                                      (5) Fail to show a copy of your Special
BLM judges sufficient to protect the            (a) BLM may transfer a commercial        Recreation Permit upon request by
public and the United States. Your           Special Recreation Permit only in the       either a BLM employee or a participant
policy must name the U.S. Government         case of an actual sale of a business or     in your activity.
as additionally insured or co-insured        a substantial part of the business. Only       (6) Obstruct or impede pedestrians or
and stipulate that you or your insurer       BLM can approve the transfer or             vehicles, or harass visitors or other
will notify BLM 30 days in advance of        assignment of permit privileges to          persons with physical contact while
termination or modification of the           another person or entity, also basing our   engaged in activities covered under a
policy.                                      decision on the criteria in § 2932.26.      permit or other authorization; or
   (b) We may also require vendors and          (b) The approved transferee must            (7) Refuse to leave or disperse, when
other applicants, such as organized          complete the standard permit                directed to do so by a BLM law
groups, to obtain and submit such a          application process as provided in          enforcement officer or State or local law
policy. BLM may waive the insurance          § 2932.20 through 2932.24. Once BLM         enforcement officer, whether you have a
requirement if we find that the vending      approves your transfer of permit            required Special Recreation Permit or
or group activity will not cause             privileges and your transferee meets all    not.
appreciable environmental degradation        BLM requirements, including payment            (b) Penalties.
                                             of fees, BLM will issue a Special              (1) Under the Federal Land Policy and
or risk to human health or safety.
                                             Recreation Permit to the transferee.        Management Act of 1976 (43 U.S.C.
§2932.44 What bonds does BLM require                                                     1733(a)), if you are convicted of
for a Special Recreation Permit?             §2932.55 When must I allow BLM to           committing any prohibited act in
                                             examine my permit records?                  paragraph (a) of this section, or of
   BLM may require you to submit a
payment bond, a cash or surety deposit,         (a) You must make your permit            violating any regulation in this subpart
or other financial guarantee in an           records available upon BLM request.         or any condition or stipulation of a
amount sufficient to cover your fees or      BLM will not ask to inspect any of this     Special Recreation Permit, you may be
defray the costs of restoration and          material later than 3 years after your      subject to a fine under 18 U.S.C. 3571
rehabilitation of the lands affected by      permit expires.                             or other penalties in accordance with 43
the permitted use. We will return the           (b) BLM may examine any books,           U.S.C. 1733.
bonds and financial guarantees when          documents, papers, or records                  (2) You may also be subject to civil
you have complied with all permit            pertaining to your Special Recreation       action for unauthorized use of the
stipulations. BLM may waive the              Permit or transactions relating to it,      public lands or related waters and their
bonding requirement if we find that          whether in your possession, or that of      resources, for violations of permit terms,
your activity will not cause appreciable     your employees, business affiliates, or     conditions, or stipulations, or for uses
environmental degradation or risk to         agents.                                     beyond those allowed by the permit.
                                                                                            (3) If you are convicted of failing to
human health and safety.                     §2932.56 When will BLM amend, suspend,      obtain a permit or paying a fee required
                                             or cancel my permit?
§2932.50 Administration of Special                                                       in this subpart, you may be subject to
Recreation Permits.                             (a) BLM may amend, suspend, or           a fine under 18 U.S.C. 3571, pursuant to
                                             cancel your Special Recreation Permit if    the Land and Water Conservation Fund
§2932.51 When can I renew my Special         necessary to protect public health,
Recreation Permit?                                                                       Act, as amended.
                                             public safety, or the environment.
  We will renew your Special                    (b) BLM may suspend or cancel your       Subpart 2933-Recreation Use Permits
Recreation Permit upon application at        Special Recreation Permit if you-           for Fee Areas
the end of its term only if-                    (1) Violate permit stipulations, or
   (a) It is in good standing;                                                           §2933.10 Obtaining Recreation Use
                                                (2) Are convicted of violating any       Permits.
   (b) Consistent with BLM management        Federal or State law or regulation
plans and policies; and                      concerning the conservation or              § 2933.11 When must I obtain a Recreation
   (c) You and all of your affiliates have   protection of natural resources, the        Use Permit?
a satisfactory record of performance.        environment, endangered species, or           You must obtain a Recreation Use
                                             antiquities.                                Permit for individual or group use of fee
§ 2932.52 How do I apply for a renewal?         (c) If we suspend your permit or a       areas. These are sites where we provide
  (a) You must apply for renewal on the      portion thereof, all of your                or administer specialized facilities,
same form as for a new permit. You           responsibilities under the permit will      equipment, or services related to
must include information that has            continue during the suspension.             outdoor recreation. You may visit these
changed since your application or your                                                   areas for the uses and time periods BLM
most recent renewal. If information          §2932.57 Prohibited acts and penalties.     specifies. We will post these uses and
about your operation or activities has         (a) Prohibitedacts. You must not-         limits at the entrance to the area or site,
not changed, you may merely state that         (1) Fail to obtain a Special Recreation   and provide this information in the
and refer to your most recent                Permit and pay the fees required by this    local BLM office with jurisdiction over
application or renewal.                      subpart;                                    the area or site. You may contact this

                                                                                                                  AR08047
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 193 of 249
               Federal Register/Vol. 67, No. 190/Tuesday, October 1, 2002/Rules and Regulations                                    61745

office for permit information when            Federal public agencies, and the private       this title" and adding in its place the
planning your visit.                          sector located within the service area.        phrase "part 2930 of this chapter."
§ 2933.12 Where can I obtain a Recreation     §2933.23 When must I pay the fees?             PART 6300-MANAGEMENT OF
Use Permit?                                      You must pay the required fees upon         DESIGNATED WILDERNESS AREAS
   You may obtain a permit at self-           occupying a designated recreation use
service pay stations, from personnel at       facility, when you receive services, or as       4. The authority citation for part 6300
the site, or at other specified locations.    the BLM's reservation system may               continues to read as follows:
Because these locations may vary from         require. These practices vary from site
site to site, you should contact the local                                                     Authority: 43 U.S.C. 1701 et seq., 16 U.S.C.
                                              to site. You may contact the local BLM
                                                                                             1131 et seq.
BLM office with jurisdiction over the         office with jurisdiction over the area or
area or site in advance for permit            site for fee information.                        5. Section 6302.20(i) is amended by
information.                                                                                 removing the phrase "section 8372.0-
                                              § 2933.24 When can I get a refund of
§2933.13 When do I need a reservation to      Recreation Use Permit fees?                    5(c)" and adding in its place the phrase
use a fee site?                                                                              "section 2932.5."
                                                If we close the fee site for
   Most sites are available on a first        administrative or emergency reasons,
come/first serve basis. However, you                                                         PART 8340-OFF-ROAD VEHICLES
                                              we will refund the unused portion of
may need a reservation to use some            your permit fee upon request.
sites. You should contact the local BLM                                                         6. The authority citation for part 8340
office with jurisdiction over the site or     §2933.30    Rules of conduct.                  is revised to read as follows:
area to learn whether a reservation is        § 2933.31 What rules must I follow at fee        Authority: 43 U.S.C. 1201, 43 U.S.C. 315a,
required.                                     areas?                                         16 U.S.C. 1531 et seq., 16 U.S.C. 1281c, 16
                                                                                             U.S.C. 670 et seq., 16 U.S.C. 4601-6a, 16
§ 2933.14 For what time may BLM issue a         You must comply with all rules that          U.S.C. 1241 et seq., and 43 U.S.C. 1701 et
Recreation Use Permit?                        BLM posts in the area. Any such site-          seq.
   You may obtain a permit for a day,         specific rules supplement the general
season of use, year, or any other time        rules of conduct contained in subpart            7. Section 8344.1 is amended by
period that we deem appropriate for the       8365 of this chapter relating to public        revising the cross-reference "subpart
particular use. We will post this             safety, resource protection, and visitor       8372" to read "part 2930."
information on site, or make it available     comfort.
at the local BLM office with jurisdiction                                                    PART 8370-USE AUTHORIZATIONS
                                              §2933.32 When will BLM suspend or
over the area or site, or both.               revoke my permit?                              [REMOVED]

§2933.20   Fees for Recreation Use Permits.      (a) We may suspend your permit to
                                                                                               8. Part 8370 is removed.
                                              protect public health, public safety, the
§2933.21 When are fees charged for            environment, or you.                           PART 9260-LAW ENFORCEMENT-
Recreation Use Permits?                          (b) We may revoke your permit if you
                                                                                             CRIMINAL
   You must pay a fee for individual or       commit any of the acts prohibited in
group recreational use if the area is         subpart 8365 of this chapter, or violate         9. The authority citation for part 9260
posted to that effect. You may also find      any of the stipulations attached to your
                                                                                             continues to read as follows:
fee information at BLM field offices or       permit, or any site-specific rules posted
BLM Internet websites.                        in the area.                                     Authority: 16 U.S.C. 433; 16 U.S.C. 4601-
                                                                                             6a; 16 U.S.C. 670j; 16 U.S.C. 1246(i); 16
§2933.22 How does BLM establish               PART 3800-MINING CLAIMS UNDER                  U.S.C. 1338; 18 U.S.C. 1851-1861; 18 U.S.C.
Recreation Use Permit fees?                   THE GENERAL MINING LAWS                        3551 et seq.; 43 U.S.C. 315(a); 43 U.S.C. 1061,
  BLM sets recreation use fees and                                                           1063; 43 U.S.C. 1733.
adjusts them from time to time to reflect       2. The authority citation for part 3800
changes in costs and the market, using        continues to read as follows:                    10. Section 9268.3 is amended by
                                                                                             removing from the first sentence of
the following types of data:                    Authority: 5 U.S.C. 552; 16 U.S.C. 1131-
   (a) The direct and indirect cost to the                                                   paragraph (e)(1) the phrase "subpart
                                              1136, 1271-1287, 1901; 25 U.S.C. 463; 30
government;                                   U.S.C. 21 et seq., 21a, 22 et seq., 1601; 43   8372 of this title" and adding in its
   (b) The types of services or facilities    U.S.C. 2, 154, 299, 687b-687b-4, 1068 et       place the phrase "part 2930 of this
provided; and                                 seq., 1201, 1701 et seq.; 62 Stat. 162.        chapter."
   (c) The comparable recreation fees           3. Section 3802.1-1(d) is amended by         [FR Doc. 02-24748 Filed 9-30-02; 8:45 am]
charged by other Federal agencies, non-       removing the phrase "subpart 8372 of           BILLING CODE 4310-84-P




                                                                                                                        AR08048
                                    Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 194 of 249
Re: [EXTERNAL] Re: Starting the planning meetings for 2019 BM event
Hall, Mark E <mehall@blm.gov>
Thu 4/18/2019 7:46 AM
To: Marnee Benson <marnee.benson@burningman.org>
Cc: Charlie Dolman <charlie.dolman@burningman.org>; Mckinney, Chelsea M <cmmckinney@blm.gov>; Andres, Rebecca L <randres@blm.gov>; Pirtle, Mark O <mpirtle@blm.gov>;
Briscoe, Logan <lbriscoe@blm.gov>; McCullough, Ester M <emccullo@blm.gov>; Jones, Jennifer L <jljones@blm.gov>; Rorex, Zwaantje T <zrorex@blm.gov>; Raby, Jon K
<jraby@blm.gov>; Erin MacCool <playground@burningman.org>; Roger Vind <roger.vind@burningman.org>; Heather Nuanes <heather.nuanes@burningman.org>

Morning All,

Sorry for the delay in replying--on the road Tuesday with meetings, and a meeting filled Wednesday in the office.

I'll split out the numbers for the two meetings Marnee.

Yes, we should get agenda items out on Wednesday--for this week I think the closure order will be the focus on the BLM-
BMP/BRC meeting.

And thanks for listing the team on Burning Man's side.

Talk later this morning, MEH

Mark E. Hall, PhD
Field Manager
Black Rock Field Office
Winnemucca District Office
775-623-1529.



On Tue, Apr 16, 2019 at 1:22 PM Marnee Benson <marnee.benson@burningman.org> wrote:
 (+ Playground, Roger, Heather)

  Mark,

  Thank you for your email yesterday regarding 2019 planning. I see your wisdom scheduling PCSO first, so that is fine. And thank you for allowing
  the additional time for BMP-BLM only.

                                                                                                                                                    AR03447
                                                                                                                                                                       /
Last year we put agenda items Case  1:19-cv-03729-DLF
                              directly                       Document
                                       in the calendar invitation        35-14 them
                                                                  after emailing Filedout.
                                                                                       07/12/21    Pageseemed
                                                                                           That system  195 of to
                                                                                                                249
                                                                                                                  work well. Does BLM want to do
that again? Heather Nuanes is copied here and will participating in the meetings - she would be happy to coordinate with BLM to ensure the
agendas are done on Wednesday if that works for you.

As a reminder, BMP is not prepared to discuss items with PCSO that are not directly related to their law enforcement operations on playa. We will
also want to provide a different phone number for the 11:00 BLM-BMP meeting. Heather can put that number in the Calendar invitation.

Your April 15 email also included your letter of February 27 regarding the BLM Planning Team for 2019. Here is Burning Man Project’s 2019 Planning
Team.

BMP’s Planning Team for the 2019 Event:

      Marnee Benson, Associate Director of Government Affairs
      Charlie Dolman, Event Director
      Erin MacCool, Associate Director of Event Operations
      Roger Vind, Law Enforcement Advisor
      Heather Nuanes, Government Affairs Coordinator

As you know, we have many Subject Matter Experts available to attend 2019 planning meetings as well, including:

   1. Kate Gonnella, Emergency Services Department Chief
   2. Wilfredo Sanchez Vega, Department Manager, Black Rock Rangers
   3. Jim Graham, Communications Special Projects
   4. Emma Weisman, Agency Relations Manager
   5. Red Grasso, ESD Radio Systems Administrator
   6. Bryan Anderson, ESD iNet Systems Administrator
   7. Brian Herbek, ESD Communications Chief
   8. Anna Duffy, ESD Crisis Intervention Team Chief
   9. Dee Zaster, 88NV Airport Operations Manager
  10. Audrey Whaling,Project Manager, Black Rock City Operations, Burner Express Bus & Air
  11. Chris Neary, Associate Director of DPW

We will add them (and others) as needed.

We look forward to our first meetings this Thursday April 18 and to working with BLM ahead of the 2019 event.

Thank you,
Marnee
                                                                                                                                 AR03448
                                                                                                                                                    /
Marnee Benson                Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 196 of 249
Associate Director of Government Affairs
Burning Man
marnee.benson@burningman.org
w. (415) 865-3800
www.burningman.org




On Mon, Apr 15, 2019 at 9:46 AM Hall, Mark <mehall@blm.gov> wrote:
  Marnee,
  Thanks for your email. The BLM would like the first meeting on the planning meetings to be with PCSO-BLM-BMP. Last
  year, there were too many Thursday mornings where the BLM & BRC ended early, and then there was an awkward
  amount of time where we waited till the PCSO could phone in. If the business involving the PCSO's is short, then after
  they hang up we can move forward with BLM-BMP business.

  The BLM is more than happy to give you guys an hour or whatever time is needed. I will amend the schedule.

  Noted on the vending and environmental compliance meetings. On the list of topics for upcoming meetings, just let us
  know when you would like to start the conversation.

  Also attached is the 2019 BLM Planning team for the 2019 Event.

  Best, MEH

  Mark E. Hall, PhD
  Field Manager
  Black Rock Field Office
  Winnemucca District Office
  775-623-1529.



  On Wed, Apr 10, 2019 at 2:22 PM Marnee Benson <marnee.benson@burningman.org> wrote:
   Mark,

    Thank you for initiating this conversation and offering a first list of topics BLM plans to discuss with BMP this year. We have some ideas for your
    consideration and are looking forward to getting started with 2019 planning meetings. I want to apologize to Chelsea for not responding to her
                                                                                                                                     AR03449
    email on this same topic - I began to draft a reply and then needed to shift and focus on the EIS.                                               /
                          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 197 of 249
Also please note that I have removed Sheriff Allen from this thread so that we can discuss our plan with BLM before adding other agencies.

Our recommendations for your consideration:

1. We would like to reserve an hour with BLM each week, not 30 minutes. This model has worked in the past, and as you said, we are getting a
bit of a late start. There will be important items to discuss.

2. We suggest that we do not need to plan our permit with the Pershing County Sheriff's Office each week for twice the amount of time we
meet only with BLM. BLM is our permitting agency and though local law enforcement is an important factor in planning for the Burning Man
event, it is not the driving force.

The past two years your new requirement has been that we meet with PCSO each week for an hour. You have seen that often those meetings
are cancelled, have no agenda items, or the Sheriff is not available. We are too busy to carve out this much time each week for a meeting that
doesn't need to happen or might get cancelled, and would prefer to resume the previous model, where we convene with PCSO when needed,
or that we reserve an hour every other week.

We recommend that we meet with BLM first on a given day, and then PCSO, not the other way around.

3. We suggest alternating every other week for environmental and vending compliance.

4. With the future of the event so uncertain, our planning and leadership teams are heavily invested in the EIS process, so we'll need to be
strategic about prioritizing our 2019 planning topics.

5. Regarding your recommended topics:

      the closure order
      any changes to the BMP's Plan of Operations/Operating Plan?
      reviewing the 2018 stipulations
      any art projects or theme camps akin to the 747?

We agree this is an excellent list. These are topics we would discuss with BLM and then decide together what aspects impact and involve PCSO.
Regarding the stipulations: This year we would like to hear BLM's plans or thoughts for any changing or adding stips before you create draft
stips, and be given the opportunity to weigh in and possibly help inform you.

6. Topics we should consider adding (many would involve PCSO):

   1. Post Use Inspection & Reporting
   2. Tier One Meetings                                                                                                        AR03450
                                                                                                                                               /
   3. JOC & EOC          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 198 of 249
   4. Radio and pager use
   5. Protocols for BLM and PCSO reporting incidents to BRC

7. 10-11am on Thursdays works well for us to meet with BLM. We are not available to meet this Thursday but hope to agree on a schedule to
begin next week.

Thank you,
Marnee

Marnee Benson
Associate Director of Government Affairs
Burning Man
marnee.benson@burningman.org
w. (415) 865-3800
www.burningman.org




On Thu, Apr 4, 2019 at 1:45 PM Hall, Mark <mehall@blm.gov> wrote:
  Hi All,

  You should be seeing an invite for the 2019 Burning Man planning meetings. We are starting a touch late this year.
  The 10-11 AM meeting is intended for conversations between BMP-BLM-PCSO.

  Marnee and Charlie, note that I've scheduled an 11 AM meeting that is just for BMP-BLM issues on the event. While
  only 30 minutes it can be extend to a full hour.

  I'll let Chelsea and Zwaantje set up the Vending and Environmental compliance meetings for later in the day on
  Thursday.

  Topics that come to my mind that need to be discussed--
  1. the closure order
  2. any changes to the BMP's Plan of Operations/Operating Plan?
  3. reviewing the 2018 stipulations
  4. any art projects or theme camps akin to the 747?
                                                                                                                         AR03451
  I'm sure there is more that I am missing, this is just what comes to mind this afternoon.                                                 /
                      Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 199 of 249
Best, MEH

Mark E. Hall, PhD
Field Manager
Black Rock Field Office
Winnemucca District Office
775-623-1529.




                                                                                             AR03452
                                                                                                       /
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 200 of 249




     1     DOWNEY BRAND LLP
           ELIZABETH B. STALLARD (Bar No. 10769)
     2     100 West Liberty, Suite 900
           Reno,NV 89501-1958
     3     Telephone: 775.329.5900
           estallard@downeybrand.com
     4
           Attorneys for Appellant
     5     BLACK ROCK CITY LLC
     6
     7
     8                           UNITED STATES DEPARTMENT OF INTERIOR
     9                                  INTERIOR BOARD OF LAND APPEALS
    10
    11    BLACK ROCK CITY LLC,                            Case Identification No.: IBLA 2016-115
    12                     Appellant,                     Special Recreation Permit
                                                          LLNVW03500-15-01
    13                v.                                  2930 (NV020.00)
0
    14    BUREAU OF LAND MANAGEMENT,                      APPELLANT BLACK ROCK CITY LLC'S
                                                          STATEMENT OF REASONS IN SUPPORT
    15                     Appellee.                      OF APPEAL
    16
    17
0
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
          1442965.3

                                          APPELLANT'S STATEMENT OF REASONS              AR04590
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 201 of 249



         1                                                       TABLE OF CONTENTS
         2                                                                                                                                          Page
         3    I.          INTRODUCTION .............................................................................................................. 1
              II.         FACTUAL BACKGROUND ............................................................................................. 3
         4
                          A.    Overview Of The Burning Man Special Recreation Permit ................................... 3
         5                B.    Burning Man Has An Exceptional Record Of Safety And Environmental
                               Compliance Due To An Engaged Community And BRC's Extensive
         6                      Operational Expertise .............................................................................................. 5
         7                C.   Between 2011 And 2014, BLM Increased Its Costs To Administer The
                               Burning Man SRP By Almost 300% ...................................................................... 6
         8                     1.      After several years of incremental increases, BLM's costs rose by
                                       60% in 2012, coincident with a change in BLM regional law
         9                             enforcement leadership ............................................................................... 6
        10                     2.      In 2013, BLM's costs more than doubled again, to almost $3
                                       million ......................................................................................................... 8
        11                     3.      BLM increased its costs by another half-million dollars in 2014 ............... 9
        12                D.   The 2015 SRP Process Was Marred By BLM Delays, And BLM's Costs
                               Increased Yet Again .............................................................................................. 11
...:i   13
...:i                          1.      BLM delayed planning for the 2015 event by requiring BRC to
Cl                                     address purported "safety issues."............................................................. 11
        14
                               2.      2015 planning was further delayed by BLM's demand that BRC
Ill     15                             provide a new luxury compound for BLM's special guests ..................... 12
                               3.      When BLM finally issued its cost recovery estimate for the 2015
        16                             Burning Man SRP, it again failed to sufficiently explain its costs ........... 14
        17                     4.      BLM issued its Final Decision on 2015 cost recovery without
Cl                                     adequately justifying its costs ................................................................... 15
        18    III.        LEGAL STANDARD ....................................................................................................... 16
        19    IV.         ARGUMENT .................................................................................................................... 17
                          A.   BLM Has Not Met Its Obligations Under Cost Recovery Guidelines To
        20                     Sufficiently Explain Its Costs For The 2015 Burning Man SRP .......................... 17
        21                B.   BLM Violated Cost Recovery Guidelines By Charging BRC Multiple
                               Times For The Same Costs ................................................................................... 18
        22                     1.      BLM improperly charged BRC directly for costs already captured
                                       by the indirect administrative cost rate ..................................................... 18
        23
                               2.      Charging the IACR rate on costs incurred during the Burning Man
        24                             event amounts to impermissible overcharging .......................................... 21
                          C.   BLM's Contracting Practices With Respect To The 2015 SRP Were
        25                     Unjustified And Unreasonable .............................................................................. 22
        26                     I.      BLM incurred unnecessary contracting costs due to its failure to
                                      coordinate with BRC ................................................................................. 22
        27                     2.     BLM entered into several unjustified contracts ........................................ 22
        28                             a.      BLM's contract with the U.S. Park Police .................................... 22
              144296S.3                                                            1

                                                          APPELLANT'S STATEMENT OF REASONS                                         AR04591
              Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 202 of 249



         ·l                                                       TABLE OF CONTENTS
                                                                      (continued)
         2                                                                                                                                         Page
         3                            b.        BLM's contract with the U.S. Forest Service ............................... 24
                                      c.        BLM' s contract with Inet Dispatch ............................................... 25
         4
                           D.  BRC Should Not Be Required To Reimburse BLM's Costs For
         5                      Unnecessary Equipment And Supplies ................................................................. 26
                           E.   BLM's Labor Costs Are Unjustified And Unreasonable ...................................... 28
         6
                                1.    BRC should not be required to reimburse BLM's costs for
         7                            superfluous staff or unjustified labor hours .............................................. 28
                                2.    BRC should not be charged any costs associated with BLM's
         8                            unjustified designation of Burning Man as an "emergency event.".......... 33
         9                     3.     BLM has not justified its law enforcement officer staffing levels ............ 34
                                      a.        BRC should not be charged the labor costs associated with
        10                                      BLM's unreasonably aggressive law enforcement tactics ............ 34
        11                     4.     BRC personnel expertly manage health and safety issues at Burning
                                      Man and must be taken into account in determining appropriate
        12                            BLM law enforcement levels .................................................................... 41
                               5.     BLM is improperly charging BRC for the use of law enforcement
...:i   13                            officers to provide unnecessary community and civilian services ............ 42
        14                            a.        BRC should not be charged for unnecessary time spent by
                                                BLM law enforcement officers on "community policing." .......... 42
CQ      15                            b.        BRC should not be charged for unnecessary time spent by
                                                BLM law enforcement officers on environmental
        16                                      compliance issues .......................................................................... 43

0
        17     v.          CONCLUSION ................................................................................................................. 45
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
               144296S.3                                                           11

                                                           APPELLANT'S STATEMENT OF REASONS                                         AR04592
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 203 of 249



      1                                                     TABLE OF AUTHORITIES
      2                                                                                                                                             Page
      3
                                            FEDERAL STATUTORY AUTHORITIES
           18 u.s.c. 3061 ............................................................................................................................... 40
      4
      5    42 u.s.c. 4321 ................................................................................................................................. 4
      6    43 u.s.c. 1701 ................................................................................................................................. 4
           43 u.s.c. 1734 ························································································································· 29, 32
      7
           I.R.C. (26 U.S.C.) § 501(c)(3) .......................................................................................................... 4
      8                                     FEDERAL RULES AND REGULATIONS
      9    5 CFR 550.103 ........................................................................................................................... 7, 33
           5 CFR 550.106 ........................................................................................................................... 7, 33
     10
           36 CFR 2.34 ................................................................................................................................... 37
     11    43 CFR 2932.31 ........................................................................................................... 10, 30, 39, 43
     12    43 CFR 8365.1-7 ............................................................................................................................ 38

     13
Cl
     14
     15
     16
     17
Cl
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
           144296D                                                               111
                                                        APPELLANT'S STATEMENT OF REASONS                                             AR04593
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 204 of 249



      1                                        I.      INTRODUCTION
      2            Since 2011, the Winnemucca District Office of the Bureau of Land Management ("BLM")
      3    has been dramatically and unjustifiably increasing the costs it claims for managing the special
      4    recreation permit ("SRP") for Burning Man, a week-long gathering that takes place in Nevada's
      5    Black Rock Desert. Burning Man is well-known for its principles of radical self-reliance and
      6    civic responsibility, and for its leave-no-trace environmental practices.
      7            From 2011 to 2015, BLM's claimed costs for the Burning Man SRP climbed from around
      8    $730,000 to more than $3.5 million, an increase of over 300 percent. In the same four years, the
      9    population of Burning Man participants increased by just 43 percent. There was no change in
     10    public health, public safety, environmental conditions, or anything else at the event that would
     11    justify a material increase to BLM's costs, let alone the 303 percent increase that BLM actually
     12    imposed.
     13           Black Rock City LLC ("BRC"), the organizer of the Burning Man event, continued to ask
     14    BLM to justify these dramatically increasing costs with each year's SRP. Yet BRC had no choice
     15    but to agree to the additional costs, or face having no SRP when it was already deep into planning
     16    and preparation for that year's event. In this way, BRC's meticulous organization of and
     17    preparation for Burning Man was used against it: producing a safe and successful event meant
Cl
     18    that BRC committed significant resources to each year's event well before BLM got around to
     19    providing its annual cost estimates. Moreover, BRC was warned that requiring BLM to address
     20    an appeal of a prior year's cost recovery decision might mean the Winnemucca District Office
     21    would not have time to process the current year's SRP. As a consequence, BRC was forced to
     22    accept and absorb BLM's exorbitant and unsubstantiated cost increases for years.
     23           In addition to charging BRC for all of BLM's direct and indirect costs through cost
     24    recovery, BLM entered into a separate memorandum of understanding with BRC in 2014,
     25    agreeing that BRC would provide various on-site infrastructure, goods, and services to BLM
     26    pursuant to annual statements of work ("SOWs"). BLM claimed this arrangement would enable
     27    BRC to save some money, but by 2015, there could be no doubt that BLM was taking advantage
     28    of the SOW process to procure unnecessary services at BRC's expense.
           1442965.l                                     1
                                          APPELLANT'S ST ATEMENT OF REASONS                   AR04594
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 205 of 249



     1            The SOWs that BLM presented for the 2015 event included a demand for a new housing
     2    facility called the "Blue Pit Compound" for BLM leadership and unspecified "VIPs." BLM's
     3    Blue Pit specifications called for hot water, air conditioning, refrigerators, couches, laundry
     4    machines, and flush toilets cleaned daily by BRC personnel. Another SOW called for BLM staff
     5    to have 24-hour access to ice cream (BLM went so far as to specify the need for "Choco Tacos")
     6    and other extravagant catering provisions, including 13 different cuts of meat. In BRC's estimate,
     7    the costs of all the 2015 SOWs would exceed one million dollars. The Blue Pit Compound and
     8    its associated luxury features would alone cost several hundred thousand dollars, all to be paid by
     9    BRC- and ultimately by Burning Man's participants, the individuals who purchase tickets for
    10    the event each year.
    11           Details of the requested Blue Pit Compound and catering services were obtained by the
    12    media, and a public outcry rightfully followed. Senate Minority Leader Harry Reid called BLM's
    13    requests "unprecedented and extravagant," as well as "outlandishly unnecessary." BLM was
Q
    14    ultimately forced to abandon its demand for the Blue Pit Compound after being subjected to this
�
    15    public scrutiny.
    16           Many of the costs that BLM did require BRC to pay in 2015 are just as obviously
    17    unreasonable, and must therefore be disallowed in accordance with cost recovery guidelines. As
Q
    18    explained in this Statement of Reasons, BLM's 2015 cost recovery decision is replete with
    19    unnecessary expenditures, including inflated staffing levels and the provision of various goods
    20    and services for which there was no legitimate justification.
    21           One of the most glaring examples of this deficiency is BLM's expenditures on law
    22    enforcement labor, which have skyrocketed in recent years despite a lack of corresponding
    23    increase in public safety concerns at the event. At the 2015 event, BLM's law enforcement
    24    staffing again exceeded what was necessary for public safety, and many officers were obviously
    25    redundant as a result of the local law enforcement presence that BLM required BRC to arrange as
    26    a condition of the SRP. As a result, BRC was forced to pay BLM law enforcement to spend
    27    hundreds of hours on tasks that were largely unnecessary and duplicative of BRC's
    28    responsibilities, such as monitoring environmental compliance and providing information to
          144296Ll                                       2
                                         APPELLANT'S STATEMENT OF REASONS                      AR04595
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 206 of 249




      1    Burning Man participants.
      2            Statements by BLM personnel have also confirmed BLM's wasteful practices with respect
      3    to items for which it forced BRC to pay. These include BLM's determination that expensive
      4    goggles are essentially disposable, although they could easily be reused, and BLM's purchase of
      5    unnecessary satellite tracking devices, GPS cameras, and other equipment. BLM also should not
      6    be able to pass on the costs and consequences ofits own acknowledged inefficiencies to BRC,
      7    such as by requiring BRC to pay for unexplained travel or duplicate supply orders.
      8           Nor should BLM have charged BRC directly for costs that were covered by the indirect
      9    administrative cost rate ("IACR"), which BLM assessed on all ofits direct expenses. BLM not
     10    only improperly categorized various expenditures as direct costs -including contracting, budget
     11    development, and public information services -but then required BRC to pay the 22.9% IACR
     12    on top ofthese costs.
�    13           Finally, and even ifmany ofBLM's 2015 costs may ultimately be justified, because BLM
Cl
     14    failed to provide sufficient information for purposes ofmaking that assessment, its 2015 cost
     15    recovery is deficient and subject to challenge.
     16           SRPs are not meant to be a substitute for agency budgets, or based on what a pennittee is
     17    able to pay instead ofthe actual reasonable cost ofadministering the associated SRP. Equally
Cl
     18    obvious, SRP costs are not intended to cover junkets for federal employees, a chance to try out
     19    fancy technology, or other fringe benefits that would never be approved for regular agency
     20    operations. Quite simply, just because the BLM is spending someone else's money does not
     21    mean it can do so recklessly.
     22           Thus, and as explained herein, BRC respectfully requests that the IBLA disallow BLM's
     23    2015 cost recovery for the Burning Man SRP.
     24                                    II.   FACTUAL BACKGROUND
     25    A.     Overview Of The Burning Man Special Recreation Permit.
     26           Since 1990, the Burning Man event ("Burning Man" or "the event'') has been held over
     27    Labor Day weekend and the preceding week on public lands managed by BLM in what is now the
     28    Black Rock Desert-High Rock Canyon Emigrant Trails National Conservation Area ofnorthern
           1442965.3                                3
                                            APPELLANT'S STATEMENT OF REASONS                 AR04596
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 207 of 249



         1        Nevada ("Black Rock NCA"). (Declaration of Harley K. Dubois ("Dubois Deel.") at ,r 2.) The
         2        event location, commonly called Black Rock City (or "the City"), has been situated within
         3        Pershing County for the last several years. (Id.) Burning Man began its tenure in the Black Rock
         4        NCA as a weekend camping trip for a small group of people. (Id. at ,r 4.) Over the past 25 years,
         5        the event has grown in size, popularity, and complexity, and the total population 1 of the 2015
         6        event was 67,564 participants. (Id.)
         7                Burning Man has been produced by BRC since 1997. (Id. at ,r 5.) In 2013, BRC became
         8        a wholly owned subsidiary of Burning Man Project ("BMP"), a California nonprofit public
         9     benefit corporation recognized as exempt under section 501(c)(3) of the Internal Revenue Code.
        10     (Id.) BMP's mission is to facilitate and extend the culture of the Burning Man event into the
        11     larger world. (Id.)
        12                BLM issues a special recreation permit ("SRP") for Burning Man every year.
i,.:i
i,.:i   13     (Declaration of Rosalie Barnes ("Barnes Deel.") ,r 2.) Each SRP has been issued pursuant to the
        14    requirements of the National Environmental Policy Act ("NEPA") and Federal Land Policy and
        15    Management Act ("FLPMA"). 42 U.S.C. § 4321, et seq. (1969); 43 U.S.C. § 1701, et seq.
        16    (1976). The permitting process has included several environmental assessments over the years,
        17    the most recent of which covers the period 2012 to 2016, and as with previous assessments,
0
        18    resulted in BLM issuing a mitigated Finding of No Significant Impact ("FONSI"). (Barnes Deel.
        19    at ,r 3.)
        20                Over the last 25 years, BRC and BLM have cooperated to develop and refine a Leave No
        21    Trace standard for the event that BLM has since adopted for use with all events on BLM­
        22    managed public lands. (Id. at ,r 4.) BLM typically inspects the Burning Man event site six weeks
        23    after the end of the SRP period. (Id.) BRC has passed every inspection. (Id.)
        24                Each year, the Burning Man SRP contains special stipulations ("Stipulations") designed
        25    specifically for the uniqueness of the event and intended to address impacts and issues identified
        26
              I
                All references herein to Burning Man's population are to the peak number of paid participants at
        27    the event in a particular year. (Declaration of Charles Dolman, Ex. G [Stipulation 1].)
        28    Population varies significantly over the course of the event.
              144296S.3                                           4
                                                APPELLANT'S STATEMENT OF REASONS                     AR04597
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 208 of 249



         1    in the mitigated FONSI that would require additional regulation by BLM beyond existing federal,
         2    state, and county laws and regulations. (Id. at ,r 6; see also Declaration of Charles Dolman
         3    ("Dolman Deel."), Ex. G.) The Stipulations address event population, public health and safety,
         4    environmental compliance, and traffic management in surrounding areas. (Barnes Deel. at ,r 6.)
         5    Burning Man has been compliant with all Stipulations each year except 2011 and 2013, when
         6    population slightly and inadvertently exceeded the set limit during a portion of the event. (Id.)
         7    B.      Burning Man Has An Exceptional Record Of Safety And Environmental
                      Compliance Due To An Engaged Community And BRC's Extensive Operational
         8            Expertise.
         9            Burning Man is guided by Ten Principles, which co-founder Larry Harvey authored in
        10    2004 "as a reflection of the community's ethos and culture as it had organically developed since
        11    the event's inception." (Dubois Deel. at ,r 6, Ex. A.) Among these principles are communal
        12    effort, civic responsibility, participation, and radical self-reliance, all of which are reflected in
...:I   13    Burning Man's excellent record of health, safety, and environmental compliance. (Id.) ·
...:I
Cl
        14            BRC event operations encompass over 50 departments and teams, organized year round
        15    and expertly executed onsite for the duration of event operations. (Id. at ,r 8.) They survey the
        16    streets, build City infrastructure, install shade, manage the airport, place camps, manage art,
        17    license vehicles, plan and provide emergency and other community services, sell ice, ensure
Cl
        18    sanitation, and educate participants. (Id.) BRC has built these departments and best practices
        19    over the past 25 years. (Id. ff 7, 8.) Every year, BRC engages thousands of competent, trained,
        20    licensed, and certified health and safety employees, contractors, and volunteers in the production
        21    of Burning Man. (Id. at ,r 8.) Many employees and volunteers have 10 to 20 years of experience
        22    at Burning Man, as well as 10 to 20 years of experience in their respective fields of expertise.
        23    (Id.)
        24            In 2015, BRC's health and safety personnel included 700 Black Rock Rangers, who
        25    provided security at the perimeter of scheduled artwork burns and patrolled the City on foot and
        26    bicycle 24 hours per day for the duration of the event; 700 licensed, professional Emergency
        27    Services personnel, from a variety of medical and emergency services backgrounds, who staffed
        28    six first-aid stations over the course of the event and responded to reports of fires, hazardous
              1442965.3                                          5
                                              APPELLANT'S STATEMENT OF REASONS                        AR04598
              Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 209 of 249




          1     waste incidents, and medical calls for service; dozens oflicensed doctors, nurses, and emergency
          2     medical personnel employed by BRC's contracted provider ofadvanced life support services,
          3     CrowdRx, who staffed the City's emergency care facility and ambulances; and 700 Gate,
          4     Perimeter and Exodus staff, who provided traffic management and security at the entrance gates
          5     and airport around ingress, egress (known as "Exodus"), and the perimeter ofthe event site.
          6     (Dolman Deel. at if 19.) These groups responded to public health and safety incidents;
          7     proactively deployed personnel and resources to the sites ofmajor events within Burning Man,
          8     such as the burning of the Man sculpture; and communicated daily with BLM representatives to
          9    coordinate on a wide variety ofpublic, health and safety issues. (Id. at 120.) BLM and BRC
         10    executed well-established protocols, developed with the Pershing County Sheriffs Office
         11    ("PCSO") and other cooperating agencies, for reporting crimes and calling law enforcement to
         12    the scene of any emergency. (Id. at 121.)
....:i   13                BRC also utilized 600 trained volunteers and employees in its Department ofPublic
....:i

z        14    Worlcs, who constructed the event's infrastructure; a team of24 compliance staff, who ensured
         15    vending and environmental compliance with BLM regulations throughout the event; and more

z        16    than 5,000 Community Services volunteers and employees who ensured airport safety and
         17    compliance and interfaced with Burning Man participants on numerous issues, including
Cl
         18    providing information and directions. (Id. at ,I 22.)
         19                It is undeniable that BRC's comprehensive commitment to public health and safety and
         20    operational excellence, coupled with its dedicated professional staff, have led to Burning Man's
         21    exceptional compliance record in all areas ofthe SRP. (Id. at 1,J 17, 23.)
         22    C.          Between 2011 And 2014, BLM Increased Its Costs To Administer The Burning Man
                           SRP By Almost 300%.
         23
                           1.     After several years of incremental increases, BLM's costs rose by 60% in
         24                       2012, coincident with a change in BLM regional law enforcement leadership.
         25                Since 2007, BLM has charged BRC for the costs ofadministering the Burning Man SRP
         26    under cost recovery regulations and guidelines, which require that BRC pay all ofBLM's direct
         27    and indirect costs, plus 3% ofBRC's gross receipts as a commercial use fee. (Declaration of
         28    Raymond Allen ("Allen Deel.") at 13; National Special Recreation Permit Fee Schedule,
               1442965.3                                         6
                                                 APPELLANT'S STATEMENT OF REASONS                 AR04599
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 210 of 249




      1    available at http://www.blm.gov/style/medialib/blrn/co/programs/recreation/
      2    srp_state_page.Par.80235.File.dat/IM201l-041_attl [l].pdf.) From 2011 through 2015, BRC paid
      3    BLM a total ofmore than $4 million in commercial-use fees and more than $12.2 million in costs.
      4    (Allen Deel. at ,r 4.)
      5            Between 2007 and 2011, BLM increased its costs from around $626,000 to around
      6    $859,000, or about 10% per year. (Id. at ,r 5.) During this same period, BRC's population
      7    increased from 47,097 to 53,963, indicating average annual growth around 4%. (Id.)
      8            In 2012, Officer Dan Love became the Special Agent in Charge for Region 3, which
      9    includes the Black Rock NCA, and assumed leadership oflaw enforcement operations for the
     10    Burning Man SRP. (Id. at ,r 6.) That year, BLM's costs for administering the Burning Man SRP
     11    jumped 60% from the year before, to a total of$1,371,731. (Id. at ,r 7.) BRC's population
     12    increased by only 4% that year, and BLM failed to provide BRC with an adequate written
     13    explanation for the substantial cost increase. (Id. at ,r,r 8, 9.) BLM likewise did not adequately
     14    justify its decision to raise its law enforcement staffing levels by 37% - from 51 officers in 2011
     15    to 70 in 2012. (Id. at ,r,r 7, 9.) BRC is aware ofno safety issues from prior Burning Man events
     16    that necessitated such an increase, and BLM has never identified any. (Id. at ,r 9.)
     17            Also in 2012, BLM designated Burning Man as an "emergency" event (for the first time,
Cl
     18    to BRC's knowledge), even though Burning Man is carefully planned year-round by BRC and
     19    BLM. (Id. at ,r 10.) Although BLM has never documented any difficulties securing sufficient
     20    staff, BLM informed BRC that the purpose ofthe "emergency" designation was to facilitate the
     21    assignment ofBLM officers from other regions to the Burning Man SRP. (Id.) This was in part
     22    because federal employees who provide services in connection with an emergency event are
     23    entitled to premium pay. See 5 C.F.R. § 550.106(a). BLM did not, and cannot, explain how the
     24    pre-planned and permitted Burning Man event could appropriately be designated an "emergency"
     25    event under applicable law. See 5 C.F.R. § 550.103. BRC has been unable to confirm whether
     26    BLM has continued to apply the "emergency" designation to Burning Man, including for the
     27    2015 event, because BLM's labor log lacks sufficient detail to make such an assessment. (Allen
     28    Deel. at ,r 10.) The data that BLM supplied to BRC about its labor costs includes only the total
           144296$.3                                       7
                                          APPELLANT'S STATEMENT OF REASONS                        AR04600
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 211 of 249




      1    number ofhours worked and total pay received by each staff member; it does not indicate
      2    whether any overtime or premium pay was received or how much. (Dolman Deel., Ex. H,
      3    Attachment 2.)
      4            Despite all ofthese issues, and although BLM failed to provide BRC with sufficient
      5    evidence to justify BLM's 2012 expenses or cost increases, BRC felt it had no choice but to
      6    acquiesce to the 2012 final cost decision, afler BLM' s Winnemucca District Manager, Gene
      7    Seidlitz, warned that BLM would not have enough time to process BRC' s 2013 SRP if BRC
      8    appealed the 2012 cost amounts. (Allen Deel. at ,r,r 9, 13.) Otherwise, Seidlitz's failure to
      9    process the SRP would have resulted in disastrous financial losses to BRC. (Allen Deel. at ,r 13.).
     10            2.     In 2013, BLM's costs more than doubled again, to almost $3 million.
     11            Nothing about the 2012 event gave BRC reason to suspect that BLM's costs for the 2013
     12    SRP would substantially increase again. (Id. at ,r 14.) There was no crime wave, epidemic, civil
     13    unrest, or other kind ofincident that would warrant an escalation ofB LM resources. (Id.) In
     14    keeping with these facts, BLM's After Action Report ("AAR") for the 2012 event did not identify
�
     15    any significant infrastructural, administrative, or health and safety deficiencies. (Id.) BRC
     16    passed its 2012 post-event inspection and no notice ofnoncompliance was issued. (Id.)
     17            BLM stated that its 2013 cost recovery estimate agreement with BRC would be in place
Cl
     18    by January 2013, and would include no significant cost increases, but BLM did not submit the
     19    cost recovery estimate by its own deadline. (Id. at ,r 15.) By March 2013, based on Seidlitz's
     20    assurances that the cost recovery estimate agreement would be forthcoming and would include no
     21    significant cost increases, BRC had sold thousands oftickets to the 2013 Burning Man event at
     22    prices reflecting the typical annual increase in BRC's total expenses, including BLM's costs.
     23    (Id.)
     24            Then, on March 26, 2013, Seidlitz and Love informed BRC staff that- despite the
     25    considerable increase in 2012-BLM's 2013 costs would more than double again to over $2.93
     26   million, a total increase of234% since 2011. (Id. at ,r 16.) At the time, BLM represented to BRC
     27    that the 2013 increase would be due to a one-time upgrade of BLM's infrastructure and personnel
     28   for "safety" reasons, including a doubling in size ofBLM's Incident Command Post, increases in
          1442965.3                                         8
                                          APPELLANT'S STATEMENT OF REASONS                     AR04601
            Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 212 of 249




        1     the number ofBLM's staff and hours, and implementation of a new computer-aided dispatch
        2     ("CAD") system. (Dolman Deel. at 1 5.) BLM also assured BRC that this upgrade would
        3     provide data to justify and explain the costs BLM charged through cost recovery, ultimately
        4     reducing those costs and providing BRC with tangible benefits and cost savings for years to
        5     come. (Allen Deel. at 117.)
        6                BRC reminded BLM that cost recovery guidelines require BLM to provide a reasoned,
        7     written explanation for all costs charged to the permittee. (Id. at 118.) In response, BLM
        8     remarkably asserted that these guidelines did not apply to law enforcement, which "costs what it
        9    costs," and that BRC, a private organization, was not entitled to any explanation of these costs but
       10     nonetheless would need to pay them before BLM would issue the SRP. (Id.) Seidlitz also
       11    informed BRC that BLM's Winnemucca District Office could not function without the money
       12    that the Burning Man SRP provides, which BRC understood to mean that BRC was perhaps
...J   13    responsible for covering budget shortfalls for his office. (Id. at 119.)
...J

       14                At the time of the March 26 meeting, the 2013 Burning Man event was just five months
       15    away, and BRC had already sold thousands of tickets and incurred significant event production
       16    expenses based on BLM's assurances that it would issue the SRP. Due to the lack of time and
       17    BLM's unwillingness to negotiate its costs, BRC was forced to acquiesce to the unjustified 114%
Cl
       18    cost increase and sign the cost recovery agreement. (Id. at 120.)2
       19                3.     BLM increased its costs by another half-million dollars in 2014.
       20                In planning for the 2014 Burning Man event, BRC once again relied on BLM's assurances
       21    that costs would not substantially increase for the foreseeable future, and that the 2012 and 2013
       22    cost increases would enable improved service, communications, planning, and data collection.
       23    2
               BRC actually could not afford to pay the additional $1.5 million that BLM was suddenly and
       24    unexpectedly requiring. (Allen Deel. at 120.) During the March 26 meeting, BRC staff
             explained that BRC would only be able to finance the cost increase ifBLM allowed the event's
       25    population to increase, enabling BRC to sell more tickets. (Id.) Every year since BLM began
             constraining the population, BRC had requested permission to grow the event's population so that
       26    it could manage BLM's increasing costs, but BLM had refused to allow Burning Man to grow -
             except for small increases in some years. (Id.) Yet within minutes of BRC making this same
       27    request at the March 26 meeting, BLM approved a substantial population increase to ensure that
       28    BRC would agree to BLM's doubling of costs in 2013. (Id.)
             1442965.3                                         9
                                               APPELLANT'S STATEMENT OF REASONS                 AR04602
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 213 of 249



     1        (Allen Deel. at ,i 17; Dolman Deel. at ,i 5.) This, in turn, would finally enable BLM to provide
     2        BRC with an objective assessment ofBLM's staffing levels and rising costs, which had never
     3     been done in the event's history. (Allen Deel. at ,i 11; Dolman Deel. at ,i 5.) BLM did not,
     4     however, furnish BRC with any ofthe data that it promised and for which it required BRC to pay.
     5     (Dolman Deel. at ,i 6.) Nor did any documented increase in public health and safety result from
     6     the more than $1.5 million in additional costs BLM allegedly incurred to administer the Burning
     7     Man permit in 2013. (Allen Deel. at ,i 22.)
     8                Then, in January 2014, BLM provided BRC with a cost recovery proposal for the 2014
     9    Burning Man SRP predicting BLM's costs would increase by another $700,000, to approximately
    10    $3.7 million. (Barnes Deel. at ,i 8.) When BRC pushed back on these increases, BLM claimed it
    11    could not reduce these estimated operational costs. (Id.) Instead, it offered BRC an opportunity
    12    to "save money" by agreeing to a memorandum ofunderstanding ("MOU"), whereby BRC would
    13    fulfill certain contracts for BLM and avoid paying the indirect administrative cost rate ("IACR"),
0
    14    which BLM applies to all ofits direct expenditures charged through cost recovery. (Id. )3
�
    15    Seeking to curb BLM's skyrocketing costs in the only way it apparently could, BRC agreed to the
    16    MOU and associated statements ofwork ("SOWs"), which totaled about $600,000. (Barnes Deel.
    17    at ,i 8.) This in turn took many ofBLM's costs out ofthe checks and balances process that cost
0
    18    recovery affords, thereby enabling BLM to charge BRC for goods and services that BLM would
    19    not be able to include in a cost recovery decision.
    20                In 2014, BLM also required BRC to establish two proffer accounts to directly compensate
    21    two BLM employees for their alleged year-round work on Burning Man's SRP: a project
    22    manager and an outdoor recreation planner. (Id. at ,i 9.) Again, BLM presented the proposal as a
    23    cost-saving opportunity for BRC, both because it would avoid paying the IACR on this labor and
    24    because BLM would not need to hire seasonal employees for every Burning Man event, thereby
    25    ostensibly improving the efficiency ofBLM's management ofthe Burning Man SRP. (Id.) BRC
    26    paid almost $70,000 to fund these two proffer accounts in 2014. (Id. ,i 10.)
    27    3
           BLM had the option ofwaiving the IACR ifit really wanted to save money for BRC, but BLM
    28    chose not to do so. See 43 CFR 2932.31(d)(2); 2932.34.
          1442965.3                                          10
                                            APPELLANT'S STATEMENT OF REASONS                    AR04603
               Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 214 of 249



           1            BLM's costs to administer the 2014 Burning Man SRP-including the amounts paid by
           2    BRC through the cost recovery agreement, MOU, and the two proffer accounts - totaled more
           3    than $3.4 million. (Declaration ofMamee Benson ("Benson Deel.") at ,r 9, Ex. F.) Thus, for the
           4    2014 SRP, BRC paid about $300,000 less than BLM's initial estimate of$3.7 million, but still
           5    paid $500,000 more than it did for the 2013 permit (and approximately $2.5 million more than it
           6    did for the 2011 permit).
           7            As explained herein, in just three years, BLM's costs increased by 291%, while the
           8    event's population had grown by just 39%. (Id.) Importantly, and as with the huge increases in
           9    the two previous years, BRC did not receive an adequate justification for the further escalation of
          IO    BLM's costs in 2014. (Barnes Deel. at ,r 8.)
          11    D.      The 2015 SRP Process Was Marred By BLM Delays, And BLM's Costs Increased
                        Yet Again.
          12
                        1.      BLM delayed planning for the 2015 event by requiring BRC to address
.....:i
.....:i   13                    purported "safety issues."
z0        14            On January 30, 2015, BLM issued the closeout documents for the 2014 Burning Man
          15    SRP. (Dolman Deel. at ,r 9.) All BLM reports, including the site inspection, BLM's After Action

z         16    Report, and the Final Cost Recovery Decision, indicated that BRC was in compliance. (Id.)
          17            Yet on March 12, six weeks later and a full six months after the 2014 Burning Man event,
0
          18    BLM sent BRC a letter identifying 20 "Safety, Health and Security Issues" related to the 2014
          19    event. (Dolman Deel. at ,r 10; Ex. B.) BLM presented the letter to BRC outside ofthe normal
          20    annual event debriefing process, causing both parties to shift their focus from vital 2015 event
          21    planning and preventing timely and constructive cost negotiation. (Id. at ,r 12.)
          22            BLM demanded that BRC prepare a comprehensive report and deliver an in-person
          23    presentation to BLM in Washington, D.C., within 40 days. (Id., Ex.B at 2.) BLM also required
          24    BRC to prepare extensive documentation and mitigate all ofthe purported issues before the 2015
          25    event. (Id., Ex. B, at 1-2.) The list of20 "issues" related to BRC event operations, but BRC was
          26    not consulted at all in its research or preparation. (Id. at ,r 11.) Instead, BLM relied heavily on
          27    erroneous speculation and faulty data obtained from BRC's former medical contractor. (Id.; see
          28    also id., Ex. C at 4-5, 22-23.) Consequently, BLM's letter reflected a significant lack of
                1442965.3                                      11
                                                APPELLANT'S STATEMENT OF REASONS                     AR04604
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 215 of 249




            understanding ofBRC operations and safety protocols and blamedBRC for problems that either
      2     did not exist, or were actually caused by the former medical contractor.
      3                While work was ongoing to address and clarify the issuesBLM had raised with respect to
      4     the 2014 event,BLM refused to issue draft cost recovery documents or work withBRC on the
      5    Closure Order and Stipulations for the 2015 event. (Id. at ,r 12.) Between March 12 and April
      6     22, BLM insisted thatBRC staff meet with and report toBLM staff regarding BRC's response.
      7    These BLM staff edited BRC's report to substantially change its contents. AlthoughBRC pushed
      8    back on some ofBLM's efforts,BRC was also in a very difficult position because it was already
      9    deep into 2015 planning and neededBLM to approve the 2015 SRP. (Id. at ,r 13.) BRC asked
     10    BLM to correct errors in the letter, butBLM refused, and also did not allowBRC to correct many
     11    of the errors from the letter inBRC's report or presentation. (Id.) In addition,BLM staff
     12    hamperedBRC efforts to meetBLM's deadlines by expressing their unwillingness to work with
�    13    BRC's event leadership, canceling numerous meetings withBRC, imposing deliverables and
�

     14    deadlines midstream, and refusing to respond toBRC's requests for information needed to better
     15    understand and comply withBLM's demands. (Id.) BRC nonetheless met all deadlinesBLM
     16    imposed, participated in the requested D.C. meeting on April 22, successfully answered every
     17    question posed at that meeting byBLM and other federal agencies, and thoroughly addressed
Cl
     18    every concern that was raised. (Id. at ,r 14.)
     19                The added cost toBRC to addressBLM's purported concerns about the 2014 event was
     20    approximately $250,000, plus six weeks of dedicated staff time. (Id. at ,r 15.) BRC still disputes
     21    and disagrees with many ofBLM's claims in the March 12 letter, and believes they were largely
     22    an attempt to manufacture a basis forBLM to exercise further control over event production and
     23    justify further cost increases under the vague guise of"safety." (Id. at ,r 11.)
     24                2.     2015 planning was further delayed by BLM's demand that BRC provide a
                              new luxury compound for BLM's special guests.
     25
                       In June, BLM presentedBRC with eight statements of work ("SOWs") for the items and
     26
           services thatBLM would obligateBRC to provide and fund at the 2015 event site pursuant to the
     27
           MOU signed in 2014. (Barnes Deel. at ,r 11.) One SOW proposed a new lodging compound in
     28
           1442965.3                                        12
                                             APPELLANT'S STATEMENT OF REASONS                 AR04605
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 216 of 249




     1    the Black Rock NCA, referred to as the "Blue Pit," for BLM and PCSO leadership and BLM and
     2    Department of Interior VIPs who were scheduled to briefly visit the event. (Id. at ,i 12; Ex. A.)
     3    Total costs for the SOWs were estimated at $1.2 million, double the cost of the 2014 SOWs,
     4    although few, if any, new BLM personnel were expected to work at the 2015 event. (Id. at ,i 11.)
     5    BLM's Blue Pit specifications called for flush toilets (to be cleaned daily by BRC staff), hot
     6    water showers, and laundry facilities; a separate SOW further required that BRC furnish a full
     7    menu of specific food items, including 13 cuts of steak, roast, and ribs. (Id. at fl 12, 13; Bxs. A,
     8    B.) BLM provided no justification for insisting that BRC provide and pay for these luxury
     9    services and infrastructure to accommodate BLM and its guests. (Id. at ,i 14; Ex. C.) BRC also
    10    understands that BLM's own procurement process prevented it from directly contracting for such
    11    extravagant catering services. (Dolman Deel. at ,i 27.)
    12            While BRC was still evaluating the SOWs, an unknown party provided copies of them to
    13    a reporter with the Reno Gazette-Journal. (Benson Deel. at ,i 4.) The newspaper quoted
0
z   14    Winnemucca District Manager Gene Seidlitz - who was responsible for the Burning Man SRP,
    15    cost recovery estimate, and SOWs- as claiming that the luxury compound was for "safety,

z   16    security and health" reasons. (Id., Ex. A, at 3.) Seidlitz failed to identify those reasons to either
    17    the press or BRC, or to explain how luxury amenities would increase safety. BLM spokesperson
0
    18    Stephen Clutter did offer that the Blue Pit's amenities were "the same stuff [U.S. military
    19    personnel] have for deployments in Afghanistan," but did not explain why BLM personnel at
    20    Burning Man required the same amenities, or were facing the same demands, as soldiers
    21    conducting an active military operation. (Id.)
    22           The national press picked up the story, and Nevada's congressional representatives issued
    23    statements and made inquiries into BLM's management of the Burning Man SRP. (Id. at fl 5, 6;
    24    Exs. B, C.) In an open letter to Secretary of the Interior Sally Jewell, Senator Harry Reid noted
    25    that he "agree[d] that the BLM should take its permitting duties seriously and work with Burning
    26    Man to both guarantee the safety of its participants and the protection of the environment, [but]
    27    providing outlandishly unnecessary facilities for the BLM and its guests should be beyond the
    28    scope of the permitting requirements." (Id., Ex. C.)
          MG%LJ                                           13
                                          APPELLANT'S STATEMENT OF REASONS                      AR04606
              Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 217 of 249




          1                In a published op-ed following this congressional attention, BLM Director Neil Kornze
          2     committed to BLM providing BRC with revised work orders "includ[ing] only what is essential
          3     for our core operational needs for providing appropriate health, safety, and environmental
          4     safeguards on the playa." (Id. at ,r 7; Ex. D.) BLM rescinded the Blue Pit SOW in mid-July.
          5     (Barnes Deel. at ,i 15.) Later that month, Seidlitz was transferred to BLM's Nevada State Office
          6     and removed from administration ofthe 2015 Burning Man SRP. (Benson Deel. at ,r 8; Ex. E.)4
          7                3.     When BLM fmally issued its cost recovery estimate for the 2015 Burning Man
                                  SRP, it again failed to sufficiently explain its costs.
          8
                           Planning for the 2015 event was severely hampered by the time and effort required to
          9
               address BLM's March 12 letter and the Blue Pit SOW. BLM delayed providing BRC with the
         10
               2015 cost recovery estimate agreement until July 24, 2015, a mere month before the 2015 event.
         11
               (Barnes Deel. at ,r 18.) BLM then pressured BRC to sign the $2.9 million dollar estimate without
         12
               adequate review, advising that the SRP could not issue until BRC had signed. (Id. at ,r 20.)
....:i   13
....:i
               Included in the estimate were a number ofcontracts to which BLM had already committed,
z        14
               although BRC had never had the opportunity to review, discuss, or agree to the contracted
         15
               services or amounts. (Id. at ,r 19.)
z        16
                           During an August 1 call with BLM, BRC raised a number of other concerns about the
         17
Cl             costs, including that BLM's explanations were deficient under the cost recovery regulations, and
         18
               that many ofBLM's direct costs were already covered by the assessed IACR. (Id.) BLM
         19
               informed BRC that it was too late to make changes to the cost recovery estimate or to waive the
         20
               IACR, and that BRC could appeal the costs after the Final Decision issued. (Id. at ,r 20.) The
         21
               estimate agreement was signed on August 3, and the Burning Man SRP issued August 7, just
         22
               three days before the 2015 Closure Order went into effect and four days after BRC had begun
         23
               surveying the site for the upcoming event. (Id. at ,r 21.) BRC expressed serious concern about
         24
               BLM's unprofessional course ofaction in putting forth a cost recovery estimate with such
         25
         26    4
                 To date, BRC has received no explanation from BLM about what BLM believes is essential for
               providing appropriate health, safety and environmental safeguards. BLM conducted a
         27    comprehensive review ofBRC' s SRP after the 2015 Burning Man event, but declined to share the
         28    results ofthe review with BRC. (Allen Deel. at ,r 26.)
               1442965.3                                         14
                                                 APPELLANT'S STATEMENT OF REASONS                  AR04607
              Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 218 of 249




                unjustified costs, and BLM's Nevada State Office and Acting District Manager agreed that the
          2     lateness of the cost recovery estimate was unacceptable. (Allen Deel. at ,i 24; Ex. B.) It was
          3     almost as if BLM was inviting BRC to appeal the costs Seidlitz had so capriciously put into place
          4    because there was no time for BLM to make the appropriate changes to achieve compliance with
          5     cost recovery requirements.
          6                Despite BLM's unnecessary delays, BRC produced another safe and successful Burning
          7     Man event from Sunday, August 30, through Monday, September 7, 2015. (Dolman Deel. at ,i
          8    17.) BRC passed the environmental inspection on November 20, 2015, and was deemed in
          9    compliance with the 2015 SRP and Special Stipulations on January 25, 2016. (Id. at ,i 23; Exs. E,
         IO    F.)
         11                4.     BLM issued its Final Decision on 2015 cost recovery without adequately
                                  justifying its costs.
         12
                           Having been unable to obtain an adequate explanation for BLM's 2015 costs before
....:l   13
....:l
Cl             signing the cost recovery estimate agreement, BRC renewed its requests for more information
         14
�              from BLM after the Burning Man event concluded. On October 15, 2015, BRC sent an email to
         15
               BLM requesting the following details about BLM's costs, so that BRC could determine whether
         16
               they were justified and whether to exercise its right to appeal the Final Decision: (1) labor logs
         17
Cl             for each BLM staff position, including time sheets showing the dates and hours worked, the
         18
               particulars of the tasks performed, and how that work related to administering the SRP; (2) copies
         19
               of all contracts, work orders, and invoices charged to BRC in the Final Decision, a description of
         20
               how the contracted work related to administering the SRP, and an assessment of whether the
         21
               deliverables in these agreements were met; (3) information about the agreement between BLM
         22
               and the U.S. Park Police, including the number of Park Police officers engaged, the dates and
         23
               hours worked, and how the work related to administering the SRP; (4) details of all travel costs,
         24
               including dates, locations, mileage, and purpose of the trip; and (5) copies of all receipts for
         25
               supplies and equipment charged through cost recovery, including a description of how they were
         26
               used to administer the SRP. (Barnes Deel. at ,i 22; Ex. D.)
         27
                           On January 27, 2016, despite BRC's requests and BLM's obligations under cost recovery
         28
               144296S.3                                         15
                                                 APPELLANT'S STATEMENT OF REASONS                    AR04608
              Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 219 of 249



          1        guidelines, BLM issued its Final Decision on cost recovery for the 2015 Burning Man SRP with
          2     minimal explanatory information. (Dolman Deel. at ,i 25; Ex. H.) BLM's direct and indirect
          3     costs totaled $2,793,722.27. (Id., Ex.H at 1.)5 The Final Decision consisted ofa cover letter and
          4     six spreadsheets, including a one-page "Cost Recovery Close Out Summary" and five sheets
          5     listing BLM's expenditures on labor, travel, contracts, miscellaneous supplies and equipment, and
          6     vehicle utilization. (Dolman Deel., Ex.H.) Copies ofthe contracts and receipts for most ofthe
          7     equipment and supplies included on those spreadsheets were also included. (Id., Ex. H,
          8    Attachments 3, 6.) BLM's more than $1.45 million in labor costs and more than $67,000 in travel
          9    costs were summarized in two tables, which provide only summary information regarding the
         10     costs incurred, and consequently do not allow any assessment as to the propriety or necessity of
         11    those costs. (Id., Ex.H, Attachments 2, 4.)
         12                On January 30, BRC wrote to BLM requesting written explanations for why each of
....:l   13    BLM' s costs was necessary for the administration ofthe Burning Man SRP. (Barnes Deel. at ,i
....:l

z        14    26; Ex. G.) On February 22, BRC sent another request for written justification ofBLM's costs.
�
         15    (Id. at ,i 27; Ex.H.) To date, BLM has not provided a written response to either ofthese requests.

z        16    (Id. at ff 26, 27.)
         17                On February 24, 2016, BRC timely filed its Notice ofAppeal ofBLM's 2015 Final
Cl
         18    Decision to the Interior Board ofLand Appeals ("IBLA"). (Allen Deel. ,r 27, Ex. D.)
         19                                         III.   LEGAL STANDARD
         20                BLM'sjustification ofthe costs for its administration ofthe 2015 Burning Man SRP can
         21    only be upheld ifthejustification has a rational basis, is "supported by the facts ofrecord
         22    demonstrating that [BLM's] action is not arbitrary, capricious, or an abuse ofdiscretion," and is
         23    consistent with the governing statutory authority. Michael Voegele, IBLA 2007-255, 174 IBLA
         24    318 (2008); see also BookcliffRattlers Motorcycle Club, IBLA 2004-151, 171 IBLA 6 (2006).
         25    The IBLA has previously confirmed that in cases ofSRP cost recovery, BLM cannot rely solely
         26
               5
                Including the amounts paid for the SOWs and the proffer account funding BLM's Burning Man
         27    Project Manager, BRC paid a total ofmore than $3.5 million for BLM's costs in 2015. (Barnes
         28    Deel. at ,r,i 16, 17.)
               1442965.3                                        16
                                                 APPELLANT'S STATEMENT OF REASONS                 AR04609
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 220 of 249




     1     on spreadsheets to meet its obligation of providing a reasoned and factual explanation of costs.
     2     Instead, "[w]here BLM makes use of computer spreadsheets to accumulate data upon which a
     3     cost [recovery decision] for an SRP is based, it must reveal underlying data sufficient for the
     4     applicant being charged to ascertain the justification for its conclusions; otherwise, the applicant
     5    has no basis upon which to understand and accept the decision or, in the alternative, to appeal and
     6     dispute it." BookcliffRattlers, 171 IBLA 21.
     7                The fact that BLM's fee calculations may derive from internal documentation such as an
     8    instruction memorandum does not mean they are entitled to greater deference. The Board must
     9    examine BLM's cost determinations for reasonableness. See Mark Patrick Heath, IBLA 2010-
    10    34, 181 IBLA 137 (2011). The burden of proof is on the appellant to demonstrate that BLM
    11    failed to meet these requirements. See Michael Voegele, 174 IBLA 323.
    12                                               IV.    ARGUMENT
    13    A.          BLM Has Not Met Its Obligations Under Cost Recovery Guidelines To Sufficiently
                      Explain Its Costs For The 2015 Burning Man SRP.
    14
                      From the limited data that BLM provided to explain nearly $2.8 million in costs, it is not
    15
          reasonably possible for BRC - or anyone else - to ascertain BLM's justification for charging
    16
          these costs to the permittee. BLM's failure to comply with its cost recovery obligations is
    17
0         particularly notable with respect to its labor costs, which account for more than half of total
    18
          claimed expenditures and for which the only documentation furnished to BRC was a six-page
    19
          "Cost Recovery Project Log." (Dolman Deel., Ex. H, Attachment 2.) This project log provides
    20
          no specific information about the tasks that any of the listed employees performed in connection
    21
          with the Burning Man SRP. BLM's "Travel Per Person" spreadsheet is equally deficient,
    22
          summarizing more than $67,000 in costs with only nominal information. (Id., Attachment 4.)
    23
                      BLM's failure is difficult to see as inadvertent, given that BRC repeatedly reminded BLM
    24
          of its cost recovery obligations in communications leading up to and following the 2015 Burning
    25
          Man Event. Prior to signing the Cost Recovery Estimate Agreement in early August, BRC
    26
          requested detailed information regarding BLM's costs and the justification therefor. (Barnes
    27
          Deel. at ,r 19.) BRC then reiterated this request numerous times over the next several months
    28
          1442965.3                                           17
                                             APPELLANT'S STATEMENT OF REASONS                    AR04610
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 221 of 249



         1    while BLM finalized the cost recovery determination. (Id. at ff 22-27.) Despite these requests,
         2    BLM nonetheless issued its Final Decision without most of this requested, and legally necessary,
         3    information. (Dolman Deel., Ex. H.)
         4            In the absence of the requisite reasoned and factual explanation of the costs attributable to
         5    BLM's administration of the SRP for the 2015 Burning Man event, the IBLA must conclude that
         6    the allocation of most, if not all, of these costs to BRC was arbitrary and capricious.   Bookcliff

         7    Rattlers, 171 IBLA 21. Since BLM has not provided the data necessary to justify its cost
         8    recovery conclusions in the Final Decision, BRC respectfully requests that the IBLA refund BRC
         9    the full amount paid. Should the IBLA find that a full refund is not appropriate, however, BRC
        10    asks that each of the various specific improper cost charges set forth below be refunded.
        11            BRC notes that the identification of improper charges in this Statement of Reasons is
        12    likely incomplete, as its efforts to challenge BLM's cost recovery conclusions have been
...:i         hampered by a lack of information necessary to confirm that certain cost charges are improper.
...:i   13
        14    Accordingly, to the extent any cost is not refunded as a consequence of this appeal, BRC requests
�
        15    that the IBLA remand the Final Decision to BLM and require BLM to provide the necessary
        16    information, conduct an objective assessment of its costs based on that data, provide detailed
        17    reports demonstrating the necessity of the activities carried out by each member of BLM' s
Q
        18    Burning Man staff, and provide an updated identification of any remaining cost charges so that
        19    BRC can evaluate their validity, seek further relief if necessary, and ensure that it is charged
        20    appropriately for future SRPs.
        21    B.     BLM Violated Cost Recovery Guidelines By Charging BRC Multiple Times For The
                     Same Costs.
        22
                     1.      BLM improperly charged BRC directly for costs already captured by the
        23                   indirect administrative cost rate.
        24           As noted above, BLM requires BRC to pay an indirect administrative cost rate - 22.9%
        25    in 2015 - on all direct costs charged through cost recovery, including labor on the event site,
        26   year-round and event-specific travel, vehicle utilization, contracts, accounting, radios and other
        27   supplies and equipment, fuel and mileage, public communications, law enforcement, dispatch,
        28   and contracts. (Dolman Deel., Ex. H, Attachment 1.)
             1442965.3                                    18
                                               APPELLANT'S STATEMENT OF REASONS                    AR04611
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 222 of 249




      1             The rationale for applying the IACR is to allow BLM to recover costs that cannot be
      2    accurately or readily determined with respect to an SRP, and thus cannot be captured by the direct
      3    costs charged to the permittee. (Barnes Deel., Ex. J at 3.) Per BLM SRP guidelines, indirect
      4    costs represent "those administrative and program costs that may be attributed to processing the
      5    application, including a portion ofthe costs ofequipment, space rental, telephone services,
      6    postage, personnel transfer costs, administrative and clerical support, training, safety, public
      7    information, cartography and basic series mapping, aviation management, telecommunications,
      8    equipment maintenance, and systems design and implementation." (Allen Deel., Ex. A, at 1-29-
      9    1-30.)
     10             In 2014, BLM issued an instructional memorandum to provide further guidance to BLM
     11    employees in application ofthe IACR. (Barnes Deel., Ex. J.) The memorandum explained that
     12    indirect costs were "those costs that cannot be directly identified with producing a specific
�    13    product or service, but can be shown to bear some relationship to result from or be in support of
�

     14    the product or service." (Id. at 3 (emphasis added).) Examples ofindirect costs listed in the
     15    memorandum include:
     16             •      Administrative support related to the BLM's overall mission. This area represents
     17                    the largest portion of indirect costs and includes such costs as procurement,
Cl                         contracting, finance, office services, property management, vehicle management,
     18                    supply, payroll, voucher processing, personnel services, records management, and
                           document controls.
     19
                    •      Public information and inquiries.
     20             •      Budget development and program planning, coordination, and direction.
     21             •      Training, employee development, and personnel transfers, including costs oftravel
                           and time in transit.
     22
     23    (Id.) The IBLA has further confirmed that ifBLM uses the IACR for management overhead,
     24    BLM must reduce its cost recovery estimates accordingly. BookcliffRattlers, 171 IBLA 26.
     25             In its Final Decision for the 2015 Burning Man SRP, BLM charged BRC a total of
     26    $520,555 for indirect costs. (Dolman Deel., Ex. H, Attachment 1.) BLM also charged BRC
     27    directly for a great many of the functions and services that are included in the IACR. BRC is
     28    therefore effectively being forced to pay BLM multiple times for the same expense: first in full as
           1442965.3                                     19
                                          APPELLANT'S STATEMENT OF REASONS                      AR04612
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 223 of 249




     1     a direct cost, and then again because BLM charges BRC an additional 22.9 percent on top ofthis
     2     direct cost (and every other direct cost) for the very same item or service. BLM's practice
     3     violates cost recovery guidelines, and there is no rational basis for the amounts levied as a result.
     4                Direct costs BLM improperly charged to BRC in 2015 include:
     5                •      $67,141 for travel expenses incurred by BLM staff, since BLM identifies
     6    "personnel transfers, including costs oftravel and time in transit" as indirect costs (id.,
     7    Attachment 4)6;
     8                •     $21,086 for two BLM "GIS Specialists" to provide geographic information system
     9    services, and an additional $4,197 for GPS cameras, since BLM identifies cartography and
    10    mapping as indirect costs (id., Attachment 2 at 3, 5; Attachment l);
    11                •     $20,125 for a "Budget Analyst," since BLM identifies "budget development" as an
    12    indirect cost (id., Attachment 2, at 4);
    13                •     $14,998 for the labor ofa "Contract Specialist," since BLM identifies
    14    "contracting" as a form ofadministrative support and an indirect cost (id.);
    15                •     $11,007 for a "Public Information Officer," since BLM identifies "public
    16    information and inquiries" as an indirect cost (id. at 2; Ex. A at 11-12); and
    17                •     Almost $2,000 for the shipment ofitems purchased by BLM in 2015 for use at the
0
    18    Burning Man event, since BLM identifies "postage" as an indirect cost (id., Attachment 6).
    19
          6
    20      As noted above, BLM provided only a three-page "Travel Per Person" spreadsheet as the
          backup data for its claimed travel expenses. (Dolman Deel., Ex. H, Attachment 4.) BRC objects
    21    to paying, directly or indirectly, for any unjustified BLM travel. This includes the $9,739
          purportedly incurred by three people attending a "BLM Executive Managers, Internal/External
    22    Partners" meeting. (Id.) BLM has provided BRC with no information about this meeting, such as
          why it was necessary for the administration ofBRC's SRP or why travel for three people cost
    23    almost $10,000. BRC also objects to paying for the travel expenses related to event planning by
    24    any BLM personnel based in Utah. The Burning Man event takes place in, and is permitted by,
          BLM's Winnemucca District Office in northern Nevada. Therefore, permit planning and
    25    operations - including law enforcement, accounting, and contracts - should be managed from
          BLM's northern Nevada offices to ensure that BLM is not charging the permittee for costs
    26    resulting from BLM's inefficient use oflabor. The Final Decision BLM provided to BRC does
          not give any explanation for BLM's decision to staff Utah-based employees to manage the
    27    Burning Man SRP. Absent sufficient explanation, such costs are arbitrary and capricious, and
    28    BRC should not be required to pay them.
          1442965.3                                         20
                                            APPELLANT'S STATEMENT OF REASONS                    AR04613
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 224 of 249




      1                Even ifall of these costs were properly imposed, which BRC disputes, it was nonetheless
      2     improper for BLM to charge BRC directly for these costs, as they were already covered by the
      3     22.9% IACR that BLM levied on all its direct costs related to the Burning Man SRP.
      4     Accordingly, all of these costs should be refunded, and the IACR amount adjusted downward in
      5     keeping with the reduced direct cost amount.
      6                2.     Charging the IACR rate on costs incurred during the Burning Man event
                              amounts to impermissible overcharging.
      7
                       BRC objects to BLM's assessment ofany IACR on BLM's labor or other costs incurred
      8
           during the Burning Man event, whether in the nearby town of Gerlach, Nevada, or at the event
      9
            site. For the duration ofBLM's 2015 event operations, BRC provided and paid for most of
     10
           BLM's infrastructure and support services in both of these locations, including fuel,
     11
           transportation, equipment, technology, and supplies. (Dolman Deel. at ,r 26.) The other costs
     12
           intended to be addressed by the IACR were similarly covered by BRC, assuming that they are
�    13
�
Cl         incurred at all during this period. For example, BLM reports were written onsite, so no postage
     14
�          would have been required. BRC also provided buildings, electricity, and internet services to
     15
           BLM. (Id.) Since BLM incurred minimal indirect costs to administer the Burning Man SRP, its
     16
           assessment of the full IACR on any ofits direct costs during the Closure Order period constitutes
     17
Cl         impermissible overcharging, and therefore lacks a rational basis.
     18
                       According to the 2015 Project Log, only seven BLM staff members were engaged in
     19
           activities related to the Burning Man SRP on dates outside the Closure Order. (Id., Ex. H,
     20
           Attachment 2.) Based on the limited information provided by BLM regarding its labor
     21
           expenditures, BRC estimates the total cost ofthat labor was $107,653. (Id.) Since BLM has
     22
           provided no documentation that it incurred indirect costs in connection with any of its other labor
     23
           or direct costs, BLM should only have assessed the IACR on this $107,653 and charged $24,653
     24
           for indirect costs in 2015. The difference of $495,902 should be refunded to BRC.
     25
     26
     27
     28
           1442965.l                                         21
                                             APPELLANT'S STATEMENT OF REASONS                  AR04614
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 225 of 249




     1    C.          BLM's Contracting Practices With Respect To The 2015 SRP Were Uniustified And
                      Unreasonable.
     2
                      1.     BLM incurred unnecessary contracting costs due to its failure to coordinate
     3                       with BRC.
     4                Per BLM guidelines, it is appropriate for BRC to be given the first opportunity to provide

     5    necessary services and functions before BLM enters into external contracts to provide these

     6    services and functions. (Allen Deel., Ex. A at 1-29 ("BLM may exercise considerable discretion

     7    in allowing an applicant to provide products rather than doing so itself.").) Yet BRC was not

     8    given this opportunity with respect to several contracts included in BLM's Final Decision on cost

     9    recovery for the 2015 SRP. (Barnes Deel. at ,r 19.)

    10                It was not until February 2016 that BLM identified its contracts with Lyman

    11    Communications, Modular Communications Systems, and Law Enforcement Temporary

    12    Placement Service as potentially transferable to BRC. (Id. at ,r 28.) BLM should have identified
�   13    these three contracts during the 2015 planning process so that BRC could have decided to take
�
0         them on and realize cost savings in 2015. BLM's failure to do so was not reasonable, and the
    14
    15    resulting costs incurred should be refunded or reduced accordingly.

    16                2.     BLM entered into several unjustified contracts.
    17                Although BRC requested information and justification regarding BLM's intended
0
    18    contracts, including why they were necessary to the administration of the Burning Man SRP,

    19    BLM failed to provide such information prior to presenting BRC with a cost recovery estimate

    20    agreement. (Barnes Deel. at ,r 18; Allen Deel., Ex. B.) As a result, BRC was unable to identify

    21    or challenge contracts that might be unnecessary or excessive. Yet even the limited information

    22    currently available to BRC confirms that BLM's costs were unreasonable with respect to at least

    23    the three contracts discussed below.

    24                       a.     BLM's contract with the U.S. Park Police.
    25                In 2015, BLM contracted with the U.S. Park Police to "provide special operations

    26    support," and charged the cost of this contract - $110,060.87 - to BRC through cost recovery.

    27    (Dolman Deel., Ex. H, Attachment 3 (Park Police contract).) Per the contract, the support

    28   provided by the Park Police was to include crowd control and related training to BLM employees;
          1442965.3                                          22
                                             APPELLANT'S STATEMENT OF R EASONS                  AR04615
            Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 226 of 249




        1    assistance with incorporating investigative units into BLM operational plans; an unspecified
        2    number of officers, supervisors, and technicians to investigate person-on-person crimes; staff to
        3    close out cases and/or testify for cases investigated; supplies for officers, staff, and technicians for
        4    collection of evidence or other items; and staff and assessment for BLM operations. (Id.) The
        5    contract also obligated BLM to provide Park Police with handheld radios; an operational plan;
        6    housing·at Bruno's Country Club in Gerlach; instruction on BLM policies, regulations, and
        7    practices; and labor, overtime, travel, and per diem for Park Police officers. (Id.)
        8            In December 2015, BLM's Office of Law Enforcement and Security finally offered an
        9    explanation to BRC as to why it had contracted with the U.S. Park Police: its officers' "unique
       IO    investigative skills" were purportedly required to investigate "person-on-person crimes" at
       11    Burning Man including "sexual assault, property theft, assault, battery, and other related criminal
       12    acts." (Barnes Deel. at ,r 24; Ex. E.) This explanation simply does not justify the associated
t-:i   13    expenditures. The rate of person-on-person crimes is extraordinarily low in Black Rock City, and
t-:i

       14    BRC already pays PCSO to enforce state criminal laws, pursuant to a binding agreement between
       15    the two entities to provide law enforcement at Burning Man. (Dolman Deel. at ,r 28.) In 2013,
       16    there were just four arrests for person-on-person crimes; in 2014, three such arrests. (Benson
       17    Deel. at ,r 10.) And at the 2015 event, only seven participants were arrested for a person-on­
Cl
       18    person crime out of a population of nearly 68,000. (Id.) All 2015 arrests were handled by PCSO,
       19    the entity with primary jurisdiction over these types of crimes. (Dolman Deel. at ,r 28.) As BLM
       20    knew the handful of person-on-person crimes that might occur at the event would be handled by a
       21    County agency with clear jurisdiction, BLM's decision to hire an additional federal agency to
       22    investigate the very same crimes lacks a reasonable basis.
       23           BRC also should not have to pay for costs incurred by BLM for the Park Police to provide
       24    "training" for BLM employees or "assessment and operational reports." (Id., Ex. H, Attachment
       25    3 (Park Police contract, section III).) It is BLM's responsibility to ensure its employees are
       26    properly trained; the permittee is not obligated to pay for operational assessments of the federal
       27    government. (Declaration of Robert Abbey ("Abbey Deel.") at ,r 6.) Charging BRC to contract
       28    for additional training and reporting therefore violates cost recovery guidelines.
             144296,.3                                        23
                                             APPELLANT'S STATEMENT OF REASONS                       AR04616
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 227 of 249




      1            Finally, to the extent BLM is contracting with the Park Police to "provide crowd control,"
      2    such services were obviously unnecessary. (Dolman Deel., Ex. H, Attachment 3 (Park Police
      3    contract).) As noted above, BRC engaged 700 Black Rock Rangers in 2015 to provide security
      4    and conduct patrols on foot and bicycle throughout the event site. (See Section 11.B.) Moreover,
      5    there has never been a riot or significant crowd-control problem in the history ofBurning Man.
      6    (Dubois Deel. at ,r 10.) Ofcourse, even ifthe Park Police were purportedly onsite for such a
      7    purpose, the fact that they did not even attend Tier 1 meetings at the event, during which any
      8    issues relating to crowds would have been discussed, confirms they were not taking any steps to
      9    fulfill such a role in any event. (Dolman Deel. at ,r 29.)
     10            As the services ofthe Park Police were unnecessary, BRC requests a refund ofthe entire
     11    amount charged for this contract.
     12                    b.      BLM's contract with the U.S. Forest Service.
�    13            The Park Police was not the only other federal law enforcement agency that BLM
�
Cl
     14    engaged for the 2015 Burning Man event. BLM also entered into a contract with the U.S. Forest
     15    Service and charged BRC for the costs ofthis contract- $59,967.32 -through cost recovery.
     16    (Dolman Deel., Ex. H, Attachment 3 (Forest Service contract).). As with the Park Police, BLM
     17    has failed to justify the existence or total amount ofthis contract, and BRC therefore should not
Cl
     18    be required to pay for it.
     19           The contract stated that the Forest Service would "provide law enforcement officers and
     20    patrol vehicles to provide law enforcement patrol ofBLM lands during the Burning Man event as
     21    determined by the BLM." (Id.) Under the contract, BLM was obligated "to pay for labor and
     22    overtime hours, travel related expenses and per diem" for all Forest Service personnel at the
     23    event. (Id.) Notably, the contract also required the Forest Service to provide BLM with "all law
     24    enforcement reports generated during the course ofthe detail." (Id.)
     25           The contract does not, however, specify how many Forest Service officers or vehicles
     26    must be provided. This information is critical to understanding the justification for the contract,
     27    as the number of requisitioned officers and vehicles would be tied to BLM's need therefor. Nor
     28    does the contract specify what the officers would be doing at the event or why their presence was
           144296S.3                                       24
                                           APPELLANT'S STATEMENT OF REASONS                    AR04617
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 228 of 249




     1    necessary. BLM has provided no basis whatsoever for concluding that Forest Service personnel
     2    and equipment were reasonably necessary for the administration of the SRP. BLM has not even
     3    justified the number ofBLM law enforcement officers employed at theBurning Man event, let
     4    alone an additional, unspecified number of Forest Service personnel. (Allen Deel. at ,r 11.)
     5            Moreover, BLM has not provided documentation as to what those officers actually did at
     6    the event, so as to demonstrate the need for their presence. BRC has never been given copies of
     7    any reports generated by the Forest Service, or even confirmation that such reports were provided
     8    toBLM as required by the contract. (Dolman Deel. at ,r 30.) Finally, even ifBLM could justify
     9    the labor costs of this contract (and so far, it has not), it cannot justify chargingBRC for the per
    10    diem expense becauseBRC provided - at its own expense - housing, food, and beverages to
    11    the Forest Service personnel present at the event. (Id. at ,r 26.)
    12                    c.     BLM's contract with Inet Dispatch.
    13            In 2013, BLM more than doubled its costs related to theBurning Man SRP in a single
0
z   14    year, citing as part of the reason a need to implement a computer-aided dispatch ("CAD") system.
    15    (Dolman Deel. at ,r 5.) BLM claimed it would use this CAD system to provideBRC with daily

z   16    reports ofBLM law enforcement activity at theBurning Man event, including the types of
    17    infractions, precisely where they occurred and when, the number of calls for service received by
0
    18   BLM, response and wait times, and the number and identification of responding vehicles and
    19    officers. (Id.) BLM also claimed that since the CAD system would track all calls for service, the
    20    system would be able to generate reports that would help satisfyBRC's consistent request for
    21    documentation and justification ofBLM's law enforcement activities, per the federal cost
    22    recovery guidelines. (Id.) Yet none of this has happened. BLM has not providedBRC with a
    23    single incident-specific CAD report in any of the last three years and has furnished virtually no
    24    statistical information that would be tracked via CAD. (Id. at ,Mi 6, 7; Ex. A at 38.)
    25           BRC paid the costs forBLM's CAD system in 2013, 2014, and 2015. (Id. at ,r 6.) In
    26    2015 alone, the costs ofBLM's contract with Inet Dispatch, LLC for the CAD system exceeded
    27    $138,000. (Id., Ex. H, Attachment 3 (lnet Dispatch contract).) Yet the CAD system has not
    28   delivered the data and reports thatBLM promised it would. Just as remarkably,BLM has
         1442965.3                                    25
                                          APPELLANT'S STATEMENT OF REASONS                     AR04618
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 229 of 249



         1    informed BRC that it did not use CAD data in its law enforcement staffing models, even though
         2    BLM justified the expense of the CAD system by asserting it would serve exactly this purpose.
         3    (Id. at ,r 8.)

         4               The available evidence indicates that the CAD system has not served its intended purpose.
         5    Thus, by including the lnet Dispatch contract in its cost recovery decision, BLM forced BRC to
         6    pay for services that were not delivered to BRC and apparently not fully or accurately used by
         7    BLM. As BLM has failed to justify the existence of this contract, it should not be entitled to
         8    recover the associated costs from BRC.
         9    D.         BRC Should Not Be Required To Reimburse BLM's Costs For Unnecessary
                         Equipment And Supplies.
        10
                         In 2015, BLM charged BRC well over $100,000 for equipment and supplies it purchased
        11
              in conjunction with the Burning Man SRP. (Dolman Deel., Ex. H, Attachments 2, 6.) BRC
        12
              should not have to pay for any items that are not accounted for on a final inventory, and BLM has
...:i
...:i   13
Cl            never provided a complete accounting of the items purchased through cost recovery that are
        14
              stored for the following year's event. (Barnes Deel. at ,r 25; Ex. F.) This information is
        15
              necessary for BRC to evaluate equipment costs and determine whether BLM is using cost
        16
              recovery to charge for superfluous supplies. Despite the incomplete information BLM has
        17
Cl            provided about BLM's supplies, BRC has nonetheless been able to identify numerous
        18
              improprieties in BLM's handling of equipment purchases and use.
        19
                         For example, BLM purchased 170 pairs of expensive new goggles from Botach Tactical
        20
              in 2015, at a total cost of $4,248.30, although BLM apparently had only 104 employees on site at
        21
              the 2015 event, and many BLM staff return to work at the event each year, which would enable
        22
              them to reuse equipment like goggles. (Dolman Deel., Ex. H, Attachment 3 (Botach Tactical
        23
              contract); Barnes Deel. ,r 23.) When BRC questioned this purchase, BLM explained that the
        24
              goggles are thrown away after each year's event, and then new goggles are purchased the
        25
              following year. (Barnes Deel. at ,r 23.) BLM could have reused the goggles it threw away for
        26
             subsequent events - or at least given them to BRC for repurposing, as BRC paid for them, and
        27
             there is no reason to believe the goggles became unusable after the minimal use that occurred.
        28
             1442965.3                                          26
                                               APPELLANT'S STATEMENT OF REASONS                   AR04619
            Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 230 of 249



             BRC should not be forced to pay for BLM's wasteful practice of using equipment for a couple of
        2    weeks and then throwing it away without regard for reuse or repurposing.
        3               BRC also should not be required to pay for equipment that is unnecessary to administer
        4    the Burning Man SRP. In 2015, that unnecessary equipment included $4,197 worth of GPS
        5    cameras for the purpose of environmental enforcement. 7 In past years, environmental compliance
        6    efforts by BRC and BLM have been successful and more than adequate without these additional
        7    GPS cameras. Perhaps most egregious, BLM has even conceded that this new equipment was
        8    ineffective in 2015, referring to the cameras and geodatabase software used by its Environmental
        9    Compliance Team as "time and labor-intensive, confusing and counterintuitive, and ... not ...
       10    efficient tool(s)." (Dolman Deel., Ex. A at 9.) Yet BLM charged BRC for it anyway.
       11               In addition, BRC should not have been charged $56,494.20 for Delorme InReach Devices
       12    used by BLM to conduct satellite tracking of its own personnel. (Dolman Deel., Ex. H,
...J   13    Attachment 3 (Alvarez & Associates, LLC contract).) BLM has not demonstrated a need for
...J

       14    these tracking devices, and also conceded that its employees did not even understand how the
       15    devices functioned. (Id., Ex. A at 14.) Furthermore, BRC was not offered the opportunity to
       16    investigate a more cost-effective solution; had BRC been able to do so, it would likely have
       17    identified a solution costing less than half as much. (Id. at ,r 34.) BRC should not be required to
0
       18    pay for ineffective equipment, equipment that was not used properly by BLM, or any excess
       19    BLM staff time spent attempting to learn to use that equipment.
       20               Nor should BRC be charged for unreasonable costs incurred by BLM to ship equipment.
       21    According to BLM' s Miscellaneous Supplies and Equipment spreadsheet, BLM incurred
       22    $1,483.27 for a single FedEx delivery fee. (Id., Ex. H, Attachment 6.) BLM provided no
       23    explanation for this large fee, not even the receipt or an identification of the item that was
       24    shipped. BRC therefore cannot confirm whether this unidentified item could have been delivered
       25   for a much lower cost, or whether this item was even necessary in the first place.
       26
            7
             As discussed above, BRC also objects to being charged for these GPS cameras because these
       27   costs are among those covered by the IACR that BLM assesses on all its direct costs. (See
       28   Section IV.B.1.)
            1442965.3                                         27
                                              APPELLANT'S ST ATEMENT OF REASONS                    AR04620
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 231 of 249



      1               BLM has admitted to inefficiencies in its inventory and ordering procedures, noting in its
      2       2015 AAR that "[t]here were multiple persons ordering supplies for the operation without any
      3       communication or coordination. In some cases there were insufficient supplies and in other cases
      4       a large surplus." (Id., Ex. A at 15.) BRC should not be forced to bear the costs ofBLM
      5    inefficiencies that result from BLM's acknowledged communication failures.
      6    E.         BLM's Labor Costs Are Uniustified And Unreasonable.
      7               BRC has never contended that it is unnecessary for BLM to staff the Burning Man event
      8    in order to properly administer the SRP. To the contrary, BRC cannot produce the Burning Man
      9    event without BLM's participation, and some BLM staff are integral to the safety and success of
     IO    the event. But BLM has failed to properly account for and justify its labor costs, or to provide a
     11    "reasoned and factual explanation" of its labor costs, which would enable BRC to determine
     12    whether all such costs were acceptable or arbitrary, and therefore appealable. BookcliffRattlers,
     13    171 IBLA 21. Based on the limited information provided by BLM, BRC submits that many of
Cl
     14    BLM's labor costs were unjustified.
     15               1.     BRC should not be required to reimburse BLM's costs for superfluous staff
                             or unjustified labor hours.
     16
                      For the 2011 Burning Man SRP, BLM charged BRC a total ofjust over $500,000 in labor
     17
Cl
           costs. (Benson Deel., Ex. F.) By 2015, just four years later, that figure had ballooned by 185% to
     18
           more than $1.45 million.8 (Dolman Deel., Ex. H, Attachment 2.) In sharp contrast, Burning
     19
           Man's population increased by just 43% in that same time period. (Benson Deel., Ex. F.) BLM
     20
           has supplied BRC with insufficient evidence that existing public safety or environmental
     21
           compliance concerns warranted this disproportionate increase, or that public safety or
     22
           environmental compliance has been improved as a result. Absent such evidence, the only
     23
          reasonable conclusion is that BRC is being charged for BLM's inefficient and unjustified use of
     24
          labor, including employing an excessive number oflaw enforcement officers and other personnel
     25
          and assigning them duties that are superfluous, unnecessary, or beyond the scope ofwhat BLM is
     26
     27   8
           This figure does not include the separate proffer account for BLM's year-round Project
     28   Manager, which BRC funded at an additional cost of$102,388 in 2015. (Barnes Deel. at ,r 17.)
          1442965.3                                          28
                                            APPELLANT'S STATEMENT OF REASONS                     AR04621
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 232 of 249



         1    authorized to charge through cost recovery.
         2           BRC requested detailed documentation ofthe costs associated with all BLM staff
         3    members who worked at the event or were otherwise employed in the administration ofthe 2015
         4    Burning Man SRP. (Barnes Deel., Exs. D, G, H.) Notwithstanding BRC's requests and BLM's
         5    obligations under cost recovery regulations, BLM has failed to provide adequate detail. The only
         6    documentation BLM has furnished regarding its labor expenditures for the 2015 Burning Man
         7    event is a spreadsheet titled "2015 Burning Man Event Cost Recovery Project Log." (Dolman
         8    Deel., Ex. H, Attachment 3.) This spreadsheet contains minimal information about BLM staff:
         9    each employee's total number ofhours worked, total amount ofpay for those hours, and a
        10    threadbare "Description ofWork" performed, such as "Swing Shift Special Investigations" or
        11    "Ensure Environmental Compliance." (Id.) Missing from the spreadsheet are critical details like
        12    the employee's hourly wage; the number ofhours worked per day; whether any overtime, hazard,
...:i
...:i   13    or premium pay was received; what the employee's particular responsibilities were; why the work
z
Q
        14    needed to be done by a person ofthat pay grade; and why the work was necessary to the
        15    administration ofBRC's permit. The incomplete information contained on BLM's Project Log

z       16    does not suffice under cost recovery guidelines to justify BLM's $1.45 million in labor costs. 43
        17    U.S.C. § l734(b);Bookclif!Rattlers, 171 IBLA21.
Q
        18           BRC specifically objects to the following BLM labor charges as both unjustified and
        19    unreasonably high:
        20           •       526 hours, totaling $44,307, for State ChiefRanger Young to work on BLM's
        21    CAD system. (Dolman Deel., Ex. H, Attachment 3 at 6.) This system has purportedly been in
        22    use for three years and should not have required months ofdedicated work in 2015. (Dolman
        23    Deel. at ,Mr 5, 6.) BLM also has not indicated what Ranger Young's pay level is, or why a State
        24    Chiefs pay level is required for this work. Finally, BLM has not provided BRC with any reports
        25    from this CAD system, as discussed above. (See Section IV.C.2.c.) BRC therefore objects to
        26   paying for this labor.
        27           •      278 hours, totaling $14,183, for vending compliance. (Dolman Deel., Ex. H,
        28   Attachment 3 at 3.) Vendors are required to obtain an SRP from BLM, and in 2015,
             144296S.                                      29
                                            APPELLANT'S STATEMENT OF REASONS                    AR04622
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 233 of 249



     1    approximately 70 vendors provided services to or at Burning Man. (Barnes Deel. at ,i 29.) Per
     2    BLM regulations, ifa particular SRP required over 50 hours ofBLM time, BLM was authorized
     3    to charge its costs to that permittee through cost recovery; ifan SRP required less than 50 hours
     4    ofBLM time, the fee was set at a minimum of$105. 43 CFR 2932.31(e)(2)-(3). (See also Allen
     5    Deel., Ex. A at 1-22.) But the SRPs ofthird-party vendors are completely separate from BRC's
     6    SRP, and BRC should not be responsible for paying any costs associated with these other SRPs.
     7    All vendors operating at Burning Man already pay BLM 3% oftheir gross receipts, totaling
     8    around $232,000 in 2015. (Barnes Deel. at ,i 6.)9 And BRC helps facilitate the administration of
     9    BLM's vendor SRPs through its own compliance team, which manages on-playa vending
    IO    operations and requires any vendor operating at Burning Man to provide evidence ofa BLM SRP
    11    in advance. (Barnes Deel. at ,i 31.) BRC should not have been charged through cost recovery for
    12    nearly 300 additional hours ofBLM personnel time to administer its vendor SRP program. 10
    13           •       1,645 hours oflabor, totaling $101,610, for five individuals to program and
0
    14 . support the radios used by BLM at the 2015 Burning Man event. (Dolman Deel., Ex. H,
    15    Attachment 3, at 1, 2, 5.) BLM has provided BRC with insufficient justification for incurring
    16    these substantial costs, or even for using this particular model ofradio rather than the radios used
    17    by BRC. 11 Evidencing the unreasonableness ofBLM's labor costs, BRC staff utilized
0
    18    approximately 1700 radios at the 2015 event, and they were all programmed in approximately
    19
          9
            BRC also pays these 3% commercial-use fees to BRC, amounting to approximately $1 million
    20    in 2015. (Barnes Deel. at ,r 30.)
          10
    21       BRC further notes that it paid BLM $33,856 in 2014, through a separate proffer account, to
          employ a year-round Outdoor Recreation Planner to manage BLM's SRP program for the
    22    Burning Man event, including both vending and environmental compliance. (Barnes Deel. at ,r
          10.) As this position was vacant in 2015, BRC did not pay for it, but the position was since been
    23    filled. (Id.) Thus, in 2016, BRC will be paying for a full-time BLM employee to manage
    24    Burning Man vending compliance, and BLM will inappropriately seek further reimbursement for
          vending compliance through cost recovery. (Id.)
    25    11
               In 2015, BLM claimed that BRC would need to purchase 140 of these special radios for BLM
    26   . because BLM did not have enough radios available. (Declaration ofRed Grasso ("Grasso Deel.")
           at ,r,i 4-7.) Under its separate MOU with BLM, BRC purchased about halfofthe radios in 2015.
    27     (Id. at ,r 8.) BRC recently learned that BLM had more than enough radios available for the 2015
           Burning Man event, and that it is improper for BLM to be using radios purchased by BRC. (Id. at
    28     ff 9-12. See also Abbey Deel. at ,r 7.)
           1442965.3                                      30
                                         APPELLANT'S STATEMENT OF REASONS                     AR04623
              Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 234 of 249




          1    130 hours. (Grasso Deel. at ,r 3.)
          2             •        426 hours and $23,707 for computer and information technology work. (Dolman
          3    Deel., Ex. H, Attaclnnent 3, at 2, 4.) BLM has provided BRC with no details to justify this level
          4    of expenditures on technology work. Moreover, BRC supplies and pays for all of BLM's
          5    technology needs at the Burning Man event site through the parties' separate MOU and SOWs.
          6    (Id. at ,r 26.)
          7             •        492 hours and $21,086 for work related to BLM's geographic information system
          8    ("GIS"). (Id., Ex. H, Attaclnnent 3, at 3, 5.) Despite all this labor, this system failed to operate
          9    effectively, and BLM's 2015 AAR concedes that BLM does not even have a list of hardware
         10    requirements for the system. (Id., Ex. A at 21.) Furthermore, as discussed above, these costs are
         11    among those intended to be covered by the IACR that BLM charged to BRC on all direct costs.
         12    (See Section IV.B. l .) None of this labor should be charged to BRC.
....:l
....:l   13             •        At least 21 law enforcement officers who worked 168 hours or more during the
Cl
z        14    event, the equivalent of at least 14 12-hour shifts. (Id., Ex. H, Attaclnnent 3, at 1-6.) While some
         15    BLM law enforcement personnel must be on site for the duration of event operations to assist

z        16    with public health and safety issues, BLM has provided BRC with no reasoned explanation for
         17    incurring such enormous expenditures on law enforcement labor, as discussed in more detail
Cl
         18    below. (See Section IV.E.3.) Absent a sufficient justification, BRC should not have to pay these
         19    costs.
         20             •        1,440 hours and $99,646 to train, certify and use canine units in connection with
         21    law enforcement activities at the Burning Man event. (Dolman Deel., Ex. H, Attaclnnent 3, at 1,
         22    2, 4, 5.) BLM has provided no justification for spending so much money on this optional law
         23    enforcement tool, particularly when PCSO is the primary enforcer of controlled substance laws at
         24    the event. (Declaration of Roger Vind ("Vind Deel.") at ,r 9; Abbey Deel. at ,r 8; Dolman Deel. at
         25    ,r 28; see also Section IV.E.3.a.)
         26             BLM' s excessive labor charges for the Burning Man SRP result in part from its use of
         27    inefficient and superfluous personnel at the event site. For example, in 2015, BLM was
         28    represented by at least 11 personnel - five civilian staff and six law enforcement officers - at
               1442965.3                                       31
                                                APPELLANT'S STATEMENT OF REASONS                    AR04624
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 235 of 249



      1    daily operational meetings with BRC, while BRC was comprehensively represented by no more
      2    than five staff members at these meetings. (Dolman Deel. at ,i 31.)
      3            Another employee with superfluous hours was BLM's new Safety Officer, who was
      4    purportedly engaged to work with BRC's Safety Officer and confinn that the largely inaccurate
      5    and inflated health and safety concerns identified by BLM in its March 2015 letter had been
      6    resolved. (Id. at ,r 32.) BRC was charged for 239 hours of labor by the BLM Safety Officer,
      7    totaling nearly $17,000, so that he could shadow BRC's Safety Officer and identify a handful of
      8    issues requiring follow up. (Id. See also Dolman Deel., Ex. A at 11.)
      9           BLM's Project Log also does not indicate whether BRC is being charged for labor spent
     10    on unjustified projects. For example, BLM should not seek reimbursement for any costs
     11    associated with its aborted Blue Pit project or other VIP planning costs, as discussed above. (See
     12    Section 11.D.2.) Yet the data provided by BLM makes it impossible to know if s�ch costs have
     13    been excluded.
     14           Nor does the Project Log indicate the pay level of the personnel BLM engages to work the
     15    event, why a particular pay level is needed for each job, and why a certain number of staff is
     16    needed to perform a certain function. To ensure that the perrnittee is not charged unnecessarily
     17    high costs for labor, BLM should use the lowest level required for each position that it staffs in
Cl
     18    connection with the SRP. 43 U.S.C. § 1734(a), (b); BookcliffRattlers, 171 IBLA at 21. In its
     19    2015 AAR, BLM recommends a lower GS level for environmental compliance management than
     20    has been employed for the past three years. (Dolman Deel., Ex. A at 8 ("The 2016
     21   Environmental Compliance Team Lead can be recruited at a grade level below the GS-13 who
     22    has served in the position during the last three events.").) BLM also has not shown why it needed
     23    11 compliance personnel in 2015, as opposed to fewer, particularly since BRC's own staff
     24   handled the vast majority of compliance issues. (Barnes Deel. at ,i 32.)
     25           Finally, BLM staffs the event with three 12-hour shifts per day, for a total of 36 hours of
     26   coverage for each 24-hour day. (Dolman Deel. at ,i 33.) BLM has informed BRC staff that the
     27   overlapping shift from 4 pm to 4 am is needed so that BLM has additional officers available
     28   during those allegedly "peak" times. (Id.) BLM has not adequately explained its claimed need
          1442965.3                                     32
                                          APPELLANT'S STATEMENT OF REASONS                     AR04625
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 236 of 249




      1     for more on-shift officers or for this significant shift overlap. BRC should not be required to pay
      2    for the additional labor and overtime necessitated byBLM's deliberate inefficiencies.
      3                BLM's unwillingness- and likely inability-to provideBRC with a sufficient
      4    explanation of what these workers did for thousands of hours suggests thatBLM is using the
      5    Burning Man cost recovery process to inappropriately fundBLM training and career
      6    development, make up for poor planning onBLM's part, and fill shortfalls in the annual budget
      7    of theBLM Winnemucca District Office and otherBLM offices that benefit from the labor
      8    revenue. (Allen Deel. at, 19.) BRC is entitled to a full accounting ofBLM's labor costs, and a
      9    reduction in the amount charged through cost recovery for any labor unnecessary to the
     10    administration ofBRC's SRP.
     11                2.     BRC should not be charged any costs associated with BLM's unjustified
                              designation of Burning Man as an "emergency event."
     12
                       As discussed above, BLM erroneously designated theBurning Man SRP as an emergency
     13
Cl         event in 2012. (See Section 11.C.l.) Due toBLM's failure to provide sufficient documentation of
     14
           its labor costs,BRC is unable to confirm whether this designation, and the associated premium
     15
           pay forBLM staff, applied to subsequentBurning Man events, including 2015. (Allen Deel. at,
     16
           10.)
     17
Cl                     An "emergency event" is a "temporary condition posing a direct threat to human life or
     18
           property, including a forest wildfire emergency." 5 CFR § 550.103. The emergency declaration
     19
           must be made only by the agency head, and can only be made after the emergency has begun. 5
     20
           CFR § 550.106(a)(l ). It is obvious thatBurning Man does not meet the definition of an
     21
           emergency event. It is a recreational event, not a natural disaster, carefully planned for months in
     22
           advance as a collaborative effort amongBRC,BLM, and all cooperating agencies. BLM's
     23
           arbitrary designation of anyBurning Man SRP as an "emergency event" therefore violatesBLM
     24
           regulations. BLM should be required to clarify whether its 2015 costs include premium pay,
     25
           hazard pay, or other costs resulting from an unlawful emergency designation, and, if so, all such
     26
           costs must be excluded.
     27
     28
           1442965.3                                          33
                                              APPELLANT'S STATEMENT OF REASONS                  AR04626
               Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 237 of 249




           1                3.      BLM has not justified its law enforcement officer staffing levels.
           2                In 2012, the number ofBLM law enforcement officers working at the Burning Man event

           3     increased by 37%, from 51 to 70, while the event's population grew by just 4%. (Allen Deel. at

           4     fl 7, 8.)    BLM failed to adequately justify those enormous increases in law enforcement staffing,

           5     and its law enforcement costs have continued to climb without sufficient explanation. (Id. at ,r 9.)

           6     In 2015, BLM charged BRC approximately $940,000 for law enforcement labor costs-62% of

           7    BLM's total labor expenditures and more than a third ofthe total amount charged to BRC through

           8     cost recovery. (Dolman Deel., Ex H, Attachments 1, 3.)

           9                BLM has never provided BRC with documentation sufficient to justify a particular

          10     number offederal law enforcement officers or a particular level ofstaffing is necessary at the

          11     event. (Allen Deel. at ,r 11.) Indeed, BLM has not even identified how many federal law

          12    enforcement officers worked at the 2015 Burning Man event or were on shift at any given time.
i,..,;j
i,..,;j   13    In addition to the 70 BLM officers purportedly present, an unspecified number ofU.S. Forest
Cl
          14    Service and U.S. Park Police officers were on site pursuant to their contracts with BLM. (See

          15    Sections IV.C.2.a, b.) To BRC's knowledge, BLM has also never conducted an objective

          16    assessment in order to determine the number oflaw enforcement officers needed to ensure public

          17    health and safety at the event. (Allen Deel., Exs. Cl at 4-7, C4 at 4-6.) BRC should not be
Cl
          18    required to reimburse BLM's massive law enforcement labor costs unless and until an objective

          19    assessment, aligned with cost recovery regulations, determines that BLM's chosen level oflaw

          20    enforcement is truly needed to support public safety at the Burning Man event.

          21                The need for such an assessment is obvious. Based on the available statistical

          22    information, BLM's law enforcement labor costs over the last several years, including in 2015,

          23    far exceeded what was required to ensure public health and safety at the Burning Man event.

          24                       a.     BRC should not be charged the labor costs associated with BLM's
                                          unreasonably aggressive law enforcement tactics.
          25
                            Person-on-person and other serious crimes are exceedingly rare at Burning Man, as are
          26
                injury-causing traffic accidents. (Benson Deel. at ,r 10; Barnes Deel. at ,r 35.) BLM therefore
          27
               cannot reasonably rely on safety concerns to justify law enforcement labor costs on the order of
          28
                1442965.3                                           34
                                                   APPELLANT'S STATEMENT OF REASONS                   AR04627
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 238 of 249



     1    $1 million for the Burning Man event. Instead, BLM has resorted to using aggressive law
     2    enforcement tactics aimed at intimidating and harassing Burning Man participants and staff.
     3    (Vind Deel. at, 4.) These tactics include conducting traffic stops for minor mechanical
     4    infractions like a dust-obscured license plate; using multiple vehicles and as many as eight
     5    officers to conduct a single traffic stop; advising participants that if they do not consent to a
     6    search of their vehicle, BLM will detain them and bring in a canine unit; and seizing packages
     7    sent through the U.S. Postal Service intended for delivery to event participants. (Vind Deel. at ,i
     8    4; Dolman Deel. at ,i 35.)
     9            BLM has never documented whether these various techniques, and their substantial
    10    associated costs, have resulted in any discernible improvements to public safety and security. In
    11    fact, there is every reason to believe that BLM's excessive law enforcement presence adversely
    12    impacts public safety at the event. BLM law enforcement officers have created public safety
    13    issues by speeding through congested pedestrian areas and across the open playa when not
z
Q
    14    responding to an emergency, and by driving without headlights or any lights at night. (Vind Deel.
    15    at, 5.) And after the 2015 Burning Man event, members of the House Committee on Oversight

z   16    and Government Reform launched a Congressional Inquiry into the conduct of BLM law
    17    enforcement personnel in Utah and Nevada, citing specific concerns around "bullying and
Q
    18    intimidation" of Burning Man participants at the Burning Man event. (Benson Deel. at, 12; Exs.
    19    G,H.)
    20            While the federal government may be authorized to conduct self-initiated law enforcement
    21    activity, like traffic stops and package seizures (as distinct from dispatched responses or calls for
    22    service), BLM is violating cost recovery regulations by charging BRC for aggressive officer­
    23    initiated activities lacking any valid public safety justification. BLM has provided no
    24    documentation or data showing that its extensive, proactive law enforcement efforts have
    25    improved public safety or reduced crime. To the contrary, the U.S. Attorney's office apparently
    26    has no interest in prosecuting the citations that BLM issues at Burning Man. Since at least 2008,
    27    virtually every BLM citation for possession of a controlled substance or driving under the
    28    influence has been either dismissed outright or reduced to a much lesser charge, like lack of
          1442965 3                                       35
                                          APPELLANT'S STATEMENT OF REASONS                      AR04628
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 239 of 249



         1    working taillights or littering, if the participant challenged the citation. (Declaration of David S.
         2    Levin ("Levin Deel.") at ,i,i 4, 5.) BRC should not be required to pay the costs associated with
         3    BLM's aggressive tactics and unjustified law enforcement activities with respect to minor
         4    infractions.
         5                            (})     Unnecessary traffic stops.
         6            Since 2013, BLM has focused much of its law enforcement activity on "traffic safety"
         7    stops on the temporary dirt road that BRC constructs off the county road for event entrance and
         8    egress (the "Gate Road"). (Barnes Deel. at ,i 33.) BLM typically initiates these traffic stops for
         9    violations of restrictions set out in the temporary Closure Order BLM issues in conjunction with
        10    the Burning man event every year. (Id., Ex. I.)
        11            The intended purpose of the Closure Order is "to protect public safety and resources on
        12    public lands within and adjacent to the Burning Man event on the Black Rock Desert playa." (Id.
...:!   13    at 1.) The Closure Order restricts activities during the event that are otherwise lawful on the
...:!

        14    Black Rock playa the rest of the year, such as firearm use (banned by BRC at Burning Man),
        15    unrestricted driving speeds (regulated by BRC during Burning Man), and aircraft landings
        16    (managed by BRC during Burning Man), but it is not intended to duplicate existing federal or
        17    state regulations that already apply year-round on the site. (Id.; see also Allen Deel., Ex. A at I-
Q
        18    42 ("The BLM ... may not additionally stipulate or otherwise regulate matters that are the
        19    responsibility of other federal, state, or local agencies. The BLM's stipulations must not conflict
        20    with other agency regulations and requirements where other agencies have clear jurisdiction.")
        21           Since 2013, however, BLM has insisted that the Burning Man Closure Order include a
        22    number of restrictions that duplicate, overlap, and/or conflict with existing permanent federal
        23    regulations, as well as state and county laws. (Barnes Deel., Ex. I at 7-13.) Many of these
        24    restrictions relate to motor vehicle operation, like possessing a valid driver's license and
        25   registration and having certain headlights, taillights, and license plates. 12 ( Compare, e.g., id. at 11
        26    12
                 Additional restrictions relate to driving under the influence of alcohol or dangerous drugs,
        27   possession of an open container by the driver of a vehicle, disorderly conduct, and furnishing
             alcohol to a minor, all of which are prohibited by existing law. (Compare, e.g., Barnes Deel., Ex.
        28   I at 10-11 (Closure Order restriction against disorderly conduct) with NRS 203.010, et seq.
             1442965.3                                          36
                                              APPELLANT'S STATEMENT OF REASONS                       AR04629
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 240 of 249



         1     (Closure Order restriction mandating driver's license) and 12 (Closure Order restriction
         2     regulating headlights and taillights), with NRS 483.230 (state law mandating driver's license) and
         3     NRS 484D.100, 130 (state laws regulating headlights and taillights).)
         4                Every year, BRC separately contracts with PCSO to enforce these existing state and local
         5     laws at the Burning Man event. (Dolman Deel. at ,r 28.) Given that serious crimes and injury­
         6     causing automobile accidents are extremely rare at the event, BLM has no reasonable basis for its
         7     apparent determination that more than 70 of its own law enforcement officers, plus a number of
         8     Park Police and Forest Service Officers, are also required to enforce minor traffic and other
         9     infractions. (Benson Deel. at ,r 10; Barnes Deel. at ,r 35.)
        10                There is a 10 mile-per-hour suggested speed limit for vehicles on Gate Road during the
        11    event, and a five mile-per-hour suggested speed limit for the approximately 600 BRC-licensed art
        12    cars (vehicles that have been artistically modified), the only vehicles allowed to drive within the
...:I   13    event site (other than staff, emergency services, and government agency vehicles). (Barnes Deel.
...:I
Cl
z       14    at ,r,r 35, 36.) Minor offenses like unlit taillights and obscured license plates simply do not pose
�
        15    public health and safety risks sufficient to justify the hundreds of traffic stops that BLM conducts.

z       16                At the 2015 event, BLM law enforcement conducted 899 traffic stops at a cost of
        17    thousands of man hours and hundreds of thousands of dollars to BRC. (Dolman Deel., Ex. A at
Cl
        18    37.) BLM is overstepping its jurisdiction by enforcing motor vehicle restrictions in the Closure
        19    Order after vehicles have left the state highway for Burning Man's temporary Gate Road. Worse,
        20    BRC understands that many BLM traffic stops at the Burning Man event result from insufficient
        21    training of BLM officers in event speed restrictions and other protocols, or in state laws
        22    pertaining to motor vehicle or trailer operation. (Vind Deel. at ,r 6.) BLM's 2015 AAR concedes
        23    this point. (Dolman Deel., Ex. A at 22.) For example, numerous vehicles entering the event site
        24    are from states that do not require a license plate on the front of a car or the back of a small
        25    trailer, and they are lawfully allowed to drive in Nevada without these plates under applicable
        26   reciprocity laws, but BLM officers have nonetheless pulled them over and issued citations to the
        27   (Nevada laws prohibiting breaches of peace) and 36 CFR 2.34 (federal regulation prohibiting
        28   disorderly conduct).)
              1442965.3                                          37
                                                APPELLANT'S STATEMENT OF REASONS                    AR04630
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 241 of 249



      1    drivers ofthese vehicles. (Vind Deel. at 16; NRS 482.395 (Nevada law authorizing reciprocal
      2    agreements with other states regarding motor vehicle registration, conduct, and operation).) It is
      3    unreasonable to require BRC to pay for BLM's use ofinadequately trained or misinformed
      4    officers to erroneously enforce state laws that are not the primary jurisdiction ofthose officers. If
      5    anything, these consistent errors confirm precisely why these issues should not be handled by
      6    BLM.
      7            BLM's own regulations expressly prevent it from usurping the law enforcement powers of
      8    state and local police. See 43 C.F.R. § 8365.1-7 ("Except as otherwise provided by Federal law
      9    or regulation, State and local laws and ordinances shall apply and be enforced by the appropriate
     10    State and local authorities. This includes, but is not limited to, State and local laws and
     11    ordinances governing: (a) Operation and use ofmotor vehicles, aircrafts and boats; ... (d) Injury
     12    to persons, or destruction or damage to property."). BLM is not authorized to promulgate
     13    temporary restrictions that duplicate existing state and local laws, and BRC should not be charged
Cl
     14    for any BLM time spent policing restrictions that BLM did not have the authority to enforce.
     15           The available evidence indicates that BLM includes unnecessary and redundant
     16    restrictions in the Burning Man Closure Order (such as motor vehicle restrictions that already
     17    exist under state law) for the purpose ofartificially inflating the number ofcitations issued by
Cl
     18    BLM, and thereby improperly justifying increases in its own law enforcement staffing at the
     19    event. BLM is entitled to police the Burning Man event for violations oflaws and restrictions
     20    that BLM has jurisdiction to enforce. But charging BRC for excessive extra-jurisdictional law
     21    enforcement responses, or harassing and intimidating deterrent tactics, violates cost recovery
     22    guidelines, not to mention potentially infringes on the constitutional rights ofBurning Man
     23    participants to freely associate and enjoy the event.
     24                           (2)     Unwarranted anti-trafficking activities.
     25           Due to the lack oftraffic safety concerns at the Burning Man event, BRC has questioned
     26   the high number oftraffic stops conducted by BLM. (Barnes Deel. at 137.) BLM has conceded
     27   that it implements "traffic stops" for the purpose offinding illegal narcotics. (Id.) Although
     28   BLM has not provided BRC with any documentation demonstrating how much ofBLM' s 2015
          1442965.3                                38
                                          APPELLANT'S STATEMENT OF REASONS                      AR04631
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 242 of 249




      1    law enforcement costs were dedicated to enforcement ofcontrolled substance laws, BRC
      2    understands that some BLM law enforcement officers spend one-third to one-halfoftheir 12-hour
      3    shifts conducting traffic stops on Gate Road for this purpose. (Id.) There is simply no
      4    justification for these aggressive law enforcement activities.
      5           In 2014, BLM issued no citations for trafficking a controlled substance; in 2015, it issued
      6    just two such citations. (Dolman Deel., Ex. A at 38.) Likewise, BRC's medical statistics show
      7    that illegal drugs do not pose a substantial public safety risk at the event. In the last several years,
      8    BRC's advanced care medical facility has only treated between 0.04% and 0.07% of Burning
      9    Man's total population for drug-related complaints. (Benson Deel. at ,r 11.) As noted above, to
     10    address the exceedingly low incidence ofserious criminal activity at the event, BRC already
     11    contracts with PCSO to carry out law enforcement activities at the event. (Dolman Deel. at ,r 28.)
     12    BLM's law enforcement staffing simply exceeds what is necessary for public safety at Burning
     13    Man. (Vind Deel. at fl 8, 9.)
     14           Given the extremely low incidence oftrafficking, BLM's extensive use ofcanine units to
�
     15    search for contraband is also unjustified. BRC should not be required to pay the substantial costs
     16    associated with the canines and the officers who train and oversee them, absent evidence that
     17    canine units have a significant positive impact on health and safety that is unachievable through
Cl
     18    less expensive means. (Dolman Deel., Ex. H, Attachment 3, at 1, 2, 4, 5; Abbey Deel. at ,r 8;
     19    Vind Deel. at ,r 9.) SRP permittees should only be responsible for costs necessary to the
     20   management ofrelated the SRP per cost recovery guidelines. 43 CFR 2932.31(e )(3) ("Cost
     21   recovery charges will be limited to BLM's costs ofissuing the permit, including necessary
     22   environmental docwnentation, on-site monitoring, and permit enforcement."). (See also Abbey
     23    Deel. at ,r 5.) BRC is aware ofno legal precedent for charging a private organization for BLM's
     24   unnecessarily aggressive enforcement ofcontrolled substances laws, including the use ofcanine
     25   units on public lands. (Abbey Deel. at ,r 8.)
     26           BRC also does not condone, nor should it be required to pay for, harassing or intimidating
     27   law enforcement tactics or the use ofsham traffic stops to address a drug trafficking problem that
     28   does not exist and to issue citations for drug possession that the U.S. Attorney is unwilling to
          1442965.3                                         39
                                           APPELLANT'S STATEMENT OF REASONS                       AR04632
          Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 243 of 249



      1     prosecute. (Levin Deel. at 114.) Given the extremely low incidence of serious narcotics crimes at
      2     the event, BLM is using a sledgehammer to crack a nut. BRC should not be held responsible for
      3     BLM' s internal interest in artificially increasing citation numbers to justify further law
      4     enforcement expenditures at the event. (Id. at, 6.) BLM law enforcement has the right to police
      5     public lands, but under cost recovery guidelines, BLM must demonstrate a rational basis for
      6    charging BRC for these aggressive enforcement efforts. BookcliffRattlers, 171 IBLA 13; Larry
      7    Amos, 163 IBLA 188. BLM has failed to do so.
      8                               (3)    Interference with U.S. mail.
      9                BRC objects to being required to pay for time spent by BLM law enforcement officers on
     10    inspecting and confiscating packages sent via the U.S. Postal Service. In 2015, according to
     11    reports received by BRC and a published news article, BLM seized a number of packages and
     12    letters that had been delivered from the U.S. Post Office in Gerlach into the custody of an
     13    individual for delivery to participants in Black Rock City. (Dolman Deel. at 1135; Exs. I, J.) This
     14    individual leads a theme camp called the Black Rock City Post Office, which provides package
     15    deliveries as a complimentary service to other participants. (Id. at, 35.)
     16                Postal package inspection, investigations, and management are under the jurisdiction of
     17    the United States Postal Service and the FBI. See, e.g., 18 U.S.C. § 3061. BLM has not
Cl
     18    demonstrated that it had jurisdiction to seize those packages or whatever property was contained
     19    within them, or that its seizures were justified. BLM also has not revealed whether any of the
     20    packages contained illegal contraband, or whether any citations were issued or arrests made in
     21    connection with the seizures. When BRC staff inquired about the outcome of the confiscated
     22    packages, BLM declined to provide that information, but advised that BLM law enforcement
     23    would not be conducting these postal package inspections at future Burning Man events.
     24    (Dolman Deel. at, 36.) BRC therefore believes that these tactics was unnecessary, provided no
     25    public safety benefit, and exceeded BLM's jurisdiction. Absent evidence that this law
     26    enforcement activity had any positive impact on public safety at the event, BRC objects to paying
     27    for any of BLM's costs related to the duplicative and unnecessary tracking, inspection, or
     28    confiscation of these packages.
           144296S.l                                          40
                                              APPELLANT'S STATEMENT OF REASONS                    AR04633
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 244 of 249



     1                4.     BRC personnel expertly manage health and safety issues at Burning Man and
                             must be taken into account in determining appropriate BLM law enforcement
     2                       levels.
     3                BLM's law enforcement staffing levels also fail to properly account for BRC's safety

     4     record and operational expertise, or for the civically engaged participants who attend the event.

     5     Public health and safety at the event is paramount to BRC, and its prioritization ofhealth and

     6     safety for all attendees is reflected by the event's exceptional public health and safety track

     7     record. (Dubois Deel. at ,Ml 6, 7.) BRC commits significant human and financial resources each

     8    year to all aspects ofpublic health and safety at the Burning Man event. (Id. at ,r 8.) BRC's

     9    planning for the Burning Man event is a year-round process that involves significant levels of

    10     cooperation across a range offederal, state, and county agencies and contractors. (Id. at ,r 9.)

    11                As discussed above, BRC engages thousands ofqualified and experienced health and

    12    safety personnel to plan and staff the event. (See Section 11.B.) In collaboration with cooperating

    13    agencies, BRC's personnel develop detailed operational plans to cover multiple contingencies,

    14    including advanced and basic medical care, law enforcement, traffic safety, city planning,

    15    communications, community response and mediation, inspections, permitting, vehicle licensing,

    16    child welfare, crisis intervention, fire prevention and fire response, hazardous materials

    17    identification and removal, perimeter security, gate operations, and extensive volunteer training.
0
    18    (Dubois Deel. at ,r 9.) BRC believes its efforts to be unparalleled in other special events or

    19    temporary mass gatherings, and they have led to BRC's superlative safety record. (Id.)

    20                In the vernacular oflaw enforcement, BRC's health, safety, and security personnel must

    21    be considered "force multipliers," or factors that dramatically increase (or multiply) the

    22    effectiveness oflaw enforcement at the event. (Vind Deel. at ,r 7.) Prior to the 2015 event,

    23    BLM's Special Agent in Charge advised BRC that because Burning Man is an event rather than a

    24    municipality, a lower ratio oflaw enforcement officers to population was appropriate for Burning

    25    Man, and force multipliers like the Black Rock Rangers should be taken into account in assessing

    26    the need for law enforcement. (Allen Deel. at ,r 25.) Despite this acknowledgement ofBRC's

    27    professional public health and safety staff, BLM does not appear to have accounted for them in

    28    law enforcement planning for the 2015 event. (Id.) BRC objects to paying BLM's costs resulting
          1442965.3                                          41
                                            APPELLANT'S STATEMENT OF REASONS                    AR04634
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 245 of 249




         1     from excessive law enforcement staffing levels.
         2            5.      BLM is improperly charging BRC for the use of law enforcement officers to
                              provide unnecessary community and civilian services.
         3
                      Because BLM engaged far more law enforcement officers than were actually needed to
         4
              fulfill BLM's primary law enforcement responsibilities, BLM assigned duties to these officers
         5
              that are the responsibility or primary jurisdiction of other agencies, and/or the responsibility of
         6
              BRC as the permittee. (Dolman Deel., Exs. H, Attachment 3; A at 5-9.) BLM has not provided a
         7
              reasoned and factual explanation of why these activities are necessary to the administration of
         8
              BRC's permit, and the available evidence indicates that they are not. BRC should not be required
         9
              to pay the labor costs for activities that are redundant, urutecessary, or beyond the scope of
        10
              BLM's authority.
        11
                             a.      BRC should not be charged for urutecessary time spent by BLM law
        12                           enforcement officers on "community policing."
...:i   13            In 2013, BLM began using law enforcement methods that it termed "community policing"
...:i

        14    at the Burning Man event. (Allen Deel. at-,i 21.) BLM told BRC that these methods would
        15    enable BLM law enforcement to move away from more aggressive tactics. (Id.) As the recent
        16    Congressional inquiry illustrates, this has not been the case. (Benson Deel., Ex. H.) BRC has not
        17    received an adequate explanation from BLM of the value of its community policing efforts or
0
        18    why BRC should incur the associated cost. (Id. at fl 21, 22.)
        19           One aspect of the program has been the introduction of a law enforcement substation in
        20    the center of Black Rock City where participants can report crimes. (Barnes Deel. at 138.) BLM
        21    has provided BRC with minimal information about crime reports collected by BLM at this
        22    location, but given Burning Man's safety record and the numerous other channels that exist for
        23    reporting a crime, the value of this substation to BRC and overall health and safety at the event is
        24    extremely limited. (Id.) Indeed, BLM reports that the officers at this substation mainly engage in
        25    public outreach, an urutecessary service that is redundant to BRC's Earth Guardians and Black
        26    Rock Rangers. (Id.; Dolman Deel., Exs. A at 25-27, D at 7-8, 52-53.) BRC understands that two
        27    hours of every law enforcement shift at the event are devoted to staffing this substation. (Barnes
        28   Deel. at 138; Vind Deel. at 1 11.) BRC should not be required to pay these unnecessary staffing
             1442965.3                                     42
                                             APPELLANT'S STATEMENT OF REASONS                      AR04635
               Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 246 of 249



           1     costs.
           2                BLM has also stated that law enforcement officers now assist participants with directions
           3     and information, noting in its 2015 AAR that its officers engaged in 1,474 public assists and
           4     1,595 public contacts. (Dolman Deel., Ex. A at 26.) While BRC appreciates BLM's desire to
           5     assist and engage with participants at the Burning Man event, these activities are not required to
           6    administer Burning Man's SRP. Community policing efforts may be appropriate in certain
           7     municipalities when taxpayers are funding the program, but Burning Man does not require these
           8     efforts and BRC should not be obligated to pay for them. BRC has thousands of its own staff and
           9     volunteers, a fully staffed "Playa Info" camp, a 24-hour radio station, maps, a Survival Guide,
          IO    and numerous other information channels to assist participants, including the participants
          11    themselves. (Dolman Deel. at ,r 6.) Given the lack ofjustification for BLM's community service
          12    efforts, charging BRC for their cost is patently unreasonable and violates cost recovery
.....:i
.....:i   13    guidelines.
          14                       b.     BRC should not be charged for unnecessmy time spent by BLM law
                                          enforcement officers on environmental compliance issues.
          15
                            In its 2015 AAR, BLM advised that it had shifted more law enforcement focus to
          16
                environmental compliance, education, and enforcement "[d]ue to the increased focus PCSO
          17
Cl              placed on possession of controlled substance cases during the 2015 event." (Dolman Deel., Ex. A
          18
                at 30.) In other words, PCSO's heightened focus on controlled substance cases made it
          19
                unnecessary for BLM to devote the same number of officers to that work. But rather than
          20
                eliminating those law enforcement positions, BLM sought to create new work for them in the
          21
                form of environmental enforcement, thereby unreasonably increasing costs to BRC. To be
          22
                entitled to cost recovery, BLM needs to demonstrate that the use of all personnel is necessary for
          23
               the administration of BRC's permit. BookcliffRattlers, 171 IBLA at 21; 43 CFR 2932.31(e)(3).
          24
                But BLM has never provided a justification for having law enforcement officers take a more
          25
                prominent role in environmental compliance, and BRC is aware of no evidence that doing so is
          26
          27
          28
                1442965.3                                          43
                                                  APPELLANT'S STATEMENT OF REASONS                    AR04636
             Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 247 of 249



         1    "necessary." 13
         2               To the contrary, Burning Man has a robust environmental compliance ethos and is the
         3    largest Leave No Trace event in the world. (Barnes Deel. at ,r 5; Dolman Deel., Ex. D at 4.)
         4    Three years ago, BRC co-developed an environmental outreach and compliance program with
         5    BLM's Civilian Operations division to identify, document, mitigate, and adjudicate gray water,
         6    black water, fuel safety, and hydrocarbon issues. (Barnes Deel. at ,r 5.) BRC's outreach teams,
         7    the Black Rock Rangers and Earth Guardians, take the lead in identifying and ameliorating
         8    environmental issues in partnership with Burning Man participants. (Id.) BLM's 2015 AAR
         9    commends the efforts ofthe Black Rock Rangers and Earth Guardians, suggesting that they be
        10    recognized as partners and receive written thanks, and even indicates that the partnership be
        11    nominated for the annual BLM Making a Difference Volunteer Award. (Dolman Deel., Ex. A at
        12    8.)
...:I   13               BRC should not have to pay BLM for the unjustified use oflaw enforcement officers on
...:I

        14    environmental compliance issues. As the proponent and permittee, BRC is accountable for the
        15    event's compliance with stipulations and the SRP, and BRC should continue to have primary
        16    responsibility for educating participants about, and monitoring and ensuring compliance with,
        17    environmental rules and regulations at the event. The assistance ofBLM law enforcement in this
Cl
        18    area is not required except in the rare instance that a particular compliance issue merits escalation.
        19    BRC and the BLM Civilian Operations compliance team have an excellent track record of
        20    escalating problematic compliance issues to law enforcement. (Barnes Deel. at ,r 5.) BLM has
        21    never documented a problem with the way these issues were handled.
        22               BRC should not have to pay for an unjustified increased focus on environmental
        23
        24    13BLM's 2015 AAR claims that its increased environmental compliance efforts caused "the
             number ofcitations issued for waste water dumping [to] drastically increase[], as did the number
        25   ofcitations issued for depositing of human waste." (Dolman Deel., Ex. A at 39.) In fact, BLM
             issued just 128 environmental compliance-related citations in 2015, out of5,584 total contacts.
        26   (Id. at 4.) This remarkably low citation rate demonstrates that the principal purpose served by
             BLM's increased environmental compliance efforts in 2015 was to give law enforcement officers
        27   something to do, since staffing levels exceeded what was necessary for the event. (Vind Dec. at ,r
        28   11.)
             1442965.3                                         44
                                               APPELLANT'S STATEMENT OF REASONS                    AR04637
         Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 248 of 249



     1    compliance by BLM law enforcement simply because these officers did not have anything else to
     2    do at the event. In 2015, the joint BRC-BLM environmental compliance team identified 637
     3    environmental violations, but only 12 resulted in BLM law enforcement citations. (Id.) This type
     4    of self-initiated activity supports the conclusion that BLM law enforcement staffing levels exceed
     5    what is required for administration of Burning Man's SRP. (Vind Deel. at ,r 11.)
     6                                            V.     CONCLUSION
     7                For more than 25 years, BRC and its predecessors have successfully produced the Burning
     8    Man event in the Black Rock Desert, and the annual gathering has developed from a weekend
     9    camping trip for a few dozen people into a temporary metropolis of nearly 70,000 participants in
    10    2015. As part of its commitment to public health and safety in producing the event each year,
    11    BRC cooperates with BLM and dozens of other federal, state, and local agencies; engages
    12    thousands of professional and experienced staff and volunteers in event operations; and fosters a
    13    community of participants who value principles like self-reliance and communal effort.
0
    14                BRC has long understood and complied with its obligation to reimburse BLM for its
    15    reasonable and necessary expenses incurred in administering the Burning Man permit. For the
    16    last several years, however, BLM's claimed expenses have skyrocketed without sufficient
    17    justification and beyond any demonstrated need. Again for the 2015 SRP, BLM's Final Decision
0
    18    on cost recovery failed to comply with its obligations to provide BRC with a reasoned and factual
    19    explanation for BLM's claimed costs. As explained herein, the available evidence indicates that
    20    many of these costs were arbitrary, duplicative, or otherwise unreasonable.
    21    III
    22    III
    23    III
    24    Ill
    25   III
    26   III
    27   III
    28   III
          1442965.3                                         45
                                            APPELLANT'S STATEMENT OF REASONS                 AR04638
           Case 1:19-cv-03729-DLF Document 35-14 Filed 07/12/21 Page 249 of 249



       1           Therefore, and for all of the foregoing reasons, BRC respectfully requests that the IBLA
       2    disallow all unjustified costs included in BLM's 2015 Final Decision, and remand this appeal as
       3    necessary to BLM to itemize all unexplained costs in order for those amounts to be properly
       4    refunded to BRC.
       5
       6    DATED: April 26, 2016                     DOWNEY BRAND LLP
       7
       8
       9
      10
      11
      12
t-l   13
t-l

z0    14
      15

z     16
      17
0
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                          APPELLANT'S STATEMENT OF REASONS                   AR04639
